EXHIBIT 10.52

ORDER / SOLICITATION / OFFER / AWARD

 

OFFEROR TO COMPLETE BLOCKS 13, 14, 16, 22, 23 and 26   
1. REQUISITION NO.                             PAGE 1 OF  4

          2. CONTRACT/ORDER NO.
ACN-13-FX    3. AWARD/
EFFECTIVE DATE

04/23/2013

   4. MASTER/AGENCY CONTRACT NO.    5. SOLICITATION NO.


SA- 12- A- 0024

   6. SOLICITATION


ISSUE DATE
01/08/2013

7. For Solicitation Information Call

  

a. NAME

Gregory

   Bayne    b. TELEPHONE NO.
(202) 268-3428    c. FAX NO. (202) 268-5879    8. OFFER DUE  DATE/TIME

9. ISSUED BY

   CODE      5ASNET    10. ACO
  CODE
5ASNET   

11.SOLICITATION METHOD

 

¨ RFQ

x RFP

¨ ORAL

  

12. DELIVERY FOR FOB DESTINATION UNLESS BLOCK IS CHECKED

 

¨  SEE SCHEDULE

   13. DISCOUNT TERMS See Schedule

Air CMC

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington DC 20260-0650

 

EMAIL: gregory.j.bayne@usps.gov

                      14 SUPPLIER    CODE      000389122   

15. BILLING ADDRESS

NO INVOICE

          

FEDERAL EXPRESS CORPORATION

3610 HACKS CROSS ROAD

MEMPHIS TN 38125-8800

 

TEL:                                     FAX:

EMAIL:

                            16. REMITTANCE ADDRESS    CODE      00001    17.
DELIVERY ADDRESS           

FEDERAL EXPRESS CORPORATION

3680 HACKS CROSS ROAD

BLDG H 1ST FLOOR

ATTN MR RON STEVENS

MEMPHIS TN 381258800

 

TEL:                                     FAX:

EMAIL:

       

¨ CHECK     x  EFT

  

 

Multiple Destinations

 

TELEPHONE NO:

DELIVER BY/END DATE:

              

18.

ITEM NO

  

19.

SCHEDULE OF SUPPLIES/SERVICES

  

20.

QUANTITY

  

21.

UNIT

  

22.

UNIT PRICE

  

23.

AMOUNT

                 The purpose of this contract is to provide air transportation
and ancillary services for mail to and from destinations within the contiguous
forty-eight (48) states as well as non-contiguous areas to include Alaska,
Hawaii, and Puerto Rico.                                      FedEx proposals 2F
and 2B are incorporated in their entirety, with the exception of the following
attachments:                                     

•    Attachment 10: Pricing

                                    

•    Attachment 12: Tender & Delivery Time Commitment Continued…

                                                          

24.         TOTAL AWARD AMOUNT          (USPS Use Only)
                                             $10,587,215,777.61 25. x The
supplier is required to sign this document and return copies to the issuing
office. The supplier agrees, subject to the terms and conditions specified
herein, to provide and deliver all items identified above and on any additional
sheets.            2               

26. ¨ Award of Contract: Your offer on Solicitation (block 5)

is accepted as to items

   

27a. SIGNATURE OF SUPPLIER

/s/ PAUL HERRON

       

28a. UNITED STATES POSTAL SERVICE             (SIGNATURE 
OF CONTRACTING OFFICER)

/s/ GREGORY BAYNE

27b. PRINTED NAME AND TITLE OF SUPPLIER

Paul Herron, Vice President

   27c. DATE SIGNED


04/23/2013

   28b. PRINTED NAME OF CONTRACTING OFFICER
Gregory                     Bayne    28c. DATE SIGNED
04/23/2013

PS Form 8203 (March 2007)



--------------------------------------------------------------------------------

CONTINUATION SHEET    REQUISITION NO.                             PAGE 2 OF 4

CONTRACT/ORDER NO.

ACN-13-FX

   AWARD/ EFFECTIVE DATE 04/23/2013    MASTER/AGENCY CONTRACT NO.   
SOLICITATION NO. SA- 12- A- 0024    SOLICITATION ISSUE DATE 01/08/2013

ITEM NO       SCHEDULE OF SUPPLIES / SERVICES    QUANTITY           
UNIT            UNIT PRICE            AMOUNT                        

•   Attachment 13: SCA Wage Determinations

                                Attachment 10: Pricing and Attachment 13: SCA
Wage Determinations, from FedEx proposals 2F and 2B, are superseded by
Attachment 10: Pricing and Attachment 13: SCA Wage Determinations, as
incorporated in this contract. Attachment 12: Tender & Delivery Time Commitment,
from FedEx proposals 2F and 2B, is superseded by Attachment 3: Operating Plan,
Day Network and Attachment 4: Operating Plan, Night Network, as incorporated in
this contract.                                 FedEx agrees that the final
determination of the Department of Labor regarding the applicability of the
common carrier exemption to the services covered by this contract, as described
in Attachment 9: Wage Determination and Attachment 13: Service Contract Act Wage
Determinations, will not require an adjustment to the prices contained in
Attachment 10: Pricing.                                 FedEx agrees to meeting
and providing details on the Subcontracting Plan and associated goals and the
Security Plan within sixty (60) days of contract award.                        
        In accordance with Clause 6-1, the COR appointment letter is
incorporated.                                 Box 6, Solicitation issue date is
9/7/2012. Period of Performance: 10/01/2013 to 09/30/2020                      
     

00001

  Day Network                     [*]                 

Accounting Info:

BFN: 670167

Funded: [*]

FOB: Destination

                           

00002

  Night Network                     [*]                 

Accounting Info:

BFN: 670166

Funded: [*]

Continued…

                       

 

PS Form 8203 (March 2007)   * Blank spaces contained confidential information
which has been filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONTINUATION SHEET    REQUISITION NO.    PAGE


    3

   OF


  4

CONTRACT/ORDER NO.

ACN-13-FX

   AWARD/


EFFECTIVE DATE

04/23/2013

   MASTER/AGENCY CONTRACT NO.    SOLICITATION


NO. SA-12-A-0024

   SOLICITATION


ISSUE DATE

01/08/2013

 

ITEM NO        SCHEDULE OF SUPPLIES / SERVICES    QUANTITY    UNIT    UNIT PRICE
   AMOUNT

 

 

00003

  

FOB Destination

 

Option 1: Truck Location Tender and Delivery Times

                  [*]                 

After contract award but not later than one hundred twenty (120) days prior to
Operating Period 1, as shown in Attachment 1: Postal Service Operating Periods,
the Postal Service, at its sole discretion, may exercise Option 1 to implement
Option 1, Attachment 3: Operating Plan, Day Network, and Option 1, Attachment 4:
Operating Plan, Night Network, reflecting changes to the process codes and
tender and delivery times allowing the Postal Service to truck to and from
Memphis and these air stops.

 

                         In consideration for exercising Option 1, the subject
pricing will be reduced in accordance with Option 1, Attachment 10: Pricing.
(Option Line Item)                                     

Accounting Info:

BFN: 670167

Funded: $0.00

FOB: Destination

                                                         [*]             00004
   Option 2: San Juan Delivery Time                                     

During the first twelve (12) months following contract award, upon ninety (90)
days advance written notice to the aviation supplier, the Postal Service, at its
sole discretion, may Exercise Option 2 to implement Option 2, Attachment 3:
Operating Plan, Day Network, reflecting changes to the tender and delivery times
for San Juan (SJU).

 

In consideration for exercising Option 2, the subject pricing will be reduced in
accordance with Option 2, Attachment 10: Pricing. (Option Line Item)

                                    

Accounting Info:

BFN: 670167

Funded: $0.00

Continued…

                   

 

PS Form 8203 (March 2007)   * Blank spaces contained confidential information
which has been filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONTINUATION SHEET

   REQUISITION NO.   

PAGE

    4

  

OF

  4

CONTRACT/ORDER NO.

ACN-13-FX

  

AWARD/

EFFECTIVE DATE

04/23/2013

   MASTER/AGENCY CONTRACT NO.        

SOLICITATION NO.

SA-12-A-0024

  

SOLICITATION

ISSUE DATE

01/08/2013

 

ITEM NO        SCHEDULE OF SUPPLIES / SERVICES    QUANTITY    UNIT    UNIT PRICE
   AMOUNT      FOB Destination                                 00005    Option
3: Partial Container Calculation Language                   [*]                 
During the first twelve (12) months following the first day of contract
performance, upon written notice to the aviation supplier, the Postal Service,
at its sole discretion, may exercise Option 3 and modify the language set forth
in the contract at Payment Processing - Day Network - Per Cube: Mail Tendered in
ULDs as follows:                                      Recognizing operational
inefficiencies filling the last ULD at every location, the Postal Service will
incorporate within the daily invoice a daily credit of [*] cubic feet for each
origin air stop per day. The rate used will be the applicable base or tier cubic
foot rate used at the beginning of the invoice day.                            
         In consideration for exercising Option 3, the subject pricing will be
reduce in accordance with Option 3, Attachment 10: Pricing.                    
                

If Option 1 has been executed, the reduction will be [*]. If Option 2 has been
executed, the reduction will be [*]. If both Options 1 and 2 have been executed,
the reduction will be [*].

(Option Line Item)

                                    

Accounting Info:

BFN: 670167

Funded: $0.00

FOB: Destination

                         The dollar amounts included in boxes 23 and 24 are fir
USPS internal budgeting purposes only, and in no way provide a guarantee to the
supplier.                    

 

PS Form 8203 (March 2007)   * Blank spaces contained confidential information
which has been filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

United States Postal Service

AIR CARGO NETWORK

Contract ACN-13-FX

Awarded By:

Air Transportation CMC

Transportation Portfolio

Supply Management

475 L’Enfant Plaza SW

Room 1P 650

Washington, DC 20260-0650

April 23, 2013



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Table of Contents

Table of Contents

 

Part 1: Statement of Work

     5   

Purpose and Scope

     5   

Scale

     5   

Services Provided

     5   

Service Points

     6   

Management Plan

     6   

Frequency

     7   

Mail Assignment and Transport—Day Network

     7   

Mail Assignment and Transport—Night Network

     7   

Local Agreements

     7   

Postal Service Performs Terminal Handling Service (THS) Operation—Day Network

     7   

Aviation Supplier Planned Accommodation—Day Network

     8   

Aviation Supplier Planned Accommodation—Night Network

     9   

Delivery—Day Network

     9   

Delivery—Night Network

     9   

Saturday Delivery—Day Network

     9   

Specific Delivery Instructions

     9   

Boarding Priority—Day Network

     9   

Boarding Priority—Night Network

     10   

Repossession of Mail by the Postal Service

     10   

Treatment of Exceptional Types of Mail

     10   

Perishable Mail and Live Mail

     12   

Registered Mail

     12   

Offshore Capacity Requirement—Day Network

     12   

Volume Commitment—General Information

     12   

Volume Commitment—Contract Volume Minimum—Day Network

     13   

Operating Period Volume Minimum—Day Network

     13   

Operating Period Volume Minimum—Night Network

     13   

Volume Commitment—Holiday—Day Network

     14   

Volume Commitment—Holiday—Night Network

     14   

Operating Periods

     14   

Ordering Process—Non-Peak—Day Network

     15   

Ordering Process—Non-Peak—Night Network

     15   

Ordering Process—Peak—Day Network

     15   

Ordering Process—Peak—Night Network

     16   

Electronic Data Interchange (EDI)

     16   

Operational Condition Reports

     17   

Dimensional Weight Reports

     18   

Scanning and Data Transmission

     18   

Performance Requirements and Measurement

     19   

Reduction of Payment

     20   

Performance Management

     20   

Sustainability

     21   

Security

     21   

Postal Service Employees Allowed Access

     21   

Personnel Screening

     22   

Payment Procedures

     26   

Rates and Payment General

     26   

Payment Processing—Day Network—Per Cube

     27   

Payment Processing—Night Network—Per Pound

     29   

Reconciliation Process

     29   

 

Page 2 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Table of Contents

 

Part 3: Contract Clauses

     31   

Clause B-1:

 

Definitions (March 2006) (Tailored)

     31   

Clause B-3:

 

Contract Type (March 2006) (Tailored)

     34   

Clause B-9:

 

Claims and Disputes (March 2006) (Tailored)

     34   

Clause B-10:

 

Pricing of Adjustments (March 2006) (Tailored)

     35   

Clause B-15:

 

Notice of Delay (March 2006) (Tailored)

     35   

Clause B-22:

 

Interest (March 2006) (Tailored)

     35   

Clause B-25:

 

Advertising of Contract Awards (March 2006)

     36   

Clause B-30:

 

Permits and Responsibilities (March 2006) (Tailored)

     36   

Clause B-39:

 

Indemnification (March 2006) (Tailored)

     36   

Clause B-45:

 

Other Contracts (March 2006) (Tailored)

     36   

Clause B-65:

 

Adjustments to Compensation (March 2006) (Tailored)

     36   

Clause B-69:

 

Events of Default (March 2006) (Tailored)

     37   

Clause B-75:

 

Accountability of the Aviation Supplier (Non-Highway) (March 2006) (Tailored)

     37   

Clause B-77:

 

Protection of the Mail (Non-Highway) (March 2006) (Tailored)

     38   

Clause B-80:

 

Laws and Regulations Applicable (March 2006) (Tailored)

     39   

Clause B-81:

 

Information or Access by Third Parties (March 2006) (Tailored)

     39   

Clause B-82:

 

Access by Officials (March 2006) (Tailored)

     39   

Clause 1-1:

 

Privacy Protection (July 2007)

     40   

Clause 1-5:

 

Gratuities or Gifts (March 2006)

     41   

Clause 1-6:

 

Contingent Fees (March 2006)

     41   

Clause 1-11:

 

Prohibition Against Contracting with Former Officers or PCES Executives (March
2006) (Tailored)

     42   

Clause 1-12:

 

Use of Former Postal Service Employees (March 2006) (Tailored)

     42   

Clause 2-11:

 

Postal Service Property—Fixed-Price (March 2006) (Tailored)

     42   

Clause 2-22:

 

Value Engineering Incentive (March 2006)

     44   

Clause 3-1:

 

Small, Minority, and Woman-owned Business Subcontracting Requirements (March
2006)

     47   

Clause 3-2:

 

Participation of Small, Minority, and Woman-owned Businesses (March 2006)

     48   

Clause 4-1:

 

General Terms and Conditions (July 2007) (Tailored)

     48   

Clause 4-2:

 

Contract Terms and Conditions Required to Implement Policies, Statutes, or
Executive Orders (July 2009) (Tailored)

     52   

Clause 4-7:

 

Records Ownership (March 2006)

     53   

Clause 6-1:

 

Contracting Officer’s Representative (March 2006)

     53   

Clause 9-1:

 

Convict Labor (March 2006)

     53   

Clause 9-2:

 

Contract Work Hours and Safety Standards Act—Overtime Compensation (March 2006)

     54   

Clause 9-7:

 

Equal Opportunity (March 2006) (Tailored)

     54   

Clause 9-9:

 

Equal Opportunity Preaward Compliance of Subcontracts (March 2006) (Tailored)

     55   

Clause 9-10:

 

Service Contract Act (March 2006)

     55   

Clause 9-12:

 

Fair Labor Standards Act and Service Contract Act—Price Adjustment (February
2010)

     62   

Clause 9-13:

 

Affirmative Action for Workers with Disabilities (March 2006) (Tailored)

     63   

Clause 9-14:

 

Equal Opportunity for Disabled Veterans, Recently Separated Veterans, Other
Protected Veterans, and Armed Forces Service Medal Veterans (February 2010)
(Tailored)

     64   

Contract Term

     66   

Renewal Process

     66   

Amendments or Modifications

     66   

Assignment

     66   

Bankruptcy

     67   

Confidentiality

     67   

Entire Agreement

     67   

 

Page 3 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Table of Contents

 

Force Majeure

     68   

Frequency Adjustment

     68   

Notices

     69   

Severability

     69   

Third Party Governmental Delays

     70   

Waiver of Breach

     70   

Part 4—List of Attachments and Forms

     71   

Attachment 1

 

Postal Service Operating Periods, dated October 4, 2012

     72   

Attachment 2

 

Air Stops & Projected Volumes, dated January 8, 2013

     74   

Attachment 3

 

Operating Plan, Day Network, dated April 22, 2013

     75   

Attachment 4

 

Operating Plan, Night Network, dated April 22, 2013

     81   

Attachment 5

 

Reserved

  

Attachment 6

 

Postal Furnished Property, April 16, 2013

     89   

Attachment 7

 

Electronic Data Interchange Service Requirements, dated September 1, 2012

     90   

Attachment 8

 

Investigative / Security Protocol and Guidelines, dated July 2012

     91   

Attachment 9

 

Wage Determination, dated October 31, 2012

     95   

Attachment 10

 

Pricing, dated April 18, 2013

     97   

Attachment 11

 

Perishable Mail and Lives, April 22, 2013

     98   

Attachment 12

 

Reserved

  

Attachment 13

 

Service Contract Act Wage Determinations, dated April 17, 2013

     100   

Forms

    

DOT Form F 5800.1

  Hazardous Materials Incident Report   

I-9 Form

  Employment Eligibility Verification   

PS Form 2025

  Contract Personnel Questionnaire   

PS Form 8203

  Order / Solicitation / Offer / Award   

US Treasury Form 941  

  Quarterly Federal Tax Return   

 

Page 4 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

Part 1: Statement of Work

Purpose and Scope

The United States Postal Service is seeking to purchase air transportation and
ancillary services for mail to and from destinations within the contiguous
forty-eight (48) states as well as non-contiguous areas to include Alaska,
Hawaii, and Puerto Rico. This statement of work (SOW) provides for the
transportation of mail on any flight in the aviation supplier’s air
transportation network. It also provides for services associated with the
transportation of mail by the aviation supplier. The air carrier’s network or
transportation system may include its own flights, flights of its approved
subcontractors, flights that may be dedicated to Postal operations, and Road
Feeder Service.

Scale

The volume of mail (expressed in pounds and cubic feet) transported as
contracted under this air cargo network contract may increase or decrease
significantly over the term of the contract consistent with the needs of the
Postal Service.

Services Provided

The aviation supplier shall provide sufficient resources to efficiently and
effectively take possession, sort (if necessary), transport, scan, load, and
deliver all mail to the designated destination Service Points specified by the
Postal Service in Attachment 2: Air Stops & Projected Volumes, Attachment 3:
Operating Plan, Day Network, and Attachment 4: Operating Plan, Night Network.

The aviation supplier will present scan data for these events electronically to
the Postal Service. See Attachment 7: Electronic Data Interchange Service
Requirements.

[*]

The aviation supplier will be expected to (this list is not all inclusive):

 

  a. Coordinate and oversee its own operations; supervise and protect its own
employees.

 

  b. Ensure that the necessary facility support and administrative functions are
performed.

 

  c. Monitor performance.

 

  d. Provide feedback to the Postal Service.

 

  e. Ensure the integrity of data entry.

 

  f. Coordinate the exchange of information.

 

  g. Provide notification of changes or anticipated changes in services provided
(including subcontractors) to the Postal Service.

 

  h. Scan material Handling Units.

 

  i. Assist in unloading or loading Unit Load Devices (ULDs) to or from surface
transportation.

 

  j. Provide the correct type and quantity of equipment necessary to support the
service requirements of this contract.

 

  k. Process mail for dispatch from the aviation supplier’s facility to the
Postal Service facility.

 

  l. Close-out, receive, and dispatch all surface vehicles.

 

  m. Handle overflow volumes per Postal Service general directions.

 

  n. Cooperate with all aviation suppliers in the transportation service chain.

 

  o. Enter data timely and accurately.

 

  p. Prepare required reports.

 

  q. Perform verification of security seals on surface transportation.

 

  r. Ensure the security of all mail.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 5 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

Service Points

Service Points are the locations where tender and / or delivery takes place. The
locations and tender and delivery specifications are listed in Attachment 3:
Operating Plan, Day Network, and Attachment 4: Operating Plan, Night Network.

The Day Network will service approximately eighty (80) origin and destination
Service Points.

The Night Network will service approximately one hundred forty-five (145) origin
and destination Service Points

Management Plan

The aviation supplier shall develop and maintain a current Management Plan for
dealing with normal daily operations as well as unscheduled and unexpected
events affecting the expeditious operation of the facility, including aviation
and surface service failure and delays. The Management Plan must also address
the key personnel involved on a day to day basis.

Updates to this plan shall be submitted to the Contracting Officer within ten
(10) days of any changes to the plan. The aviation supplier shall review and
verify, at least annually, that its management plan is current.

The aviation supplier must train its employees to a level of familiarity that
ensures a contingency plan can be exercised without delay. The following items
must be addressed by the Management Plan; the list is not all inclusive.

 

  a. Late arriving aircraft and trucks

 

  •  

Ability to conduct two operations – Originating and Destinating

 

  b. Early arriving aircraft and trucks

 

  c. Mail arriving out of normal sequence

 

  d. Trucks not on-site for dispatch

 

  e. Inclement weather during operations

 

  •  

Snow issues

 

  •  

Ice storms

 

  •  

Airport closures

 

  f. Protection of the mail during inclement weather

 

  g. Labor actions

 

  h. Inadequate staffing

 

  i. An inability to complete all loading in time to meet tender

 

  j. Overflow mail

 

  k. Damaged and / or non air worthy containers

 

  l. Damaged surface containers

 

  m. Damaged or non-labeled mail

 

  n. Plan and schedule changes

 

  o. Loose load mail

 

  p. Hazardous Material (HAZMAT)-acceptable and non-acceptable pieces

 

  q. Handling and staging of live animals

 

  r. Running out of supplies such as placards, bypass tape, etc.

 

  s. Power losses – Describe in detail all steps to be taken in the event of
power loss to include specific actions for back up power at the Terminal
Handling Service (THS) location such as generators and other systems.

 

  t. Natural disasters

 

  u. Equipment breakdowns

 

  v. Airport closings

 

  w. Air Traffic Control (ATC) impact mitigation plan

 

Page 6 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

Frequency

The initial frequency of service for the Day Network (Priority Mail / First
Class network) is based on six (6) days of Postal Service delivery and shall be
Tuesday through Sunday (X1).1 This will provide for approximately 307 (308 in a
leap year) operating days annually. This excludes the widely observed holidays
as listed in the sections titled, Volume Commitment – Holiday – Day Network and
Volume Commitment – Holiday – Night Network.

The initial frequency of service for the Night Network (Express Mail network) is
based on five (5) days of Postal Service delivery and shall be Monday through
Friday (X67).2 This will provide for approximately 254 (255 in a leap year)
operating days annually. This excludes the widely observed holidays as listed in
the sections titled, Volume Commitment – Holiday – Day Network and Volume
Commitment – Holiday – Night Network.

Mail Assignment and Transport—Day Network

The aviation supplier shall provide flight schedules at least thirty (30) days
in advance of the Operating Period. The Postal Service will create dispatch
routing instructions based on the aviation supplier’s flight schedule and
subsequently shown on the Postal Service Dispatch and Routing (D&R) Tag.

The Postal Service agrees to provide up to seventy-five (75%) percent of the
total volume assigned to the outbound flights to the aviation supplier one
(1) hour before the scheduled ‘All Mail Due Aviation Supplier’ column as listed
in Attachment 3: Operating Plan, Day Network. The Postal Service agrees to
provide the remaining twenty-five (25%) percent by the ‘All Mail Due Aviation
Supplier’ column listed in Attachment 3: Operating Plan, Day Network.

Mail Assignment and Transport—Night Network

The Postal Service agrees to provide up to seventy-five (75%) percent of the
total volume assigned to the outbound flights to the aviation supplier thirty
(30) minutes before the scheduled ‘All Mail Due Aviation Supplier’ column as
listed in Attachment 4: Operating Plan, Night Network. The Postal Service agrees
to provide the remaining twenty-five (25%) percent by the ‘All Mail Due Aviation
Supplier’ column listed in Attachment 4: Operating Plan, Night Network.

Local Agreements

No Local Agreement (any informal agreement or working arrangement made between
representatives of the aviation supplier, the Postal Service, or their agents
who lack authority to bind either company) shall be binding, obligate the Postal
Service or the aviation supplier, or otherwise give rise to any claim under this
contract.

Postal Service Performs Terminal Handling Service (THS) Operation—Day Network

Mail will be tendered to the aviation supplier in accordance with the Operating
Plan provided by the aviation supplier. The aviation supplier’s Operating Plan
will be provided thirty (30) days before the start up of the Operating Period.
The aviation supplier’s Operating Plan will specify the following information:

Specific Type of Airline ULD per origin / destination

Destination of Airline ULD – Direct (bypass)

Destination of Airline ULD – Mixed (to be sorted at hub)

 

1  X1 refers to the day of the week that service will not be performed. The days
of the week are numbered consecutively from 1 through 7 beginning with Monday
(1). “X1” means that service will operate each day of the week except Monday.

2  X67 refers to the days of the week that service will not be performed. “X67”
means that service will operate each day of the week except Saturday and Sunday.

 

Page 7 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

The Operating Plan will be mutually agreed upon prior to implementation.

The aviation supplier will transport, scan, and deliver the ULDs to the specific
Service Points listed in Attachment 3: Operating Plan, Day Network. The Postal
Service or its representative will build the ULDs in conformance with the
aviation supplier’s Operating Plan.

The aviation supplier will perform the following activities including, but not
limited to:

 

  a. Sorting and scanning mail at an aviation supplier hub, as necessary, which
also may include re-wrap and reapplication of Distribution & Routing (D&R) Tags
to mail requiring such treatment, and dispatch on service responsive
transportation

 

  b. In the unlikely event that mail tendered to the aviation supplier is in
excess (overflow) of what may be transported, the aviation supplier shall:

 

  i. Secure the mail.

 

  ii. Scan all Handling Units and record the number of pieces, weight, and
destination of all overflow Handling Units.

 

  iii. Immediately notify the local Postal official after becoming aware of an
overflow situation. The Postal official will direct the aviation supplier to
either hold the mail for the next outbound flight or return it to the designated
Postal facility.

 

  iv. Prepare all overflow mail for delivery to the local designated Postal
facility within twenty (20) minutes of receipt of Postal direction.

 

  v. Provide a written report of the overflow to the local Postal official with
a copy to the COR.

When transporting mail in carts, containers, or other vehicles, the mail must be
securely enclosed to protect it from loss, depredation, and damage. The aviation
supplier will stage mail in a secure area while in its possession. The aviation
supplier is not allowed to transport mail in the cabs of its vehicles except for
mail containing live animals.

Aviation Supplier Planned Accommodation—Day Network

The aviation supplier will guarantee space to accommodate up to 105% of the
Planned Capacity from each origin daily. All mail accepted by the aviation
supplier is subject to the service commitments set forth in this contract.

If the Postal Service tenders mail in excess of 105% of the Planned Capacity for
that Service Point, the aviation supplier may refuse to transport the excess
tender. If the volume is accepted, the same service requirements apply.

If the Postal Service tenders mail to the aviation supplier after the ‘All Mail
Due Aviation Supplier’ column as shown in Attachment 3: Operating Plan, Day
Network, the aviation supplier has the right to refuse that volume.

Mail accepted after the agreed upon ‘All Mail Due Aviation Supplier’ column in
Attachment 3: Operating Plan, Day Network, shall be subject to the same service
commitments as mail tendered at or before the ‘All Mail Due Aviation Supplier’
column.

 

Page 8 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

Aviation Supplier Planned Accommodation—Night Network

The aviation supplier will guarantee space to accommodate up to 120% of the
Planned Capacity from each origin daily. All mail accepted by the aviation
supplier is subject to the service commitments set forth in this contract.

If the Postal Service tenders mail in excess of 120% of the Planned Capacity for
that Service Point, the aviation supplier may refuse to transport the excess
tender. If the volume is accepted, the same service requirements apply.

If the Postal Service tenders mail to the aviation supplier after the ‘All Mail
Due Aviation Supplier’ column as shown in Attachment 4: Operating Plan, Night
Network, the aviation supplier has the right to refuse that volume.

Mail accepted after the agreed upon ‘All Mail Due Aviation Supplier’ column in
Attachment 4: Operating Plan, Night Network, shall be subject to the same
service commitments as mail tendered at or before the ‘All Mail Due Aviation
Supplier’ column.

Delivery—Day Network

The aviation supplier will deliver mail to a destination Service Point by the
scheduled ‘Latest Delivery Time to Postal Service’ column in Attachment 3:
Operating Plan, Day Network.

Delivery—Night Network

The aviation supplier will deliver mail to a Service Point by the scheduled
‘Latest Delivery Time to Postal Service’ column in Attachment 4: Operating Plan,
Night Network, on or before the scheduled delivery day (D+1) on Attachment 4:
Operating Plan, Night Network. “D+1” is defined as the day following acceptance
by the aviation supplier.

At destination, the aviation supplier is required to unload the mail from the
ULDs received, scan, and deliver the mail to the Postal Service.

Saturday Delivery—Day Network

See Attachment 3: Operating Plan, Day Network, for details on Saturday delivery.

Specific Delivery Instructions

The aviation supplier shall:

 

  a. Assist in loading and dispatching all outbound surface vehicles, as
required

 

  b. Must develop a cooperative line of communication with the Postal Service to
ensure the timely delivery and dispatch of mail. All efforts shall be made to
provide an efficient and effective delivery to the Postal Service.

Boarding Priority—Day Network

The aviation supplier must board accepted mail using the following mail boarding
preference order:

 

  a. Registered (Con-Con) Mail

 

  b. Lives

 

  c. Perishables

 

  d. HAZMAT, regardless of mail class

 

Page 9 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

  e. Domestic Priority and Express Mail

 

  f. First-Class Mail

 

  g. All Other Mail

The Manager, Air Transportation Operations, or a Postal Service designee, will
determine if the Postal Service should repossess any mail without exercising
rights as described in the section titled Repossession of Mail by the Postal
Service.

Boarding Priority—Night Network

The aviation supplier must board accepted mail using the following mail boarding
preference order:

 

  a. Express Mail

 

  b. All other classes of mail

Repossession of Mail by the Postal Service

The Postal Service may, at any time, require the aviation supplier to return to
the local Postal Service representative or agent at a Service Point, any or all
of the mail in its possession at that location or the Postal Service may take
possession of such mail from the aviation supplier.

Treatment of Exceptional Types of Mail

 

  1. Tagging of Hazardous Material

The aviation supplier may carry mailable HAZMAT, subject to applicable law,
rules and regulations, including, without limitation:

 

  a. ORM-D Air

“ORM-D” stands for “Other Regulated Material-Class D.” ORM-D is a term developed
by the Department of Transportation (DOT) that signifies the hazard class
associated with a consumer commodity. Most hazardous materials accepted by the
Postal Service for mailing are classified as ORM-D. A package marked ORM-D meets
the standards for surface transportation only. “ORM-D-Air” signifies that the
item meets the requirements for air and surface transportation.

The Postal Service currently accepts limited quantity alternative marking
options (square on point) for ORM-D and ORM-D-Air and plans to adopt mandatory
effective dates as identified by the Department of Transportation. There are no
intended changes to quantity limits, package weights, or documentation
requirements for these mailable materials.

 

  b. Division Class 6.2

Division Class 6.2 materials are not permitted in international mail or domestic
mail, except when they are intended for medical or veterinary use, research, or
laboratory certification related to the public health. These materials are
permitted only when they are properly prepared for mailing to withstand shocks,
pressure changes, and other conditions related to ordinary handling in transit.

 

  c. Division Class 9

Division Class 9 items are miscellaneous hazardous materials or substance
articles that present a hazard during transportation but do not meet the
definition of any other hazard class. Examples of miscellaneous hazardous
materials (not all of which are mailable) include solid dry ice, elevated
temperature substances, environmentally hazardous substances, life-saving
appliances, and asbestos.

 

Page 10 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

  d. Hazardous and Dangerous Goods

The aviation supplier will accept all Dangerous Goods as defined in the Domestic
Mail Manual, section 601.10. All Dangerous Goods will be tendered on the Night
Network. The Postal Service will be in compliance with the current International
Air Transport Association (IATA) allowed variations as listed for the aviation
supplier. The Postal Service will tender all Dangerous Goods at least two hours
prior to the tender time shown in Attachment 4: Operating Plan, Night Network.
The Postal Service shall not tender any used sharps. Any future changes to
Hazardous and Dangerous Goods requirements will be reviewed and must be
acceptable to the aviation supplier prior to implementation of the changes.

 

  e. All other hazardous material that is packaged and distributed in a quantity
and form intended or suitable for retail sale and designed for consumption by
individuals for their personal care or household use purposes; reference
http://pe.usps.gov/text/dmm300/601.htm#wp1065003.

 

  2. Assignment of Hazardous Materials

 

  a. The tender of all hazardous materials will be performed a minimum of two
(2) hours prior to the final tender time of the intended flight.

 

  b. The desired flight assignment of HAZMAT is to non-stop or direct flights.

 

  c. No surcharge is offered for the transportation of HAZMAT mail.

 

  d. A copy of the manifest and the assigned item MUST be handed to an aviation
supplier representative a minimum of two (2) hours prior to the closeout time of
the intended flight. The aviation supplier representative will be responsible
for ensuring that the information on the postal manifest which includes the
number of pieces, weight, and appropriate shipper’s certification detail is
incorporated onto the aircraft load manifest and pilot notification paperwork as
outlined in CFR 49, Part 175, Carriage by Aircraft.

 

  e. Aviation supplier Refusal to Accept Hazardous Materials: If the aviation
supplier refuses to accept a properly prepared HAZMAT item, it shall document
the reasons leading to the refusal. Documentation will include:

 

  i. Name and address of mailer and air carrier;

 

  ii. The type and amount of hazardous material; and

 

  iii. The reason for refusal.

 

  f. HAZMAT Spills, Releases, Incidents, and Emergencies

 

  i. While in the possession of the aviation supplier, but not on board an
aircraft:

Hazardous Material items which are damaged must not be boarded on the aircraft.
HAZMAT incidents which occur following the tender but prior to boarding of the
aircraft, or after unloading from an aircraft and before delivery to the Postal
Service, causing injury, illness, significant property damage, or disruption in
operations will require the aviation supplier to enter the required information
into the Mail Piece Incident Reporting Tool (MIRT), a Postal Service intranet
tool for the collection of information on leaking and other non-mailable items.

 

  ii. While on board an aircraft:

Any incident which occurs while on board an aircraft will require the aviation
supplier to complete a Department of Transportation (DOT) Form F 5800.1
(01-2004), Hazardous Materials Incident Report. A copy of this form must be sent
to the COR within twenty-four (24) hours of the incident with all information
available. The incident type is not limited to hazardous material and may
include hazardous cargo spills which come in contact with the mail.

 

Page 11 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

Perishable Mail and Live Mail

The aviation supplier will be required to transport as mail perishable items
which the Postal Service has accepted as mailable under Domestic Mail Manual
(DMM) 601, sub section 9.0, including live animals as discussed at DMM 601
subsection 9.3. The Postal Service will notify the aviation supplier a minimum
of two (2) hours prior to the ‘All Mail Due Aviation Supplier’ time as listed in
Attachment 3: Operating Plan, Day Network, and Attachment 4: Operating Plan,
Night Network, of the intended flight of known perishable mail, including live
animals.

Attachment 11: Perishable Mail and Lives, details the requirements for
preparation and tender of perishable mail and live animal shipments.

Registered Mail

The aviation supplier will accept Registered Mail provided in Con-Cons for the
Day Network only.

Registered Mail Con-Cons will be a part of the Planned Capacity and will be
tendered in accordance with Attachment 3: Operating Plan, Day Network.

Upon request, the aviation supplier shall furnish the Postal Service the
following information concerning Registered Mail:

 

  •  

Aircraft number,

 

  •  

Aircraft compartment location,

 

  •  

Actual flight departure time, and

 

  •  

Any accident or irregularity which occurs to a flight containing Registered
Mail.

Registered Mail Handling Units will have a D&R Tag affixed indicating the final
destination air stop. This Handling Unit shall remain intact and shall not be
opened by the aviation supplier. The desired routing for Registered Mail
shipments will be to non-stop or direct flights only.

The aviation supplier shall advise the U.S. Postal Inspection Service, local
Postal Service representatives, and will send an email message to the COR of any
Registered Mail that does not make its planned dispatch for disposition
instructions.

Offshore Capacity Requirement—Day Network

The aviation supplier will make available at least the following daily volumes
into and out of the following locations.

Cube Based:

[ * ] cube (Originating) and [ * ] cube Destinating Anchorage (ANC)

[ * ] cube (Originating) and [ * ] cube Destinating Honolulu (HNL)

[ * ] cube (Originating) and [ * ] cube Destinating San Juan (SJU)

The Postal Service may increase this capacity as needed through the planning
process through the mutual agreement of the parties.

Volume Commitment—General Information

The Day Network operating week is defined as Tuesday through Sunday inclusive
(X1).

The Night Network operating week is defined as Monday through Friday inclusive
(X67).

The Postal Service is not obligated to request consistent capacity by day of the
week. Requests for capacity are detailed in the Ordering Process sections.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 12 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

The following constitute the only minimum volume guarantees under this contract:

 

  •  

Contract Volume Minimum of [ * ] cubic feet on the Day Network.

 

  •  

The Contract Volume Minimum may be reduced in accordance with Clause 4-1:
General Terms and Conditions, paragraph m, and Frequency Adjustment found in
Part 3: Contract Clauses.

 

  •  

[ * ]

 

  •  

[ * ].

 

  •  

90% of Planned Capacity for the Night Network for each Operating Period

Any monies due as a result of the Postal Service not meeting its Contract Volume
Minimum or its Operating Period Volume Minimum as measured and calculated at the
end of each Operating Period will be included as part of the Operating Period’s
reconciliation process.

On operating days where volume for lanes with Planned Capacity is withdrawn,
withheld, or not transported under the Repossession of Mail by the Postal
Service or Force Majeure sections, that volume will not be included in
calculating the Operating Period Volume Minimum. The Contract Volume Minimum
will be reduced for the Operating Period by the amount of that volume.

Volume Commitment—Contract Volume Minimum—Day Network

A minimum of [ * ] cubic feet per operational day, averaged across six (6) days
per week, and measured across each Operating Period, will constitute the
Contract Volume Minimum guaranteed to be paid by the Postal Service.

Operating Period Volume Minimum—Day Network

[ * ]

Operating Period Volume Minimum—Night Network

[ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 13 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

Volume Commitment—Holiday—Day Network

Each holiday will be addressed separately between the parties during the
Ordering Process. The holidays are:

 

  •  

New Year’s Day (widely observed)

 

  •  

Martin Luther King Day

 

  •  

Presidents’ Day

 

  •  

Memorial Day (widely observed)

 

  •  

Independence Day (widely observed)

 

  •  

Labor Day (widely observed)

 

  •  

Columbus Day

 

  •  

Veterans Day

 

  •  

Thanksgiving (widely observed)

 

  •  

Christmas (widely observed)

For purposes of Contract Volume Minimum and Operating Period Volume Minimum
calculations, the following days will not be included:

 

  •  

Widely observed holidays

 

  •  

The day following the widely observed holidays that occur on a Monday

 

  •  

Non-widely observed holidays that occur on a Monday

For purposes of Contract Volume Minimum and Operating Period Volume Minimum
calculations, the following days will be included at a 50% volume level:

 

  •  

The day following widely observed holidays not occurring on a Monday

 

  •  

Non-widely observed holidays not occurring on a Monday

 

  •  

The day after a non-widely observed holiday

Volume Commitment—Holiday—Night Network

Each holiday will be addressed separately between the parties during the
Ordering Process. The holidays are:

 

  •  

New Year’s Day (widely observed)

 

  •  

Martin Luther King Day

 

  •  

Presidents’ Day

 

  •  

Memorial Day (widely observed)

 

  •  

Independence Day (widely observed)

 

  •  

Labor Day (widely observed)

 

  •  

Columbus Day

 

  •  

Veterans’ Day

 

  •  

Thanksgiving (widely observed)

 

  •  

Christmas (widely observed)

The widely observed holidays will not be included in the Operating Period Volume
Minimum calculation.

The non-widely observed holidays will be included at a 50% volume level in the
Operating Period Volume Minimum calculation.

Operating Periods

The Operating Periods are incorporated as Attachment 1: Postal Service Operating
Periods. No Operating Period will exceed five weeks. The Peak Operating Periods
are designated in Attachment 1: Postal Service Operating Periods.

 

Page 14 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

Ordering Process—Non-Peak—Day Network

The Postal Service will provide the aviation supplier mail volumes in accordance
with the identified schedule specified below. The forecasting structure will
specify each origin / destination lane pair including cubic feet by day of week
for the pairs. The Postal Service will request capacity based on specific plans
for a Tuesday / Wednesday plan, a Thursday / Friday plan, a Saturday plan, and a
Sunday plan.

[ * ]

Over the course of the Ordering Process for two (2) Operating Periods, the
Postal Service may reduce volume down to the Contract Volume Minimum.

The request for capacity shall be presented to the aviation supplier in a
mutually agreed upon electronic origin / destination format.

Bypass containers will be allocated in lanes where the requested capacity is
greater than one hundred and ten (110) percent of the cubic capacity of the ULD
configuration for the aircraft planned for the Service Point provided there is
sufficient space to flow the Bypass container from the origin to the final
destination on the scheduled flights. To facilitate this process, the Postal
Service and the aviation supplier will jointly agree upon both Bypass and Mixed
containers to be built at all origins during the Ordering Process.

Ordering Process—Non-Peak—Night Network

The Postal Service will provide the aviation supplier mail volumes in accordance
with the identified schedule specified below. The forecasting structure will
specify each origin / destination lane pair including weight.

[ * ]

The request for capacity shall be presented to the aviation supplier in a
mutually agreed upon electronic origin / destination format.

Ordering Process—Peak—Day Network

The Peak Operating Period will consist of four or five individual weeks,
measured and planned as independent of each other. One of the five weeks of the
Peak Operating Period will include the week of Christmas. As such, the requested
volume capacity will include the Christmas week. The forecasting structure will
specify each origin / destination lane pair including weight or cubic feet by
day of week for the pairs. The Postal Service will request capacity based on
specific plans for a Tuesday / Wednesday plan, a Thursday / Friday plan, and a
Saturday / Sunday plan.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 15 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

The aviation supplier will make available at least [ * ] cubic feet of capacity
per week for the Peak Operating Period for the Day Network. As a general
planning guideline, the historical volume transported per day during the Peak
Operating Period ranges between [ * ] to [ * ] cubic feet. The Peak season tab
included in Attachment 2: Air Stops & Projected Volumes provides the historic
mail volume in pounds by mail class by week during the Peak Operating Period.
These volumes are provided for initial planning purposes and do not constitute a
guarantee of volume for the Peak Ordering Period.

For the Peak Operating Period, the Postal Service will provide the aviation
supplier a request for capacity by lane, expressed in cubic feet, one hundred
fifty (150) days prior to the beginning of the Peak Operating Period. The
request for capacity shall be presented to the aviation supplier in a mutually
agreed upon electronic origin / destination format. The aviation supplier will
reply to the request by providing the Postal Service with its response expressed
in cubic feet one hundred twenty (120) days prior to the start of the Peak
Operating Period. The Postal Service will communicate its acceptance of the
aviation supplier’s response ninety (90) days prior to the commencement of the
Peak Operating Period. The Postal Service acceptance establishes the Planned
Capacity for the Peak Operating Period.

The Operating Period Minimum Volume for Peak will be [ * ] of the Planned
Capacity.

The aviation supplier will guarantee space to accommodate up to 105% of the
Planned Capacity from each origin daily.

Ordering Process—Peak—Night Network

The Peak Operating Period will consist four or five individual weeks, measured
and planned as independent of each other. One of the five weeks of the Peak
Operating Period will include the week of Christmas. As such, the requested
volume capacity will include the Christmas week. The forecasting structure will
specify each origin / destination lane pair including weight.

For the Peak Operating Period, the Postal Service will provide the aviation
supplier a request for capacity by lane, expressed in pounds, one hundred fifty
(150) days prior to the beginning of the Peak Operating Period. The request for
capacity shall be presented to the aviation supplier in a mutually agreed upon
electronic origin / destination format. The aviation supplier will reply to the
request by providing the Postal Service with its response expressed in pounds
one hundred twenty (120) days prior to the start of the Peak Operating Period.
The Postal Service will communicate its acceptance of the aviation supplier’s
response ninety (90) days prior to the commencement of the Peak Operating
Period. The Postal Service acceptance establishes the Planned Capacity for the
Peak Operating Period.

The Operating Period Minimum Volume for Peak will be [ * ] of the Planned
Capacity.

The aviation supplier will guarantee space to accommodate up to 120% of the
Planned Capacity from each origin daily.

Electronic Data Interchange (EDI)

The aviation supplier will provide status and operational data as specified in
Attachment 7: Electronic Data Interchange Service Requirements. The aviation
supplier will use the EDI methods specified in the attachment to transmit and
receive volume, and appropriate scans from its system to the Postal Service
system.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 16 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

Operational Condition Reports

The aviation supplier shall submit reports of hub and Service Point operating
conditions on a daily basis for the Day Network and the Night Network.

Some examples of these daily reports (more may be required) are: service
performance reports, operations reports for departures / arrivals late due to
mechanical issues, operations reports for departures / arrivals late due to
weather and other issues, sort mail volume , mis-sent mail volume, surface truck
utilization, etc. The format of the report and the items reported will be
mutually agreed upon by the COR and the aviation supplier.

In addition to these daily reports, the aviation supplier will coordinate with
and advise the COR of any contingency plans to move mail delayed in transit, as
soon as practical.

The table below lists the reports required initially.

 

Report Type

  

Name

  

Frequency

Operational Planning

   [ * ]    Prior to Operating Period

Operational Planning

   [ * ]    Prior to Operating Period

Operational Planning

   [ * ]    Prior to Operating Period

Operational Planning

   [ * ]    Prior to Operating Period

Operational Planning

   [ * ]    Prior to Operating Period

Operational Planning

   [ * ]    Monthly

Operational Reports

   [ * ]    Tuesday through Sunday

Operational Reports

   [ * ]    Monday through Friday

Operational Reports

   [ * ]    Tuesday through Sunday

Operational Reports

   [ * ]    Monday through Friday

Operational Reports

   [ * ]    Tuesday / Wednesday / Thursday / Saturday

Operational Reports

   [ * ]    Monday through Thursday

Operational Reports

   [ * ]    Tuesday through Sunday

Operational Reports

   [ * ]    Tuesday / Wednesday / Thursday / Saturday

Operational Reports

   [ * ]    Tuesday through Sunday

Operational Reports

   [ * ]    Tuesday through Sunday

Operational Reports

   [ * ]    Monday through Friday

Operational Reports

   [ * ]    Monday through Friday

Operational Reports

   [ * ]    Daily

Operational Reports

   [ * ]    Tuesday through Sunday

Operational Reports

  

[ * ]

   Monday through Friday

Operational Reports

   [ * ]    Tuesday through Sunday

Operational Reports

   [ * ]    Tuesday through Sunday

Operational Reports

   [ * ]    Tuesday through Sunday

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 17 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

Dimensional Weight Reports

The aviation supplier will provide a weekly report electronically for the Day
Network of the dimensional weights [ * ]. This report will provide the following
information for each Outside Piece’s Handling Unit D&R tag:

 

  •  

Time of each Handling Unit through the sort

 

  •  

The length of each Handling Unit

 

  •  

The width of each Handling Unit

 

  •  

The height of each Handling Unit

 

  •  

The D&R tag of each Handling Unit

A sample of the report is below:

‘Sorter’,‘Time Stamp’,‘Length’,‘Width’,‘Height’,‘D&R Tag’

‘AS002’,‘10170703012011’,‘1863’,‘1663’,‘1005’,‘1GBNP673BF’

‘AS002’,‘10172003012011’,‘2413’,‘1107’,‘0460’,‘1ICK9H2YF/’

‘AS002’,‘10172703012011’,‘3425’,‘1911’,‘0968’,‘15HPP8W7D6’

‘AS002’,‘10175003012011’,‘1864’,‘1200’,‘1149’,‘1FZFOM73BX’

‘AS002’,‘10175103012011’,‘2404’,‘1153’,‘0460’,‘17MKSORVBQ’

Scanning and Data Transmission

All scanning data required to be presented to the Postal Service shall be in an
electronic format acceptable to the Postal Service, containing all required data
elements, and reported within two (2) hours after the occurrence of a reportable
event. Available data will be transmitted in EDI message format at fifteen
(15) minute intervals.

Scanning will be used to measure performance and serve as the basis for payment
for both the Day Network and the Night Network.

Technical aspects of Electronic Data Interchange and the types of messaging
events are discussed in Attachment 7: Electronic Data Interchange Service
Requirements.

The aviation supplier will be responsible for providing technology compatible
with Postal Service systems for purposes of sending and receiving scanning data.

The aviation supplier will be responsible for performing the following scans of
D&R Tags and ULD identification tags.

 

  a. Possession or Load Scan of all Handling Units and ULDs at origin Service
Points, including Outside Handling Units

 

  b. Load Scan that associates the ULD to an aircraft

 

  c. [ * ].

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 18 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

  d. [ * ].

 

  e. [ * ].

 

  f. Delivery Scan of each Handling Unit and ULD at the specified delivery
Service Point.

Performance Requirements and Measurement

Mail delivery performance will be measured against the contract requirements
based upon transmitted scan data.

Delivery performance requirements are:

Day Network: [ * ]%

Night Network: [ * ]%

Peak Operating Period: [ * ]% for the Day and Night Networks

Delivery performance will be measured across an Operating Period on a
lane-by-lane basis, using actual scan delivery time versus Required Delivery
Time (RDT), as outlined in Attachment 3: Operating Plan, Day Network, and
Attachment 4: Operating Plan, Night Network.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 19 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

Delivery performance will be measured using the following methodology:

 

  a. The Postal Service will scan all Handling Units at origin.

 

  b. The Postal Service will nest all Handling Units into ULDs at origin.

 

  c. The Postal Service will tender the nested ULDs to the aviation supplier at
origin.

 

  d. The aviation supplier will scan the ULDs with a Possession Scan at origin.

 

  e. The aviation supplier will scan all Handling Units processed through the
sort at the hub.

 

  f. The aviation supplier will nest all Handling Units to ULDs departing from
the hub.

 

  g. The aviation supplier will scan the ULDs as delivered to the Postal Service
upon arrival at destination.

 

  h. The Postal Service will break the ULDs and scan / de-nest all Handling
Units.

Delivery performance will be measured for all ULDs and Handling Units receiving
at least a Delivery Scan by the aviation supplier.

The Postal Service will provide data to the aviation supplier via electronic
files. The electronic file will show the nested date and time into the ULD, the
possession time and date from the aviation supplier, the delivery time and date
from the aviation supplier, and the de-nested break time and date from the
Postal Service. Additionally, the files will show the weights of each Handling
Unit.

Delivery performance on a lane level basis will be calculated as follows:

Total on-time Handling Units, by lane, for the Operating Period, receiving a
Delivery Scan

Divided by

Total Handling Units, by lane, for the Operating Period, receiving a Delivery
Scan

Reduction of Payment

If the calculated delivery performance is less than the delivery performance
requirement, the late D&R tags will be ordered chronologically by the RDT. The
percentage of D&R tags corresponding to the difference between [ * ]% and the
delivery performance requirement (i.e., [ * ]% (Day Network), [ * ]% (Night
Network) or [ * ]% (Peak Operating Period)) will not be assessed a reduction in
payment. The remaining late D&R tags will be assessed a reduction in payment as
follows:

 

  a. All Handling Units delivered up to thirty (30) minutes late will be subject
to a [ * ]% reduction of the Transportation Payment.

 

  b. All Handling Units delivered from thirty-one (31) minutes up to one
(1) hour to late will be subject to a [ * ]% reduction of the Transportation
Payment.

 

  c. All Handling Units delivered 1 hour and one minute late or later will be
subject to a [ * ]% reduction of the Transportation Payment.

The reduction in payment will be based on a conversion of the weight of the late
Handling Units to cubic feet by the applicable mail class density and will be
applied at the base or the tier in which the late delivery occurred.

Performance Management

The aviation supplier and the Postal Service will meet once a quarter (at a
minimum) to discuss items such as the following:

 

  a. Cost Control

 

  b. Holiday Operations and Planning

 

  c. Aviation Supplier Performance

 

  d. Peak Season Planning

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 20 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

  e. Quality

 

  f. Ramp Operations

 

  g. Reconciliation of Irregularities

 

  h. Security

 

  i. Technology Issues

 

  j. Tender and Delivery Hygiene

 

  k. Volume Planning

 

  l. Other Pertinent Topics

Sustainability

The aviation supplier must provide following sustainability metrics at the times
specified below:

 

  a. All greenhouse gas emission estimates that are attributed to the transport
of Postal Service mail products via air and (if applicable) ground transport by
the aviation supplier.

 

  i.

Emissions in a standard unit – CO2e

 

  ii. Total weight of Postal Service products contributing to the emissions in
the Calendar Year.

 

  iii. Total air miles travelled to transport the Postal Service products per
Calendar Year.

 

  iv. High level summary describing methodology which could include the basis
for the Postal Service emissions allocation such as space, cost, weight, number
of packages or other methods used to derive numbers. For example, estimates
based on gallons used, flight characteristics, or both.

 

  v. Assurance letter of independent verification of Scope 1, 2, and 3 data.

 

  •  

Scope 1: Emissions arising from when the aviation supplier burns fuel in its
aircraft or its owned buildings

 

  •  

Scope 2: Emissions from purchased electricity or steam.

 

  •  

Scope 3: Emissions arising from activities over which the aviation supplier has
less control.

 

  b. Fiscal Year (October through September) and Calendar Year (January through
December) greenhouse gas emissions data to be received by the Postal Service no
later than three (3) months after the close of the fiscal and calendar year.

The aviation supplier will convene a meeting with the Postal Service no later
thirty (30) days after contract award to discuss high level greenhouse gas
emissions estimation methodologies and network boundaries.

The aviation supplier will hold quarterly meetings with the Postal Service to
discuss reporting methodology developments, boundaries and notification of
estimation methodology or boundary changes.

Security

See Attachment 8: Investigative / Security Protocol and Guidelines.

Postal Service Employees Allowed Access

The aviation supplier shall allow escorted Postal officials showing proper
credentials access to all buildings, field areas, ground equipment being used to
sort, stage, or transport mail under this contract or under any subcontract
services performed under this contract. Government regulations (e.g.,
Transportation Security Administration) will supersede this section.

The aviation supplier will allow unescorted access to Postal Service employees
stationed on the aviation supplier’s premises pending compliance with all
required processes. Photography or video taping will not be permitted except as
outlined in the security protocols.

 

Page 21 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

Personnel Screening

In general, the Postal Service accepts air carrier security program requirements
set forth by the Transportation Security Administration (TSA). In addition to
these, the Postal Service also mandates additional requirements.

The Postal Service is aware that the aviation supplier must implement its human
resources programs in accordance with certain state laws and that in that
respect there may be certain deviations to the literal application of some of
the Postal Service requirements set forth herein.

In the event the aviation supplier establishes that a state law prohibits it
from requesting from its employees or prospective employees any or all of the
information requested in responses to questions 21a through 21e of PS Form 2025,
Contract Personnel Questionnaire, as required by 1.d below, or from certifying,
as the result of a criminal records check, to any of the items requested under
1.b, Criminal History, below, the aviation supplier shall be relieved of its
contractual obligation to require employees or prospective employees to respond
to the portions of those questions requesting the prohibited information or to
provide that information as part of its criminal records check. In these
situations, the Postal Service Security Investigations Service Center (SISC)
shall conduct the required criminal checks as outlined in 1.b. below.

To establish the existence and the extent of the prohibitory effect of any such
state law referenced above, the aviation supplier shall provide to the SISC
documentary evidence (including a copy of the state law) demonstrating the
stated prohibition. The Postal Service’s concurrence about the prohibitory
nature of a state law shall not be unreasonably withheld.

The Contracting Officer may, in consultation with the aviation supplier and the
U.S. Postal Inspection Service, grant other appropriate deviations or implement
alternate processes to the standard U.S. Postal Inspection Service requirements
by letter.

Applicability

Individuals providing services to the Postal Service under this contract
(including aviation suppliers, employees of aviation suppliers, and
subcontractors and their employees at all levels), hereinafter, “individuals,”
who have been hired after the effective date of this contract and whose duties
will or likely may involve handing the mail must obtain a security clearance
from the Postal Service, as provided herein. Access to the mail as defined by
3.a below is permitted as soon as the security clearance package has been
submitted to the SISC in Memphis.

If the aviation supplier commences a new operation (internally or with an
aviation supplier) for the purpose of processing Postal volume, the employees
hired since the effective date of this contract will be subject to Personnel
Screening.

Access to the mail is permitted as soon as the security clearance package has
been submitted to the SISC in Memphis. If the aviation supplier has ground
handling services performed at air stops by another aviation supplier
(subcontractor), and if, to the best knowledge of the prime aviation supplier,
that subcontractor is in compliance with the provisions of this clause, the
prime aviation supplier may certify that fact to the Contracting Officer in
writing, and thereby be relieved of the primary responsibility for personnel
screening. Prime aviation suppliers are in all cases responsible for meeting
these screening requirements for all persons having access to the mail who are
their direct employees. For example, if ABC, Inc. is an aviation supplier, and
it performs ground handling services at one or more air stops for CDE, Inc., CDE
must certify in writing that:

I certify that at the following air stops ground handling services are being
performed by ABC, and that to the best of my knowledge, ABC is an aviation
supplier of air transportation services under contract number     . A listing of
airports served by ABC is attached hereto as follows.

Aviation suppliers must have clauses in their contracts with subcontractors
requiring adherence to the Postal Service screening procedures contained in this
contract.

 

Page 22 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

  1. Requirements: The aviation supplier employing individuals to perform duties
under this contract must provide the following documentation as early as
possible, to the SISC in Memphis, Tennessee, with respect to those individuals
whose duties will or likely may involve handling the mail. The items listed in
sections (a) through (d) below must be completed prior to the employee being
granted permission to handle mail. For purposes of this requirement, the term
“completed” means that all tasks have been done, and the required submissions to
the SISC in Memphis have been made.

The aviation supplier is required to maintain all certifications required in
sections a., b., and d.

 

  a. Drug Screening: The aviation supplier must certify that individuals
providing service under this contract have passed a screening test for those
substances identified by the Substance Abuse and Mental Health Services
Administration (SAMHSA) as the five (5) most abused substances which are
cocaine, marijuana, amphetamine / methamphetamine, opiates, and phencyclidine
(PCP). The tests must be performed by a SAMHSA approved certified laboratory.
The drug test must meet the cut-off levels established by SAMHSA. All drug
screening tests must be completed within ninety (90) days prior to having access
to the mail since drug tests older than ninety (90) days are invalid and must be
redone. The prime aviation suppliers and all subcontractors must maintain the
name of the institution conducting the test and a document indicating if the
employee passed or tested positive.

 

  b. Criminal History: The aviation supplier must certify, based upon a criminal
records check (a state records check) of each employee through local agencies
(state, county, or city) where the applicant has resided and worked for the past
five (5) years (this may require multiple checks for applicants who live in one
location and work in another location, or for applicants who have moved within
that time period), that each individual:

 

  i. Has not been convicted of a felony criminal violation in the past five
(5) years;

 

  ii. Has not been convicted of serious criminal charges (e.g. murder, rape,
robbery, burglary, physical assaults, weapons violations, or drug charges
[felony or misdemeanor]);

 

  iii. Does not have any pending felony or serious criminal charges; and

 

  iv. Is not on parole for or probation for any felony or serious criminal
charges.

This will be documented on the Certification and Transmittal Cover Sheet. This
form is provided under Personnel Security Administrative Instructions, and may
be reproduced by the aviation supplier.

 

  c. Fingerprinting: The aviation supplier must obtain two sets of fingerprints
for each applicant. Each fingerprint card, FD-258, Applicant Fingerprint Chart,
and subsequent supplies will be issued by the Postal Service. The Postal
Inspection Service will provide additional original copies for aviation supplier
use. These additional forms may be obtained by calling the Memphis office at
(901) 747-7712.

A copy of a Case Closing Transmittal (CCT) from the Office of Personnel
Management (OPM) may be submitted in lieu of fingerprint cards if the CCT was
dated within twelve (12) months of the date the SISC receives the submission.

 

  d. Citizenship: Certification of U.S. citizenship must be documented on PS
Form 2025, Contract Personnel Questionnaire, or legal work status authorizing
the individual to work in the United States is required. (I-9 Form, Employment
Eligibility Verification, is to be used for non-citizens).

 

Page 23 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

  2. Processing:

 

  a. The Postal Service agrees to use reasonable efforts to insure that security
clearance decisions are issued within thirty (30) days after the aviation
supplier submits the required documents and information to the SISC. The Postal
Service, however, cannot guarantee that processing will be complete within
thirty (30) days due to circumstances beyond its control.

 

  b. For each individual employed by the aviation supplier or any subcontractor,
the aviation supplier will submit to the SISC:

 

  •  

Full name

 

  •  

Social security number

 

  •  

Drug screening data (1.a)

 

  •  

Criminal history certifications (1.b)

 

  •  

Both sets of fingerprints (1.c)

 

  •  

Citizenship certifications (1.d)

Upon receipt of the required documentation, the SISC will submit the fingerprint
cards (1.c) to the Federal Bureau of Investigation, and perform a search of the
National Crime Information Center (NCIC) Wants and Warrants and Inspection
Service databases at its cost.

 

  c. In cases where an individual business entity is predominant at a given
airport, the Contracting Officer in consultation with the Inspection Service may
approve the receipt of screening documents from that entity.

 

  d. The aviation supplier shall maintain supporting documentation for the drug
screening (1.a), criminal history inquiries (1.b), and citizenship verifications
(1.d) subject to review by the Postal Service, for the life of this contract in
accordance with its internal procedures, advising the Inspection Service SISC on
the Certification and Transmittal Cover Sheet.

At the employee’s local station, aviation suppliers are only required to
maintain a copy of the Certification and Transmittal Cover Sheet. The
Certification and Transmittal Cover Sheet is provided under Personnel Security
Administrative Instructions and may be reproduced by the aviation supplier, as
needed.

Aviation suppliers currently maintaining security screening files under existing
Postal Service contracts shall continue to maintain those files.

Submit all forms and certifications to:

Memphis SISC

Security Investigations Service Center

225 North Humphreys Boulevard

Fourth Floor, South

Memphis, TN 38161-0008

The Postal Service intends to make its best efforts to position itself to
eliminate the requirement for its set of FD-258 forms, and other submissions to
be determined, through cooperation with the Federal Aviation Administration,
Transportation Security Administration, and other agencies or associations to
share relevant information for its regulatory purposes.

 

  3. Access to the Mail – Screening Requirements:

“Access to the mail” refers to individuals who scan, transport, sort, load, and
unload mail to and from ground equipment and to and from the aircraft. This
includes employees handling sealed ULDs. This includes individuals who have
direct supervisory duties in directing the

 

Page 24 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

transporting, sorting, loading, and unloading of mail to and from ground
equipment and aircraft. Individuals providing services to the Postal Service
under this contract (including aviation suppliers, employees of aviation
suppliers, and subcontractors and their employees at any tier), hereinafter,
“individuals,” who have access to the mail, must obtain a security clearance
from the Postal Service before such access to the mail is granted.

 

  4. Denial:

Persons who meet the following criteria are not permitted to have access to the
mail under this contract:

 

  a. An aviation supplier, subcontractor, or employee of an aviation supplier or
subcontractor who has not received a security screening in accordance with the
criteria listed above under Personnel Screening.

 

  b. An aviation supplier, subcontractor, or employee of an aviation supplier or
subcontractor who has been convicted of, or is on probation or parole for, or
under suspended sentence for assault, theft, or weapons charges or for the
illegal use, possession, sale, or transfer of controlled substances during the
past five (5) years.

 

  c. An aviation supplier, subcontractor, or employee of an aviation supplier or
subcontractor who has been convicted of any criminal felony violation during the
past five (5) years, who is on parole, probation, or suspended sentence for
commission of a criminal felony during the past five (5) years.

 

  d. An aviation supplier, subcontractor, or employee of an aviation supplier or
subcontractor who has ever been convicted of theft of mail or other Postal
offense.

 

  e. An aviation supplier, subcontractor, or employee of an aviation supplier or
subcontractor who has an active warrant or is on probation or is on parole.

 

  f. An aviation supplier, subcontractor, or employee of an aviation supplier or
subcontractor who has any pending felony or serious criminal charges.

 

  g. Any other circumstance that in the determination of the Postal Service
makes the individual unfit to provide services under this contract.

In the event an employee is disqualified under the above criteria, the aviation
supplier has the responsibility to insure that the employee’s duties no longer
involve handling mail.

 

  5. Appeal Process:

An individual may appeal a decision to deny access made by the Postal Inspection
Service SISC by sending a letter to the Inspector In Charge, Security and Crime
Prevention, Washington, DC, within three (3) weeks of the date of the denial
letter. An individual may not handle the mail during the appeal process. The
letter must contain the following information:

 

  a. A statement that reconsideration of the decision is requested and the basis
on which it is sought.

 

  b. Additional information on the appellant’s behalf.

 

  c. A copy of the denial letter.

 

  6. Training: The Postal Service may, but is not required to, provide
orientation / training for aviation suppliers during the term of this contract
to clarify security clearance requirements, processes, and procedures necessary
to fully implement this program.

 

Page 25 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

Payment Procedures

Rates and Payment General

The aviation supplier will be compensated based upon properly scanned ULDs and
Handling Units. The payment for each ULD and Handling Unit will be based on the
network (i.e., Day or Night) to which the mail is assigned by the Postal
Service. This process will allow for automated payment.

[ * ]

Scan Requirements

All scan requirements listed below are specified in the Scanning and Data
Transmission section.

Night Turn Scan Requirements

 

  a. Possession Scan of all ULDs and Handling Units at the origin

 

  b. Delivery Scan of all ULDs and Handling Units delivered at destination

Day Turn Scan Requirements

 

  a. The aviation supplier will conduct a Possession Scan of all ULDs and
Handling Units at the origin.

 

  b. The aviation supplier will conduct a Nest Scan associating the Handling
Unit with a ULD at the hub.

 

  c. The aviation supplier will conduct a Delivery Scan of all ULDs and Handling
Units delivered at destination.

The Hub Sort Scans will be paid in accordance with the pricing listed in
Attachment 10: Pricing for Handling Units sorted at the hub on the Day Network
for which scans are provided. Hub Sort Scans will not be paid for Handling Units
assigned to a Bypass ULD or for the Night Network.

[ * ]

The base and tier pricing from Attachment 10: Pricing will be applied to the
volume measured in each Operating Period as follows. Volume within the base will
be paid at the Base Rate. The portion of volume exceeding the base volume and
falling within the Tier 1 volume will be paid at the Tier 1 rate. A similar
incremental process will be applied to volume that falls within subsequent
tiers.

Payments will be made by Electronic Funds Transfer (EFT).

[ * ]

The aviation supplier will bill additional charges not covered within the
automated payments system on a weekly basis. For correct and sufficient invoices
received by noon Wednesday of a given week, the Postal Service will process them
so as to generate a payment by Wednesday, three (3) weeks following the receipt
of the invoice through the EFT process.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 26 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

Payment Processing—Day Network—Per Cube

Invoicing

All invoices for the transportation of Handling Units or ULDs under this
contract will be paid by the cubic foot and payment will be based on completing
the required scans.

Mail Tendered in ULDs

The Line Haul rate for each ULD will be comprised of two components: Non-Fuel
Line Haul and Fuel Line Haul. The Non-Fuel Line Haul rate will include all of
the transportation and handling associated with a ULD. Hub Sort Scanning rates
are separate from the Non-Fuel Line Haul rate.

ULD cubic feet will be paid at the agreed cubic feet size for each ULD type
described in Attachment 10: Pricing.

The cubic feet paid will be based on the Postal assigned ULD type. If the Postal
ULD type is missing, the aviation supplier’s ULD type will be used for
invoicing. Any discrepancies between the types of ULD processed will be resolved
during the Reconciliation Process.

The transportation payment for mixed ULDs will be based on the applicable cubic
feet of the originating ULD. These transportation payments will be reduced for
Handling Units not receiving a Delivery Scan by converting the weight of the
Handling Units without a Delivery Scan at the correct destination to cubic feet
by the applicable mail class density.

The transportation payment for bypass ULDs will be based on the applicable cubic
feet of the originating ULD. These transportation payments will not be made for
Bypass ULDs without a Delivery Scan at the correct destination.

Recognizing operational inefficiencies filling the last ULD at every location,
the Postal Service will incorporate within the daily invoice a daily credit
based on the total cubic feet of the mixed ULDs in the Operating Plan divided by
the total number of mixed ULDs in the Operating Plan for each origin air stop
per day multiplied by 50%. The rate used will be the applicable base or tier
cubic foot rate used at the beginning of the invoice day.

Mail Tendered from Surface Trucks

If mail is tendered to the aviation supplier from a defined truck location as
identified in Attachments 3 and 4 at contract award, the invoiced cubic feet
will be calculated by dividing the Handling Unit’s Postal Service assigned
rounded weight by the applicable mail class density.

Mail Tendered from Ad Hoc Trucks into the Aviation Supplier Hub

The aviation supplier will accept ad hoc trucks from the Postal Service at the
proposed hub locations. The invoiced cubic feet for ad hoc trucks will be
calculated by dividing the Handling Unit’s Postal Service assigned rounded
weight by the applicable mail class density. Recognizing the reduced work
content, the aviation supplier will provide an unload rate in Attachment 10:
Pricing for the receipt and processing of all ad hoc truck mail volume. The
Postal Service will incorporate ad hoc truck payments in the weekly electronic
payment.

Aviation Supplier Surface Transportation – Not Included in the Transportation
Payment

The aviation supplier will include a separate rate per mile for Highway
Transportation in Attachment 10: Pricing which will be applied when the Postal
Service requires the aviation supplier to operate unplanned surface
transportation of mail.

Hub Sort Scan Charge

The Postal Service will pay a Hub Sort Scan charge for mail sorted and scanned
at a hub per Handling Unit (i.e., D&R Tag) as shown in Attachment 10: Pricing.
This rate will not be subject to an increase for the full term of the contract.

 

Page 27 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

Handling Units sorted at a hub must receive a Hub Sort Scan for payment
purposes. The Postal Service will not pay a Hub Sort Scan charge for sorts not
supported by EDI scan information. The pieces scanned into a tendered Bypass
container are not eligible to receive Hub Sort Scan charges.

Re-Labeling Charge

The Postal Service will pay an additional charge to the aviation supplier for
re-labeling Postal Service Handling Units at the hub for which the D&R tag is
missing or becomes illegible. The Postal Service will also provide all equipment
necessary to perform this function. The re-labeling charge per Handling Unit is
shown in Attachment 10: Pricing.

This rate will not be subject to an increase for the full term of the contract.

Payment to the aviation supplier for the transport of re-labeled Handling Units
will be based upon data received from the Hub Scan plus (combined and matched
with) the Delivery Scan for the Handling Unit. An average weight per Handling
Unit will be established based upon the previous month’s data for average weight
per Handling Unit, and for Handling Units that are not properly scanned due to
conditions beyond the aviation supplier’s control.

The equipment to be supplied by the Postal Service for this function will be
listed in Attachment 6: Postal Furnished Property, and will be covered by Clause
2-22, Postal Service Property. Attachment 6: Postal Furnished Property will be
created upon successful installation of the equipment. Upon reasonable advance
notice to the aviation supplier, the Postal Service shall be permitted to
perform maintenance on any of the equipment located in an aviation supplier’s
facility listed in Attachment 6: Postal Service Furnished Property.

Fuel Adjustment

There will be a monthly fuel adjustment to the Fuel Line Haul rate. Each “month”
is defined in Attachment 1: Postal Service Operating Periods. The adjustment
will become effective on the first operating day of each operating period after
contract commencement. The adjustment may be upward or downward.

The adjustment will be based on the U.S. Gulf Coast (USGC) prices for
Kerosene-type jet fuel reported by the U.S. Department of Energy for the month
that is two (2) months prior to the adjustment. The adjustment will be
calculated and applied monthly.

For example, assume the Fuel Line Haul rate is $0.10. If the June 20XX USGC
price for Kerosene-type jet fuel is $2.68 per gallon and the July 20XX price is
$3.00 per gallon, then the adjustment for September XX would be calculated as
follows:

($3.00 / $2.68) = 1.12

1.12 x $0.10 = $0.11

The new Fuel Line Haul rate would be $0.11 per cubic foot.

In August 20XX, if the USGC price is $2.70 per gallon, the calculation for the
October 20XX rate would be:

($2.70 / $3.00) = 0.90

0.90 x $0.11 = $0.10 per cubic foot

This calculation will be rounded after the decimal to four digits.

The proposal pricing should be based on the August 2012 U.S. Gulf Coast
Kerosene-type jet fuel reported by the U.S. Department of Energy ($3.156 per
gallon).

Fuel will be adjusted for October 2013 based on the August 2013 U.S. Gulf Coast
Kerosene-type jet fuel reported by the U.S. Department of Energy.

 

Page 28 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

Payment Processing—Night Network—Per Pound

Invoicing

All Handling Units tendered to the aviation supplier for the Night Network will
be paid by the pound and payment will be based on required scanning. The weight
will be derived from the assigned rounded weight of the Handling Unit. The
Non-Fuel Line Haul rate will include all of the transportation and handling
associated with a Handling Unit. The Fuel Line Haul rate for the Night Network
will not be subject to a fuel adjustment.

Re-Labeling Charge

The Postal Service will pay an additional charge to the aviation supplier for
re-labeling Postal Service Handling Units for which the D&R tag is missing or
becomes illegible. The Postal Service will also provide all equipment necessary
to perform this function. The re-labeling charge per Handling Unit is shown in
Attachment 10: Pricing. This rate will not be subject to an increase for the
full term of the contract.

Payment to the aviation supplier for transport of re-labeled Handling Units will
be based upon data received from the Hub Scan plus (combined and matched with)
the Delivery Scan for the Handling Unit. An average weight per Handling Unit
will be established based upon the previous month’s data for average weight per
Handling Unit and for Handling Units that are not properly scanned due to
conditions beyond the aviation supplier’s control.

The equipment to be supplied by the Postal Service for this function will be
listed in Attachment 6: Postal Furnished Property, and will be covered by Clause
2-22, Postal Service Property. Attachment 6 will be created upon successful
installation of the equipment. Upon reasonable advance notice to the aviation
supplier, the Postal Service shall be permitted to perform maintenance on any of
the equipment located in an aviation supplier’s facility listed in Attachment 6.

The payment for the Night Network re-labeled Handling Units will be adjusted to
reflect the percentage of re-labeled Handling Units that have already been
scanned. This percentage of previously scanned Handling Units will be mutually
agreed upon by the Postal Service and the aviation supplier through an audit
sampling of re-labeled Handling Units. Contingency Handling Units are excluded
from this adjustment.

Reconciliation Process

Reconciliation of scanning and payment records between the Postal Service and
the aviation supplier will be conducted in a scheduled meeting attended by the
Postal Service and the aviation supplier on an Operating Period basis not more
than ninety (90) days after the close of an Operating Period, or a time frame as
agreed mutually by the parties. The following procedures will be observed for
the reconciliation process:

 

  a. All data exchanges between the aviation supplier and the Postal Service for
the reconciliation process will be performed electronically and sent to
specified mailboxes operated by each organization. Each file will have an
individually specified transmission interval.

 

  b. For all files exchanged between the aviation supplier and the Postal
Service, any changes to layout or data definition must be communicated to the
receiving party at a minimum of sixty (60) calendar days prior to
implementation, or sooner if mutually agreed.

 

  c. All file transfers must adhere to Postal Service Security and Privacy
rules.

 

  d. Supplemental Charges / Assessments may be assessed each Operating Period.
The charges shall include but not be limited to the following:

 

  i. Operating Period Volume Minimum and Contract Volume Minimum

 

Page 29 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

  ii. Non-achievement of performance standards

 

  e. Once the parties have mutually agreed on the Operating Period
reconciliation, both parties agree that neither can re-open the Operating Period
for further adjustments. By mutually agreeing to the Operating Period
reconciliation, the parties thereby agree to waive their right to pursue a claim
under the Contract Disputes Act based upon the Operating Period reconciliation.

In the event there is a catastrophic equipment or information system failure,
the aviation supplier will provide electronic files to the Postal Service
identifying all D&R Tags the aviation supplier scanned that were lost. The
aviation supplier will notify the Contracting Officer and the COR as soon as the
aviation supplier becomes aware of such a failure.

If the Postal Service cannot produce D&R Tags, an emergency contingency will be
developed and implemented. Such a plan will include specifications for
operational and information technology issues, as well as payment.

 

Page 30 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

Part 3: Contract Clauses

Clause B-1: Definitions (March 2006) (Tailored)

For purposes of this Contract, the following terms shall have the following
meanings:

 

  1. Acceptable Dangerous Goods and Acceptable Hazardous Material: Those
articles or substances which satisfy the air transportation requirements for the
transportation of Hazardous Goods set forth in Chapter 601.10.0 of the Domestic
Mail Manual and which are not required by applicable federal regulation to be
accessible to crew members during flight.

 

  2. Advertisement: A free or paid mass or targeted communication under the
control of a party intended for the general public or a specific potential or
existing customer, the ultimate purpose of which is to promote the sale of such
party’s products or services, including, but not limited to, television, radio
and internet commercials, out-of-home ads (e.g., billboards, sports stadium
displays, transit signs), direct mail ads, print ads and free standing inserts
in newspapers, magazines, and electronic media.

 

  3. All Mail Due Aviation Supplier: A designated time predetermined when the
Postal Service provides all mail to the aviation supplier as shown in
Attachments 3: Operating Plan, Day Network, and Attachment 4: Operating Plan,
Night Network

 

  4. Aviation Supplier: The person or persons, partnership, or corporation named
that has been awarded the contract.

 

  5. Bypass Container: A ULD of mail designated for delivery to destination
Service Point on the network which is transferred directly from one aircraft to
another without going through the sort operation.

 

  6. Con-Con: (Convoy and Conveyance) The concentration in a container of
Registered Mail for single, daily, daylight, or authorized night air dispatch

 

  7. Contract Volume Minimum: The volume (in cubic feet) per operational day,
averaged across six (6) days per week, and measured across each Operating Period
that is guaranteed by the Postal Service for the Day Network

 

  8. Contracting Officer: The person executing this contract on behalf of the
Postal Service and any other officer or employee who is a properly designated
Contracting Officer; the term includes, except as otherwise provided in the
contract, the authorized representative of a Contracting Officer acting within
the limits of the authority conferred upon that person.

 

  9. Contracting Officer’s Representative (COR): A person who acts within the
limits of authority delegated by the Contracting Officer.

 

  10. Contingency Handling Units: Handling Units entered into the transportation
network without an appropriate D&R tag. These Handling Units are subsequently
processed at the aviation supplier’s hub through the re-labeling process.

 

  11. Dangerous Goods (Hazardous Material): Articles or substances which are
capable of posing a significant risk to health, safety or to property when
transported by air and which are classified according to Section 3
(Classification) of the International Air Transport Association (IATA) Dangerous
Good Regulations, regardless of variations, exceptions, exemptions, or limited
quantity allowances.

 

  12. Day Network: Planned network that operates Tuesday through Sunday
primarily for the transportation of the Priority and First Class Mail.

 

Page 31 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

  13. Delivery: The hand-off, at a destination Service Point, of all mail to the
Postal Service in accordance with contract requirements.

 

  14. Delivery Scan: A scan performed by the aviation supplier that indicates
that the aviation supplier has tendered volume to the Postal Service.

 

  15. D&R (Dispatch and Routing) Tag: Bar coded tag that identifies the origin
and destination airports, mail class, Handling Unit weight, and the assigned
network air carrier.

 

  16. Exception Sort Scan: A Hub Scan performed on mail Handling Units that
require re-labeling due to a missing or unreadable D&R tag.

 

  17. Express Mail: As defined in the U.S. Postal Service Domestic Mail Manual.

 

  18. Failure to Load: A failure to accept and load mail as specified in the
contract.

 

  19. Failure to Protect: Is a failure to protect and safeguard mail from
depredation, rifling, inclement weather, mistreatment, or other hazard while in
the aviation supplier’s control.

 

  20. Failure to Protect Postal Service Equipment: A failure to protect, return
or safeguard Postal Service provided equipment. This includes MTE and Postal
provided scanning equipment (if supplied by the Postal Service).

 

  21. First-Class Mail: As defined in the U.S. Postal Service Domestic Mail
Manual.

 

  22. Feeder: An aircraft normally used for local transport (for carriage of
cargo and / or containers) to and from locations not scheduled to be serviced by
primary aircraft from a hub, directly connecting these locations to a hub.

 

  23. Ground Handling: Handling of mail, including unloading of mail from
aircraft or ground vehicles, drayage, staging of mail, and loading of mail on
receiving aircraft or ground vehicles.

 

  24. Handling Unit: A piece of mail (an outside) or a receptacle (such as loose
sacks, pouches, trays, flat tubs) that contains multiple pieces of mail which is
individually processed.

 

  25. Hub: A central sort facility that supports multiple markets via air and
ground networks on a regional or national level by means of connecting flights
and ground transportation.

 

  26. Hub Sort Scan: A scan performed by the aviation supplier at a hub
location.

 

  27. Line Haul: Transporting mail by air between origin and destination
locations.

 

  28. Live Animals: Animals accepted by the Postal Service in accordance with
Chapter 601.9.3 of the Domestic Mail Manual.

 

  29. Mail: Product that carries U.S. postage and the receptacles in which it is
tendered for transportation. The term includes supplies and empty mail
transportation equipment of the U.S. Postal Service.

 

  30. Mail Bags: Postal Service bags which are used by the Postal Service in the
transportation of mail.

 

  31. Mis-delivered: Any mail delivered to the wrong destination. This includes,
but is not limited to, mail placed in the wrong ULD, ULDs loaded onto an
incorrect flight or truck, and ULDs incorrectly placarded.

 

Page 32 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

  32. Mixed Container: A Unit Load Device (ULD) containing mail for multiple
destinations that requires sortation at the aviation supplier hub.

 

  33. Nest Scan: The scan that associates the Handling Unit with the ULD (air
container).

 

  34. Night Network: Planned network that operates Monday through Friday,
primarily for the transportation of Express Mail.

 

  35. Operating Period: A scheduled period ranging from four (4) to five
(5) weeks as agreed between the Postal Service and aviation supplier.

 

  36. Operating Period Volume Minimum: The volume minimum resulting from the
Planned Capacity established through the Ordering Process for the Day and Night
Networks.

 

  37. Overflow Mail: Mail that is tendered in excess of the Planned Capacity.

 

  38. Outsides: Individual mail piece, with dimensions no greater than 108
inches in combined length and girth and with no single dimension greater than 84
inches which is not otherwise containerized and must be processed as a Handling
Unit.

 

  39. Package: Any box or envelope that is accepted by the Postal Service for
delivery to a consignee.

 

  40. Perishables: Those items which are susceptible to decay, spoilage or
destruction.

 

  41. Planned Capacity: Volume that the parties have agreed to by way of the
Ordering Process for the Day and Night Networks.

 

  42. Possession Scan: A scan performed by the aviation supplier that indicates
the aviation supplier has accepted the volume from the Postal Service.

 

  43. Priority Mail: Priority Mail and First-Class zone rated (Priority) mail as
defined in the U.S. Postal Service Domestic Mail Manual, Chapter 3, Section 314.

 

  44. Registered Mail: A mail piece which is mailed in accordance with the
requirements of Chapter 501.2.0 of the Domestic Mail Manual. Registered Mail
provides added protection for valuable or important mail. Registered Mail
provides a receipt to the sender, special security between shipment points, a
record of acceptance and delivery maintained by the Postal Service and, at the
option of the mailer and for an additional fee, indemnity in case of loss or
damage.

 

  45. Re-Possessed: Regain possession of assigned mail.

 

  46. Required Delivery Time (RDT): The latest delivery time to the Postal
Service as indicated in Attachment 3: Operating Plan, Day Network, and
Attachment 4: Operating Plan, Night Network.

 

  47. Service Point: The physical location at which the aviation supplier must
hand-off mail to the Postal Service or its duly appointed agent as specified in
Attachment 3: Operating Plan, Day Network, and Attachment 4: Operating Plan,
Night Network.

 

  48. Tender: The drop-off, at an origin Service Point, of mail assigned by the
Postal Service to the aviation supplier.

 

  49. Tender Point: The physical location at which the Postal Service or its
duly appointed agent provides mail to the aviation supplier.

 

Page 33 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

  50. Tender Time: The latest time at which the aviation supplier is required to
accept mail from the Postal Service at an origin Service Point in accordance
with contract requirements.

 

  51. Terminal Handling: The receipt, scanning, sorting, delivery and / or tug
and dolly transportation of mail tendered under this contract.

 

  52. Trans Log File: The Postal Service data file that contains, for each D&R
Tag, the actual weight, origin, and destination market for each Handling Unit.

 

  53. Transportation Payment:: Four items are included in the Transportation
Payment:

 

  a. Non-Fuel Line Haul

 

  b. Fuel Line Haul

 

  c. Aircraft Ground Handling

 

  d. Scanning

 

  54. Trucking Location: Those Service Points to which mail volume is
transported via highway.

 

  55. Unit Load Device (ULD): Airline container or pallet provided by the
aviation supplier

Clause B-3: Contract Type (March 2006) (Tailored)

This Contract is a fixed-price, indefinite quantity with adjustments contract
for the purchase of commercial services pursuant to 39 Code of Federal
Regulations, Part 601 et seq.

This is not a requirements-type contract.

Clause B-9: Claims and Disputes (March 2006) (Tailored)

 

  a. This contract is subject to the Contract Disputes Act of 1978 (41 U.S.C.
601-613) (“the Act” or “CDA”).

 

  b. Except as provided in the Act, all disputes arising under or relating to
this contract must be resolved under this clause.

 

  c. “Claim,” as used in this clause, means a written demand or written
assertion by one of the contracting parties seeking, as a matter of right, the
payment of money in a sum certain, the adjustment or interpretation of contract
terms, or other relief arising under or relating to this contract. However, a
written demand or written assertion by the aviation supplier seeking the payment
of money exceeding $100,000 is not a claim under the Act until certified as
required by subparagraph d.2 below. A voucher, invoice, or other routine request
for payment that is not in dispute when submitted is not a claim under the Act.
The submission may be converted to a claim under the Act by complying with the
submission and certification requirements of this clause, if it is disputed
either as to liability or amount is not acted upon in a reasonable time.

 

  d.  

 

  1. A claim by the aviation supplier must be made in writing and submitted to
the Contracting Officer for a written decision. A claim by the Postal Service
against the aviation supplier is subject to a written decision by the
Contracting Officer.

 

  2. For aviation supplier claims exceeding $100,000, the aviation supplier must
submit with the claim the following certification:

“I certify that the claim is made in good faith, that the supporting data are
accurate and complete to the best of my knowledge and belief, that the amount
requested accurately reflects the contract adjustment for which the aviation
supplier believes the Postal Service is liable, and that I am duly authorized to
certify the claim on behalf of the aviation supplier.”

 

Page 34 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

  3. The certification may be executed by any person duly authorized to bind the
aviation supplier with respect to the claim.

 

  e. For aviation supplier claims of $100,000 or less, the Contracting Officer
must, if requested in writing by the aviation supplier, render a decision within
60 days of the request. For aviation supplier-certified claims over $100,000,
the Contracting Officer must, within 60 days, decide the claim or notify the
aviation supplier of the date by which the decision will be made.

 

  f. The Contracting Officer’s decision is final unless the aviation supplier
appeals or files a suit as provided in the Act.

 

  g. When a CDA claim is submitted by or against an aviation supplier, the
parties shall make a good faith attempt to resolve the dispute, including an
exchange of relevant information toward a mutual resolution. Accordingly, by
mutual consent, the parties may agree to use an alternative dispute resolution
(ADR) process to assist in resolving the claim. A certification as described in
d(2) of this clause must be provided for any claim, regardless of dollar amount,
before ADR is used. If either party declares the matter to be at an impasse, the
dispute will be resolved through the CDA process as contemplated by Clause B-9.

 

  h. The Postal Service will pay interest in the amount found due and unpaid
from:

 

  1. The date the Contracting Officer receives the claim (properly certified, if
required); or

 

  2. The date payment otherwise would be due, if that date is later, until the
date of payment.

 

  i. Simple interest on claims will be paid at a rate determined in accordance
with the Interest clause.

 

  j. The aviation supplier must proceed diligently with performance of this
contract, pending final resolution of any request for relief, claim, appeal, or
action arising under the contract regardless of the initiating party, and comply
with any decision of the Contracting Officer.

Clause B-10: Pricing of Adjustments (March 2006) (Tailored)

When costs are a factor in determining any contract price adjustment under the
Changes clause, the process set forth in Clause 4-1.c will be followed. For any
other provision of this contract, the parties agree to use the process set forth
in Attachment 10: Pricing and in the Payment Processing sections of Part 1 for
negotiating the adjustment.

Clause B-15: Notice of Delay (March 2006) (Tailored)

Immediately upon becoming aware of any difficulties that might delay deliveries
under this contract, the aviation supplier will notify the Postal Service in
writing. The notification must identify the difficulties, the reasons for them,
and the estimated period of delay anticipated. Failure to give notice may
preclude later consideration of any request for an extension of contract time.

Clause B-22: Interest (March 2006) (Tailored)

The Postal Service will pay interest on late payments and unearned prompt
payment discounts in accordance with the Prompt Payment Act, 31 U.S.C. 3901 et.
seq., as amended by the Prompt Payment Act Amendments of 1988, P.L. 100-496. The
aviation supplier will pay interest on any payment to the Postal Service at a
rate equivalent to the prevailing Contract Disputes Act interest rate.

 

Page 35 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

Clause B-25: Advertising of Contract Awards (March 2006)

Except with the Contracting Officer’s prior approval, the aviation supplier
agrees not to refer in its commercial advertising to the fact that it was
awarded a Postal Service contract or to imply in any manner that the Postal
Service endorses its products.

Clause B-30: Permits and Responsibilities (March 2006) (Tailored)

The aviation supplier is responsible, without additional expense to the Postal
Service, for obtaining any necessary licenses and permits, and for complying
with any applicable federal, state, and municipal laws, codes, and regulations
in connection with the performance of the contract. The aviation supplier is
responsible for all damage to persons or property, including environmental
damage that occurs as a result of its omission(s) or negligence. While in
performance of the contract, the aviation supplier must take proper safety and
health precautions to protect the work, the workers, the public, the
environment, and the property of others.

Clause B-39: Indemnification (March 2006) (Tailored)

The aviation supplier must save harmless and indemnify the Postal Service and
its officers, agents, representatives, and employees from all claims, losses,
damage, actions, causes of action, expenses, and/or liability resulting from,
brought forth, or on account of any personal injury or property damage received
or sustained by any person, persons, or property growing out of, occurring, or
attributable to any work performed under or related to this contract, resulting
in whole or in part from negligent acts or omissions of the aviation supplier,
any subcontractor of the aviation supplier, or any employee, agent, or
representative of the aviation supplier or of the aviation supplier’s
subcontractor.

The Postal Service must save harmless and indemnify the aviation supplier and
its officers, agents, representatives, and employees from all claims, losses,
damage, actions, causes of action, expenses, and / or liability resulting from,
brought forth, or on account of any personal injury or property damage received
or sustained by any person, persons, or property growing out of, occurring, or
attributable to any work performed under or related to this contract, resulting
in whole or in part from negligent acts or omissions of the Postal Service, or
any employee, agent, or representative of the Postal Service.

Clause B-45: Other Contracts (March 2006) (Tailored)

The Postal Service may award other contracts for additional work, and the
aviation supplier must cooperate fully with the other aviation suppliers and
Postal Service employees. The aviation supplier must not commit or permit any
act that will interfere with the performance of work by any other aviation
supplier or by Postal Service employees.

Clause B-65: Adjustments to Compensation (March 2006) (Tailored)

Contract compensation may be adjusted, from time to time, by mutual agreement of
the aviation supplier and the Contracting Officer. No adjustment to compensation
will be made for changes arising from Clause 9-10: Service Contract Act or from
Clause 9-12: Fair Labor Standards Act and Service Contract Act – Price
Adjustment. Adjustments in compensation pursuant to this clause shall be
memorialized by formal modification to the contract. All negotiations between
the parties shall be conducted with respect to the implied covenant of good
faith and fair dealing.

 

Page 36 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

Clause B-69: Events of Default (March 2006) (Tailored)

The aviation supplier’s right to perform this contract is subject to
termination, in whole or in part, in the event of any of the following events of
default.

 

  a. The aviation supplier’s failure to perform service according to the terms
of the contract;

 

  b. If the aviation supplier has been administratively determined to have
violated Postal laws and regulations and other laws related to the performance
of the service;

 

  c. Failure to follow the instructions of the Contracting Officer that fall
within the scope of the contract;

 

  d. If the aviation supplier transfers or assigns his contract, except as
authorized herein, or sublets the whole or a portion of this contract contrary
to the applicable provisions of the U.S. Postal Service Supplying Principles and
Practices or without any required approval of the Contracting Officer;

 

  e. If the aviation supplier combines to prevent others from proposing for the
performance of Postal Service contracts;

 

  f. If the aviation supplier or corporate officer has been or is, during the
term of the contract, convicted of a crime affecting his or her reliability or
trustworthiness as a mail transportation aviation supplier, such as any form of
fraud or embezzlement that has impacted the Postal Service or the U.S.
Government;

 

  g. If at any time the aviation supplier, its principal owners, corporate
officers or personnel are disqualified by law or regulation from performing
services under this contract, and upon notice thereof, the aviation supplier
fails to remove any such disqualification;

 

  h. If the aviation supplier fails to provide any notification of a change in
corporate officers which this contract may require; or

 

  i. If the aviation supplier materially breaches any other requirement or
clause of this contract.

Clause B-75: Accountability of the Aviation Supplier (Non-Highway) (March 2006)
(Tailored)

 

  a. The aviation supplier shall supervise its operations and the operations of
its subcontractors that provide services under this contract personally or
through representatives. The aviation supplier or its supervising
representatives must be easily accessible in the event of emergencies or
interruptions in service.

 

  b. In all cases, the aviation supplier shall be liable to the Postal Service
for the Postal Service’s damages if mail is subject to loss, rifling, damage,
wrong delivery, depredation, and other mistreatment while in the custody and
control of the aviation supplier or its subcontractors. The aviation supplier
shall also be accountable and answerable in damages for the faithful performance
of all other obligations assumed under this contract, whether or not it has
entrusted part or all of its performance to another, except for any failure to
perform that is excused by the Force Majeure clause of this contract.

 

  c. The aviation supplier shall faithfully account for and deliver to the
Postal Service all:

 

  1. Mail,

 

  2. Moneys, and

 

  3. Other property of any kind belonging to or entrusted to the care of the
Postal Service, that come into the possession of the aviation supplier during
the term of this contract.

 

Page 37 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

  d. The aviation supplier shall, promptly upon discovery, refund (i) any
overpayment made by the Postal Service for service performed, or (ii) any
payment made by the Postal Service for service not rendered.

Clause B-77: Protection of the Mail (Non-Highway) (March 2006) (Tailored)

The aviation supplier must protect and safeguard the mail from loss, theft, or
damage while it is in the aviation supplier’s custody or control, and prevent
unauthorized persons from having access to the mail.

 

  a. Classification of Irregularities

The following classifications of irregularities are those that preclude the
Postal Service from accomplishing its mission. The damage caused from these
irregularities result in actual damage and degradation to its brand, and
therefore, is associated with liquidated damages as stated:

 

  1. Failure to Protect

Failure to protect the mail consists of: failure to protect or safeguard the
mail from inclement weather, from damage caused by the mechanized sort, from
acts of the aviation supplier’s employees or contractors, and from loss,
depredation, or other hazards while in the control or custody of the aviation
supplier.

 

  2. Theft of Mail

The theft of mail can cause immeasurable damage to the Postal Service, both in
terms of actual economic loss to our customers and to the competitive standing
of our products and services. The aviation supplier will support law enforcement
efforts to prevent theft of mail, and will support enforcement officials in the
apprehension of those who may be perpetrating such crimes.

 

  b. Damages and Liquidated Damages

The following liquidated damages for damaged and unprotected mail are applicable
to the associated classifications of irregularities:

 

  1. Damaged and Unprotected Mail

Liquidated damages may be assessed for damaged and unprotected mail. For
purposes of this section, damaged mail will consist of mail pieces whether
inside or outside of Postal Service MTE. This category includes but may not be
limited to:

 

  i. Failure to Protect – Causing Damage to Mail

Failure to protect causing physical damage to the U.S. Mail or MTE for which
there may be damage assessed equal to the actual costs incurred by the Postal
Service necessary to remedy the situation and forward the mail onward to its
next processing or delivery operation. Such actual costs may include items such
as administrative time at an appropriate hourly rate for documenting the
irregular condition and implementing the damage, labor time used to repossess
the mail, unpack, sort, dry, repack / repackage, and re-dispatch to a subsequent
destination or processing operation.

If actual damages are not ascertainable, a liquidated damage may be assessed as
follows, taking into account the actual damage that may typically result from
such situations:

 

      Per Letter Tray:      [ * ] per letter tray                Per Flat Tub:
     [ * ] per flat tub                Per Mail Sack or Pouch:      [ * ] per
sack or pouch                Per Outside Parcel:      [ * ] per piece         

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 38 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

  ii. Failure to Protect—Dropped or Abandoned Pouch or Piece

When U.S. Mail is discovered unprotected in an unsecured location or on the
airport ramp, Liquidated Damages may be assessed at $50.00 per incident.

 

  c. Investigative Costs for Theft of Mail

In cases where a mail theft is committed by the aviation supplier’s or its
subcontractor’s personnel, actual investigative costs to the U.S. Postal
Inspection Service and/or the Office of the Inspector General may be assessed as
actual damages. These costs will be reasonably determined and may begin accruing
only when a specific investigation begins on the basis of probable cause. The
costs of routine surveillance not associated with a specific theft or series of
thefts will not be assessed. In addition to allocable investigative expenses,
the Postal Service may assess actual damages for loss of product value resulting
from insurance claims where payouts to postal customers can be traced to the
incident(s).

In addition to the above, in cases where mail theft occurs and the Postal
Service determines that the aviation supplier’s failure to properly execute the
mail handling employee screening requirements set forth in the Contract was a
proximate cause of the theft, and that by reason of the theft it is necessary to
conduct a complete audit of the aviation supplier’s adherence to the screening
requirements with respect to the employment of other employees subject to those
requirements, the Postal Service may assess an administrative damage in the
amount of $5,000 in lieu of actual costs associated with that audit.

Depending upon the circumstances of the incident, the Vice President, Network
Operations, in consultation with the Postal Inspection Service or Office of the
Inspector General, and the Contracting Officer, may determine that damages
pursuant to this section are not appropriate, and may waive all or a portion of
the amounts that may otherwise be due the Postal Service hereunder. Factors such
as the seriousness of the misconduct, the aviation supplier’s level of
cooperation in investigations, implementing corrective actions, and efforts
directed at loss recovery will be considered in reaching that determination.

Clause B-80: Laws and Regulations Applicable (March 2006) (Tailored)

This contract and the services performed under it are subject to all applicable
federal, state, and local laws and regulations. The aviation supplier assumes
sole responsibility to faithfully discharge all duties and obligations imposed
by such laws and regulations, and shall obtain and pay for all permits,
licenses, and other authorities required to perform this contract. The aviation
supplier shall hold harmless, save, and defend the Postal Service from any
consequence of the aviation supplier’s failure to abide by all applicable
federal, state, and local laws and regulations (including but not limited to
regulations promulgated by the DOL and IRS) relating to the contract and
throughout the term of the contract and any subsequent renewal periods.

Clause B-81: Information or Access by Third Parties (March 2006) (Tailored)

The Postal Service retains exclusive authority to release any or all information
about mail matter in the custody of the aviation supplier and to permit access
to that mail in the custody of the aviation supplier. All requests by non-postal
individuals for information about mail matter in the custody of the aviation
supplier or for access to mail in the custody of the aviation supplier must be
referred to the Contracting Officer or his or her designee.

Clause B-82: Access by Officials (March 2006) (Tailored)

The aviation supplier shall deny access to the cargo compartment of aircrafts or
a vehicle containing mail therein to state or local officials except at a postal
facility or in the presence of a postal employee or a Postal Inspection Service
officer, unless to prevent immediate damage to the aircraft, vehicle, or their
contents. If authorized Federal law enforcement seeks access to the cargo
compartment of aircrafts or vehicles contained mail therein, the aviation
supplier shall notify the Postal Inspection Service before permitting access,
unless to prevent immediate damage to the aircraft, vehicle, or their contents.

 

Page 39 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

Clause 1-1: Privacy Protection (July 2007)

In addition to other provisions of this contract, the aviation supplier agrees
to the following:

 

  a. Privacy Act. If the aviation supplier operates a system of records on
behalf of the Postal Service, the Privacy Act (5 U.S.C. 522a) and Postal Service
regulations at 39 CFR Parts 266-267 apply to those records. The aviation
supplier is considered to operate a system of records if it manages records
(including collecting, revising, or disseminating records) from which
information is retrieved by the name of an individual or by some number, symbol,
or other identifier assigned to the individual. The aviation supplier agrees to
comply with the Act and the Postal Service regulations in designing, developing,
and operating the system of records, including ensuring that records are current
and accurate for their intended use, and incorporating adequate safeguards to
prevent misuse or improper disclosure of personal information. Violations of the
Act may subject the violator to criminal penalties.

 

  b. Customer or Employee Information. If the aviation supplier has access to
Postal Service customer or employee information, including address information,
whether collected online or offline by the Postal Service or by a aviation
supplier acting on its behalf, the aviation supplier must comply with the
following:

 

  1. General. With regard to the Postal Service customer information to which it
has access pursuant to this contract, the aviation supplier has that access as
an agent of the Postal Service and must adhere to its postal privacy policy at
www.usps.com/common/docs/privpol.htm.

 

  2. Use, Ownership, and Nondisclosure. The aviation supplier may use Postal
Service customer or employee information solely for purposes of this contract,
and may not collect or use such information for non-Postal Service marketing,
promotion, or any other purpose without the prior written approval of the
Contracting Officer. The aviation supplier must restrict access to such
information to those employees who need the information to perform work under
this contract, and must ensure that each such employee (including
subcontractors’ employees) sign a nondisclosure agreement, in a form suitable to
the Contracting Officer, prior to being granted access to the information. The
Postal Service retains sole ownership and rights to its customer or employee
information. Unless the contract states otherwise, upon completion of the
contract, the aviation supplier must turn over all Postal Service customer or
employee information in its possession to the Postal Service, and must certify
that no Postal Service customer or employee information has been retained unless
otherwise authorized in writing by the Contracting Officer.

 

  3. Security Plan. When applicable, and unless waived in writing by the
Contracting Officer, the aviation supplier must work with the Postal Service to
develop and implement a security plan that addresses the protection of customer
or employee information. The plan will be incorporated into the contract and
followed by the aviation supplier, and must, at a minimum, address notification
to the Postal Service of any security breach. If the contract does not include a
security plan at the time of contract award, it must be added within 60 days
after contract award.

 

  4. Breach Notification. If there is a breach of any nature in the security of
Postal Service data, including customer or employee data, the aviation supplier
must follow the breach notification requirements included in the security plan
discussed in (3) above. The aviation supplier will be required to follow Postal
Service policies regarding breach notification to customers and/or employees.

 

Page 40 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

  5. Legal Demands for Information. If a legal demand is made for Postal Service
customer or employee information (such as by subpoena), the aviation supplier
must immediately notify the Contracting Officer and the nearest office of the
Postal Inspection Service. After notification, the Postal Service will determine
whether and to what extent to comply with the legal demand. Should the Postal
Service agree to or unsuccessfully resist a legal demand, the aviation supplier
may, with the written permission of the Contracting Officer, release the
information specifically demanded.

 

  c. Online Assistance. If the aviation supplier assists in the design,
development, or operation of a Postal Service customer Web site, or if it
designs or places an ad banner, button, or link on a Postal Service Web site or
any Web site on the Postal Service’s behalf, the aviation supplier must comply
with the limitations in subparagraph b (1) above relating to ad banners,
buttons, or links, and the use of cookies, web beacons, or other web analysis
tools. Exceptions to these limitations require the prior written approval of the
Contracting Officer and the Postal Service’s chief privacy officer.

 

  d. Marketing E-Mail. If the aviation supplier assists the Postal Service in
conducting a marketing e-mail campaign, the aviation supplier does so as an
agent of the Postal Service and must adhere to the Postal Service policies set
out in Postal Service Management Instruction AS-350-2004-4, Marketing E-mail.
Aviation suppliers wishing to conduct marketing email campaigns to postal
employees must first obtain the prior written approval of the Contracting
Officer.

 

  e. Audits. The Postal Service may audit the aviation supplier’s compliance
with the requirements of this clause, including through the use of online
compliance software.

 

  f. Indemnification. The aviation supplier will indemnify the Postal Service
against all liability (including costs and fees) for damages arising out of
violations of this clause.

 

  g. Flow-down. The aviation supplier will flow this clause down to
subcontractors that would be covered by any portion of this clause if they were
the aviation supplier.

Clause 1-5: Gratuities or Gifts (March 2006)

 

  a. The Postal Service may terminate this contract for default if, after notice
and a hearing, the Postal Service Board of Contract Appeals determines that the
aviation supplier or the aviation supplier’s agent or other representative:

 

  1. Offered or gave a gratuity or gift (as defined in 5 CFR 2635) to an officer
or employee of the Postal Service; and

 

  2. Intended by the gratuity or gift to obtain a contract or favorable
treatment under a contract.

 

  b. The rights and remedies of the Postal Service provided in this clause are
in addition to any other rights and remedies provided by law or under this
contract.

Clause 1-6: Contingent Fees (March 2006)

 

  a. The aviation supplier warrants that no person or selling agency has been
employed or retained to solicit or obtain this contract for a commission,
percentage, brokerage, or contingent fee, except bona fide employees or bona
fide, established commercial or selling agencies employed by the aviation
supplier for the purpose of obtaining business.

 

  b. For breach or violation of this warranty, the Postal Service has the right
to annul this contract without liability or to deduct from the contract price or
otherwise recover the full amount of the commission, percentage, brokerage fee,
or contingent fee.

 

Page 41 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

Clause 1-11: Prohibition Against Contracting with Former Officers or PCES
Executives (March 2006) (Tailored)

During the performance of this contract, former Postal officers or Postal Career
Executive Service (PCES) executives are prohibited from employment by the
contractor as key personnel, experts or consultants, if such individuals, within
two years after their retirement from the Postal Service, would be performing
substantially the same duties as they performed during their career with the
Postal Service.

Clause 1-12: Use of Former Postal Service Employees (March 2006) (Tailored)

During the term of this contract, the aviation supplier must identify any former
Postal Service officers or Postal Career Executive Service (PCES) employees it
proposes to be engaged, directly or indirectly, in contract performance. Such
individuals may not commence performance without the Contracting Officer’s prior
approval. If the Contracting Officer does not provide such approval, the
aviation supplier must replace the proposed individual former employee with
another individual equally qualified to provide the services called for in the
contract.

Clause 2-11: Postal Service Property—Fixed-Price (March 2006) (Tailored)

 

  a. Postal Service-Furnished Property

 

  1. The Postal Service will deliver to the aviation supplier, for use in
connection with and under the terms of this contract, the property described as
Postal Service-furnished property in the Schedule or specifications, together
with any related information the aviation supplier may request that may
reasonably be required for the intended use of the property (hereinafter
referred to as “Postal Service-furnished property”).

 

  2. The contract delivery or performance dates are based on the expectation
that Postal Service-furnished property suitable for use (except for property
furnished “as is”) will be delivered at the times stated in the Schedule or, if
not so stated, in sufficient time to enable the aviation supplier to meet these
delivery or performance dates. If Postal Service-furnished property is not
delivered by these times, the Contracting Officer will, upon timely written
request from the aviation supplier, make a determination of any delay occasioned
the aviation supplier and will equitably adjust the delivery or performance
dates or the contract price, or both, and any other contractual provision
affected by the delay, in accordance with the Changes clause.

 

  3. Except for Postal Service-furnished property furnished “as is,” if the
Postal Service-furnished property is received in a condition not suitable for
its intended use, the aviation supplier must notify the Contracting Officer and
(as directed by the Contracting Officer) either (a) return it at the expense of
the Postal Service or otherwise dispose of it, or (b) effect repairs or
modifications. Upon the completion of (a) or (b), the Contracting Officer (upon
written request from the aviation supplier) will equitably adjust the delivery
or performance dates or the contract price, or both, and any other affected
contractual provision, in accordance with the Changes clause.

 

  4. The provisions for adjustment in this paragraph a are exclusive, and the
Postal Service is not liable to suit for breach of contract by reason of any
delay in delivery of Postal Service-furnished property or its delivery in a
condition not suitable for its intended use.

 

  b. Changes in Postal Service-Furnished Property

 

  1. By written notice, the Contracting Officer may (a) decrease the property
provided or to be provided by the Postal Service under this contract, or
(b) substitute other Postal Service-owned property for the property to be
provided by the Postal Service, or to be acquired by the aviation supplier for
the Postal Service under this contract. The aviation supplier must promptly take
any action the Contracting Officer may direct regarding the removal and shipping
of the property covered by this notice.

 

Page 42 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

  2. In the event of any decrease in or substitution of property pursuant to
subparagraph b.1 above, or any withdrawal of authority to use property provided
under any other contract or lease, which property the Postal Service had agreed
in the Schedule to make available for the performance of this contract, the
Contracting Officer, upon the aviation supplier’s written request (or—if
substitution causes a decrease in the cost of performance—on the Contracting
Officer’s own initiative), will equitably adjust any contractual provisions
affected by the decrease, substitution, or withdrawal, in accordance with the
Changes clause.

 

  c. Use of Postal Service Property. The Postal Service property, unless
otherwise provided in this contract or approved by the Contracting Officer, must
be used only for performing this contract.

 

  d. Utilization, Maintenance, and Repair of Postal Service Property. The
aviation supplier must maintain and administer, in accordance with sound
industrial practice, a program or system for the utilization, maintenance,
repair, protection, and preservation of Postal Service property until it is
disposed of in accordance with this clause. If any damage occurs to Postal
Service property, the risk of which has been assumed by the Postal Service under
this contract, the Postal Service will replace the items or the aviation
supplier must make such repairs as the Postal Service directs; provided,
however, that if the aviation supplier cannot effect these repairs within the
time required, the aviation supplier will dispose of the property in the manner
directed by the Contracting Officer. The contract price includes no compensation
to the aviation supplier for performing any repair or replacement for which the
Postal Service is responsible, and an equitable adjustment will be made in any
contractual provisions affected by such repair or replacement made at the
direction of the Postal Service, in accordance with the Changes clause. Any
repair or replacement for which the aviation supplier is responsible under the
provisions of this contract must be accomplished by the aviation supplier at the
aviation supplier’s own expense.

 

  e. Risk of Loss. Unless otherwise provided in this contract, the aviation
supplier assumes the risk of, and becomes responsible for, any loss or damage to
Postal Service property provided under this contract upon its delivery to the
aviation supplier or upon passage of title to the Postal Service as provided in
paragraph i below, except for reasonable wear and tear and except to the extent
that it is consumed in performing this contract.

 

  f. Access. The Postal Service, and any persons designated by it, must at
reasonable times have access to premises where any Postal Service property is
located, for the purpose of inspecting it.

 

  g. Final Accounting for and Disposition of Postal Service Property. Upon
completion, or at such earlier dates as may be fixed by the Contracting Officer,
the aviation supplier must submit, in a form acceptable to the Contracting
Officer, inventory schedules covering all items of Postal Service property not
consumed in performing this contract (including any resulting scrap) or not
previously delivered to the Postal Service, and will prepare for shipment,
deliver f.o.b. origin, or dispose of this property, as the Contracting Officer
may direct or authorize. The net proceeds of disposal will be credited to the
contract price or will be paid in such other manner as the Contracting Officer
may direct.

 

  h. Restoration of Aviation Supplier’s Premises and Abandonment. Unless
otherwise provided in this contract, the Postal Service:

 

  1. May abandon any Postal Service property in place, whereupon all obligations
of the Postal Service regarding it will cease; and

 

Page 43 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

  2. Has no obligation with regard to restoration or rehabilitation of the
aviation supplier’s premises, either in case of abandonment, disposition on
completion of need or of the contract, or otherwise, except for restoration or
rehabilitation costs properly included in an equitable adjustment under
paragraph b or e above.

 

  i. Title.

 

  1. Title to all Postal Service-furnished property remains in the Postal
Service. To define the obligations of the parties under this clause, title to
each item of facilities, special test equipment, or special tooling (other than
that subject to a special-tooling clause) acquired by the aviation supplier on
behalf of the Postal Service under this contract will pass to and vest in the
Postal Service when its use in the performance of this contract begins, or upon
payment for it by the Postal Service, whichever is earlier, whether or not title
was previously vested.

 

  2. Title to all material purchased by the aviation supplier for whose cost the
aviation supplier is entitled to be reimbursed as a direct item of cost under
this contract will pass to and vest in the Postal Service upon delivery of the
material to the aviation supplier by the vendor.

 

  3. Title to other material whose cost is reimbursable to the aviation supplier
under this contract will pass to and vest in the Postal Service upon:

 

  a) Its issuance for use in the performance of this contract; or

 

  b) Reimbursement of its cost by the Postal Service, whichever occurs first.

 

  4. All Postal Service-furnished property, together with all property acquired
by the aviation supplier, title to which vests in the Postal Service under this
subsection i, is subject to the provisions of this clause and is hereinafter
collectively referred to as “Postal Service property.” Title to Postal Service
property is not affected by its incorporation into or attachment to any property
not owned by the Postal Service, nor does Postal Service property become a
fixture or lose its identity as personal property by being attached to any real
property.

Clause 2-22: Value Engineering Incentive (March 2006)

 

  a. General.

The right of each party to improve its own methods for its own benefit, absent a
change to the obligations of the other party which requires an modification to
this Contract, and to retain such savings for itself is not affected by this
clause.

The aviation supplier is encouraged to develop and submit Value Engineering
Change Proposals (VECPs) voluntarily. The aviation supplier will share in
savings realized from an accepted VECP as provided in paragraph (h) below. No
document submitted by the aviation supplier shall be considered to be a VECP
unless the aviation supplier specifically marks on the document that it is to be
considered a VECP and contains a statement that the aviation supplier intends
the document to be a VECP subject to the provisions of this Clause of the
Contract.

 

  b. Definitions

 

  1. Value Engineering Change Proposal (VECP). A proposal that:

 

  i. Requires a change to the instant contract;

 

  ii. Results in savings to the instant contract; and

 

  iii. Does not involve a change in:

 

  a) Deliverable end items only;

 

  b) Test quantities due solely to results of previous testing under the instant
contract; or

 

  c) Contract type only.

 

Page 44 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

  2. Instant Contract. The contract under which a VECP is submitted. It does not
include additional contract quantities.

 

  3. Additional Contract Quantity. An increase in quantity after acceptance of a
VECP due to contract modification, exercise of an option, or additional orders
(except orders under indefinite-delivery contracts within the original maximum
quantity limitations).

 

  4. Postal Service Costs. Costs to the Postal Service resulting from developing
and implementing a VECP, such as net increases in the cost of testing,
operations, maintenance, logistics support, or property furnished. Normal
administrative costs of processing the VECP are excluded.

 

  5. Instant Contract Savings. The estimated cost of performing the instant
contract without implementing a VECP minus the sum of: (a) the estimated cost of
performance after implementing the VECP, and (b) Postal Service costs.

 

  6. Additional Contract Savings. The estimated cost of performance or
delivering additional quantities without the implementation of a VECP minus the
sum of (a) the estimated cost of performance after the VECP is implemented and
(b) Postal Service cost.

 

  7. Aviation Supplier’s Development and Implementation Costs. Aviation
supplier’s cost in developing, testing, preparing, and submitting a VECP. Also
included are the aviation supplier’s cost to make the contractual changes
resulting from the Postal Service acceptance of the VECP.

 

  c. Content. A VECP must include the following:

 

  1. A description of the difference between the existing contract requirement
and that proposed, the comparative advantages and disadvantages of each, a
justification when an item’s function or characteristics are being altered, the
effect of the change on the end item’s performance, and any pertinent objective
test data.

 

  2. A list and analysis of the contract requirements that must be changed if
the VECP is accepted, including any suggested specification revisions.

 

  3. A separate, detailed cost estimate for: (a) the affected portions of the
existing contract requirement and, (b) the VECP. The cost reduction associated
with the VECP must take into account the aviation supplier’s allowable
development and implementation costs.

 

  4. A description and estimate of costs the Postal Service may incur in
implementing the VECP, such as test and evaluation and operating and support
costs.

 

  5. A prediction of any effects the proposed change would have on Postal
Service costs.

 

  6. A statement of the time by which a contract modification accepting the VECP
must be issued in order to achieve the maximum cost reduction, noting any effect
on the contract completion time or delivery schedule.

 

  7. Identification of any previous submissions of the VECP to the Postal
Service, including the dates submitted, purchasing offices, contract numbers,
and actions taken.

 

  d. Submission. The aviation supplier must submit VECPs to the Contracting
Officer.

 

Page 45 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

  e. Postal Service Action

 

  1. The Contracting Officer will give the aviation supplier written
notification of action taken on a VECP within 60 days after receipt. If
additional time is needed, the Contracting Officer will notify the aviation
supplier, within the 60-day period, of the expected date of a decision. The
Postal Service will process VECPs expeditiously but will not be liable for any
delay in acting upon a VECP.

 

  2. If a VECP is not accepted, the Contracting Officer will so notify the
aviation supplier, explaining the reasons for rejection.

 

  f. Withdrawal. The aviation supplier may withdraw a VECP, in whole or in part,
at any time before its acceptance.

 

  g. Acceptance

 

  1. Acceptance of a VECP, in whole or in part, will be by execution of a
supplemental agreement modifying this contract and citing this clause. If
agreement on price (see paragraph h below) is reserved for a later supplemental
agreement, and if such agreement cannot be reached, the disagreement is subject
to the Claims and Disputes clause of this contract, or another clause of the
contract dealing with disputes.

 

  2. Until a VECP is accepted by contract modification, both parties must
perform in accordance with the existing contract.

 

  3. The Contracting Officer’s decision to accept or reject all or any part of a
VECP is final and not subject to the Claims and Disputes clause or otherwise
subject to litigation under the Contract Disputes Act of 1978.

 

  h. Sharing. If a VECP is accepted, the aviation supplier and the Postal
Service shall negotiate their respective shares of the contract savings. The
contract savings are calculated by subtracting the estimated cost of performing
the contract with the VECP, Postal Service costs, and the allowable development
and implementation costs from the estimated cost of performing the contract
without the VECP. Profit is excluded when calculating contract savings.

 

  i. Data

 

  1. The aviation supplier may restrict the Postal Service’s right to use any
part of a VECP or the supporting data by marking the following legend on the
affected parts:

“These data, furnished under the Value Engineering Incentive clause of contract,
may not be disclosed outside the Postal Service or duplicated, used, or
disclosed, in whole or in part, for any purpose other than to evaluate a value
engineering change proposal submitted under the clause. This restriction does
not limit the Postal Service’s right to use information contained in these data
if it has been obtained or is otherwise available from the aviation supplier or
from another source without limitation.”

 

  2. If a VECP is accepted, the aviation supplier hereby grants the Postal
Service unlimited rights in the VECP and supporting data, except that, with
respect to data qualifying and submitted as limited rights technical data, the
Postal Service will have the rights specified in the contract modification
implementing the VECP and will appropriately mark the data.

 

Page 46 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

Clause 3-1: Small, Minority, and Woman-owned Business Subcontracting
Requirements (March 2006)

 

  a. All aviation suppliers, except small businesses, must submit a
subcontracting plan that is specific to this contract and that separately
addresses subcontracting with small, minority, and woman-owned businesses. A
plan approved by the Postal Service must be included in and made a part of the
contract. Lack of an approved plan may make the aviation supplier ineligible for
award. A subcontract is defined as any agreement (other than one involving an
employer-employee relationship) entered into by a Postal Service aviation
supplier or subcontractor calling for supplies or services required for
performance of the contract or subcontract.

 

  b. The aviation supplier’s subcontracting plan must include the following:

 

  1. Goals, in terms of percentages of the total amount of this contract that
the aviation supplier will endeavor to subcontract to small, minority, and
woman-owned businesses. The aviation supplier must include all subcontracts that
contribute to contract performance, and may include a proportionate share of
supplies and services that are normally allocated as indirect costs.

 

  2. A statement of the:

 

  i. Total dollars planned to be subcontracted under this contract; and

 

  ii. Total of that amount planned to be subcontracted to small, minority, and
woman-owned businesses.

 

  3. A description of the principal types of supplies and services to be
subcontracted under this contract, identifying the types planned for
subcontracting to small, minority, and woman-owned businesses.

 

  4. A description of the method used to develop the subcontracting goals for
this contract.

 

  5. A description of the method used to identify potential sources for
solicitation purposes and a description of efforts the aviation supplier will
make to ensure that small, minority, and woman-owned businesses have an
equitable opportunity to compete for subcontracts.

 

  6. A statement as to whether the offer included indirect costs in establishing
subcontracting goals for this contract and a description of the method used to
determine the proportionate share of indirect costs to be incurred with small,
minority, and woman-owned businesses.

 

  7. The name of the individual employed by the aviation supplier who will
administer the subcontracting program and a description of the individual’s
duties.

 

  8. Assurances that the aviation supplier will require all subcontractors
receiving subcontracts in excess of $1,000,000 to adopt a plan similar to the
plan agreed to by the aviation supplier.

 

  9. A description of the types of records the aviation supplier will maintain
to demonstrate compliance with the requirements and goals in the plan for this
contract. The records must include at least the following:

 

  i. Source lists, guides, and other data identifying small, minority, and
woman-owned businesses;

 

  ii. Organizations contacted in an attempt to locate sources that are small,
minority, and woman-owned businesses;

 

  iii. Records on each subcontract solicitation resulting in an award of more
than $100,000, indicating whether small, minority, or woman-owned businesses
were solicited and if not, why not; and

 

Page 47 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

  iv. Records to support subcontract award data, including the name, address,
and business size of each subcontractor.

 

  c. Reports. The aviation supplier must provide reports on subcontracting
activity under this contract on a calendar-quarter basis. The report must be one
of the types described in Clause 3-2, Participation of Small, Minority, and
Woman-owned Businesses.

Clause 3-2: Participation of Small, Minority, and Woman-owned Businesses (March
2006)

 

  a. The policy of the Postal Service is to encourage the participation of
small, minority, and woman-owned business in its purchases of supplies and
services to the maximum extent practicable consistent with efficient contract
performance. The aviation supplier agrees to follow the same policy in
performing this contract.

 

  b. Subject to the agreement of the aviation supplier and the Postal Service,
the aviation supplier will report subcontracting activity on one of the
following bases:

 

  1. Showing the amount of money paid to subcontractors during the reporting
period;

 

  2. Showing subcontracting activity that is allocable to this contract using
generally accepted accounting practices; or

 

  3. A combination of the methods listed above.

 

  c. The aviation supplier will submit a report to the Contracting Officer
within 15 calendar days after the end of each calendar-year quarter, describing
all subcontract awards to small, minority, or woman-owned businesses. The
Contracting Officer may require more frequent reports.

Clause 4-1: General Terms and Conditions (July 2007) (Tailored)

 

  a. Inspection and Acceptance. Not applicable

 

  b. Assignment. If this contract provides for payments aggregating $10,000 or
more, claims for monies due or to become due from the Postal Service under it
may be assigned to a bank, trust company, or other financing institution,
including any federal lending agency, and may thereafter be further assigned and
reassigned to any such institution. Any assignment or reassignment must cover
all amounts payable and must not be made to more than one party, except that
assignment or reassignment may be made to one party as agent or trustee for two
or more parties participating in financing this contract. No assignment or
reassignment will be recognized as valid and binding upon the Postal Service
unless a written notice of the assignment or reassignment, together with a true
copy of the instrument of assignment, is filed with:

 

  1. The Contracting Officer;

 

  2. The surety or sureties upon any bond; and

 

  3. The office, if any, designated to make payment, and the Contracting Officer
has acknowledged the assignment in writing.

 

  4. Assignment of this contract or any interest in this contract other than in
accordance with the provisions of this clause will be grounds for termination of
the contract for default at the option of the Postal Service.

 

  c. Changes

 

  1. The Contracting Officer may, in writing, without notice to any sureties,
order changes within the general scope of this contract in the following:

 

  i. Drawings, designs, or specifications when supplies to be furnished are to
be specially manufactured for the Postal Service in accordance with them;

 

  ii. Statement of work or description of services;

 

  iii. Method of shipment or packing;

 

Page 48 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

  iv. Places of delivery of supplies or performance of services;

 

  v. Delivery or performance schedule;

 

  vi. Postal Service furnished property or facilities.

 

  2. Changes pursuant to the Ordering Process and the Operating Period Volume
Minimum sections in Part 1- Statement of Work are not applicable under this
clause.

 

  3. Any other written or oral order (including direction, instruction,
interpretation, or determination) from the Contracting Officer that causes a
change will be treated as a change order under this paragraph, provided that the
aviation supplier gives the Contracting Officer written notice stating: (a) the
date, circumstances, and source of the order and (b) that the aviation supplier
regards the order as a change order.

 

  4. If any such change affects the cost of performance or the delivery
schedule, the contract may be modified to effect an equitable adjustment.

 

  5. The aviation supplier’s claim for equitable adjustment must be asserted
within 60 days of receiving a written change order, or on a date otherwise
agreed to by the parties in writing. A later claim may be acted upon — but not
after final payment under this contract — if the Contracting Officer decides
that the facts justify such action.

 

  6. Failure to agree to any adjustment is a dispute under Clause B-9, Claims
and Disputes.

 

  d. Reserved

 

  e. Reserved

 

  f. Reserved

 

  g. Invoices

The Postal Service intends to certify payment for services based, in part, upon
collected scanned data. For services based upon scanned data, the aviation
supplier need not submit an invoice for payment. Rather, payment will be
automatically processed, on a weekly basis, based on the scan data. In addition,
certain supplemental charges (including, but not limited to, charges related to
minimum guaranteed volumes, surface transportation, and non-achievement of
performance standards) may be assessed under the contract.

Any service requiring invoicing must meet the requirements specified herein. The
aviation supplier shall submit an original invoice (or electronic invoice if
authorized) to the Contracting Officer’s Representative. All invoices must be
submitted within ninety (90) days from completion of the service or the
applicable Operating Period to be eligible for payment. Invoices received after
ninety (90) days from completion of the service or Operating Period will be
subject to a 10% deduction or a deduction of $10,000, whichever is less, as a
liquidated damage. The aviation supplier shall allow at least twenty-eight
(28) calendar days before submitting a second invoice to the Postal Service for
the same service.

To ensure prompt payment, an original paper invoice (or electronic invoice, if
authorized) must contain:

 

  1. Aviation supplier’s name, remit to address (including ZIP+4), contact
person and phone number;

 

  2. Unique invoice number and invoice date;

 

  3. Contract number;

 

  4. A description of the supplies or services and the dates delivered or
performed;

 

  5. Points (air stops or facility) of shipment tender and delivery; if
applicable;

 

  6. Quantity, unit of measure, unit price(s) and extension(s) of the items
delivered; if applicable;

 

Page 49 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

  7. Payment terms, including any discounts offered;

 

  8. Name, title, and phone number of the person to be notified in the event of
a defective invoice; and

 

  9. Any additional information required by the contract or specified by the
Contracting Officer.

Invoices will be handled in accordance with the Prompt Payment Act (31 U.S.C.
3903) and Office of Management and Budget (OMB) Circular A-125, Prompt Payment.
Further guidelines may be found in the Payment Processing and Reconciliation
Process sections of Part I – Statement of Work.

 

  h. Patent Indemnity. The aviation supplier will indemnify the Postal Service
and its officers, employees and agents against liability, including costs for
actual or alleged direct or contributory infringement of, or inducement to
infringe, any United States or foreign patent, trademark, or copyright, arising
out of the performance of this contract, provided the aviation supplier is
reasonably notified of such claims and proceedings.

 

  i. Payment

Payment will only be made for:

 

  1. Items that have been properly scanned and delivered to the correct delivery
destination Service Points set forth in this contract, and

 

  2. Other services and charges agreed upon by the parties.

The Postal Service will make payment in accordance with the Prompt Payment Act
(31 U.S.C. 3903) and 5 CFR 1315. Payments under this contract may be made by the
Postal Service either by electronic funds transfer or other method agreed upon
by the parties.

 

  j. Risk of Loss. The Postal Service shall be liable for all third-party
customer claims arising from or in connection with the loss, damage, or delay of
any mail transported under this contract, except to the extent of any insurance
proceeds received by the aviation supplier as a result of a catastrophic loss of
an aircraft or other transport vehicle and attributable to Postal Service mail.

 

  k. Taxes. The contract price includes all applicable federal, state, and local
taxes and duties except the applicable Federal excise tax on the transportation
of property via air. The aviation supplier is required to report to the Postal
Service on an annual basis (October 1), the portion of the rates listed in
Attachment 10: Pricing that are subject to federal excise tax. The Postal
Service shall hold harmless, save, and defend the aviation supplier from any
demand or claim of, or on behalf of, the IRS or the United States based on the
application of federal excise taxes applicable to the transportation services
performed by the aviation supplier under this contract.

 

Page 50 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

  l. Termination on Notice.

 

  1. This contract does not contain a Termination for Convenience clause. In
lieu of a Termination for Convenience, either party may terminate this contract
without cause by providing advanced written notice to the non-terminating party
and a termination fee as follows:

 

Advanced Notice

Provided

  

Postal Service

Termination Fee

 

Aviation Supplier

Termination Fee

[ * ]

   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]

[ * ]

   [ * ]   [ * ]

 

  2. The terminating party must pay the termination fee corresponding to the
advanced written notice within ninety (90) of the written notice of termination.

 

  3. If the aviation supplier terminates the contract under this provision, the
aviation supplier guarantees to provide the Postal Service a daily average
capacity through the effective date of the termination of not less than the
daily average capacity offered in the two most recently completed Operating
Periods prior to the date of the receipt of the notice of termination, or, if
two Operating Periods have not been completed when the notice of termination is
received, the daily average capacity offered shall be at least equal to the
average daily capacity transported prior to the receipt of the written notice of
termination.

 

  4. Either party’s termination under this provision shall not prejudice the
aviation supplier’s right to payment for services rendered, but neither party
shall be liable to the other for any other damages, fees, or payment except for
the termination fee above.

 

  5. This clause does not apply to changes in service resulting from the Postal
Service changing from six (6) days to less than six (6) days of delivery per
week. If such a scenario should occur, refer to the Frequency Adjustment clause
of this contract.

 

  m. Termination for Default. The Postal Service may terminate this contract, or
any part hereof, for default if the aviation supplier fails to cure such default
within thirty (30) days of being advised in writing of such by the Postal
Service, or if the aviation supplier fails to provide the Postal Service, upon
request, with adequate assurances of future performance. In the event of
termination for default, the Postal Service will not be liable to the aviation
supplier for any amount for supplies or services not provided, and the Postal
Service shall have any and all rights and remedies provided by law, including
the right to assess reasonable excess re-procurement costs. The Postal Service
may withhold payment otherwise due the aviation supplier for services already
performed in order to protect its interest in recouping excess re-procurement
costs, and will promptly determine such costs so as to mitigate damage to the
aviation supplier.

 

  n. Title. Not applicable

 

  o. Warranty. The aviation supplier warrants and represents that the services
delivered under this contract shall be in accordance with the requirements and
performance standards set forth in the contract. With respect to services for
which performance standards are set forth in the contract, the Postal Service’s
exclusive remedy (other than termination for default) shall be price adjustments
as provided in this contract. With respect to all other services, the Postal
Service’s exclusive remedy (other than termination for default) shall be for the
aviation supplier to promptly correct, replace, or otherwise cure such
performance at no cost to the Postal Service.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 51 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

  p. Limitation of Liability. Except as otherwise provided by an express or
implied warranty, the supplier will not be liable to the Postal Service for
consequential damages resulting from any defect or deficiencies in accepted
items or services.

 

  q. Other Compliance Requirements. The aviation supplier will comply with all
applicable Federal, State, and local laws, executive orders, rules and
regulations applicable to its performance under this contract.

 

  r. Order of Precedence. Any inconsistencies in this solicitation or contract
will be resolved by giving precedence in the following order:

 

  1. Contract clauses;

 

  2. Statement of Work;

 

  3. Attachments to the Statement of Work;

 

  4. Solicitation provisions

 

  5. Form 8203;

 

  6. Other documents and attachments associated with the contract.

 

  s. Incorporation by Reference. Not applicable

 

  t. Shipping. Not applicable

Clause 4-2: Contract Terms and Conditions Required to Implement Policies,
Statutes, or Executive Orders (July 2009) (Tailored)

 

  a. Incorporation by Reference. Not applicable

 

  b. Examination of Records.

 

  1. Records. “Records” includes books, documents, accounting procedures and
practices, and other data, regardless of type and regardless of whether such
items are in written form, in the form of computer data, or in any other form.

 

  2. Examination of Costs. If this is a cost-type contract, the aviation
supplier must maintain, and the Postal Service will have the right to examine
and audit all records and other evidence sufficient to reflect properly all
costs claimed to have been incurred or anticipated to be incurred directly or
indirectly in performance of this contract. This right of examination includes
inspection at all reasonable times of the aviation supplier’s plants, or parts
of them, engaged in the performance of this contract.

 

  3. Cost or Pricing Data. If the aviation supplier is required to submit cost
or pricing data in connection with any pricing action relating to this contract,
the Postal Service, in order to evaluate the accuracy, completeness, and
currency of the cost or pricing data, will have the right to examine and audit
all of the aviation supplier’s records, including computations and projections
directly, related to:

 

  a. The proposal for the contract, subcontract, or modification;

 

  b. Pricing of the contract, subcontract, or modification; or

 

  c. Performance of the contract, subcontract or modification.

 

  4. Reports. If the aviation supplier is required to furnish cost, funding or
performance reports, the Contracting Officer or any authorized representative of
the Postal Service will have the right to examine and audit the supporting
records and materials, for the purposes of evaluating:

 

  a. The effectiveness of the aviation supplier’s policies and procedures to
produce data compatible with the objectives of these reports; and

 

  b. The data reported.

 

Page 52 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

  5. Availability. The aviation supplier must maintain and make available at its
office at all reasonable times the records, materials, and other evidence
described in (b)(1)-(4) of this clause, for examination, audit, or reproduction,
until three years after final payment under this contract or any longer period
required by statute or other clauses in this contract. In addition:

 

  a. If this contract is completely or partially terminated, the aviation
supplier must make available the records related to the work terminated until
three years after any resulting final termination settlement; and

 

  b. The aviation supplier must make available records relating to appeals under
the claims and disputes clause or to litigation or the settlement of claims
arising under or related to this contract. Such records must be made available
until such appeals, litigation or claims are finally resolved.

Clause 4-7: Records Ownership (March 2006)

Notwithstanding any state law providing for retention of rights in the records,
the aviation supplier agrees that the Postal Service may, at its option, demand
and take without additional compensation all records relating to the services
provided under this agreement. The aviation supplier must turn over all such
records upon request but may retain copies of documents produced by the aviation
supplier.

Clause 6-1: Contracting Officer’s Representative (March 2006)

The Contracting Officer will appoint a Contracting Officer’s representative
(COR), responsible for the day-to-day administration of the contract, who will
serve as the Postal Service’s point of contact with the aviation supplier on all
routine matters. A copy of the notice of appointment defining the COR’s
authority will be furnished to the aviation supplier upon award of the contract.

 

  a. The COR may be changed at any time by the Postal Service without prior
notice to the aviation supplier, but notification of the change, including the
name and address of the successor COR, will be promptly provided to the aviation
supplier by the Contracting Officer in writing.

 

  b. The responsibilities and limitations of the COR are as follows:

 

  1. The COR is responsible for the operational and administrative aspects of
the contract and technical liaison with the aviation supplier. The COR is
responsible also for the final inspection and acceptance of aviation supplier
performance and submitted reports and has other responsibilities as specified by
the contract.

 

  2. The COR is not authorized to make any commitments or otherwise obligate the
Postal Service or authorize any changes affecting the contract price, terms, or
conditions. Any aviation supplier request for changes must be referred to the
Contracting Officer directly or through the COR. No such changes may be made
without the Contracting Officer’s express prior authorization.

 

  3. The COR may place orders for the aviation supplier to transport and process
mail in accordance with the provisions of the contract at the agreed-upon rate
only.

Clause 9-1: Convict Labor (March 2006)

In connection with the work under this contract, the aviation supplier agrees
not to employ any person undergoing sentence of imprisonment, except as provided
by E.O. 11755, December 28, 1973, as amended and 18 USC 3621 and 3622.

 

Page 53 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

Clause 9-2: Contract Work Hours and Safety Standards Act—Overtime Compensation
(March 2006)

 

  a. No aviation supplier or subcontractor contracting for any part of the
contract work may require or permit any laborer or mechanic to work more than 40
hours in any workweek on work subject to the provisions of the Contract Work
Hours and Safety Standards Act, unless the laborer or mechanic receives
compensation at a rate not less than one-and-one-half times the laborer’s or
mechanic’s basic rate of pay for all such hours worked in excess of 40 hours.

 

  b. Violation, Liability for Unpaid Wages, and Liquidated Damages. In the event
of any violation of paragraph a above, the aviation supplier and any
subcontractor responsible for the violation are liable to any affected employee
for unpaid wages. The aviation supplier and subcontractor are also liable to the
Postal Service for liquidated damages, which will be computed for each laborer
or mechanic at $10 for each day on which the employee was required or permitted
to work in violation of paragraph a above.

 

  c. Withholding for Unpaid Wages and Liquidated Damages. The Contracting
Officer may withhold from the aviation supplier, from any moneys payable to the
aviation supplier or subcontractor under this or any other contract with the
same aviation supplier, or any other federally assisted contract subject to the
Contract Work Hours and Safety Standards Act held by the same aviation supplier,
sums as may administratively be determined necessary to satisfy any liabilities
of the aviation supplier or subcontractor for unpaid wages and liquidated
damages pursuant to paragraph b above.

 

  d. Records. The aviation supplier or subcontractor must maintain for 3 years
from the completion of the contract for each laborer and mechanic (including
watchmen and guards) working on the contract payroll records which contain the
name, address, social security number, and classification(s) of each such
employee, hourly rates of wages paid, number of daily and weekly hours worked,
deductions made, and actual wages paid. The aviation supplier or subcontractor
must make these records available for inspection, copying, or transcription by
authorized representatives of the Contracting Officer and the Department of
Labor, and must permit such representatives to interview employees during
working hours on the job. (The Department of Labor information collection and
record keeping requirements in this paragraph d have been approved by the Office
of Management and Budget under OMB control numbers 1215-0140 and 1215-0017.)

 

  e. Subcontracts. The aviation supplier must insert paragraphs a through d of
this clause in all subcontracts, and must require their inclusion in all
subcontracts at any tier.

Clause 9-7: Equal Opportunity (March 2006) (Tailored)

During the performance of this contract, the contractor agrees as follows:

 

  1. The contractor may not discriminate against employees or applicants for
employment because of race, color, religion, sex, or national origin. The
contractor will take affirmative action to ensure that applicants are employed,
and that employees are treated during employment, without regard to race, color,
religion, sex, or national origin. Such action shall include, but not be limited
to the following: Employment, upgrading, demotion, or transfer; recruitment or
recruitment advertising; layoff or termination; rates of pay or other forms of
compensation; and selection for training, including apprenticeship. The
contractor agrees to post in conspicuous places, available to employees and
applicants for employment, notices to be provided by the Contracting Officer
setting forth the provisions of this nondiscrimination clause.

 

  2. The contractor, in all solicitations or advertisements for employees placed
by or on behalf of the contractor, state that all qualified applicants will
receive consideration for employment without regard to race, color, religion,
sex, or national origin.

 

Page 54 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

  3. The contractor will send to each labor union or representative of workers
with which he has a collective bargaining agreement or other contract or
understanding, a notice, provided by the agency Contracting Officer, advising
the labor union or workers’ representative of the contractor’s commitments under
section 202 of Executive Order 11246 of September 24, 1965, and must post copies
of the notice in conspicuous places available to employees and applicants for
employment.

 

  4. The contractor will comply with all provisions of Executive Order (EO)
11246 of September 24, 1965, as amended, and of the rules, regulations, and
relevant orders of the Secretary of Labor.

 

  5. The contractor will furnish all information and reports required by
Executive Order, 11246 of September 24, 1964, and by the rules, regulations, and
orders of the Secretary of Labor, or pursuant thereto, and will permit access to
his books, records, and accounts by the contracting agency and the Secretary of
Labor for purposes of investigation to ascertain compliance with such rules,
regulations, and orders.

 

  6. In the event of the contractor’s non-compliance with the non-discrimination
clauses of this contract or with any of such rules, regulations, or orders, this
contract may be canceled, terminated, or suspended, in whole or in part and the
contractor may be declared ineligible for further Government contracts in
accordance with procedures authorized in Executive Order 11246 of September 24,
1965, and such other sanctions may be imposed and remedies invoked as provided
in Executive Order 11246 of September 24, 1965, or by rule, regulation, or order
of the Secretary of Labor, or as otherwise provided by law.

 

  7. The contractor will include the provisions of paragraphs (1) through (7) in
every subcontract or purchase order under this contract unless exempted by
rules, regulations, or orders of the Secretary of Labor issued pursuant to
section 204 of Executive Order 11246 of September 24, 1965, so that such
provisions will be binding upon each subcontractor or vendor. The contractor
will take such action with respect to any subcontract or purchase order as may
be directed by the Secretary of Labor as a means of enforcing such provisions
including sanctions for noncompliance, provided, however, that in the event the
contractor becomes involved in, or is threatened with, litigation with a
subcontractor or vendor as a result of such direction, the contractor may
request the United States to enter into such litigation to protect the interest
of the United States.

Clause 9-9: Equal Opportunity Preaward Compliance of Subcontracts (March 2006)
(Tailored)

The aviation supplier may not enter into a first-tier subcontract for an
estimated or actual amount of $1 million or more without obtaining in writing
from the Contracting Officer a clearance that the proposed subcontractor is in
compliance with equal opportunity requirements and therefore eligible for award.

Clause 9-10: Service Contract Act (March 2006)

 

  a. This contract is subject to the Service Contract Act of 1965, as amended
(41 U.S.C. 351 et seq.), and to the following provisions and all other
applicable provisions of the Act and regulations of the Secretary of Labor
issued under the Act (29 CFR Part 4).

 

  b.  

 

  1) Each service employee employed in the performance of this contract by the
aviation supplier or any subcontractor must be: a) paid not less than the
minimum monetary wages and b) furnished fringe benefits in accordance with the
wages and fringe benefits determined by the Secretary of Labor or an authorized
representative, as specified in any wage determination attached to this
contract.

 

Page 55 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

  2)  

 

  a) If a wage determination is attached to this contract, the Contracting
Officer must require that any class of service employees not listed in it and to
be employed under the contract (that is, the work to be performed is not
performed by any classification listed in the wage determination) be classified
by the aviation supplier so as to provide a reasonable relationship (that is,
appropriate level of skill comparison) between the unlisted classifications and
the classifications in the wage determination. The conformed class of employees
must be paid the monetary wages and furnished the fringe benefits determined
under this clause. (The information collection requirements contained in this
paragraph b have been approved by the Office of Management and Budget under OMB
control number 1215-0150.)

 

  b) The conforming procedure must be initiated by the aviation supplier before
the performance of contract work by the unlisted class of employees. A written
report of the proposed conforming action, including information regarding the
agreement or disagreement of the authorized representative of the employees
involved or, if there is no authorized representative, the employees themselves,
must be submitted by the aviation supplier to the Contracting Officer no later
than 30 days after the unlisted class of employees performs any contract work.
The Contracting Officer must review the proposed action and promptly submit a
report of it, together with the agency’s recommendation and all pertinent
information, including the position of the aviation supplier and the employees,
to the Wage and Hour Division, Employment Standards Administration, U.S.
Department of Labor, for review. Within 30 days of receipt, the Wage and Hour
Division will approve, modify, or disapprove the action, render a final
determination in the event of disagreement, or notify the Contracting Officer
that additional time is necessary.

 

  c) The final determination of the conformance action by the Wage and Hour
Division will be transmitted to the Contracting Officer, who must promptly
notify the aviation supplier of the action taken. The aviation supplier must
give each affected employee a written copy of this determination, or it must be
posted as a part of the wage determination.

 

  d)  

 

  i. The process of establishing wage and fringe benefit rates bearing a
reasonable relationship to those listed in a wage determination cannot be
reduced to any single formula. The approach used may vary from determination to
determination, depending on the circumstances. Standard wage and salary
administration practices ranking various job classifications by pay grade
pursuant to point schemes or other job factors may, for example, be relied upon.
Guidance may also be obtained from the way various jobs are rated under federal
pay systems (Federal Wage Board Pay System and the General Schedule) or from
other wage determinations issued in the same locality. Basic to the
establishment of conformable wage rates is the concept that a pay relationship
should be maintained between job classifications on the basis of the skill
required and the duties performed.

 

Page 56 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

  ii. If a contract is modified or extended or an option is exercised, or if a
contract succeeds a contract under which the classification in question was
previously conformed pursuant to this clause, a new conformed wage rate and
fringe benefits may be assigned to the conformed classification by indexing
(that is, adjusting) the previous conformed rate and fringe benefits by an
amount equal to the average (mean) percentage increase change in the wages and
fringe benefits specified for all classifications to be used on the contract
that are listed in the current wage determination, and those specified for the
corresponding classifications in the previously applicable wage determination.
If these conforming actions are accomplished before the performance of contract
work by the unlisted class of employees, the aviation supplier must advise the
Contracting Officer of the action taken, but the other procedures in b.2(c)
above need not be followed.

 

  iii. No employee engaged in performing work on this contract may be paid less
than the currently applicable minimum wage specified under section 6(a)(1) of
the Fair Labor Standards Act of 1938, as amended.

 

  e) The wage rate and fringe benefits finally determined pursuant to b.2(a) and
(b) above must be paid to all employees performing in the classification from
the first day on which contract work is performed by them in the classification.
Failure to pay unlisted employees the compensation agreed upon by the interested
parties and/or finally determined by the Wage and Hour Division retroactive to
the date the class of employees began contract work is a violation of the
Service Contract Act and this contract.

 

  f) Upon discovery of failure to comply with b.2(a) through (e) above, the Wage
and Hour Division will make a final determination of conformed classification,
wage rate, and / or fringe benefits that will be retroactive to the date the
class of employees commenced contract work.

 

  3) If, as authorized pursuant to section 4(d) of the Service Contract Act, the
term of this contract is more than one year, the minimum monetary wages and
fringe benefits required to be paid or furnished to service employees will be
subject to adjustment after one year and not less often than once every two
years, pursuant to wage determinations to be issued by the Wage and Hour
Division, Employment Standards Administration of the Department of Labor.

 

  c. The aviation supplier or subcontractor may discharge the obligation to
furnish fringe benefits specified in the attachment or determined conformably to
it by furnishing any equivalent combinations of bona fide fringe benefits, or by
making equivalent or differential payments in cash in accordance with the
applicable rules set forth in Subpart D of 29 CFR Part 4, and not otherwise.

 

  d.  

 

  1) In the absence of a minimum-wage attachment for this contract, neither the
aviation supplier nor any subcontractor under this contract may pay any person
performing work under the contract (regardless of whether they are service
employees) less than the minimum wage specified by section 6(a)(1) of the Fair
Labor Standards Act of 1938. Nothing in this provision relieves the aviation
supplier or any subcontractor of any other obligation under law or contract for
the payment of a higher wage to any employee.

 

Page 57 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

2)

 

  a) If this contract succeeds a contract subject to the Service Contract Act,
under which substantially the same services were furnished in the same locality,
and service employees were paid wages and fringe benefits provided for in a
collective bargaining agreement, in the absence of a minimum wage attachment for
this contract setting forth collectively bargained wage rates and fringe
benefits, neither the aviation supplier nor any subcontractor under this
contract may pay any service employee performing any of the contract work
(regardless of whether or not the employee was employed under the predecessor
contract), less than the wages and fringe benefits provided for in the
agreement, to which the employee would have been entitled if employed under the
predecessor contract, including accrued wages and fringe benefits and any
prospective increases in wages and fringe benefits provided for under the
agreement.

 

  b) No aviation supplier or subcontractor under this contract may be relieved
of the foregoing obligation unless the limitations of section 4.1(b) of 29 CFR
Part 4 apply or unless the Secretary of Labor or an authorized representative
finds, after a hearing as provided in section 4.10 of 29 CFR Part 4, that the
wages and/or fringe benefits provided for in the agreement vary substantially
from those prevailing for services of a similar character in the locality, or
determines, as provided in section 4.11 of 29 CFR Part 4, that the agreement
applicable to service employees under the predecessor contract was not entered
into as a result of arm’s-length negotiations.

 

  c) If it is found in accordance with the review procedures in 29 CFR 4.10
and/or 4.11 and Parts 6 and 8 that wages and/or fringe benefits in a predecessor
aviation supplier’s collective bargaining agreement vary substantially from
those prevailing for services of a similar character in the locality, and/or
that the agreement applicable to service employees under the predecessor
contract was not entered into as a result of arm’s-length negotiations, the
Department will issue a new or revised wage determination setting forth the
applicable wage rates and fringe benefits. This determination will be made part
of the contract or subcontract, in accordance with the decision of the
Administrator, the Administrative Law Judge, or the Board of Service Contract
Appeals, as the case may be, irrespective of whether its issuance occurs before
or after award (53 Comp. Gen. 401 (1973)). In the case of a wage determination
issued solely as a result of a finding of substantial variance, it will be
effective as of the date of the final administrative decision.

 

  e. The aviation supplier and any subcontractor under this contract must notify
each service employee starting work on the contract of the minimum monetary wage
and any fringe benefits required to be paid pursuant to the contract, or must
post the wage determination attached to this contract. The poster provided by
the Department of Labor (Publication WH 1313) must be posted in a prominent and
accessible place at the worksite. Failure to comply with this requirement is a
violation of section 2(a)(4) of the Act and of this contract. (Approved by the
Office of Management and Budget under OMB control number 1215-0150.)

 

  f. The aviation supplier or subcontractor may not permit services called for
by this contract to be performed in buildings or surroundings or under working
conditions provided by or under the control or supervision of the aviation
supplier or subcontractor that are unsanitary or hazardous or dangerous to the
health or safety of service employees engaged to furnish these services, and the
aviation supplier or subcontractor must comply with the safety and health
standards applied under 29 CFR Part 1925.

 

Page 58 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

g.

 

  1) The aviation supplier and each subcontractor performing work subject to the
Act must maintain for 3 years from the completion of the work records containing
the information specified in (a) through (f) following for each employee subject
to the Service Contract Act and must make them available for inspection and
transcription by authorized representatives of the Wage and Hour Division,
Employment Standards Administration of the U.S. Department of Labor (approved by
the Office of Management and Budget under OMB control numbers 1215-0017 and
1215-0150):

 

  a) Name, address, and social security number of each employee.

 

  b) The correct work classification, rate or rates of monetary wages paid and
fringe benefits provided, rate or rates of fringe benefit payments in lieu
thereof, and total daily and weekly compensation of each employee.

 

  c) The number of daily and weekly hours so worked by each employee.

 

  d) Any deductions, rebates, or refunds from the total daily or weekly
compensation of each employee.

 

  e) A list of monetary wages and fringe benefits for those classes of service
employees not included in the wage determination attached to this contract but
for whom wage rates or fringe benefits have been determined by the interested
parties or by the Administrator or authorized representative pursuant to
paragraph b above. A copy of the report required by b.2(b) above is such a list.

 

  f) Any list of the predecessor aviation supplier’s employees furnished to the
aviation supplier pursuant to section 4.6(1)(2) of 29 CFR Part 4.

 

  2) The aviation supplier must also make available a copy of this contract for
inspection or transcription by authorized representatives of the Wage and Hour
Division.

 

  3) Failure to make and maintain or to make available the records specified in
this paragraph g for inspection and transcription is a violation of the
regulations and this contract, and in the case of failure to produce these
records, the Contracting Officer, upon direction of the Department of Labor and
notification of the aviation supplier, must take action to suspend any further
payment or advance of funds until the violation ceases.

 

  4) The aviation supplier must permit authorized representatives of the Wage
and Hour Division to conduct interviews with employees at the worksite during
normal working hours.

 

  h. The aviation supplier must unconditionally pay to each employee subject to
the Service Contract Act all wages due free and clear and without subsequent
deduction (except as otherwise provided by law or regulations, 29 CFR Part 4),
rebate, or kickback on any account. Payments must be made no later than one pay
period following the end of the regular pay period in which the wages were
earned or accrued. A pay period under the Act may not be of any duration longer
than semimonthly.

 

  i.

The Contracting Officer must withhold or cause to be withheld from the Postal
Service aviation supplier under this or any other contract with the aviation
supplier such sums as an appropriate official of the Department of Labor
requests or the Contracting Officer decides may be necessary to pay underpaid
employees employed by the aviation supplier or subcontractor. In the event of
failure to pay employees subject to the Act wages or fringe benefits due under
the Act, the Postal Service may, after authorization or by direction of the
Department of Labor and written notification to the aviation supplier, suspend
any further

 

Page 59 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

  payment or advance of funds until the violations cease. Additionally, any
failure to comply with the requirements of this clause may be grounds for
termination of the right to proceed with the contract work. In this event, the
Postal Service may enter into other contracts or arrangements for completion of
the work, charging the aviation supplier in default with any additional cost.

 

  j. The aviation supplier agrees to insert this clause in all subcontracts
subject to the Act. The term “aviation supplier,” as used in this clause in any
subcontract, is deemed to refer to the subcontractor, except in the term
“aviation supplier.”

 

  k. Service employee means any person engaged in the performance of this
contract other than any person employed in a bona fide executive,
administrative, or professional capacity, as those terms are defined in Part 541
of Title 29, Code of Federal Regulations, as of July 30, 1976, and any
subsequent revision of those regulations. The term includes all such persons
regardless of any contractual relationship that may be alleged to exist between
an aviation supplier or subcontractor and them.

l.

 

  1) If wages to be paid or fringe benefits to be furnished service employees
employed by the aviation supplier or a subcontractor under the contract are
provided for in a collective bargaining agreement that is or will be effective
during any period in which the contract is being performed, the aviation
supplier must report this fact to the Contracting Officer, together with full
information as to the application and accrual of these wages and fringe
benefits, including any prospective increases, to service employees engaged in
work on the contract, and furnish a copy of the agreement. The report must be
made upon starting performance of the contract, in the case of collective
bargaining agreements effective at the time. In the case of agreements or
provisions or amendments thereof effective at a later time during the period of
contract performance, they must be reported promptly after their negotiation.
(Approved by the Office of Management and Budget under OMB control number
1215-0150.)

 

  2) Not less than 10 days before completion of any contract being performed at
a Postal facility where service employees may be retained in the performance of
a succeeding contract and subject to a wage determination containing vacation or
other benefit provisions based upon length of service with a aviation supplier
(predecessor) or successor (section 4.173 of Regulations, 29 CFR Part 4), the
incumbent aviation supplier must furnish to the Contracting Officer a certified
list of the names of all service employees on the aviation supplier’s or
subcontractor’s payroll during the last month of contract performance. The list
must also contain anniversary dates of employment on the contract, either with
the current or predecessor aviation suppliers of each such service employee. The
Contracting Officer must turn over this list to the successor aviation supplier
at the commencement of the succeeding contract. (Approved by the Office of
Management and Budget under OMB control number 1215-0150.)

 

  m. Rulings and interpretations of the Service Contract Act of 1965, as
amended, are contained in Regulations, 29 CFR Part 4.

n.

 

  1) By entering into this contract, the aviation supplier and its officials
certify that neither they nor any person or firm with a substantial interest in
the aviation supplier’s firm are ineligible to be awarded government contracts
by virtue of the sanctions imposed pursuant to section 5 of the Act.

 

  2) No part of this contract may be subcontracted to any person or firm
ineligible for award of a government contract pursuant to section 5 of the Act.

 

Page 60 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

  3) The penalty for making false statements is prescribed in the U.S. Criminal
Code, 18 U.S.C. 1001.

 

  o. Notwithstanding any of the other provisions of this clause, the following
employees may be employed in accordance with the following variations,
tolerances, and exemptions, which the Secretary of Labor, pursuant to section
4(b) of the Act before its amendment by Public Law 92-473, found to be necessary
and proper in the public interest or to avoid serious impairment of the conduct
of government business:

 

  1) Apprentices, student-learners, and workers whose earning capacity is
impaired by age, or physical or mental deficiency or injury may be employed at
wages lower than the minimum wages otherwise required by section 2(a)(1) or
2(b)(1) of the Service Contract Act without diminishing any fringe benefits or
cash payments in lieu thereof required under section 2(a)(2) of the Act, in
accordance with the conditions and procedures prescribed for the employment of
apprentices, student-learners, handicapped persons, and handicapped clients of
sheltered workshops under section 14 of the Fair Labor Standards Act of 1938, in
the regulations issued by the Administrator (29 CFR Parts 520, 521, 524, and
525).

 

  2) The Administrator will issue certificates under the Service Contract Act
for the employment of apprentices, student-learners, handicapped persons, or
handicapped clients of sheltered workshops not subject to the Fair Labor
Standards Act of 1938, or subject to different minimum rates of pay under the
two Acts, authorizing appropriate rates of minimum wages (but without changing
requirements concerning fringe benefits or supplementary cash payments in lieu
thereof), applying procedures prescribed by the applicable regulations issued
under the Fair Labor Standards Act of 1938 (29 CFR Parts 520, 521, 524, and
525).

 

  3) The Administrator will also withdraw, annul, or cancel such certificates in
accordance with the regulations in Parts 525 and 528 of Title 29 of the Code of
Federal Regulations.

 

  p. Apprentices will be permitted to work at less than the predetermined rate
for the work they perform when they are employed and individually registered in
a bona fide apprenticeship program registered with a State Apprenticeship Agency
recognized by the U.S. Department of Labor, or if no such recognized agency
exists in a state, under a program registered with the Bureau of Apprenticeship
and Training, Employment and Training Administration, U.S. Department of Labor.
Any employee not registered as an apprentice in an approved program must be paid
the wage rate and fringe benefits contained in the applicable wage determination
for the journeyman classification of work actually performed. The wage rates
paid apprentices may not be less than the wage rate for their level of progress
set forth in the registered program, expressed as the appropriate percentage of
the journeyman’s rate contained in the applicable wage determination. The
allowable ratio of apprentices to journeymen employed on the contract work in
any craft classification may not be greater than the ratio permitted to the
aviation supplier for its entire workforce under the registered program.

 

  q. An employee engaged in an occupation in which he or she customarily and
regularly receives more than $30 a month tips may have the amount of tips
credited by the employer against the minimum wage required by section 2(a)(1) or
section 2(b)(1) of the Act in accordance with section 3(m) of the Fair Labor
Standards Act and Regulations, 29 CFR Part 531. However, the amount of this
credit may not exceed $1.24 per hour beginning January 1, 1980, and $1.34 per
hour after December 31, 1980. To utilize this proviso:

 

  1) The employer must inform tipped employees about this tip credit allowance
before the credit is utilized;

 

Page 61 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

  2) The employees must be allowed to retain all tips (individually or through a
pooling arrangement and regardless of whether the employer elects to take a
credit for tips received);

 

  3) The employer must be able to show by records that the employee receives at
least the applicable Service Contract Act minimum wage through the combination
of direct wages and tip credit (approved by the Office of Management and Budget
under OMB control number 1214-0017); and

 

  4) The use of tip credit must have been permitted under any predecessor
collective bargaining agreement applicable by virtue of section 4(c) of the Act.

 

  r. Disputes arising out of the labor standards provisions of this contract are
not subject to the Claims and Disputes clause but must be resolved in accordance
with the procedures of the Department of Labor set forth in 29 CFR Parts 4, 6,
and 8. Disputes within the meaning of this clause include disputes between the
aviation supplier (or any of its subcontractors) and the Postal Service, the
U.S. Department of Labor, or the employees or their representatives.

Clause 9-12: Fair Labor Standards Act and Service Contract Act—Price Adjustment
(February 2010)

 

  a. The aviation supplier warrants that the contract prices do not include
allowance for any contingency to cover increased costs for which adjustment is
provided under this clause.

 

  b. The minimum prevailing wage determination, including fringe benefits,
issued under the Service Contract Act of 1965 by the Department of Labor (DOL),
current at least every two years after the original award date, current at the
beginning of any option or renewal period, or in the case of a significant
change in labor requirements, applies to this contract and any exercise of an
option or renewal of this contract. When no such determination has been made as
applied to this contract, the minimum wage established in accordance with the
Fair Labor Standards Act applies to any exercise of an option or renewal of this
contract.

 

  c. When, as a result of the determination of minimum prevailing wages and
fringe benefits applicable (1) every two years after original award date, (2) at
the beginning of any option or renewal period, or (3) in the case of a
significant change in labor requirements, an increased or decreased wage
determination is applied to this contract, or when as a result of any amendment
to the Fair Labor Standards Act enacted after award that affects minimum wage,
and whenever such a determination becomes applicable to this contract under law,
the aviation supplier increases or decreases wages or fringe benefits of
employees working on the contract to comply, the aviation supplier and the
Contracting Officer will negotiate whether and to what extent either party will
absorb the costs of the wage change. Any resulting change in contract price is
limited to increases or decreases in wages or fringe benefits, and the
concomitant increases or decreases in Social Security, unemployment taxes, and
workers’ compensation insurance, but may not otherwise include any amount for
general and administrative costs, overhead, or profit.

 

  d. The aviation supplier or Contracting Officer may request a contract price
adjustment within 30 days of the effective date of a wage change. If a request
for contract price adjustment has been made, and the parties have not reached an
agreement within thirty days of that request, the Contracting Officer should
issue a unilateral change order in the amount considered to be a fair and
equitable adjustment. The aviation supplier may then either accept the amount,
or the aviation supplier may file a claim under Clause B-9: Claims and Disputes
unless the Contracting Officer and aviation supplier extend this period in
writing. Upon agreement of the parties, the contract price or unit price labor
rates will be modified in writing. Pending agreement on or determination of any
such adjustment and its effective date, the aviation supplier must continue
performance.

 

Page 62 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

  e. The Contracting Officer or the Contracting Officer’s authorized
representative must, for 3 years after final payment under the contract, be
given access to and the right to examine any directly pertinent books, papers,
and records of the aviation supplier.

Clause 9-13: Affirmative Action for Workers with Disabilities (March 2006)
(Tailored)

 

  a. The contractor will not discriminate against any employee or applicant for
employment because of physical or mental disability in regard to any position
for which the employee or applicant for employment is qualified. The contractor
agrees to take affirmative action to employ, advance in employment, and
otherwise treat qualified individuals with disabilities without discrimination
based on their physical or mental disability in all employment practices,
including the following:

 

  1. Recruitment, advertising, and job application procedures;

 

  2. Hiring, upgrading, promotion, award of tenure, demotion, transfer, layoff,
termination, right of return from layoff and rehiring

 

  3. Rates of pay or any other form of compensation and changes in compensation

 

  4. Job assignments, job classifications, organizational structures, position
descriptions, lines of progression, and seniority lists

 

  5. Leaves of absence, sick leave, or any other leave

 

  6. Fringe benefits available by virtue of employment, whether or not
administered by the contractor

 

  7. Selection and financial support for training, including apprenticeship,
professional meetings, conferences, and other related activities, and selection
for leaves of absence to pursue training

 

  8. Activities sponsored by the contractor including social or recreational
programs; and

 

  9. Any other term, condition, or privilege of employment.

 

  b. The contractor agrees to comply with the rules, regulations, and relevant
orders of the Secretary of Labor issued pursuant to the Rehabilitation Act of
1973, as amended.

 

  c. In the event of the contractor’s noncompliance with the requirements,
actions for noncompliance may be taken in accordance with the rules,
regulations, and relevant orders of the Secretary of Labor issued pursuant to
the act.

 

  d. The contractor agrees to post in conspicuous places, available to employees
and applicants for employment, notices in a form to be prescribed by the Deputy
Assistant Secretary for Federal Contract Compliance Programs, provided by or
through the Contracting Officer. Such notices shall state the rights of
applicants and employees as well as the contractor’s obligation under the law to
take affirmative action to employ and advance in employment qualified employees
and applicants with disabilities. The contractor must ensure that applicants and
employees with disabilities are informed of the contents of the notice (e.g.,
the contractor may have the notice read to a visually disabled individual, or
may lower the posted notice so that it might be read by a person in a
wheelchair).

 

  e. The contractor will notify each labor organization or representative of
workers with which it has a collective bargaining agreement or other
understanding that the contractor is bound by the terms of section 503 of the
Rehabilitation Act of 1973, as amended, and is committed to take affirmative
action to employ and advance in employment individuals with physical or mental
disabilities.

 

Page 63 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

  f. The contractor must include the provisions of this clause in every
subcontract or purchase order in excess of $10,000, unless exempted by the
rules, regulations, or orders of the Secretary issued pursuant to section 503 of
the Act, as amended, so that such provisions will be binding upon each
subcontractor or vendor. The contractor will take such action with respect to
any subcontract or purchase order as the Deputy Assistant Secretary for Federal
Contract Compliance Programs may direct to enforce such provisions, including
action for noncompliance.

Clause 9-14: Equal Opportunity for Disabled Veterans, Recently Separated
Veterans, Other Protected Veterans, and Armed Forces Service Medal Veterans
(February 2010) (Tailored)

 

  a. The contractor will not discriminate against any employee or applicant for
employment because he or she is a disabled veteran, recently separated veteran,
other protected veteran, or Armed Forces service medal veteran in regard to any
position for which the employee or applicant for employment is qualified. The
contractor agrees to take affirmative action to employ, advance in employment
and otherwise treat qualified individuals without discrimination based on their
status as a disabled veteran, recently separated veteran, other protected
veteran, or Armed Forces service medal veteran in all employment practices,
including the following:

 

  1. Recruitment, advertising, and job application procedures;

 

  2. Hiring, upgrading, promotion, award of tenure, demotion, transfer, layoff,
termination, right of return from layoff and rehiring;

 

  3. Rates of pay or any other form of compensation and changes in compensation;

 

  4. Job assignments, job classifications, organizational structures, position
descriptions, lines of progression, and seniority lists;

 

  5. Leaves of absence, sick leave, or any other leave;

 

  6. Fringe benefits available by virtue of employment, whether or not
administered by the contractor;

 

  7. Selection and financial support for training, including apprenticeship, and
on-the-job training under 38 U.S.C. 3687, professional meetings, conferences,
and other related activities, and selection for leaves of absence to pursue
training;

 

  8. Activities sponsored by the contractor including social or recreational
programs; and

 

  9. Any other term, condition, or privilege of employment.

 

  b. The contractor agrees to immediately list all employment openings which
exist at the time of the execution of this contract and those which occur during
the performance of this contract, including those not generated by this contract
and including those occurring at an establishment of the contractor other than
the one where the contract is being performed, but excluding those of
independently operated corporate affiliates, with the appropriate employment
service delivery system where the opening occurs. Listing employment openings
with the state workforce agency job bank or with the local employment service
delivery system where the opening occurs will satisfy the requirement to list
jobs with the appropriate employment service delivery system.

 

Page 64 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

  c. Listing of employment openings with the appropriate employment service
delivery system pursuant to this clause shall be made at least concurrently with
the use of any other recruitment source or effort and shall involve the normal
obligations which attach to the placing of a bona fide job order, including the
acceptance of referrals of veterans and nonveterans. The listing of employment
openings does not require the hiring of any particular job applicants or from
any particular group of job applicants, and nothing herein is intended to
relieve the contractor from any requirements in Executive orders or regulations
regarding nondiscrimination in employment.

 

  d. Whenever a contractor, other than a state or local governmental contractor,
becomes contractually bound to the listing provisions in paragraphs 2 and 3 of
this clause, it shall advise the state workforce agency in each state where it
has establishments of the name and location of each hiring location in the
state. As long as the contractor is contractually bound to these provisions and
has so advised the state agency, there is no need to advise the state agency of
subsequent contracts. The contractor may advise the state agency when it is no
longer bound by this contract clause.

 

  e. The provisions of paragraphs 2 and 3 of this clause do not apply to the
listing of employment openings which occur and are filled outside of the 50
states, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the
Virgin Islands, American Samoa, the Commonwealth of the Northern Mariana
Islands, Wake Island, and the Trust Territories of the Pacific Islands.

 

  f. As used in this clause:

 

  1. All employment openings includes all positions except executive and senior
management, those positions that will be filled from within the contractor’s
organization, and positions lasting three days or less. This term includes
full-time employment, temporary employment of more than three days’ duration,
and part-time employment.

 

  2. Executive and senior management means: (1) Any employee (a) compensated on
a salary basis at a rate of not less than $455 per week (or $380 per week, if
employed in American Samoa by employers other than the Federal Government),
exclusive of board, lodging or other facilities; (b) whose primary duty is
management of the enterprise in which the employee is employed or of a
customarily recognized department or subdivision thereof; (c) who customarily
and regularly directs the work of two or more other employees; and (d) who has
the authority to hire or fire other employees or whose suggestions and
recommendations as to the hiring, firing, advancement, promotion or any other
change of status of other employees are given particular weight; or (2) any
employee who owns at least a bona fide 20-percent equity interest in the
enterprise in which the employee is employed, regardless of whether the business
is a corporate or other type of organization, and who is actively engaged in its
management.

 

  3. Positions that will be filled from within the contractor’s organization
means employment openings for which no consideration will be given to persons
outside the contractor’s organization (including any affiliates, subsidiaries,
and parent companies) and includes any openings which the contractor proposes to
fill from regularly established “recall” lists. The exception does not apply to
a particular opening once an employer decides to consider applicants outside of
his or her own organization.

 

  g. The contractor agrees to comply with the rules, regulations, and relevant
orders of the Secretary of Labor issued pursuant to the Act.

 

Page 65 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

  h. In the event of the contractor’s noncompliance with the requirements of
this clause, actions for noncompliance may be taken in accordance with the
rules, regulations, and relevant orders of the Secretary of Labor issued
pursuant to the Act.

 

  i. The contractor agrees to post in conspicuous places, available to employees
and applicants for employment, notices in a form to be prescribed by the Deputy
Assistant Secretary for Federal Contract Compliance, provided by or through the
Contracting Officer. Such notices shall state the rights of applicants and
employees as well as the contractor’s obligation under the law to take
affirmative action to employ and advance in employment qualified employees and
applicants who are disabled veterans, recently separated veterans, other
protected veterans, or Armed Forces service medal veterans. The contractor must
ensure that applicants or employees who are disabled veterans are informed of
the contents of the notice (e.g., the contractor may have the notice read to a
visually disabled individual, or may lower the posted notice so that it might be
read by a person in a wheelchair).

 

  j. The contractor will notify each labor organization or representative of
workers with which it has a collective bargaining agreement or other contract
understanding, that the contractor is bound by the terms of the Vietnam Era
Veterans’ Readjustment Assistance Act of 1974, as amended, and is committed to
take affirmative action to employ and advance in employment qualified disabled
veterans, recently separated veterans, other protected veterans, and Armed
Forces service medal veterans.

 

  k. The contractor will include the provisions of this clause in every
subcontract or purchase order of $100,000 or more, unless exempted by the rules,
regulations, or orders of the Secretary issued pursuant to the Vietnam Era
Veterans’ Readjustment Assistance Act of 1974, as amended, so that such
provisions will be binding upon each subcontractor or vendor. The contractor
will take such action with respect to any subcontract or purchase order as the
Deputy Assistant Secretary for Federal Contract Compliance may direct to enforce
such provisions, including action for noncompliance.

Contract Term

The contract base period of performance will be October 1, 2013, through
September 30, 2020, with two, five year renewal periods to be exercised by
mutual agreement of the parties. The Night Network will begin operation on
September 30, 2013; the Day Network will begin operation on October 1, 2013.

Renewal Process

[ * ]

Amendments or Modifications

In order to be binding upon the Postal Service or the aviation supplier, any
amendment or modification of this Contract must be in writing signed by the
Contracting Officer on behalf of the Postal Service and an officer of the
aviation supplier authorized to bind the company.

Assignment

Neither Party shall, directly or indirectly (whether by succession, merger, or
otherwise) assign, delegate, novate, or otherwise transfer this Contract or any
of its rights or obligations hereunder, without the prior written approval of
the other. However, the aviation supplier may assign this contract to any of its
internal business affiliates upon written notice to the Postal Service.

 

Page 66 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

Bankruptcy

In the event the aviation supplier enters into proceedings relating to
bankruptcy, whether voluntary or involuntary, the aviation supplier will
furnish, by certified mail, written notification of the bankruptcy to the
Contracting Officer responsible for administering the contract. The notification
must be furnished within five days of the initiation of the bankruptcy
proceedings. The notification must include the date on which the bankruptcy
petition was filed, the court in which the petition was filed, and a list of
Postal Service contracts and Contracting Officers for all Postal Service
contracts for which final payment has not yet been made. This obligation remains
in effect until final payment under this contract.

Confidentiality

 

  a. During the term of this contract and until the earlier of five (5) years
after such termination or until such time as the information is no longer
confidential as described below, each party shall treat as confidential and
appropriately safeguard and shall not use for the benefit of any person or
corporation other than the other party:

 

  1. Written information identified in writing as confidential or oral
information promptly confirmed in writing as being confidential;

 

  2. Written information or oral information disclosed by the parties during the
negotiation of this contract and written information or oral information
promptly confirmed in writing as confidential pertaining to a party’s pricing,
business or assets which is received at any time from a party that is identified
in writing; or

 

  3. Any information or knowledge concerning the methods of operation,
promotion, sale, or distribution used by a party which may be communicated to
the other party or which a party may otherwise acquire by virtue of its
performance of this Agreement.

 

  b. Notwithstanding the provisions of subparagraphs 1 through 3, above, neither
party shall be required to obtain prior written approval before providing
information regarding this contract:

 

  1. To Members of Congress serving on a committee or subcommittee with
oversight responsibility of the Postal Service;

 

  2. In response to legal process or otherwise required by law;

 

  3. In response to a request from the Department of Justice Antitrust Division
attorneys or economists in pursuit of a non-public investigation; or

 

  4. In response to requests submitted to the Postal Service under the Freedom
of Information Act. In this regard, the Postal Service shall follow the
procedures promulgated at 39 CFR Section 265.8.

 

  c. Information shall not be considered confidential if it is:

 

  1. Generally known to the trade or public;

 

  2. Rightfully possessed by a party prior to the effective date of this
contract;

 

  3. Received by a party from a third party which rightfully possesses it;

 

  4. Independently developed by the other party; or

 

  5. Releasable pursuant to Postal Service regulations addressing how
information is maintained by the Postal Service.

Entire Agreement

This Contract, together with all Attachments, constitutes the entire agreement
and understanding between the Parties in connection with the subject matter
described, and supersedes and cancels all previous negotiations, commitments,
and writings related to the subject matter.

 

Page 67 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

Force Majeure

Both the Postal Service and the aviation supplier shall be excused from their
obligations for volume guarantees or service performance, respectively, under
this Contract, and neither Party shall be liable to the other or any other
person or entity for loss, damage, delay, mis-delivery or non-delivery of
shipments transported pursuant to this Contract, resulting in whole or in part
from any of the following:

 

  a. When there occurs a State or Federal government-declared State of Emergency
and / or instructions by a government agency that has actual or apparent powers
or authority (including, but not limited to, the Federal Aviation Administration
(FAA) or the Transportation Security Administration (TSA)) to order airport
closures or limitations on airport activity;

 

  b. When the failure to meet contractual obligations results in whole or in
part from public enemies, terrorist acts, criminal acts of any person or entity,
public authorities acting with actual or apparent authority (including U.S.
Postal Inspectors), civil commotion, hazards incident to a state of war,
national disruptions in transportation networks or operations (of any mode) of
the aviation supplier, Postal Service, or any other entity, strikes, natural
disasters, or disruption or failure of third-party communication and information
systems; or

 

  c. When there exist any conditions that present a danger to each Party’s
personnel.

 

  d. In every case the failure to perform must be beyond the control and without
the fault or negligence of the party claiming that its performance is excused.
Each Party is required to continue and attempt to recommence performance to the
greatest extent possible without delay.

It is the responsibility of the Party asserting the Force Majeure event to
formally declare that a Force Majeure event has taken place within twenty-four
(24) hours of the event. The party declaring the Force Majeure event must
document the circumstances of the event in writing to the Contracting Officer,
who will review the information with the Manager, Air Transportation Operations,
and relevant aviation supplier officials. In the absence of a formal request for
relief under this clause, all appropriate volume guarantees and performance
standards will remain in force. Except for the calculation of the service
levels, nothing in this section shall relieve or excuse the aviation supplier of
its service obligations. Subsequent to a Force Majeure event being declared, the
declaring party must provide reasonable, written documentation with sufficient
detail to support the declaration.

If, as a result of the occurrence of one of the foregoing events, the aviation
supplier is excused from performance, and the Postal Service is excused from
meeting its minimum volume commitment for the identified period, the Parties
will meet to agree upon the pro-rata adjustments to be made.

On days where mail volume is withdrawn, withheld, or not transported under this
provision, the minimum volume commitment for the identified period will be
reduced for that period by the amount of that volume.

Frequency Adjustment

If, during the term of this contract, the Postal Service decides to reduce, in
whole or in part, the number of delivery days, for any mail type it provides, to
fewer than six (6) per week, the Postal Service reserves the right to effectuate
a change in delivery days by adjusting the Statement of Work of this contract,
including, but not limited to, the annual number of operating days or the
frequency of service hereunder. The parties agree that such an adjustment does
not constitute a partial termination of the contract, nor will it give rise to
an equitable adjustment.

If the number of delivery days is reduced, in whole or in part, to five (5) and
the Postal Service decides to reduce the number of operating days under this
contract, in whole or in part, to five (5), the parties agree to reduce the
Contract Volume Minimum calculation. The Contract Volume Minimum calculation

 

Page 68 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

will be reduced by the average daily volume for the previous twelve (12) months
excluding the weeks of Peak associated with the removed day of service without
adjustment to the tier structure, the contract rate, or be subject to any other
price-related adjustment. The monies associated with the volume removed from the
calculation will be eliminated.

If the number of delivery days is reduced to fewer than five (5), and the Postal
Service decides to reduce the number of operating days under this contract, in
whole or in part, to fewer than five (5), the parties will negotiate an
equitable adjustment if necessary.

No later than 120 days prior to the effective date of such reduction in delivery
days, the parties shall commence discussions as to how to implement the change.
Within 90 days of such notice, the supplier must implement the changes outlined
above.

Notices

Any notice, report, demand, acknowledgement or other communication which under
the terms of this Contract or otherwise must be given or made by either Party,
unless specifically otherwise provided in this Contract, shall be in the English
language and in writing, and shall be given or made by express delivery service
with proof of delivery, certified air mail (return receipt requested). The
parties may also send a copy of the same communication through electronic mail,
facsimile with acknowledgement of receipt/proof of receipt, or personal
delivery. If a party sends a copy of the official correspondence by electronic
mail or facsimile, the correspondence shall not be deemed received until the
receiving party confirms receipt.

Such notice, report, demand, acknowledgement or other communication shall be
deemed to have been given or made in the case of express delivery service with
tracking and tracing capability on the date of signature of the proof of
delivery, and in the case of certified mail on the fifth business day in the
place of receipt after the date sent.

The notice address for the Postal Service shall be:

U.S. Postal Service

Air Transportation CMC

Attention: Manager

475 L’Enfant Plaza SW, Room 1P 650

Washington, DC 20260-0650

The notice address for the aviation supplier shall be:

Federal Express Corporation

Attention: Vice President, Postal Transportation Management

3610 Hacks Cross Road

Building A 1st Floor

Memphis, TN 38125-8800

Severability

 

  a. If any term, provision, covenant or condition of this Contract is held by a
court or Board of competent jurisdiction or by a request, direction or
indication of an agency or department of a Governmental Body having subject
matter jurisdiction to be invalid or unenforceable, the remainder of the
provisions shall continue in full force and effect unless the rights and
obligations of the parties have been materially altered or abridged by such
invalidation or unenforceability.

 

  b. If a material provision of this Contract is materially altered or abridged
as the result of a final and binding order of a Governmental Body having subject
matter jurisdiction, then the Postal Service and the aviation supplier will meet
to negotiate in good faith to reach a mutually satisfactory modification to this
Contract. If the Parties are unable to reach a mutually satisfactory resolution,
then either Party may declare the negotiations to be at an impasse and the
parties shall resolve the dispute in accordance with the provisions of this
contract.

 

Page 69 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

  c. Notwithstanding the foregoing, the Parties agree to make their best efforts
to oppose any changes requested by a Governmental Body to any material provision
of this Contract.

Third Party Governmental Delays

If, during the term of this contract, a governmental entity with subject matter
jurisdiction enacts laws, promulgates regulations, or issues orders mandating
that the aviation supplier screen mail dispatched for transportation by aircraft
within the United States for bombs, explosives, or other hazardous materials,
and aviation supplier does not have a method for otherwise complying at no
additional cost to the Postal Service, either party may, at no cost to the other
party, suspend performance under the contract during the period in which such
screening is actually required to be accomplished.

Within fourteen (14) days of the enactment of any law, promulgation of any
regulation, or issuance of any order referenced above, the parties shall
commence negotiations in an attempt to modify this contract to address any
adverse impacts and / or other concerns asserted by one or both parties that may
arise as a result of additional screening requirements.

If the parties cannot agree upon such a modification within 180 days, or within
such longer period as the parties may mutually agree, the contract and all
orders hereunder may be terminated at no cost to either party.

Waiver of Breach

No waiver of breach of any of the provisions of this Contract shall be construed
to be a waiver of any succeeding breach of the same or any other provision.

 

Page 70 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 4: List of Attachments

Part 4—List of Attachments and Forms

Attachments:

 

  Attachment 1 Postal Service Operating Periods, dated October 4, 2012

 

  Attachment 2 Air Stops & Projected Volumes, dated January 8, 2013

 

  Attachment 3 Operating Plan, Day Network, dated April 22, 2013

 

  Attachment 4 Operating Plan, Night Network, dated April 22, 2013

 

  Attachment 5 Reserved

 

  Attachment 6 Postal Furnished Property, April 16, 2013

 

  Attachment 7 Electronic Data Interchange Service Requirements, dated
September 1, 2012

 

  Attachment 8 Investigative / Security Protocol and Guidelines, dated July 2012

 

  Attachment 9 Wage Determination, dated October 31, 2012

 

  Attachment 10 Pricing, dated April 18, 2013

 

  Attachment 11 Perishable Mail and Lives, April 22, 2013

 

  Attachment 12 Reserved

 

  Attachment 13 Service Contract Act Wage Determinations, dated April 17, 2013

Forms:

 

  DOT Form F 5800.1 Hazardous Materials Incident Report

 

  I-9 Form Employment Eligibility Verification

 

  PS Form 2025 Contract Personnel Questionnaire

 

  PS Form 8203 Order / Solicitation / Offer / Award

 

  US Treasury Form 941 Quarterly Federal Tax Return

 

Page 71 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 1: Postal Service Operating Periods

Attachment 1

Postal Service Operating Periods

October 4, 2012

Operating Period: Monday – Sunday

*All Operating Periods begin with the Monday Night Network

 

Operating

Period

   Begin    End    Number
of
Weeks    Month    Peak
Periods

1

   09/30/13    11/03/13    5    OCT   

2

   11/04/13    12/01/13    4    NOV   

3

   12/02/13    01/05/14    5    DEC    2013 PEAK

4

   01/06/14    02/02/14    4    JAN   

5

   02/03/14    03/02/14    4    FEB   

6

   03/03/14    03/30/14    4    MAR   

7

   03/31/14    04/27/14    4    APR   

8

   04/28/14    06/01/14    5    MAY   

9

   06/02/14    06/29/14    4    JUN   

10

   06/30/14    07/27/14    4    JUL   

11

   07/28/14    08/31/14    5    AUG   

12

   09/01/14    09/28/14    4    SEP   

13

   09/29/14    10/26/14    4    OCT   

14

   10/27/14    11/30/14    5    NOV   

15

   12/01/14    01/04/15    5    DEC    2014 PEAK

16

   01/05/15    02/01/15    4    JAN   

17

   02/02/15    03/01/15    4    FEB   

18

   03/02/15    03/29/15    4    MAR   

19

   03/30/15    04/26/15    4    APR   

20

   04/27/15    05/31/15    5    MAY   

21

   06/01/15    06/28/15    4    JUN   

22

   06/29/15    08/02/15    5    JUL   

23

   08/03/15    08/30/15    4    AUG   

24

   08/31/15    09/27/15    4    SEP   

25

   09/28/15    11/02/15    5    OCT   

26

   11/03/15    11/29/15    4    NOV   

27

   11/30/15    01/03/16    5    DEC    2015 PEAK

28

   01/04/16    01/31/16    4    JAN   

29

   02/01/16    02/28/16    4    FEB   

30

   02/29/16    04/03/16    5    MAR   

31

   04/04/16    05/01/16    4    APR   

32

   05/02/16    05/29/16    4    MAY   

33

   05/30/16    06/26/16    4    JUN   

34

   06/27/16    07/31/16    5    JUL   

35

   08/01/16    08/28/16    4    AUG   

36

   08/29/16    10/02/16    5    SEP   

37

   10/03/16    10/30/16    4    OCT   

38

   10/31/16    12/04/16    5    NOV   

39

   12/05/16    01/01/17    4    DEC    2016 PEAK

40

   01/02/17    01/29/17    4    JAN   

41

   01/30/17    02/26/17    4    FEB   

 

Page 72 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 1: Postal Service Operating Periods

 

Operating

Period

   Begin    End    Number
of
Weeks    Month    Peak
Periods

42

   02/27/17    04/02/17    5    MAR   

43

   04/03/17    04/30/17    4    APR   

44

   05/01/17    06/04/17    5    MAY   

45

   06/05/17    07/02/17    4    JUN   

46

   07/03/17    07/30/17    4    JUL   

47

   07/31/17    08/27/17    4    AUG   

48

   08/28/17    10/01/17    5    SEP   

49

   10/02/17    10/29/17    4    OCT   

50

   10/30/17    11/27/17    4    NOV   

51

   11/28/17    12/30/17    5    DEC    2017 PEAK

52

   12/31/17    01/28/18    4    JAN   

53

   01/29/18    02/25/18    4    FEB   

54

   02/26/18    04/01/18    5    MAR   

55

   04/02/18    04/29/18    4    APR   

56

   04/30/18    06/03/18    5    MAY   

57

   06/04/18    07/01/18    4    JUN   

58

   07/02/18    07/29/18    4    JUL   

59

   07/30/18    08/26/18    4    AUG   

60

   08/27/18    09/30/18    5    SEP   

61

   10/01/18    10/28/18    4    OCT   

62

   10/29/18    12/02/18    5    NOV   

63

   12/03/18    01/06/19    5    DEC    2018 PEAK

64

   01/07/19    02/03/19    4    JAN   

65

   02/04/19    03/03/19    4    FEB   

66

   03/04/19    03/31/19    4    MAR   

67

   04/01/19    04/28/19    4    APR   

68

   04/29/14    06/02/19    5    MAY   

69

   06/03/19    06/30/19    4    JUN   

70

   07/01/19    07/28/19    4    JUL   

71

   07/29/19    09/01/19    5    AUG   

72

   09/02/19    09/29/19    4    SEP   

73

   09/30/19    10/27/19    4    OCT   

74

   10/30/19    12/01/19    5    NOV   

75

   12/02/19    01/05/20    5    DEC    2019 PEAK

76

   01/06/20    02/02/20    4    JAN   

77

   02/03/20    03/01/20    4    FEB   

78

   03/02/20    03/29/20    4    MAR   

79

   03/30/20    05/03/20    5    APR   

80

   05/04/20    05/31/20    4    MAY   

81

   06/01/20    06/28/20    4    JUN   

82

   06/29/20    08/02/20    5    JUL   

83

   08/03/20    08/30/20    4    AUG   

84

   08/31/20    09/30/20    5    SEP   

 

Page 73 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 2: Air Stops & Projected Volumes

 

Attachment 2

Air Stops & Projected Volumes

January 8, 2013

Refer to the Excel file provided with the awarded contract.

 

** Attachment 2 contains an Excel file totaling approximately 2000 pages that
outlines daily air stops and projected volumes by USPS service product for each
air stop. Because this information is not material, it has been omitted from
this exhibit. FedEx Corporation will furnish supplementally a copy of this
Attachment 2 to the Securities and Exchange Commission upon request.

 

Page 74 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Attachment 3

Operating Plan, Day Network

April 22, 2013

Tuesday through Sunday

 

         

Originating Operation

    

Air Cargo Network Origin City

  

Service
Point

  

ALL Mail Due
Aviation Supplier


Tuesday through Saturday

  

ALL Mail Due
Aviation Supplier


Sunday

1

   ALBUQUERQUE NM    ABQ    [ * ]    [ * ]

2

   ANCHORAGE AK    ANC    [ * ]    [ * ]

3

   ATLANTA GA    ATL    [ * ]    [ * ]

4

   AUSTIN TX    AUS    [ * ]    [ * ]

5

   BALTIMORE MD    BWI    [ * ]    [ * ]

6

   BILLINGS MT    BIL    [ * ]    [ * ]

7

   BIRMINGHAM AL    BHM    [ * ]    [ * ]

8

   BOISE ID AMF    BOI    [ * ]    [ * ]

9

   BOSTON MA    BOS    [ * ]    [ * ]

10

   CHARLESTON WV    CRW    [ * ]    [ * ]

11

   CHARLOTTE NC    CLT    [ * ]    [ * ]

12

   CHICAGO IL    ORD    [ * ]    [ * ]

13

   CINCINNATI OH    CVG    [ * ]    [ * ]

14

   CLEVELAND OH    CLE    [ * ]    [ * ]

15

   COLUMBUS OH    CMH    [ * ]    [ * ]

16

   DALLAS TX    DFW    [ * ]    [ * ]

17

   DENVER CO    DEN    [ * ]    [ * ]

18

   DES MOINES IA    DSM    [ * ]    [ * ]

19

   DETROIT MI    DTW    [ * ]    [ * ]

20

   DULLES VA    IAD    [ * ]    [ * ]

21

   EL PASO TX    ELP    [ * ]    [ * ]

22

   FARGO ND    GFK    [ * ]    [ * ]

23

   GRAND RAPIDS MI    GRR    [ * ]    [ * ]

24

   GREAT FALLS MT    GTF    [ * ]    [ * ]

25

   GREENSBORO NC    GSO    [ * ]    [ * ]

26

   HONOLULU HI    HNL    [ * ]    [ * ]

27

   HOUSTON TX    IAH    [ * ]    [ * ]

28

   INDIANAPOLIS IN    IND    [ * ]    [ * ]

29

   JACKSON MS    JAN    [ * ]    [ * ]

30

   JACKSONVILLE FL    JAX    [ * ]    [ * ]

31

   KANSAS CITY MO    MCI    [ * ]    [ * ]

32

   KNOXVILLE TN    TYS    [ * ]    [ * ]

33

   LAS VEGAS NV    LAS    [ * ]    [ * ]

34

   LITTLE ROCK AR    LIT    [ * ]    [ * ]

35

   LOS ANGELES CA    LAX    [ * ]    [ * ]

36

   LOUISVILLE KY    SDF    [ * ]    [ * ]

37

   LUBBOCK TX    LBB    [ * ]    [ * ]

38

   MEMPHIS TN    MEM    [ * ]    [ * ]

39

   MIAMI FL    MIA    [ * ]    [ * ]

40

   MILWAUKEE WI    MKE    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 75 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

 

         

Originating Operation

    

Air Cargo Network Origin City

  

Service
Point

  

ALL Mail Due
Aviation Supplier

Tuesday through Saturday

  

ALL Mail Due
Aviation Supplier

Sunday

41

   MINNEAPOLIS MN    MSP    [ * ]    [ * ]

42

   MOBILE AL    MOB    [ * ]    [ * ]

43

   NASHUA NH    MHT    [ * ]    [ * ]

44

   NASHVILLE TN    BNA    [ * ]    [ * ]

45

   NEW ORLEANS LA    MSY    [ * ]    [ * ]

46

   NEWARK NJ    EWR    [ * ]    [ * ]

47

   NORFOLK VA    ORF    [ * ]    [ * ]

48

   NY METRO    JFK    [ * ]    [ * ]

49

   OAKLAND CA    OAK    [ * ]    [ * ]

50

   OKLAHOMA CITY OK    OKC    [ * ]    [ * ]

51

   OMAHA NE    OMA    [ * ]    [ * ]

52

   ONTARIO CA    ONT    [ * ]    [ * ]

53

   ORLANDO FL    MCO    [ * ]    [ * ]

54

   PHILADELPHIA PA    PHL    [ * ]    [ * ]

55

   PHOENIX AZ    PHX    [ * ]    [ * ]

56

   PITTSBURGH PA    PIT    [ * ]    [ * ]

57

   PORTLAND OR    PDX    [ * ]    [ * ]

58

   QUAD CITIES IL    MLI    [ * ]    [ * ]

59

   RALEIGH NC    RDU    [ * ]    [ * ]

60

   RENO NV    RNO    [ * ]    [ * ]

61

   RICHMOND VA    RIC    [ * ]    [ * ]

62

   ROCHESTER NY    ROC    [ * ]    [ * ]

63

   SACRAMENTO CA    SMF    [ * ]    [ * ]

64

   SALT LAKE CITY UT    SLC    [ * ]    [ * ]

65

   SAN ANTONIO TX    SAT    [ * ]    [ * ]

66

   SAN DIEGO CA    SAN    [ * ]    [ * ]

67

   SAN FRANCISCO CA    SFO    [ * ]    [ * ]

68

   SAN JUAN PR    SJU    [ * ]    [ * ]

69

   SEATTLE WA    SEA    [ * ]    [ * ]

70

   SHREVEPORT LA    SHV    [ * ]    [ * ]

71

   SIOUX FALLS SD    FSD    [ * ]    [ * ]

72

   SPOKANE WA    GEG    [ * ]    [ * ]

73

   SPRINGFIELD MA    BDL    [ * ]    [ * ]

74

   SPRINGFIELD MO    SGF    [ * ]    [ * ]

75

   SPRINGFIELD IL    SPI    [ * ]    [ * ]

76

   ST. LOUIS MO    STL    [ * ]    [ * ]

77

   TAMPA FL    TPA    [ * ]    [ * ]

78

   TUCSON AZ    TUS    [ * ]    [ * ]

79

   TULSA OK    TUL    [ * ]    [ * ]

80

   WICHITA KS    ICT    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 76 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

 

Attachment 3

Operating Plan, Day Network

April 22, 2013

Tuesday through Sunday

 

         

Destinating Operation

    

Air Cargo Network Destination City

  

Service
Point

  

Required
Delivery Time to
Postal Service

Tuesday - Friday

  

Required
Delivery Time to
Postal Service

Saturday*

  

Required
Delivery Time to
Postal Service

Sunday

1

   ALBUQUERQUE NM    ABQ    [ * ]    [ * ]    [ * ]

2

   ANCHORAGE AK    ANC    [ * ]    [ * ]    [ * ]

3

   ATLANTA GA    ATL    [ * ]    [ * ]    [ * ]

4

   AUSTIN TX    AUS    [ * ]    [ * ]    [ * ]

5

   BALTIMORE MD    BWI    [ * ]    [ * ]    [ * ]

6

   BILLINGS MT    BIL    [ * ]    [ * ]    [ * ]

7

   BIRMINGHAM AL    BHM    [ * ]    [ * ]    [ * ]

8

   BOISE ID    BOI    [ * ]    [ * ]    [ * ]

9

   BOSTON MA    BOS    [ * ]    [ * ]    [ * ]

10

   CHARLESTON WV    CRW    [ * ]    [ * ]    [ * ]

11

   CHARLOTTE NC    CLT    [ * ]    [ * ]    [ * ]

12

   CHICAGO IL    ORD    [ * ]    [ * ]    [ * ]

13

   CINCINNATI OH    CVG    [ * ]    [ * ]    [ * ]

14

   CLEVELAND OH    CLE    [ * ]    [ * ]    [ * ]

15

   COLUMBUS OH    CMH    [ * ]    [ * ]    [ * ]

16

   DALLAS TX    DFW    [ * ]    [ * ]    [ * ]

17

   DENVER CO    DEN    [ * ]    [ * ]    [ * ]

18

   DES MOINES IA    DSM    [ * ]    [ * ]    [ * ]

19

   DETROIT MI    DTW    [ * ]    [ * ]    [ * ]

20

   DULLES VA    IAD    [ * ]    [ * ]    [ * ]

21

   EL PASO TX    ELP    [ * ]    [ * ]    [ * ]

22

   FARGO ND P&DC    GFK    [ * ]    [ * ]    [ * ]

23

   GRAND RAPIDS MI    GRR    [ * ]    [ * ]    [ * ]

24

   GREAT FALLS MT    GTF    [ * ]    [ * ]    [ * ]

25

   GREENSBORO NC    GSO    [ * ]    [ * ]    [ * ]

26

   HONOLULU HI    HNL    [ * ]    [ * ]    [ * ]

27

   HOUSTON TX    IAH    [ * ]    [ * ]    [ * ]

28

   INDIANAPOLIS IN    IND    [ * ]    [ * ]    [ * ]

29

   JACKSON MS    JAN    [ * ]    [ * ]    [ * ]

30

   JACKSONVILLE FL    JAX    [ * ]    [ * ]    [ * ]

31

   KANSAS CITY MO    MCI    [ * ]    [ * ]    [ * ]

32

   KNOXVILLE TN    TYS    [ * ]    [ * ]    [ * ]

33

   LAS VEGAS NV    LAS    [ * ]    [ * ]    [ * ]

34

   LITTLE ROCK AR    LIT    [ * ]    [ * ]    [ * ]

35

   LOS ANGELES CA    LAX    [ * ]    [ * ]    [ * ]

36

   LOUISVILLE KY    SDF    [ * ]    [ * ]    [ * ]

37

   LUBBOCK TX    LBB    [ * ]    [ * ]    [ * ]

38

   MEMPHIS TN    MEM    [ * ]    [ * ]    [ * ]

39

   MIAMI FL    MIA    [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 77 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

 

         

Destinating Operation

    

Air Cargo Network Destination City

  

Service
Point

  

Required
Delivery Time to
Postal Service

Tuesday - Friday

  

Required
Delivery Time to
Postal Service

Saturday*

  

Required
Delivery Time to
Postal Service

Sunday

40

   MILWAUKEE WI    MKE    [ * ]    [ * ]    [ * ]

41

   MINNEAPOLIS MN    MSP    [ * ]    [ * ]    [ * ]

42

   MOBILE AL    BFM    [ * ]    [ * ]    [ * ]

43

   NASHUA NH    MHT    [ * ]    [ * ]    [ * ]

44

   NASHVILLE TN    BNA    [ * ]    [ * ]    [ * ]

45

   NEW ORLEANS LA    MSY    [ * ]    [ * ]    [ * ]

46

   NEWARK NJ    EWR    [ * ]    [ * ]    [ * ]

47

   NORFOLK VA    ORF    [ * ]    [ * ]    [ * ]

48

   NY METRO    JFK    [ * ]    [ * ]    [ * ]

49

   OAKLAND CA    OAK    [ * ]    [ * ]    [ * ]

50

   OKLAHOMA CITY OK    OKC    [ * ]    [ * ]    [ * ]

51

   OMAHA NE    OMA    [ * ]    [ * ]    [ * ]

52

   ONTARIO CA    ONT    [ * ]    [ * ]    [ * ]

53

   ORLANDO FL    MCO    [ * ]    [ * ]    [ * ]

54

   PHILADELPHIA PA    PHL    [ * ]    [ * ]    [ * ]

55

   PHOENIX AZ    PHX    [ * ]    [ * ]    [ * ]

56

   PITTSBURGH PA    PIT    [ * ]    [ * ]    [ * ]

57

   PORTLAND OR    PDX    [ * ]    [ * ]    [ * ]

58

   QUAD CITIES IL    MLI    [ * ]    [ * ]    [ * ]

59

   RALEIGH NC    RDU    [ * ]    [ * ]    [ * ]

60

   RENO NV    RNO    [ * ]    [ * ]    [ * ]

61

   RICHMOND VA    RIC    [ * ]    [ * ]    [ * ]

62

   ROCHESTER    ROC    [ * ]    [ * ]    [ * ]

63

   SACRAMENTO CA    SMF    [ * ]    [ * ]    [ * ]

64

   SALT LAKE CITY    SLC    [ * ]    [ * ]    [ * ]

65

   SAN ANTONIO    SAT    [ * ]    [ * ]    [ * ]

66

   SAN DIEGO    SAN    [ * ]    [ * ]    [ * ]

67

   SAN FRANCISCO CA    SFO    [ * ]    [ * ]    [ * ]

68

   SAN JUAN PR    SJU    [ * ]    [ * ]    [ * ]

69

   SEATTLE WA    SEA    [ * ]    [ * ]    [ * ]

70

   SHREVEPORT LA    SHV    [ * ]    [ * ]    [ * ]

71

   SIOUX FALLS SD    FSD    [ * ]    [ * ]    [ * ]

72

   SPOKANE WA    GEG    [ * ]    [ * ]    [ * ]

73

   SPRINGFIELD MA    BDL    [ * ]    [ * ]    [ * ]

74

   SPRINGFIELD MO    SGF    [ * ]    [ * ]    [ * ]

75

   SPRINGFIELD IL    SPI    [ * ]    [ * ]    [ * ]

76

   ST. LOUIS MO    STL    [ * ]    [ * ]    [ * ]

77

   TAMPA FL    TPA    [ * ]    [ * ]    [ * ]

78

   TUCSON AZ    TUS    [ * ]    [ * ]    [ * ]

79

   TULSA OK    TUL    [ * ]    [ * ]    [ * ]

80

   WICHITA KS    ICT    [ * ]    [ * ]    [ * ]

 

* All mail is delivered on Sunday at 07:00. The offshore locations have
additional time.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 78 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

 

Attachment 3

Operating Plan, Day Network

April 22, 2013

Tender and Delivery Process Codes

 

A

   Postal Service Builds ULDs    F    Aviation Supplier Unloads ULD into MTE

B

   Postal Service Transports ULDs to Ramp    G    Aviation Supplier Builds ULDs

C

   Postal Service Tenders in MTE    H    Aviation Supplier Delivers ULDs to Ramp

D

   Postal Service Picks Up MTE    I    Aviation Supplier Picks Up ULDs from
Plant

E

   Postal Service Deck loads    J    Aviation Supplier Delivers ULDs to Plant

 

    

Air Cargo Network City

  

Service
Point

  

Tender
Code

  

Delivery
Code

1

   ALBUQUERQUE NM    ABQ    A , B    H

2

   ANCHORAGE AK    ANC    A , B    H

3

   ATLANTA GA    ATL    A , B    H

4

   AUSTIN TX    AUS    A , B    H

5

   BALTIMORE MD    BWI    A , B    H

6

   BILLINGS MT    BIL    A , B    H

7

   BIRMINGHAM AL    BHM    A , B    H

8

   BOISE ID    BOI    A , B    H

9

   BOSTON MA    BOS    A , B    H

10

   CHARLESTON WV    CRW    A , B    H

11

   CHARLOTTE NC    CLT    A , B    H

12

   CHICAGO IL    ORD    A , B    H

13

   CINCINNATI OH    CVG    A , B    H

14

   CLEVELAND OH    CLE    A , B    H

15

   COLUMBUS OH    CMH    A , B    H

16

   DALLAS TX    DFW    A , B    H

17

   DENVER CO    DEN    A , B    H

18

   DES MOINES IA    DSM    A , B    H

19

   DETROIT MI    DTW    A , B    H

20

   DULLES VA    IAD    A , B    H

21

   EL PASO TX    ELP    A , B    H

22

   FARGO ND    GFK    A , B    H

23

   GRAND RAPIDS MI    GRR    A , B    H

24

   GREAT FALLS MT    GTF    A , B    Origin Only

25

   GREENSBORO NC    GSO    A , B    H

26

   HONOLULU HI    HNL    A , B    H

27

   HOUSTON TX    IAH    A , B    H

28

   INDIANAPOLIS IN    IND    A , B    H

29

   JACKSON MS    JAN    A , B    H

30

   JACKSONVILLE FL    JAX    A , B    H

31

   KANSAS CITY MO    MCI    A , B    H

32

   KNOXVILLE TN    TYS    A , B    H

33

   LAS VEGAS NV    LAS    A , B    H

34

   LITTLE ROCK AR    LIT    A , B    H

35

   LOS ANGELES CA    LAX    A , B    H

 

Page 79 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

 

    

Air Cargo Network City

  

Service
Point

  

Tender
Code

  

Delivery
Code

36

   LOUISVILLE KY    SDF    A , B    H

37

   LUBBOCK TX    LBB    A , B    H

38

   MEMPHIS TN    MEM    A , B    H

39

   MIAMI FL    MIA    A , B    H

40

   MILWAUKEE WI    MKE    A , B    H

41

   MINNEAPOLIS MN    MSP    A , B    H

42

   MOBILE AL    MOB    A , B    H

43

   NASHUA NH    MHT    A , I    J

44

   NASHVILLE TN    BNA    A , B    H

45

   NEW ORLEANS LA    MSY    A , B    H

46

   NEWARK NJ    EWR    A , B    H

47

   NORFOLK VA    ORF    A , B    H

48

   NY METRO    JFK    A , I    J

49

   OAKLAND CA    OAK    A , B    H

50

   OKLAHOMA CITY OK    OKC    A , B    H

51

   OMAHA NE    OMA    A , B    H

52

   ONTARIO CA    ONT    A , B    H

53

   ORLANDO FL    MCO    A , B    H

54

   PHILADELPHIA PA    PHL    A , B    H

55

   PHOENIX AZ    PHX    A , B    H

56

   PITTSBURGH PA    PIT    A , B    H

57

   PORTLAND OR    PDX    A , B    H

58

   QUAD CITIES IL    MLI    A , B    Origin Only

59

   RALEIGH NC    RDU    A , B    H

60

   RENO NV    RNO    A , B    H

61

   RICHMOND VA    RIC    A , B    H

62

   ROCHESTER NY    ROC    A , I    J

63

   SACRAMENTO CA    SMF    A , B    H

64

   SALT LAKE CITY    SLC    A , B    H

65

   SAN ANTONIO TX    SAT    A , B    H

66

   SAN DIEGO CA    SAN    A , B    H

67

   SAN FRANCISCO CA    SFO    A , B    H

68

   SAN JUAN PR    SJU    A , B    H

69

   SEATTLE WA    SEA    A , B    H

70

   SHREVEPORT LA    SHV    A , B    H

71

   SIOUX FALLS SD    FSD    A , B    H

72

   SPOKANE WA    GEG    A , B    H

73

   SPRINGFIELD MA    BDL    A , B    H

74

   SPRINGFIELD MO    SGF    A , B    Origin Only

75

   SPRINGFIELD IL    SPI    A , B    Origin Only

76

   ST. LOUIS MO    STL    A , B    H

77

   TAMPA FL    TPA    A , B    H

78

   TUCSON AZ    TUS    A , B    H

79

   TULSA OK    TUL    A , B    H

80

   WICHITA KS    ICT    A , B    H

 

Page 80 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Attachment 4

Operating Plan, Night Network

April 22, 2013

 

              

Originating
Operations

  

Destinating Operations

    

Air Cargo Network City

  

Service
Point

  

ALL Mail Due
Aviation
Supplier

Monday - Friday

  

Required Delivery
Time to Postal
Service

Tuesday - Friday

  

Required
Delivery Time to
Postal Service

Saturday

1

   ALBANY NY    ALB    [ * ]    [ * ]    [ * ]

2

   ALBUQUERQUE NM    ABQ    [ * ]    [ * ]    [ * ]

3

   ALLENTOWN PA    ABE    [ * ]    [ * ]    [ * ]

4

   ANCHORAGE AK    ANC    [ * ]    [ * ]    [ * ]

5

   APPLETON WI    ATW    [ * ]    [ * ]    [ * ]

6

   ATLANTA GA    ATL    [ * ]    [ * ]    [ * ]

7

   AUSTIN TX    AUS    [ * ]    [ * ]    [ * ]

8

   BALTIMORE MD    BWI    [ * ]    [ * ]    [ * ]

9

   BANGOR ME    BGR    [ * ]    [ * ]    [ * ]

10

   BATON ROUGE LA    BTR    [ * ]    [ * ]    [ * ]

11

   BEND OR    RDM    [ * ]    [ * ]    [ * ]

12

   BILLINGS MT    BIL    [ * ]    [ * ]    [ * ]

13

   BIRMINGHAM AL    BHM    [ * ]    [ * ]    [ * ]

14

   BISMARK ND    BIS    [ * ]    [ * ]    [ * ]

15

   BOISE ID    BOI    [ * ]    [ * ]    [ * ]

16

   BOSTON MA    BOS    [ * ]    [ * ]    [ * ]

17

   BOZEMAN MT    BZN    [ * ]    [ * ]    [ * ]

18

   BRISTOL TN / VA    TRI    [ * ]    [ * ]    [ * ]

19

   BUFFALO NY    BUF    [ * ]    [ * ]    [ * ]

20

   BURBANK CA    BUR    [ * ]    [ * ]    [ * ]

21

   BURLINGTON VT    BTV    [ * ]    [ * ]    [ * ]

22

   BUTTE MT    BTM    [ * ]    [ * ]    [ * ]

23

   CASPER WY    CPR    [ * ]    [ * ]    [ * ]

24

   CEDAR RAPIDS IA    CID    [ * ]    [ * ]    [ * ]

25

   CHARLESTON WV    CRW    [ * ]    [ * ]    [ * ]

26

   CHARLOTTE NC    CLT    [ * ]    [ * ]    [ * ]

27

   CHATTANOOGA TN    CHA    [ * ]    [ * ]    [ * ]

28

   CHEYENNE WY    CYS    [ * ]    [ * ]    [ * ]

29

   CHICAGO IL (O’Hare)    ORD    [ * ]    [ * ]    [ * ]

30

   CINCINNATI OH    CVG    [ * ]    [ * ]    [ * ]

31

   CLEVELAND OH    CLE    [ * ]    [ * ]    [ * ]

32

   COLORADO SPRINGS CO    COS    [ * ]    [ * ]    [ * ]

33

   COLUMBIA SC    CAE    [ * ]    [ * ]    [ * ]

34

   COLUMBUS OH    CMH    [ * ]    [ * ]    [ * ]

35

   DALLAS TX    DFW    [ * ]    [ * ]    [ * ]

36

   DAYTON OH    DAY    [ * ]    [ * ]    [ * ]

37

   DENVER CO    DEN    [ * ]    [ * ]    [ * ]

38

   DES MOINES IA    DSM    [ * ]    [ * ]    [ * ]

39

   DETROIT MI    DTW    [ * ]    [ * ]    [ * ]

40

   DULLES VA    IAD    [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 81 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

 

              

Originating
Operations

  

Destinating Operations

    

Air Cargo Network City

  

Service
Point

  

ALL Mail Due
Aviation
Supplier

Monday - Friday

  

Required Delivery
Time to Postal
Service

Tuesday - Friday

  

Required
Delivery Time to
Postal Service

Saturday

41

   DULUTH MN    DLH    [ * ]    [ * ]    [ * ]

42

   DURANGO CO    DRO    [ * ]    [ * ]    [ * ]

43

   EL PASO TX    ELP    [ * ]    [ * ]    [ * ]

44

   ELMIRA NY    ELM    [ * ]    [ * ]    [ * ]

45

   EUGENE OR    EUG    [ * ]    [ * ]    [ * ]

46

   FAIRBANKS AK    FAI    [ * ]    [ * ]    [ * ]

47

   FLINT MI    FNT    [ * ]    [ * ]    [ * ]

48

   FORT MYERS FL    RSW    [ * ]    [ * ]    [ * ]

49

   FORT WAYNE IN    FWA    [ * ]    [ * ]    [ * ]

50

   FRESNO CA    FAT    [ * ]    [ * ]    [ * ]

51

   FT LAUDERDALE FL    FLL    [ * ]    [ * ]    [ * ]

52

   GRAND FORKS ND    GFK    [ * ]    [ * ]    [ * ]

53

   GRAND JUNCTION CO    GJT    [ * ]    [ * ]    [ * ]

54

   GRAND RAPIDS MI    GRR    [ * ]    [ * ]    [ * ]

55

   GREAT FALLS MT    GTF    [ * ]    [ * ]    [ * ]

56

   GREENSBORO NC    GSO    [ * ]    [ * ]    [ * ]

57

   GREENVILLE SC    GSP    [ * ]    [ * ]    [ * ]

58

   HARRISBURG PA    MDT    [ * ]    [ * ]    [ * ]

59

   HARTFORD CT    BDL    [ * ]    [ * ]    [ * ]

60

   HONOLULU HI    HNL    [ * ]    [ * ]    [ * ]

61

   HOUSTON TX    IAH    [ * ]    [ * ]    [ * ]

62

   HUNTSVILLE AL    HSV    [ * ]    [ * ]    [ * ]

63

   INDIANAPOLIS IN    IND    [ * ]    [ * ]    [ * ]

64

   JACKSON MS    JAN    [ * ]    [ * ]    [ * ]

65

   JACKSONVILLE FL    JAX    [ * ]    [ * ]    [ * ]

66

   JFK NY    JFK    [ * ]    [ * ]    [ * ]

67

   KALISPELL MT    FCA    [ * ]    [ * ]    [ * ]

68

   KANSAS CITY MO    MCI    [ * ]    [ * ]    [ * ]

69

   KNOXVILLE TN    TYS    [ * ]    [ * ]    [ * ]

70

   LAS VEGAS NV    LAS    [ * ]    [ * ]    [ * ]

71

   LITTLE ROCK AR    LIT    [ * ]    [ * ]    [ * ]

72

   LONG BEACH CA    LGB    [ * ]    [ * ]    [ * ]

73

   LOS ANGELES CA    LAX    [ * ]    [ * ]    [ * ]

74

   LOUISVILLE KY    SDF    [ * ]    [ * ]    [ * ]

75

   LUBBOCK TX    LBB    [ * ]    [ * ]    [ * ]

76

   MADISON WI    MSN    [ * ]    [ * ]    [ * ]

77

   MANCHESTER NH    MHT    [ * ]    [ * ]    [ * ]

78

   MCALLEN TX    MFE    [ * ]    [ * ]    [ * ]

79

   MEDFORD OR    MFR    [ * ]    [ * ]    [ * ]

80

   MEMPHIS TN    MEM    [ * ]    [ * ]    [ * ]

81

   MIAMI FL    MIA    [ * ]    [ * ]    [ * ]

82

   MILWAUKEE WI    MKE    [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 82 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

 

              

Originating
Operations

  

Destinating Operations

    

Air Cargo Network City

  

Service
Point

  

ALL Mail Due
Aviation
Supplier

Monday - Friday

  

Required Delivery
Time to Postal
Service

Tuesday - Friday

  

Required
Delivery Time to
Postal Service

Saturday

83

   MINNEAPOLIS MN    MSP    [ * ]    [ * ]    [ * ]

84

   MINOT ND    MOT    [ * ]    [ * ]    [ * ]

85

   MISSOULA MT    MSO    [ * ]    [ * ]    [ * ]

86

   MOBILE AL    MOB    [ * ]    [ * ]    [ * ]

87

   NASHVILLE TN    BNA    [ * ]    [ * ]    [ * ]

88

   NEW ORLEANS LA    MSY    [ * ]    [ * ]    [ * ]

89

   NEWARK NJ    EWR    [ * ]    [ * ]    [ * ]

90

   NORFOLK VA    ORF    [ * ]    [ * ]    [ * ]

91

   OAKLAND CA    OAK    [ * ]    [ * ]    [ * ]

92

   OKLAHOMA CITY OK    OKC    [ * ]    [ * ]    [ * ]

93

   OMAHA NE    OMA    [ * ]    [ * ]    [ * ]

94

   ONTARIO CA    ONT    [ * ]    [ * ]    [ * ]

95

   ORANGE CNTY AIRPORT    SNA    [ * ]    [ * ]    [ * ]

96

   ORLANDO FL    MCO    [ * ]    [ * ]    [ * ]

97

   PALM BEACH FL    PBI    [ * ]    [ * ]    [ * ]

98

   PASCO WA    PSC    [ * ]    [ * ]    [ * ]

99

   PEORIA IL    PIA    [ * ]    [ * ]    [ * ]

100

   PHILADELPHIA PA    PHL    [ * ]    [ * ]    [ * ]

101

   PHOENIX AZ    PHX    [ * ]    [ * ]    [ * ]

102

   PITTSBURGH PA    PIT    [ * ]    [ * ]    [ * ]

103

   POCATELLO ID    PIH    [ * ]    [ * ]    [ * ]

104

   PORTLAND ME    PWM    [ * ]    [ * ]    [ * ]

105

   PORTLAND OR    PDX    [ * ]    [ * ]    [ * ]

106

   PRESQUE ISLE ME    PQI    [ * ]    [ * ]    [ * ]

107

   PROVIDENCE RI    PVD    [ * ]    [ * ]    [ * ]

108

   RALEIGH NC    RDU    [ * ]    [ * ]    [ * ]

109

   RAPID CITY SD    RAP    [ * ]    [ * ]    [ * ]

110

   RENO NV    RNO    [ * ]    [ * ]    [ * ]

111

   RICHMOND VA    RIC    [ * ]    [ * ]    [ * ]

112

   ROANOKE VA    ROA    [ * ]    [ * ]    [ * ]

113

   ROCHESTER MN    RST    [ * ]    [ * ]    [ * ]

114

   ROCHESTER NY    ROC    [ * ]    [ * ]    [ * ]

115

   ROCK SPRINGS WY    RKS    [ * ]    [ * ]    [ * ]

116

   SACRAMENTO CA    SMF    [ * ]    [ * ]    [ * ]

117

   SALT LAKE CITY UT    SLC    [ * ]    [ * ]    [ * ]

118

   SAN ANTONIO TX    SAT    [ * ]    [ * ]    [ * ]

119

   SAN DIEGO CA    SAN    [ * ]    [ * ]    [ * ]

120

   SAN FRANCISCO CA    SFO    [ * ]    [ * ]    [ * ]

121

   SAN JOSE CA    SJC    [ * ]    [ * ]    [ * ]

122

   SAN JUAN PR    SJU    [ * ]    [ * ]    [ * ]

123

   SAVANNAH GA    SAV    [ * ]    [ * ]    [ * ]

124

   SEATTLE WA    SEA    [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 83 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

 

              

Originating
Operations

  

Destinating Operations

    

Air Cargo Network City

  

Service
Point

  

ALL Mail Due
Aviation
Supplier

Monday - Friday

  

Required Delivery
Time to Postal
Service

Tuesday - Friday

  

Required
Delivery Time to
Postal Service

Saturday

125

   SHREVEPORT LA    SHV    [ * ]    [ * ]    [ * ]

126

   SIOUX CITY IA    SUX    [ * ]    [ * ]    [ * ]

127

   SOUIX FALLS SD    FSD    [ * ]    [ * ]    [ * ]

128

   SOUTH BEND IN    SBN    [ * ]    [ * ]    [ * ]

129

   SPOKANE WA    GEG    [ * ]    [ * ]    [ * ]

130

   SPRINGFIELD MO    SGF    [ * ]    [ * ]    [ * ]

131

   ST CLOUD MN    STC    [ * ]    [ * ]    [ * ]

132

   ST LOUIS MO    STL    [ * ]    [ * ]    [ * ]

133

   STEWART NY    SWF    [ * ]    [ * ]    [ * ]

134

   SYRACUSE NY    SYR    [ * ]    [ * ]    [ * ]

135

   TALLAHASSEE FL    TLH    [ * ]    [ * ]    [ * ]

136

   TAMPA FL    TPA    [ * ]    [ * ]    [ * ]

137

   TRAVERSE CITY MI    TVC    [ * ]    [ * ]    [ * ]

138

   TUCSON AZ    TUS    [ * ]    [ * ]    [ * ]

139

   TULSA OK    TUL    [ * ]    [ * ]    [ * ]

140

   TWIN FALLS ID    TWF    [ * ]    [ * ]    [ * ]

141

   WATERLOO IA    ALO    [ * ]    [ * ]    [ * ]

142

   WAUSAU WI    CWA    [ * ]    [ * ]    [ * ]

143

   WENATCHEE WA    EAT    [ * ]    [ * ]    [ * ]

144

   WICHITA KS    ICT    [ * ]    [ * ]    [ * ]

145

   YAKIMA WA    YKM    [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 84 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

 

Attachment 4

Operating Plan, Night Network

April 22, 2013

Tender and Delivery Process Codes

 

A Postal Service Builds ULDs

 

B Postal Service Transports ULDs to Ramp

 

C Postal Service Transports Loose Volume to and from Aviation Supplier Location
other than Airport Ramp

 

D Postal Service Transports Loose Volumes to and from Aviation Supplier Ramp

 

E Aviation Supplier Picks Up ULDs

 

F Aviation Supplier Delivers in ULDs

 

G Aviation Supplier Delivers Volume Loose to a Postal Service Designated
Location

 

    

Air Cargo Network City

  

Service
Point

  

Tender
Code

  

Delivery Code

1

   ALBANY NY    ALB    D    D

2

   ALBURQUERQUE NM    ABQ    D    D

3

   ALLENTOWN PA    ABE    D    Origin Only

4

   ANCHORAGE AK    ANC    D    D

5

   APPLETON WI    ATW    D    D

6

   ATLANTA GA    ATL    E    D

7

   AUSTIN (Air Stop) TX    AUS    D    D

8

   BALTIMORE MD    BWI    D    D

9

   BANGOR ME    BGR    D    D

10

   BATON ROUGE LA    BTR    D    D

11

   BEND OR    RDM    D    Origin Only

12

   BILLINGS MT    BIL    D    D

13

   BIRMINGHAM AL    BHM    D    D

14

   BISMARK ND    BIS    D    Origin Only

15

   BOISE ID    BOI    E    F

16

   BOSTON MA    BOS    D    D

17

   BOZEMAN MT    BZN    D    Origin Only

18

   BRISTOL TN / VA    TRI    D    Origin Only

19

   BUFFALO NY    BUF    D    D

20

   BURBANK CA    BUR    D    D

21

   BURLINGTON VT    BTV    D    D

22

   BUTTE MT    BTM    D    Origin Only

23

   CASPER WY    CPR    D    Origin Only

24

   CEDAR RAPIDS IA    CID    D    D

25

   CHARLESTON WV    CRW    D    D

26

   CHARLOTTE NC    CLT    D    D

27

   CHATTANOOGA P&DC TN    CHA    D    D

28

   CHEYENNE WY    CYS    D    Origin Only

29

   CHICAGO IL    ORD    D    D

30

   CINCINNATI OH    CVG    D    D

31

   CLEVELAND OH    CLE    D    D

32

   COLORADO SPRINGS CO    COS    D    D

 

Page 85 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

 

    

Air Cargo Network City

  

Service
Point

  

Tender
Code

  

Delivery Code

33

   COLUMBIA SC    CAE    D    D

34

   COLUMBUS OH    CMH    D    D

35

   DALLAS TX    DFW    D    D

36

   DAYTON OH    DAY    D    D

37

   DENVER CO    DEN    D    D

38

   DES MOINES IA    DSM    D    D

39

   DETROIT MI    DTW    D    D

40

   DULLES VA    IAD    D    D

41

   DULUTH MN    DLH    D    D

42

   DURANGO CO    DRO    D    Origin Only

43

   EL PASO TX    ELP    D    D

44

   ELM NY    ELM    D    D

45

   EUGENE OR    EUG    D    Origin Only

46

   FAIRBANKS AK    FAI    D    Origin Only

47

   FLINT P&DC MI    FNT    D    D

48

   FORT MYERS P&DC FL    RSW    E    F

49

   FORT WAYNE IN P&DC    FWA    D    D

50

   FRESNO CA    FAT    D    D

51

   FT LAUDERDALE FL    FLL    D    F

52

   GRAND FORKS ND    GFK    D    D

53

   GRAND JUNCTION CO    GJT    D    Origin Only

54

   GRAND RAPIDS MI    GRR    D    D

55

   GREAT FALLS MT    GTF    D    D

56

   GREENSBORO NC    GSO    D    D

57

   GREENVILLE SC    GSP    D    D

58

   HARRISBURG PA    MDT    D    D

59

   HARTFORD CT    BDL    D    D

60

   HONOLULU HI    HNL    D    D

61

   HOUSTON TX    IAH    D    D

62

   HUNTSVILLE P&DF AL    HSV    D    D

63

   INDIANAPOLIS IN    IND    D    D

64

   JACKSON MS    JAN    C    C

65

   JACKSONVILLE FL    JAX    E    F

66

   JFK NY    JFK    BD    D

67

   KALISPELL MT    FCA    D    Origin Only

68

   KANSAS CITY MO    MCI    D    D

69

   KNOXVILLE TN    TYS    D    D

70

   LAS VEGAS NV    LAS    D    D

71

   LITTLE ROCK AR    LIT    C    C

72

   LONG BEACH CA    LGB    D    Origin Only

73

   LOS ANGELES CA    LAX    D    D

74

   LOUISVILLE KY    SDF    D    D

75

   LUBBOCK TX    LBB    D    D

76

   MADISON WI    MSN    D    D

77

   MANCHESTER NH    MHT    D    D

78

   MCALLEN TX    MFE    D    Origin Only

79

   MEDFORD OR    MFR    D    Origin Only

80

   MEMPHIS TN    MEM    D    D

 

Page 86 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

 

    

Air Cargo Network City

  

Service
Point

  

Tender
Code

  

Delivery Code

81

   MIAMI FL    MIA    D    F/D

82

   MILWAUKEE WI    MKE    D    D

83

   MINNEAPOLIS MN    MSP    D    D

84

   MINOT ND    MOT    D    Origin Only

85

   MISSOULA MT    MSO    D    Origin Only

86

   MOBILE AL    MOB    D    D

87

   NASHVILLE TN    BNA    D    D

88

   NEW ORLEANS LA    MSY    D    D

89

   NEWARK NJ    EWR    E    F

90

   NORFOLK VA    ORF    D    D

91

   OAKLAND CA    OAK    D    D

92

   OKLAHOMA CITY OK    OKC    D    D

93

   OMAHA NE    OMA    D    D

94

   ONTARIO CA    ONT    D    D

95

   ORANGE COUNTY AIRPORT    SNA    D    Origin Only

96

   ORLANDO FL    MCO    A    D

97

   PALM BEACH FL    PBI    D    D (T-F) / G (Sat)

98

   PASCO WA    PSC    D    Origin Only

99

   PEORIA MPO IL    PIA    D    D

100

   PHILADELPHIA PA    PHL    D    D

101

   PHOENIX AZ    PHX    D    D

102

   PITTSBURGH PA    PIT    D/E    D

103

   POCATELLO ID    PIH    D    Origin Only

104

   PORTLAND ME    PWM    D    D

105

   PORTLAND OR    PDX    D    D

106

   PRESQUE ISLE ME    PQI    D    D

107

   PROVIDENCE RI    PVD    D    D

108

   RALEIGH NC    RDU    D    D

109

   RAPID CITY SD    RAP    D    Origin Only

110

   RENO NV    RNO    D    D

111

   RICHMOND VA    RIC    D    D

112

   ROANOKE VA    ROA    D    D

113

   ROCHESTER MN    RST    D    D

114

   ROCHESTER NY    ROC    D    D

115

   ROCK SPRINGS WY    RKS    D    Origin Only

116

   SACRAMENTO CA    SMF    D    D

117

   SALT LAKE CITY UT    SLC    E    F

118

   SAN ANTONIO TX    SAT    D    D

119

   SAN DIEGO CA    SAN    D    D

120

   SAN FRANCISCO CA    SFO    E/D    F/D

121

   SAN JOSE CA    SJC    D    D

122

   SAN JUAN PR    SJU    D    D

123

   SAVANNAH P&DF GA    SAV    D    D

124

   SEATTLE WA    SEA    D    D

125

   SHREVEPORT LA    SHV    D    D

126

   SIOUX CITY IA    SUX    D    Origin Only

127

   SOUIX FALLS SD    FSD    D    D

128

   SOUTH BEND IN P&DC    SBN    D    D

 

Page 87 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

 

    

Air Cargo Network City

  

Service
Point

  

Tender
Code

  

Delivery Code

129

   SPOKANE WA    GEG    D    D

130

   SPRINGFIELD MO    SGF    D    D

131

   ST CLOUD MN    STC    D    Origin Only

132

   ST LOUIS MO    STL    D    D

133

   STEWART NY 125    SWF    D    D

134

   SYRACUSE NY    SYR    D    D

135

   TALLAHASSEE P&DF FL    TLH    D    D

136

   TAMPA FL    TPA    A    D

137

   TRAVERSE CITY MI    TVC    D    D

138

   TUCSON AZ    TUS    D    D

139

   TULSA OK    TUL    D    D

140

   TWIN FALLS ID    TWF    D    Origin Only

141

   WATERLOO IA    ALO    D    Origin Only

142

   WAUSAU WI    CWA    D    D

143

   WENATCHEE WA    EAT    D    Origin Only

144

   WICHITA KS    ICT    D    D

145

   YAKIMA WA    YKM    D    Origin Only

 

Page 88 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 6: Postal Furnished Property

Attachment 6

Postal Furnished Property

April 16, 2013

 

Description

   Quantity
Memphis:   Quantity
Indianapolis    Quantity
Oakland

Computer Workstation

   1*     

Hand Scanners

   14     

Intermec Printers

   14   8   

Keyboards / Mouse

   14   9    6

Keyboards / Mouse

   1     

Monitor

   1     

Monitors

   14     

MSWYB-2 HP Computers

   14     

Router

   1   1    1

S-AMS Computer & Monitor

   1**   9    6

Scales

   4     

 

* TIMES computer located at the Truck Gate office

** Located at FedEx administrative offices

 

Page 89 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 7: Electronic Data Interchange Service Requirements

Attachment 7

Electronic Data Interchange Service Requirements

September 1, 2012

Part I – RESDIT

Part II – CARDIT

Part III – INVOIC

Part IV – Claims

Refer to the rtf files provided with the contract.

 

** The Electronic Data Interchange Service Requirements referred to above have
not yet been provided by the USPS. Because this information in Attachment 7 is
not material, it will continue to be omitted when provided by the USPS. FedEx
Corporation will furnish supplementally a copy of this Attachment 7 (once it has
been provided to FedEx Express by the USPS) to the Securities and Exchange
Commission upon request.

 

Page 90 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 8: Investigative / Security Protocol and Guidelines

 

Attachment 8

Investigative / Security Protocol and Guidelines

U.S. Postal Inspection Service

July 2012

This document contains a statement of principles which will be used by the U.S.
Postal Inspection Service (“Inspection Service”) and the aviation supplier to
address U.S. Mail investigations and security matters related to contract
ACN-13-FX (“the Agreement”) between the aviation supplier and the United States
Postal Service (“the Postal Service”). This statement of principles is not
intended to be all-inclusive but is designed to provide a broad framework that
will allow flexibility for the parties to accomplish their respective security
and investigative missions. In no event should this statement of principles be
construed as an expansion of the aviation supplier’s obligations or the
Inspection Service’s authority under any applicable law or regulation or to
expand either party’s rights or obligations under the Agreement. For purposes of
this statement of principles, the term “mail” shall hereinafter mean any item
that is tendered to the aviation supplier by the Postal Service for
transportation. This statement of principles is based on open communication and
cooperation between the parties at each organizational level to the fullest
extent possible in postal-related matters.

Coordination

 

  1. The local contact points for the coordination of any mail related
investigations and security issues related to this agreement will be at the
aviation supplier’s Security Director level and the Inspection Service Division
level. (Attachment A: Postal Contact Listing and Attachment B: Aviation supplier
Contact Listing for Postal Service Inspectors)

 

  2. The aviation supplier’s Corporate Security and the Inspection Service,
Deputy Chief Inspector, Headquarters Operations, will address all policy issues
and any investigative or operational issues not resolved at the local level.

Communication

 

  1. The aviation supplier Security will notify the appropriate Inspection
Service Division of any known theft, vandalism or criminal activity involving
the mail while in the custody of the aviation supplier.

 

  2. The Inspection Service Division will notify the appropriate aviation
supplier representative of any criminal activity or security issues related
issues to the mail that is handled by the aviation supplier.

 

  3. The parties will cooperate and assist, with relevant security and
investigative information related to the transportation and handling of the mail
and with the aviation supplier facilities and equipment on postal owned or
leased property.

Security of U.S. Mails

 

  1. While in the custody of the aviation supplier, its employees or agents,
mail may not be opened, searched or seized unless (a) expressly authorized by a
Postal Inspector or (b) as required by a properly executed federal search
warrant. The aviation supplier shall notify a Postal Inspector of any warrants
served for mail in the custody of the aviation supplier before coordinating the
warrant execution.

 

  2.

Address information from the mail in the custody and control of the aviation
supplier may not be recorded or disclosed by the aviation supplier employees,
except as required for operational purposes regarding the sortation and
transportation of the mail. Address

 

Page 91 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 8: Investigative / Security Protocol and Guidelines

 

  information from the mail may only be disclosed to another law enforcement or
government agency upon express approval by a Postal Inspector in accordance with
postal regulations. The aviation supplier shall notify a Postal Inspector of all
requests from law enforcement for information about mail in the custody of the
aviation supplier.

 

  3. In situations where the aviation supplier has reason to believe that mail
contains dangerous or injurious contents (including hazmat) that pose potential
danger to the aviation supplier’s employees, customers, equipment, products or
facilities, the aviation supplier may take actions necessary to secure the item
and minimize the risk. In these situations, the Inspection Service immediately
will be notified and the aviation supplier and the Inspection Service will
coordinate the disposition of the item.

 

  4. In situations where the Inspection Service identifies dangerous or
hazardous mail that was transported by the aviation supplier that posed a risk
to the aviation supplier’s employees, equipment, products or facilities, the
Inspection Service immediately will notify the aviation supplier’s Security.

 

  5. Mail security regulations from the Administrative Support Manual, section
274, apply to this contract.

Investigations

 

  1. The aviation supplier’s Security will notify the Inspection Service of all
investigative and security issues affecting the mail in the custody of the
aviation supplier.

 

  2. The Inspection Service will be responsible for conducting all criminal
investigations involving the theft or obstruction of mail or contraband found in
the mail while in the aviation supplier’s system and for criminal activities
directed at the aviation supplier’s equipment, facilities, customers, or
employees on postal owned or leased property. The Inspection Service will give,
as much notice to the aviation supplier involving the aviation supplier’s
property or employees, and will coordinate with the aviation supplier to prevent
disruption to the aviation supplier’s business operations consistent with the
obligation under the Noninterference section of this document.

Criminal and Administrative Proceedings

 

  1. The aviation supplier (subject to the receipt of a properly issued subpoena
or other compulsory process) and Inspection Service personnel may serve as
witnesses in criminal and administrative proceedings that result from these
investigations.

Access to the Aviation Supplier’s Operations, Facilities, Personnel and Loss
Data

 

  1. The Inspection Service acknowledges that the prime responsibility of the
aviation supplier lies in the safe and expeditious movement of cargo. The
Inspection Service agrees not to direct any aviation supplier personnel to
facilitate the operations of a law enforcement agency.

 

  2. Subject always to the matters addressed under the heading Noninterference
below, the aviation supplier will provide the Inspection Service with reasonable
access to its facilities, operations, and records when necessary for
investigations involving the mail, as mutually agreed upon by the local Postal
Inspector and local security.

 

  3. The aviation supplier will coordinate interviews of its employees with the
Inspection Service relevant to their investigations involving the mail. Except
as otherwise agreed upon, it is within the aviation supplier’s sole discretion,
whether investigative interviews of the aviation supplier’s employees by the
Inspection Service shall occur on the aviation supplier’s facilities or
property. The aviation supplier may not participate in custodial interviews
conducted by Postal Inspectors.

 

Page 92 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 8: Investigative / Security Protocol and Guidelines

 

  4. Investigative reports prepared by the aviation supplier will be provided to
the Inspection Service in response to a validly issued subpoena after the
aviation supplier’s investigation has been completed. The aviation supplier’s
management will make independent determinations about the discipline or
discharge of any of the aviation supplier’s employee. The Inspection Service
shall not attempt to dictate, direct or carry out such actions.

 

  5. The Inspection Service will provide its investigative reports to the
aviation supplier through the Postal Service Contracting Officer and will
provide an information copy directly to the aviation supplier.

Surveillance Operations

 

  1. The aviation supplier will provide access to its own CCTV systems and will
assist the Inspection Service with the installation of temporary camera systems
required in investigations involving the mail. The installation of Inspection
Service camera systems will be in compliance with federal and state laws
governing video surveillance investigations, and the aviation supplier’s privacy
policies.

 

  2. Upon request of the aviation supplier, the Inspection Service will share
the information obtained from the use of its investigative camera systems
installed in the aviation supplier’s facilities and other surveillance equipment
used in their investigations.

Undercover Operations

 

  1. The aviation supplier may, subject to the heading Noninterference below,
authorize the temporary placement of Inspection Service undercover personnel in
its facilities where deemed necessary for investigations involving the mail,
provided, however, in no circumstances will the aviation supplier be responsible
for any controlled deliveries.

 

  2. The Postal Service will defend and indemnify the aviation supplier for any
loss, damage or other liability arising from the use of undercover personnel in
the aviation supplier’s facilities.

Contingency Planning and Notification

 

  1. The aviation supplier will ensure the Inspection Service is listed as a
party to be notified in its critical incident or contingency plans related to
the loss, destruction, or delay of the mail caused by catastrophic losses of an
aircraft or other vehicle transporting the mail, or at the aviation supplier’s
facility. The aviation supplier will cooperate with the Inspection Service in
the recovery of the mail where reasonable.

Overgoods Operations

 

  1. The aviation supplier will provide security to any identified mail or mail
contents processed in its overgoods operations and will ensure its transfer to
the Postal Service in accordance with standard operating plans.

 

  2. When directly relevant to mail security and investigations, the aviation
supplier may, in its sole discretion, provide information to the Inspection
Service regarding losses of the aviation supplier’s product identified in its
overgoods operations.

 

Page 93 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 8: Investigative / Security Protocol and Guidelines

 

Protection and Disclosure of Information from Investigations

 

  1. The aviation supplier and the Inspection Service agree to protect all
information obtained in the course of their respective investigations from any
unauthorized disclosure. Any confidential, proprietary, privileged, or otherwise
sensitive information obtained during the course of an investigation will be
handled under mutual agreement between the Inspection Service and the aviation
supplier.

 

  2. All information related to Inspection Service investigations involving mail
in the aviation supplier’s system or investigations of the aviation supplier’s
employees will be maintained in the Inspection Service Investigative File System
as prescribed by the Privacy Act of 1974, 5 U.S.C. 552a. Any requests by third
parties for records maintained in this system will be processed in accordance
with requirements of the Privacy Act and applicable privacy policies of the
aviation supplier.

 

  3. All public disclosures of information related to investigations conducted
by the Inspection Service and THE AVIATION SUPPLIER Security, including media
requests or press releases, will be coordinated between and approved by the
Inspection Service and the aviation supplier in accordance with a mutually
agreed communications plan and the aviation supplier’s privacy policies.

Noninterference

 

  1. The Inspection Service agrees that in the exercise of its rights under this
protocol it will not disrupt or interfere with any of the aviation supplier’s
operations.

Modifications

 

  1. This protocol and guidelines may be modified based on the mutual agreement
of the aviation supplier and the Inspection Service.

Postal Contact for Inspectors

Contact Number: 877-876-2455

Option 2 Emergency

Option 3 Mail Theft

 

Page 94 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 9: Wage Determination

 

Attachment 9

Wage Determination

October 31, 2012

Due to the size and complexity of this solicitation, it is impracticable to
attach all relevant wage determinations to the solicitation packet. In lieu of a
physical attachment, the Postal Service has worked with the Department of Labor
to provide instructions to potential contractors for accessing the wage
determination(s) on the Department of Labor website. The instructions are as
follows:

Current wage determinations can be found at www.wdol.gov. This is the official
Department of Labor website from which to access wage determinations. To access
wage determinations, enter the website and click “Selecting SCA WDs” under the
column heading “Service Contract Act.” Use the drop down menu to select the
state and county for the designated wage determination, and then click
“Continue.” Answer “No” for the question “Were these services previously
performed at this locality under an SCA-covered contract?” Answer “No” for the
question “Are the contract services to be performed listed below as Non-Standard
Services?” Click on the Printer Friendly Version for a full view and printable
Wage Determination. Identify the SCA wage determination(s), including
determination number, revision date, and state and counties that were used to
determine that the rates offered are in compliance on Attachment 13: Service
Contract Act Wage Determinations.* The revision numbers of the wage
determinations listed in the solicitation index of wage determinations should be
used in the comparisons. For all the identified SCA eligible labor categories,
map the SCA equivalent labor category title (titles/descriptions available at
http://www.wdol.gov. Click on the “library” link, then download the SCA
Directory of Occupations, 5th Edition). Also identify the Wage Determination
number that the labor categories in your offer are predicated. Note that the
applicable revision number for all Wage Determination numbers is the revision
number identified in the solicitation index of wage determinations. In those
instances where the aviation supplier has a non-standard classification (a
standard wage does not fit the work category) that requires a special SCA wage
determination, the aviation supplier must contact the Postal Service Contracting
Officer at:

Manager, Air Transportation CMC

475 L’ Enfant Plaza SW, Room 1P650

Washington, DC 20260-0650

Although the aviation supplier assumes sole responsibility to faithfully
discharge all duties and obligations with regards to wage determinations imposed
by the Department of Labor, the Postal Service will assist the aviation supplier
upon the aviation supplier’s request, to the extent necessary, in selecting the
appropriate wage determinations.

The aviation supplier should review the Service Contract Act Directory of
Occupations to confirm whether the positions the aviation supplier wishes to
offer fit into the currently published occupation titles under the wage
determination. If the position will not fit into any of the currently published
occupation titles, please review the instructions in the wage determination
entitled “The process for preparing a conformance request.” In accordance with
the Department of Labor instructions (that can be found at www.wdol.gov) in each
wage determination, entitled Conformance Process, any class of service employee
that is not listed therein and that is to be employed under the contract (i.e.,
the work to be performed is not performed by any classification listed in the
wage determination) must be classified by the contractor so as to provide a
reasonable relationship (i.e., appropriate level of skill comparison) between
such unlisted classifications and the classifications listed in the wage
determination. Such conformed classes of employees shall be paid the monetary
wages and furnished the fringe benefits as are determined. Such conforming
process shall be initiated by the contractor prior to the

 

Page 95 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 9: Wage Determination

 

performance of contract work by such unlisted class(es) of employees. The
conformed classification, wage rate, and/or fringe benefits shall be retroactive
to the commencement date of the contract.

 

* Given the desire of the offerors to seek additional information from the
Department of Labor regarding the applicability of the Service Contract Act to
the contract(s) that may result from this solicitation, the completed submission
of Attachment 13: Service Contract Act Wage Determination may be delayed until a
mutually agreeable date prior to contract award. As a condition of acceptance of
the offeror’s proposal(s), the offeror must explicitly state that the proposed
pricing will hold firm irrespective of any determination made by the Department
of Labor.

 

Page 96 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 10: Pricing

 

Attachment 10

Pricing

April 18, 2013

[ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 97 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 11: Perishable Mail and Lives

 

Attachment 11

Perishable Mail and Lives

April 22, 2013

The aviation supplier will accept perishable mail and live animals as specified
under Domestic Mail Manual 601, subsection 9.3, effective on June 19, 2006. All
live animal shipments are designated as ‘air only’ shipments.

The Postal Service will tender perishable mail and live animal shipments to the
aviation supplier for the Day Network, Tuesday through Saturday, and for the
Night Network, Monday through Friday. Due to potential extended delivery times,
the Postal Service will not tender any live animal shipments the day before a
holiday.

All volume for perishable mail and live animals will be planned during the
Ordering Process.

The Postal Service will be required to supply each air stop with a determined
number of coverings of loosely woven material for covering the live animal
shipments in weather events.

The Postal Service shall ensure that its Terminal Handling Suppliers follow the
procedures established by the aviation supplier for the proper loading and
securing of live animal shipments.

For the Day and Night Networks, all bee shipments must be tendered separately
from all other shipments. Bee shipments are prohibited on the aviation
supplier’s Feeder Network.

The aviation supplier will provide specific details on the pallet building for
live animal shipments.

The Postal Service will tender all live animals with a ULD D&R tag attached to
the cargo net. The D&R tag will be attached to a manila tag (supplied by the
Postal Service) and secured to the net with a cable tie.

Day Network

All live animal shipments must be tendered to the aviation supplier on an
aircraft pallet per the market aircraft type as provided by the aviation
supplier. The pallet types and aircraft assignment per air stop will be provided
by the aviation supplier Tender will be by the ‘All Mail Due Aviation Supplier’
column as shown in Attachment 3: Operating Plan, Day Network.

Night Network

The aviation supplier will accept live animals for loose loading for the Night
Network. The aviation supplier will accept a maximum of two hundred (200) cubic
feet (approximately twenty (20) pieces) of live animals for loose loading at the
time specified in the ‘All Mail Due Aviation Supplier’ column in Attachment 4:
Operating Plan, Night Network. For more than two hundred (200) cubic feet, the
Postal Service will be required to tender no less than two (2) hours prior to
the scheduled aircraft departure. More time may be required based on volume and
local ramp circumstances.

Terminal Handling

The Postal Service will not place live animals inside of a closed ULD. All live
animals will be shipped via pallet which will be provided by the aviation
supplier. Live animal shipments will be maintained in an upright position
throughout the transportation process to prevent fatality. The Postal Service
will not accept or load any shipment that appears to be damaged. The Postal
Service will ensure four (4) inches of air space around the perimeter of stacks
of boxes. The ‘spacers / pallets’ used between the stacks of live animals will
be provided by the Postal Service.

 

Page 98 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 11: Perishable Mail and Lives

 

The live animals cannot be left in direct sunlight for extended periods.
Additionally, the live animals cannot be left in drafty areas or exposed to
exhaust fumes. Live animals cannot be placed near dry ice shipments. If for any
particular trunk flight for any origin or destination air stop on the Night
Network there is more than 1,000 pounds of dry ice, any live animal shipments
will be rolled to the following Day Network operation. If it is necessary to
roll live animal shipments to the following Day Network operation, the aviation
supplier will not incur a reduction in payment for the applicable live animal
shipments. On the Day Network, live animal shipments have priority over dry ice.
Live animal shipments cannot be covered with any plastic. Cargo or mail cannot
be placed on top of live animals.

 

Page 99 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 13: Service Contract Act Wage Determinations

 

Attachment 13

Service Contract Act Wage Determinations

April 17, 2013

[ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 100 of 100



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 10: Pricing

Option 1

 

Option 1

Attachment 10

Pricing

April 18, 2013

 

Attachment 10 – Option 1 Surface Only      18 April 2013   

Aviation Supplier Rates Provided on a Per Cubic Foot Basis & USPS Providing THS
Services (Day Network Only)

[ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 10: Pricing

Option 2

 

Option 2

Attachment 10

Pricing

April 18, 2013

[ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 10: Pricing

Option 3

 

Option 3

Attachment 10

Pricing

April 18, 2013

 

Attachment 10 – Option 3 Partials Only      18 April 2013   

Aviation Supplier Rates Provided on a Per Cubic Foot Basis & USPS Providing THS
Services (Day Network Only)

[ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 10: Pricing

Option 1 and 2

 

Option 1 and 2

Attachment 10

Pricing

April 18, 2013

 

Attachment 10 – Option 1 & 2 – SJU & Surface      18 April 2013   

Aviation Supplier Rates Provided on a Per Cubic Foot Basis & USPS Providing THS
Services (Day Network Only)

[ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 10: Pricing

Option 1 and 3

 

Option 1 and 3

Attachment 10

Pricing

April 18, 2013

 

Attachment 10 – Option 1 & 3 –Surface & Partials      18 April 2013   

Aviation Supplier Rates Provided on a Per Cubic Foot Basis & USPS Providing THS
Services (Day Network Only)

[ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 10: Pricing

Option 2 and 3

 

Option 2 and 3

Attachment 10

Pricing

April 18, 2013

 

Attachment 10 – Option 2 & 3 –SJU & Partials      18 April 2013   

Aviation Supplier Rates Provided on a Per Cubic Foot Basis & USPS Providing THS
Services (Day Network Only)

[ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 10: Pricing

Option 1, 2, and 3

 

Option 1, 2, and 3

Attachment 10

Pricing

April 18, 2013

 

Attachment 10 – Option 1, 2 & 3 –Surface, SJU & Partials      18 April 2013   

Aviation Supplier Rates Provided on a Per Cubic Foot Basis & USPS Providing THS
Services (Day Network Only)

[ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 1

 

Option 1

Attachment 3

Operating Plan, Day Network

April 22, 2013

Tuesday through Sunday

 

         

Originating Operation

    

Air Cargo Network Origin City

  

Service

Point

  

ALL Mail Due

Aviation Supplier

Tuesday through Saturday

  

ALL Mail Due


Aviation Supplier

Sunday

1

   ALBUQUERQUE NM    ABQ    [ * ]    [ * ]

2

   ANCHORAGE AK    ANC    [ * ]    [ * ]

3

   ATLANTA GA    ATL    [ * ]    [ * ]

4

   AUSTIN TX    AUS    [ * ]    [ * ]

5

   BALTIMORE MD    BWI    [ * ]    [ * ]

6

   BILLINGS MT    BIL    [ * ]    [ * ]

7

   BIRMINGHAM AL    BHM    [ * ]    [ * ]

8

   BOISE ID AMF    BOI    [ * ]    [ * ]

9

   BOSTON MA    BOS    [ * ]    [ * ]

10

   CHARLESTON WV    CRW    [ * ]    [ * ]

11

   CHARLOTTE NC    CLT    [ * ]    [ * ]

12

   CHICAGO IL    ORD    [ * ]    [ * ]

13

   CINCINNATI OH    CVG    [ * ]    [ * ]

14

   CLEVELAND OH    CLE    [ * ]    [ * ]

15

   COLUMBUS OH    CMH    [ * ]    [ * ]

16

   DALLAS TX    DFW    [ * ]    [ * ]

17

   DENVER CO    DEN    [ * ]    [ * ]

18

   DES MOINES IA    DSM    [ * ]    [ * ]

19

   DETROIT MI    DTW    [ * ]    [ * ]

20

   DULLES VA    IAD    [ * ]    [ * ]

21

   EL PASO TX    ELP    [ * ]    [ * ]

22

   FARGO ND    GFK    [ * ]    [ * ]

23

   GRAND RAPIDS MI    GRR    [ * ]    [ * ]

24

   GREAT FALLS MT    GTF    [ * ]    [ * ]

25

   GREENSBORO NC    GSO    [ * ]    [ * ]

26

   HONOLULU HI    HNL    [ * ]    [ * ]

27

   HOUSTON TX    IAH    [ * ]    [ * ]

28

   INDIANAPOLIS IN    IND    [ * ]    [ * ]

29

   JACKSON MS    JAN    [ * ]    [ * ]

30

   JACKSONVILLE FL    JAX    [ * ]    [ * ]

31

   KANSAS CITY MO    MCI    [ * ]    [ * ]

32

   KNOXVILLE TN    TYS    [ * ]    [ * ]

33

   LAS VEGAS NV    LAS    [ * ]    [ * ]

34

   LITTLE ROCK AR    LIT    [ * ]    [ * ]

35

   LOS ANGELES CA    LAX    [ * ]    [ * ]

36

   LOUISVILLE KY    SDF    [ * ]    [ * ]

37

   LUBBOCK TX    LBB    [ * ]    [ * ]

38

   MEMPHIS TN    MEM    [ * ]    [ * ]

39

   MIAMI FL    MIA    [ * ]    [ * ]

40

   MILWAUKEE WI    MKE    [ * ]    [ * ]

41

   MINNEAPOLIS MN    MSP    [ * ]    [ * ]

42

   MOBILE AL    MOB    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 1

 

         

Originating Operation

    

Air Cargo Network Origin City

  

Service

Point

  

ALL Mail Due

Aviation Supplier

Tuesday through Saturday

  

ALL Mail Due

Aviation Supplier

Sunday

43

   NASHUA NH    MHT    [ * ]    [ * ]

44

   NASHVILLE TN    BNA    [ * ]    [ * ]

45

   NEW ORLEANS LA    MSY    [ * ]    [ * ]

46

   NEWARK NJ    EWR    [ * ]    [ * ]

47

   NORFOLK VA    ORF    [ * ]    [ * ]

48

   NY METRO    JFK    [ * ]    [ * ]

49

   OAKLAND CA    OAK    [ * ]    [ * ]

50

   OKLAHOMA CITY OK    OKC    [ * ]    [ * ]

51

   OMAHA NE    OMA    [ * ]    [ * ]

52

   ONTARIO CA    ONT    [ * ]    [ * ]

53

   ORLANDO FL    MCO    [ * ]    [ * ]

54

   PHILADELPHIA PA    PHL    [ * ]    [ * ]

55

   PHOENIX AZ    PHX    [ * ]    [ * ]

56

   PITTSBURGH PA    PIT    [ * ]    [ * ]

57

   PORTLAND OR    PDX    [ * ]    [ * ]

58

   QUAD CITIES IL    MLI    [ * ]    [ * ]

59

   RALEIGH NC    RDU    [ * ]    [ * ]

60

   RENO NV    RNO    [ * ]    [ * ]

61

   RICHMOND VA    RIC    [ * ]    [ * ]

62

   ROCHESTER NY    ROC    [ * ]    [ * ]

63

   SACRAMENTO CA    SMF    [ * ]    [ * ]

64

   SALT LAKE CITY UT    SLC    [ * ]    [ * ]

65

   SAN ANTONIO TX    SAT    [ * ]    [ * ]

66

   SAN DIEGO CA    SAN    [ * ]    [ * ]

67

   SAN FRANCISCO CA    SFO    [ * ]    [ * ]

68

   SAN JUAN PR    SJU    [ * ]    [ * ]

69

   SEATTLE WA    SEA    [ * ]    [ * ]

70

   SHREVEPORT LA    SHV    [ * ]    [ * ]

71

   SIOUX FALLS SD    FSD    [ * ]    [ * ]

72

   SPOKANE WA    GEG    [ * ]    [ * ]

73

   SPRINGFIELD MA    BDL    [ * ]    [ * ]

74

   SPRINGFIELD MO    SGF    [ * ]    [ * ]

75

   SPRINGFIELD IL    SPI    [ * ]    [ * ]

76

   ST. LOUIS MO    STL    [ * ]    [ * ]

77

   TAMPA FL    TPA    [ * ]    [ * ]

78

   TUCSON AZ    TUS    [ * ]    [ * ]

79

   TULSA OK    TUL    [ * ]    [ * ]

80

   WICHITA KS    ICT    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 1

 

Option 1

Attachment 3

Operating Plan, Day Network

April 22, 2013

Tuesday through Sunday

 

         

Destinating Operation

    

Air Cargo Network Destination City

  

Service
Point

  

Required Delivery

Time to Postal

Service

Tuesday - Friday

  

Required Delivery

Time to Postal

Service

Saturday

  

Required Delivery

Time to Postal

Service

Sunday

1

   ALBUQUERQUE NM    ABQ    [ * ]    [ * ]    [ * ]

2

   ANCHORAGE AK    ANC    [ * ]    [ * ]    [ * ]

3

   ATLANTA GA    ATL    [ * ]    [ * ]    [ * ]

4

   AUSTIN TX    AUS    [ * ]    [ * ]    [ * ]

5

   BALTIMORE MD    BWI    [ * ]    [ * ]    [ * ]

6

   BILLINGS MT    BIL    [ * ]    [ * ]    [ * ]

7

   BIRMINGHAM AL    BHM    [ * ]    [ * ]    [ * ]

8

   BOISE ID    BOI    [ * ]    [ * ]    [ * ]

9

   BOSTON MA    BOS    [ * ]    [ * ]    [ * ]

10

   CHARLESTON WV    CRW    [ * ]    [ * ]    [ * ]

11

   CHARLOTTE NC    CLT    [ * ]    [ * ]    [ * ]

12

   CHICAGO IL    ORD    [ * ]    [ * ]    [ * ]

13

   CINCINNATI OH    CVG    [ * ]    [ * ]    [ * ]

14

   CLEVELAND OH    CLE    [ * ]    [ * ]    [ * ]

15

   COLUMBUS OH    CMH    [ * ]    [ * ]    [ * ]

16

   DALLAS TX    DFW    [ * ]    [ * ]    [ * ]

17

   DENVER CO    DEN    [ * ]    [ * ]    [ * ]

18

   DES MOINES IA    DSM    [ * ]    [ * ]    [ * ]

19

   DETROIT MI    DTW    [ * ]    [ * ]    [ * ]

20

   DULLES VA    IAD    [ * ]    [ * ]    [ * ]

21

   EL PASO TX    ELP    [ * ]    [ * ]    [ * ]

22

   FARGO ND P&DC    GFK    [ * ]    [ * ]    [ * ]

23

   GRAND RAPIDS MI    GRR    [ * ]    [ * ]    [ * ]

24

   GREAT FALLS MT    GTF    [ * ]    [ * ]    [ * ]

25

   GREENSBORO NC    GSO    [ * ]    [ * ]    [ * ]

26

   HONOLULU HI    HNL    [ * ]    [ * ]    [ * ]

27

   HOUSTON TX    IAH    [ * ]    [ * ]    [ * ]

28

   INDIANAPOLIS IN    IND    [ * ]    [ * ]    [ * ]

29

   JACKSON MS    JAN    [ * ]    [ * ]    [ * ]

30

   JACKSONVILLE FL    JAX    [ * ]    [ * ]    [ * ]

31

   KANSAS CITY MO    MCI    [ * ]    [ * ]    [ * ]

32

   KNOXVILLE TN    TYS    [ * ]    [ * ]    [ * ]

33

   LAS VEGAS NV    LAS    [ * ]    [ * ]    [ * ]

34

   LITTLE ROCK AR    LIT    [ * ]    [ * ]    [ * ]

35

   LOS ANGELES CA    LAX    [ * ]    [ * ]    [ * ]

36

   LOUISVILLE KY    SDF    [ * ]    [ * ]    [ * ]

37

   LUBBOCK TX    LBB    [ * ]    [ * ]    [ * ]

38

   MEMPHIS TN    MEM    [ * ]    [ * ]    [ * ]

39

   MIAMI FL    MIA    [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 1

 

         

Destinating Operation

    

Air Cargo Network Destination City

  

Service
Point

  

Required Delivery

Time to Postal

Service

Tuesday - Friday

  

Required Delivery

Time to Postal

Service

Saturday

  

Required Delivery

Time to Postal
Service

Sunday

40

   MILWAUKEE WI    MKE    [ * ]    [ * ]    [ * ]

41

   MINNEAPOLIS MN    MSP    [ * ]    [ * ]    [ * ]

42

   MOBILE AL    BFM    [ * ]    [ * ]    [ * ]

43

   NASHUA NH    MHT    [ * ]    [ * ]    [ * ]

44

   NASHVILLE TN    BNA    [ * ]    [ * ]    [ * ]

45

   NEW ORLEANS LA    MSY    [ * ]    [ * ]    [ * ]

46

   NEWARK NJ    EWR    [ * ]    [ * ]    [ * ]

47

   NORFOLK VA    ORF    [ * ]    [ * ]    [ * ]

48

   NY METRO    JFK    [ * ]    [ * ]    [ * ]

49

   OAKLAND CA    OAK    [ * ]    [ * ]    [ * ]

50

   OKLAHOMA CITY OK    OKC    [ * ]    [ * ]    [ * ]

51

   OMAHA NE    OMA    [ * ]    [ * ]    [ * ]

52

   ONTARIO CA    ONT    [ * ]    [ * ]    [ * ]

53

   ORLANDO FL    MCO    [ * ]    [ * ]    [ * ]

54

   PHILADELPHIA PA    PHL    [ * ]    [ * ]    [ * ]

55

   PHOENIX AZ    PHX    [ * ]    [ * ]    [ * ]

56

   PITTSBURGH PA    PIT    [ * ]    [ * ]    [ * ]

57

   PORTLAND OR    PDX    [ * ]    [ * ]    [ * ]

58

   QUAD CITIES IL    MLI    [ * ]    [ * ]    [ * ]

59

   RALEIGH NC    RDU    [ * ]    [ * ]    [ * ]

60

   RENO NV    RNO    [ * ]    [ * ]    [ * ]

61

   RICHMOND VA    RIC    [ * ]    [ * ]    [ * ]

62

   ROCHESTER    ROC    [ * ]    [ * ]    [ * ]

63

   SACRAMENTO CA    SMF    [ * ]    [ * ]    [ * ]

64

   SALT LAKE CITY    SLC    [ * ]    [ * ]    [ * ]

65

   SAN ANTONIO    SAT    [ * ]    [ * ]    [ * ]

66

   SAN DIEGO    SAN    [ * ]    [ * ]    [ * ]

67

   SAN FRANCISCO CA    SFO    [ * ]    [ * ]    [ * ]

68

   SAN JUAN PR    SJU    [ * ]    [ * ]    [ * ]

69

   SEATTLE WA    SEA    [ * ]    [ * ]    [ * ]

70

   SHREVEPORT LA    SHV    [ * ]    [ * ]    [ * ]

71

   SIOUX FALLS SD    FSD    [ * ]    [ * ]    [ * ]

72

   SPOKANE WA    GEG    [ * ]    [ * ]    [ * ]

73

   SPRINGFIELD MA    BDL    [ * ]    [ * ]    [ * ]

74

   SPRINGFIELD MO    SGF    [ * ]    [ * ]    [ * ]

75

   SPRINGFIELD IL    SPI    [ * ]    [ * ]    [ * ]

76

   ST. LOUIS MO    STL    [ * ]    [ * ]    [ * ]

77

   TAMPA FL    TPA    [ * ]    [ * ]    [ * ]

78

   TUCSON AZ    TUS    [ * ]    [ * ]    [ * ]

79

   TULSA OK    TUL    [ * ]    [ * ]    [ * ]

80

   WICHITA KS    ICT    [ * ]    [ * ]    [ * ]

 

* All mail is delivered on Sunday at 07:00. The offshore locations have
additional time.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 1

 

Option 1

Attachment 3

Operating Plan, Day Network

April 22, 2013

Tender and Delivery Process Codes

 

A      Postal Service Builds ULDs

  

F       Aviation Supplier Unloads ULD into MTE

B      Postal Service Transports ULDs to Ramp

  

G      Aviation Supplier Builds ULDs

C      Postal Service Tenders in MTE

  

H      Aviation Supplier Delivers ULDs to Ramp

D      Postal Service Picks Up MTE

  

I        Aviation Supplier Picks Up ULDs from Plant

E       Postal Service Deck Loads

  

J        Aviation Supplier Delivers ULDs to Plant

  

K      Aviation Supplier Deck Loads

 

    

Air Cargo Network City

  

Service

Point

  

Tender
Code

  

Delivery

Code

1

   ALBUQUERQUE NM    ABQ    A , B    H

2

   ANCHORAGE AK    ANC    A , B    H

3

   ATLANTA GA    ATL    A , B    H

4

   AUSTIN TX    AUS    A , B    H

5

   BALTIMORE MD    BWI    A , B    H

6

   BILLINGS MT    BIL    A , B    H

7

   BIRMINGHAM AL    BHM    E    K

8

   BOISE ID    BOI    A , B    H

9

   BOSTON MA    BOS    A , B    H

10

   CHARLESTON WV    CRW    A , B    H

11

   CHARLOTTE NC    CLT    A , B    H

12

   CHICAGO IL    ORD    A , B    H

13

   CINCINNATI OH    CVG    A , B    H

14

   CLEVELAND OH    CLE    A , B    H

15

   COLUMBUS OH    CMH    A , B    H

16

   DALLAS TX    DFW    A , B    H

17

   DENVER CO    DEN    A , B    H

18

   DES MOINES IA    DSM    A , B    H

19

   DETROIT MI    DTW    A , B    H

20

   DULLES VA    IAD    A , B    H

21

   EL PASO TX    ELP    A , B    H

22

   FARGO ND    GFK    A , B    H

23

   GRAND RAPIDS MI    GRR    A , B    H

24

   GREAT FALLS MT    GTF    A , B    Origin Only

25

   GREENSBORO NC    GSO    A , B    H

26

   HONOLULU HI    HNL    A , B    H

27

   HOUSTON TX    IAH    A , B    H

28

   INDIANAPOLIS IN    IND    A , B    H

29

   JACKSON MS    JAN    E    K

30

   JACKSONVILLE FL    JAX    A , B    H

31

   KANSAS CITY MO    MCI    A , B    H

32

   KNOXVILLE TN    TYS    A , B    H

33

   LAS VEGAS NV    LAS    A , B    H

34

   LITTLE ROCK AR    LIT    A , B    H

35

   LOS ANGELES CA    LAX    A , B    H

36

   LOUISVILLE KY    SDF    A , B    H



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 1

 

    

Air Cargo Network City

  

Service

Point

  

Tender
Code

  

Delivery

Code

37

   LUBBOCK TX    LBB    A , B    H

38

   MEMPHIS TN    MEM    A , B    H

39

   MIAMI FL    MIA    A , B    H

40

   MILWAUKEE WI    MKE    A , B    H

41

   MINNEAPOLIS MN    MSP    A , B    H

42

   MOBILE AL    MOB    A , B    H

43

   NASHUA NH    MHT    A , I    J

44

   NASHVILLE TN    BNA    E    K

45

   NEW ORLEANS LA    MSY    A , B    H

46

   NEWARK NJ    EWR    A , B    H

47

   NORFOLK VA    ORF    A , B    H

48

   NY METRO    JFK    A , I    J

49

   OAKLAND CA    OAK    A , B    H

50

   OKLAHOMA CITY OK    OKC    A , B    H

51

   OMAHA NE    OMA    A , B    H

52

   ONTARIO CA    ONT    A , B    H

53

   ORLANDO FL    MCO    A , B    H

54

   PHILADELPHIA PA    PHL    A , B    H

55

   PHOENIX AZ    PHX    A , B    H

56

   PITTSBURGH PA    PIT    A , B    H

57

   PORTLAND OR    PDX    A , B    H

58

   QUAD CITIES IL    MLI    E    Origin Only

59

   RALEIGH NC    RDU    A , B    H

60

   RENO NV    RNO    A , B    H

61

   RICHMOND VA    RIC    A , B    H

62

   ROCHESTER NY    ROC    A , I    J

63

   SACRAMENTO CA    SMF    A , B    H

64

   SALT LAKE CITY    SLC    A , B    H

65

   SAN ANTONIO TX    SAT    A , B    H

66

   SAN DIEGO CA    SAN    A , B    H

67

   SAN FRANCISCO CA    SFO    A , B    H

68

   SAN JUAN PR    SJU    A , B    H

69

   SEATTLE WA    SEA    A , B    H

70

   SHREVEPORT LA    SHV    A , B    H

71

   SIOUX FALLS SD    FSD    A , B    H

72

   SPOKANE WA    GEG    A , B    H

73

   SPRINGFIELD MA    BDL    A , B    H

74

   SPRINGFIELD MO    SGF    E    Origin Only

75

   SPRINGFIELD IL    SPI    E    Origin Only

76

   ST. LOUIS MO    STL    E    K

77

   TAMPA FL    TPA    A , B    H

78

   TUCSON AZ    TUS    A , B    H

79

   TULSA OK    TUL    A , B    H

80

   WICHITA KS    ICT    A , B    H



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1

 

Option 1

Attachment 4

Operating Plan, Night Network

April 22, 2013

 

              

Originating
Operations

  

Destinating Operations

    

Air Cargo Network City

  

Service
Point

  

ALL Mail Due
Aviation Supplier

Monday - Friday

  

Required Delivery

Time to Postal Service

Tuesday - Friday

  

Required Delivery

Time to Postal

Service

Saturday

1

   ALBANY NY    ALB    [ * ]    [ * ]    [ * ]

2

   ALBUQUERQUE NM    ABQ    [ * ]    [ * ]    [ * ]

3

   ALLENTOWN PA    ABE    [ * ]    [ * ]    [ * ]

4

   ANCHORAGE AK    ANC    [ * ]    [ * ]    [ * ]

5

   APPLETON WI    ATW    [ * ]    [ * ]    [ * ]

6

   ATLANTA GA    ATL    [ * ]    [ * ]    [ * ]

7

   AUSTIN TX    AUS    [ * ]    [ * ]    [ * ]

8

   BALTIMORE MD    BWI    [ * ]    [ * ]    [ * ]

9

   BANGOR ME    BGR    [ * ]    [ * ]    [ * ]

10

   BATON ROUGE LA    BTR    [ * ]    [ * ]    [ * ]

11

   BEND OR    RDM    [ * ]    [ * ]    [ * ]

12

   BILLINGS MT    BIL    [ * ]    [ * ]    [ * ]

13

   BIRMINGHAM AL    BHM    [ * ]    [ * ]    [ * ]

14

   BISMARK ND    BIS    [ * ]    [ * ]    [ * ]

15

   BOISE ID    BOI    [ * ]    [ * ]    [ * ]

16

   BOSTON MA    BOS    [ * ]    [ * ]    [ * ]

17

   BOZEMAN MT    BZN    [ * ]    [ * ]    [ * ]

18

   BRISTOL TN / VA    TRI    [ * ]    [ * ]    [ * ]

19

   BUFFALO NY    BUF    [ * ]    [ * ]    [ * ]

20

   BURBANK CA    BUR    [ * ]    [ * ]    [ * ]

21

   BURLINGTON VT    BTV    [ * ]    [ * ]    [ * ]

22

   BUTTE MT    BTM    [ * ]    [ * ]    [ * ]

23

   CASPER WY    CPR    [ * ]    [ * ]    [ * ]

24

   CEDAR RAPIDS IA    CID    [ * ]    [ * ]    [ * ]

25

   CHARLESTON WV    CRW    [ * ]    [ * ]    [ * ]

26

   CHARLOTTE NC    CLT    [ * ]    [ * ]    [ * ]

27

   CHATTANOOGA TN    CHA    [ * ]    [ * ]    [ * ]

28

   CHEYENNE WY    CYS    [ * ]    [ * ]    [ * ]

29

   CHICAGO IL (O’Hare)    ORD    [ * ]    [ * ]    [ * ]

30

   CINCINNATI OH    CVG    [ * ]    [ * ]    [ * ]

31

   CLEVELAND OH    CLE    [ * ]    [ * ]    [ * ]

32

   COLORADO SPRINGS CO    COS    [ * ]    [ * ]    [ * ]

33

   COLUMBIA SC    CAE    [ * ]    [ * ]    [ * ]

34

   COLUMBUS OH    CMH    [ * ]    [ * ]    [ * ]

35

   DALLAS TX    DFW    [ * ]    [ * ]    [ * ]

36

   DAYTON OH    DAY    [ * ]    [ * ]    [ * ]

37

   DENVER CO    DEN    [ * ]    [ * ]    [ * ]

38

   DES MOINES IA    DSM    [ * ]    [ * ]    [ * ]

39

   DETROIT MI    DTW    [ * ]    [ * ]    [ * ]

40

   DULLES VA    IAD    [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1

 

              

Originating
Operations

  

Destinating Operations

    

Air Cargo Network City

  

Service

Point

  

ALL Mail Due
Aviation Supplier

Monday - Friday

  

Required Delivery
Time to Postal Service

Tuesday - Friday

  

Required Delivery

Time to Postal

Service

Saturday

41

   DULUTH MN    DLH    [ * ]    [ * ]    [ * ]

42

   DURANGO CO    DRO    [ * ]    [ * ]    [ * ]

43

   EL PASO TX    ELP    [ * ]    [ * ]    [ * ]

44

   ELMIRA NY    ELM    [ * ]    [ * ]    [ * ]

45

   EUGENE OR    EUG    [ * ]    [ * ]    [ * ]

46

   FAIRBANKS AK    FAI    [ * ]    [ * ]    [ * ]

47

   FLINT MI    FNT    [ * ]    [ * ]    [ * ]

48

   FORT MYERS FL    RSW    [ * ]    [ * ]    [ * ]

49

   FORT WAYNE IN    FWA    [ * ]    [ * ]    [ * ]

50

   FRESNO CA    FAT    [ * ]    [ * ]    [ * ]

51

   FT LAUDERDALE FL    FLL    [ * ]    [ * ]    [ * ]

52

   GRAND FORKS ND    GFK    [ * ]    [ * ]    [ * ]

53

   GRAND JUNCTION CO    GJT    [ * ]    [ * ]    [ * ]

54

   GRAND RAPIDS MI    GRR    [ * ]    [ * ]    [ * ]

55

   GREAT FALLS MT    GTF    [ * ]    [ * ]    [ * ]

56

   GREENSBORO NC    GSO    [ * ]    [ * ]    [ * ]

57

   GREENVILLE SC    GSP    [ * ]    [ * ]    [ * ]

58

   HARRISBURG PA    MDT    [ * ]    [ * ]    [ * ]

59

   HARTFORD CT    BDL    [ * ]    [ * ]    [ * ]

60

   HONOLULU HI    HNL    [ * ]    [ * ]    [ * ]

61

   HOUSTON TX    IAH    [ * ]    [ * ]    [ * ]

62

   HUNTSVILLE AL    HSV    [ * ]    [ * ]    [ * ]

63

   INDIANAPOLIS IN    IND    [ * ]    [ * ]    [ * ]

64

   JACKSON MS    JAN    [ * ]    [ * ]    [ * ]

65

   JACKSONVILLE FL    JAX    [ * ]    [ * ]    [ * ]

66

   JFK NY    JFK    [ * ]    [ * ]    [ * ]

67

   KALISPELL MT    FCA    [ * ]    [ * ]    [ * ]

68

   KANSAS CITY MO    MCI    [ * ]    [ * ]    [ * ]

69

   KNOXVILLE TN    TYS    [ * ]    [ * ]    [ * ]

70

   LAS VEGAS NV    LAS    [ * ]    [ * ]    [ * ]

71

   LITTLE ROCK AR    LIT    [ * ]    [ * ]    [ * ]

72

   LONG BEACH CA    LGB    [ * ]    [ * ]    [ * ]

73

   LOS ANGELES CA    LAX    [ * ]    [ * ]    [ * ]

74

   LOUISVILLE KY    SDF    [ * ]    [ * ]    [ * ]

75

   LUBBOCK TX    LBB    [ * ]    [ * ]    [ * ]

76

   MADISON WI    MSN    [ * ]    [ * ]    [ * ]

77

   MANCHESTER NH    MHT    [ * ]    [ * ]    [ * ]

78

   MCALLEN TX    MFE    [ * ]    [ * ]    [ * ]

79

   MEDFORD OR    MFR    [ * ]    [ * ]    [ * ]

80

   MEMPHIS TN    MEM    [ * ]    [ * ]    [ * ]

81

   MIAMI FL    MIA    [ * ]    [ * ]    [ * ]

82

   MILWAUKEE WI    MKE    [ * ]    [ * ]    [ * ]

83

   MINNEAPOLIS MN    MSP    [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1

 

              

Originating
Operations

  

Destinating Operations

    

Air Cargo Network City

  

Service

Point

  

ALL Mail Due
Aviation Supplier

Monday - Friday

  

Required Delivery
Time to Postal Service

Tuesday - Friday

  

Required Delivery
Time to Postal
Service

Saturday

84

   MINOT ND    MOT    [ * ]    [ * ]    [ * ]

85

   MISSOULA MT    MSO    [ * ]    [ * ]    [ * ]

86

   MOBILE AL    MOB    [ * ]    [ * ]    [ * ]

87

   NASHVILLE TN    BNA    [ * ]    [ * ]    [ * ]

88

   NEW ORLEANS LA    MSY    [ * ]    [ * ]    [ * ]

89

   NEWARK NJ    EWR    [ * ]    [ * ]    [ * ]

90

   NORFOLK VA    ORF    [ * ]    [ * ]    [ * ]

91

   OAKLAND CA    OAK    [ * ]    [ * ]    [ * ]

92

   OKLAHOMA CITY OK    OKC    [ * ]    [ * ]    [ * ]

93

   OMAHA NE    OMA    [ * ]    [ * ]    [ * ]

94

   ONTARIO CA    ONT    [ * ]    [ * ]    [ * ]

95

   ORANGE COUNTY AIRPORT    SNA    [ * ]    [ * ]    [ * ]

96

   ORLANDO FL    MCO    [ * ]    [ * ]    [ * ]

97

   PALM BEACH FL    PBI    [ * ]    [ * ]    [ * ]

98

   PASCO WA    PSC    [ * ]    [ * ]    [ * ]

99

   PEORIA IL    PIA    [ * ]    [ * ]    [ * ]

100

   PHILADELPHIA PA    PHL    [ * ]    [ * ]    [ * ]

101

   PHOENIX AZ    PHX    [ * ]    [ * ]    [ * ]

102

   PITTSBURGH PA    PIT    [ * ]    [ * ]    [ * ]

103

   POCATELLO ID    PIH    [ * ]    [ * ]    [ * ]

104

   PORTLAND ME    PWM    [ * ]    [ * ]    [ * ]

105

   PORTLAND OR    PDX    [ * ]    [ * ]    [ * ]

106

   PRESQUE ISLE ME    PQI    [ * ]    [ * ]    [ * ]

107

   PROVIDENCE RI    PVD    [ * ]    [ * ]    [ * ]

108

   RALEIGH NC    RDU    [ * ]    [ * ]    [ * ]

109

   RAPID CITY SD    RAP    [ * ]    [ * ]    [ * ]

110

   RENO NV    RNO    [ * ]    [ * ]    [ * ]

111

   RICHMOND VA    RIC    [ * ]    [ * ]    [ * ]

112

   ROANOKE VA    ROA    [ * ]    [ * ]    [ * ]

113

   ROCHESTER MN    RST    [ * ]    [ * ]    [ * ]

114

   ROCHESTER NY    ROC    [ * ]    [ * ]    [ * ]

115

   ROCK SPRINGS WY    RKS    [ * ]    [ * ]    [ * ]

116

   SACRAMENTO CA    SMF    [ * ]    [ * ]    [ * ]

117

   SALT LAKE CITY UT    SLC    [ * ]    [ * ]    [ * ]

118

   SAN ANTONIO TX    SAT    [ * ]    [ * ]    [ * ]

119

   SAN DIEGO CA    SAN    [ * ]    [ * ]    [ * ]

120

   SAN FRANCISCO CA    SFO    [ * ]    [ * ]    [ * ]

121

   SAN JOSE CA    SJC    [ * ]    [ * ]    [ * ]

122

   SAN JUAN PR    SJU    [ * ]    [ * ]    [ * ]

123

   SAVANNAH GA    SAV    [ * ]    [ * ]    [ * ]

124

   SEATTLE WA    SEA    [ * ]    [ * ]    [ * ]

125

   SHREVEPORT LA    SHV    [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1

 

              

Originating
Operations

  

Destinating Operations

    

Air Cargo Network City

  

Service

Point

  

ALL Mail Due
Aviation Supplier

Monday - Friday

  

Required Delivery
Time to Postal Service

Tuesday - Friday

  

Required Delivery
Time to Postal
Service

Saturday

126

   SIOUX CITY IA    SUX    [ * ]    [ * ]    [ * ]

127

   SOUIX FALLS SD    FSD    [ * ]    [ * ]    [ * ]

128

   SOUTH BEND IN    SBN    [ * ]    [ * ]    [ * ]

129

   SPOKANE WA    GEG    [ * ]    [ * ]    [ * ]

130

   SPRINGFIELD MO    SGF    [ * ]    [ * ]    [ * ]

131

   ST CLOUD MN    STC    [ * ]    [ * ]    [ * ]

132

   ST LOUIS MO    STL    [ * ]    [ * ]    [ * ]

133

   STEWART NY    SWF    [ * ]    [ * ]    [ * ]

134

   SYRACUSE NY    SYR    [ * ]    [ * ]    [ * ]

135

   TALLAHASSEE FL    TLH    [ * ]    [ * ]    [ * ]

136

   TAMPA FL    TPA    [ * ]    [ * ]    [ * ]

137

   TRAVERSE CITY MI    TVC    [ * ]    [ * ]    [ * ]

138

   TUCSON AZ    TUS    [ * ]    [ * ]    [ * ]

139

   TULSA OK    TUL    [ * ]    [ * ]    [ * ]

140

   TWIN FALLS ID    TWF    [ * ]    [ * ]    [ * ]

141

   WATERLOO IA    ALO    [ * ]    [ * ]    [ * ]

142

   WAUSAU WI    CWA    [ * ]    [ * ]    [ * ]

143

   WENATCHEE WA    EAT    [ * ]    [ * ]    [ * ]

144

   WICHITA KS    ICT    [ * ]    [ * ]    [ * ]

145

   YAKIMA WA    YKM    [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1

 

Option 1

Attachment 4

Operating Plan, Night Network

April 22, 2013

Tender and Delivery Process Codes

 

A Postal Service Builds ULDs

 

B Postal Service Transports ULDs to Ramp

 

C Postal Service Transports Loose Volume to and from Aviation Supplier Location
other than Airport Ramp

 

D Postal Service Transports Loose Volumes to and from Aviation Supplier Ramp

 

E Aviation Supplier Picks Up ULDs

 

F Aviation Supplier Delivers in ULDs

 

G Aviation Supplier Delivers Volume Loose to a Postal Service Designated
Location

 

    

Air Cargo Network City

  

Service

Point

  

Tender
Code

  

Delivery
Code

1

   ALBANY NY    ALB    D    D

2

   ALBURQUERQUE NM    ABQ    D    D

3

   ALLENTOWN PA    ABE    D    Origin Only

4

   ANCHORAGE AK    ANC    D    D

5

   APPLETON WI    ATW    D    D

6

   ATLANTA GA    ATL    E    D

7

   AUSTIN (Air Stop) TX    AUS    D    D

8

   BALTIMORE MD    BWI    D    D

9

   BANGOR ME    BGR    D    D

10

   BATON ROUGE LA    BTR    D    D

11

   BEND OR    RDM    D    Origin Only

12

   BILLINGS MT    BIL    D    D

13

   BIRMINGHAM AL    BHM    D    D

14

   BISMARK ND    BIS    D    Origin Only

15

   BOISE ID    BOI    E    F

16

   BOSTON MA    BOS    D    D

17

   BOZEMAN MT    BZN    D    Origin Only

18

   BRISTOL TN / VA    TRI    D    Origin Only

19

   BUFFALO NY    BUF    D    D

20

   BURBANK CA    BUR    D    D

21

   BURLINGTON VT    BTV    D    D

22

   BUTTE MT    BTM    D    Origin Only

23

   CASPER WY    CPR    D    Origin Only

24

   CEDAR RAPIDS IA    CID    D    D

25

   CHARLESTON WV    CRW    D    D

26

   CHARLOTTE NC    CLT    D    D

27

   CHATTANOOGA P&DC TN    CHA    D    D

28

   CHEYENNE WY    CYS    D    Origin Only

29

   CHICAGO IL    ORD    D    D

30

   CINCINNATI OH    CVG    D    D

31

   CLEVELAND OH    CLE    D    D



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1

 

    

Air Cargo Network City

  

Service

Point

  

Tender
Code

  

Delivery
Code

32

   COLORADO SPRINGS CO    COS    D    D

33

   COLUMBIA SC    CAE    D    D

34

   COLUMBUS OH    CMH    D    D

35

   DALLAS TX    DFW    D    D

36

   DAYTON OH    DAY    D    D

37

   DENVER CO    DEN    D    D

38

   DES MOINES IA    DSM    D    D

39

   DETROIT MI    DTW    D    D

40

   DULLES VA    IAD    D    D

41

   DULUTH MN    DLH    D    D

42

   DURANGO CO    DRO    D    Origin Only

43

   EL PASO TX    ELP    D    D

44

   ELM NY    ELM    D    D

45

   EUGENE OR    EUG    D    Origin Only

46

   FAIRBANKS AK    FAI    D    Origin Only

47

   FLINT P&DC MI    FNT    D    D

48

   FORT MYERS P&DC FL    RSW    E    F

49

   FORT WAYNE IN P&DC    FWA    D    D

50

   FRESNO CA    FAT    D    D

51

   FT LAUDERDALE FL    FLL    D    F

52

   GRAND FORKS ND    GFK    D    D

53

   GRAND JUNCTION CO    GJT    D    Origin Only

54

   GRAND RAPIDS MI    GRR    D    D

55

   GREAT FALLS MT    GTF    D    D

56

   GREENSBORO NC    GSO    D    D

57

   GREENVILLE SC    GSP    D    D

58

   HARRISBURG PA    MDT    D    D

59

   HARTFORD CT    BDL    D    D

60

   HONOLULU HI    HNL    D    D

61

   HOUSTON TX    IAH    D    D

62

   HUNTSVILLE P&DF AL    HSV    D    D

63

   INDIANAPOLIS IN    IND    D    D

64

   JACKSON MS    JAN    C    C

65

   JACKSONVILLE FL    JAX    E    F

66

   JFK NY    JFK    BD    D

67

   KALISPELL MT    FCA    D    Origin Only

68

   KANSAS CITY MO    MCI    D    D

69

   KNOXVILLE TN    TYS    D    D

70

   LAS VEGAS NV    LAS    D    D

71

   LITTLE ROCK AR    LIT    C    C

72

   LONG BEACH CA    LGB    D    Origin Only

73

   LOS ANGELES CA    LAX    D    D

74

   LOUISVILLE KY    SDF    D    D

75

   LUBBOCK TX    LBB    D    D

76

   MADISON WI    MSN    D    D

77

   MANCHESTER NH    MHT    D    D

78

   MCALLEN TX    MFE    D    Origin Only

79

   MEDFORD OR    MFR    D    Origin Only



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1

 

    

Air Cargo Network City

  

Service

Point

  

Tender
Code

  

Delivery
Code

80

   MEMPHIS TN    MEM    D    D

81

   MIAMI FL    MIA    D    F/D

82

   MILWAUKEE WI    MKE    D    D

83

   MINNEAPOLIS MN    MSP    D    D

84

   MINOT ND    MOT    D    Origin Only

85

   MISSOULA MT    MSO    D    Origin Only

86

   MOBILE AL    MOB    D    D

87

   NASHVILLE TN    BNA    D    D

88

   NEW ORLEANS LA    MSY    D    D

89

   NEWARK NJ    EWR    E    F

90

   NORFOLK VA    ORF    D    D

91

   OAKLAND CA    OAK    D    D

92

   OKLAHOMA CITY OK    OKC    D    D

93

   OMAHA NE    OMA    D    D

94

   ONTARIO CA    ONT    D    D

95

   ORANGE COUNTY AIRPORT    SNA    D    Origin Only

96

   ORLANDO FL    MCO    A    D

97

   PALM BEACH FL    PBI    D    D (T-F) / G (Sat)

98

   PASCO WA    PSC    D    Origin Only

99

   PEORIA MPO IL    PIA    D    D

100

   PHILADELPHIA PA    PHL    D    D

101

   PHOENIX AZ    PHX    D    D

102

   PITTSBURGH PA    PIT    D/E    D

103

   POCATELLO ID    PIH    D    Origin Only

104

   PORTLAND ME    PWM    D    D

105

   PORTLAND OR    PDX    D    D

106

   PRESQUE ISLE ME    PQI    D    D

107

   PROVIDENCE RI    PVD    D    D

108

   RALEIGH NC    RDU    D    D

109

   RAPID CITY SD    RAP    D    Origin Only

110

   RENO NV    RNO    D    D

111

   RICHMOND VA    RIC    D    D

112

   ROANOKE VA    ROA    D    D

113

   ROCHESTER MN    RST    D    D

114

   ROCHESTER NY    ROC    D    D

115

   ROCK SPRINGS WY    RKS    D    Origin Only

116

   SACRAMENTO CA    SMF    D    D

117

   SALT LAKE CITY UT    SLC    E    F

118

   SAN ANTONIO TX    SAT    D    D

119

   SAN DIEGO CA    SAN    D    D

120

   SAN FRANCISCO CA    SFO    E/D    F/D

121

   SAN JOSE CA    SJC    D    D

122

   SAN JUAN PR    SJU    D    D

123

   SAVANNAH P&DF GA    SAV    D    D

124

   SEATTLE WA    SEA    D    D

125

   SHREVEPORT LA    SHV    D    D

126

   SIOUX CITY IA    SUX    D    Origin Only

127

   SOUIX FALLS SD    FSD    D    D



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1

 

    

Air Cargo Network City

  

Service

Point

  

Tender
Code

  

Delivery
Code

128

   SOUTH BEND IN P&DC    SBN    D    D

129

   SPOKANE WA    GEG    D    D

130

   SPRINGFIELD MO    SGF    D    D

131

   ST CLOUD MN    STC    D    Origin Only

132

   ST LOUIS MO    STL    D    D

133

   STEWART NY 125    SWF    D    D

134

   SYRACUSE NY    SYR    D    D

135

   TALLAHASSEE P&DF FL    TLH    D    D

136

   TAMPA FL    TPA    A    D

137

   TRAVERSE CITY MI    TVC    D    D

138

   TUCSON AZ    TUS    D    D

139

   TULSA OK    TUL    D    D

140

   TWIN FALLS ID    TWF    D    Origin Only

141

   WATERLOO IA    ALO    D    Origin Only

142

   WAUSAU WI    CWA    D    D

143

   WENATCHEE WA    EAT    D    Origin Only

144

   WICHITA KS    ICT    D    D

145

   YAKIMA WA    YKM    D    Origin Only



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 2

 

Option 2

Attachment 3

Operating Plan, Day Network

April 22, 2013

Tuesday through Sunday

 

         

Originating Operation

    

Air Cargo Network Origin City

  

Service

Point

  

ALL Mail Due

Aviation Supplier

Tuesday through Saturday

  

ALL Mail Due

Aviation Supplier

Sunday

1

   ALBUQUERQUE NM    ABQ    [ * ]    [ * ]

2

   ANCHORAGE AK    ANC    [ * ]    [ * ]

3

   ATLANTA GA    ATL    [ * ]    [ * ]

4

   AUSTIN TX    AUS    [ * ]    [ * ]

5

   BALTIMORE MD    BWI    [ * ]    [ * ]

6

   BILLINGS MT    BIL    [ * ]    [ * ]

7

   BIRMINGHAM AL    BHM    [ * ]    [ * ]

8

   BOISE ID AMF    BOI    [ * ]    [ * ]

9

   BOSTON MA    BOS    [ * ]    [ * ]

10

   CHARLESTON WV    CRW    [ * ]    [ * ]

11

   CHARLOTTE NC    CLT    [ * ]    [ * ]

12

   CHICAGO IL    ORD    [ * ]    [ * ]

13

   CINCINNATI OH    CVG    [ * ]    [ * ]

14

   CLEVELAND OH    CLE    [ * ]    [ * ]

15

   COLUMBUS OH    CMH    [ * ]    [ * ]

16

   DALLAS TX    DFW    [ * ]    [ * ]

17

   DENVER CO    DEN    [ * ]    [ * ]

18

   DES MOINES IA    DSM    [ * ]    [ * ]

19

   DETROIT MI    DTW    [ * ]    [ * ]

20

   DULLES VA    IAD    [ * ]    [ * ]

21

   EL PASO TX    ELP    [ * ]    [ * ]

22

   FARGO ND    GFK    [ * ]    [ * ]

23

   GRAND RAPIDS MI    GRR    [ * ]    [ * ]

24

   GREAT FALLS MT    GTF    [ * ]    [ * ]

25

   GREENSBORO NC    GSO    [ * ]    [ * ]

26

   HONOLULU HI    HNL    [ * ]    [ * ]

27

   HOUSTON TX    IAH    [ * ]    [ * ]

28

   INDIANAPOLIS IN    IND    [ * ]    [ * ]

29

   JACKSON MS    JAN    [ * ]    [ * ]

30

   JACKSONVILLE FL    JAX    [ * ]    [ * ]

31

   KANSAS CITY MO    MCI    [ * ]    [ * ]

32

   KNOXVILLE TN    TYS    [ * ]    [ * ]

33

   LAS VEGAS NV    LAS    [ * ]    [ * ]

34

   LITTLE ROCK AR    LIT    [ * ]    [ * ]

35

   LOS ANGELES CA    LAX    [ * ]    [ * ]

36

   LOUISVILLE KY    SDF    [ * ]    [ * ]

37

   LUBBOCK TX    LBB    [ * ]    [ * ]

38

   MEMPHIS TN    MEM    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 2

 

         

Originating Operation

    

Air Cargo Network Origin City

  

Service

Point

  

ALL Mail Due

Aviation Supplier

Tuesday through Saturday

  

ALL Mail Due

Aviation Supplier

Sunday

39

   MIAMI FL    MIA    [ * ]    [ * ]

40

   MILWAUKEE WI    MKE    [ * ]    [ * ]

41

   MINNEAPOLIS MN    MSP    [ * ]    [ * ]

42

   MOBILE AL    MOB    [ * ]    [ * ]

43

   NASHUA NH    MHT    [ * ]    [ * ]

44

   NASHVILLE TN    BNA    [ * ]    [ * ]

45

   NEW ORLEANS LA    MSY    [ * ]    [ * ]

46

   NEWARK NJ    EWR    [ * ]    [ * ]

47

   NORFOLK VA    ORF    [ * ]    [ * ]

48

   NY METRO    JFK    [ * ]    [ * ]

49

   OAKLAND CA    OAK    [ * ]    [ * ]

50

   OKLAHOMA CITY OK    OKC    [ * ]    [ * ]

51

   OMAHA NE    OMA    [ * ]    [ * ]

52

   ONTARIO CA    ONT    [ * ]    [ * ]

53

   ORLANDO FL    MCO    [ * ]    [ * ]

54

   PHILADELPHIA PA    PHL    [ * ]    [ * ]

55

   PHOENIX AZ    PHX    [ * ]    [ * ]

56

   PITTSBURGH PA    PIT    [ * ]    [ * ]

57

   PORTLAND OR    PDX    [ * ]    [ * ]

58

   QUAD CITIES IL    MLI    [ * ]    [ * ]

59

   RALEIGH NC    RDU    [ * ]    [ * ]

60

   RENO NV    RNO    [ * ]    [ * ]

61

   RICHMOND VA    RIC    [ * ]    [ * ]

62

   ROCHESTER NY    ROC    [ * ]    [ * ]

63

   SACRAMENTO CA    SMF    [ * ]    [ * ]

64

   SALT LAKE CITY UT    SLC    [ * ]    [ * ]

65

   SAN ANTONIO TX    SAT    [ * ]    [ * ]

66

   SAN DIEGO CA    SAN    [ * ]    [ * ]

67

   SAN FRANCISCO CA    SFO    [ * ]    [ * ]

68

   SAN JUAN PR    SJU    [ * ]    [ * ]

69

   SEATTLE WA    SEA    [ * ]    [ * ]

70

   SHREVEPORT LA    SHV    [ * ]    [ * ]

71

   SIOUX FALLS SD    FSD    [ * ]    [ * ]

72

   SPOKANE WA    GEG    [ * ]    [ * ]

73

   SPRINGFIELD MA    BDL    [ * ]    [ * ]

74

   SPRINGFIELD MO    SGF    [ * ]    [ * ]

75

   SPRINGFIELD IL    SPI    [ * ]    [ * ]

76

   ST. LOUIS MO    STL    [ * ]    [ * ]

77

   TAMPA FL    TPA    [ * ]    [ * ]

78

   TUCSON AZ    TUS    [ * ]    [ * ]

79

   TULSA OK    TUL    [ * ]    [ * ]

80

   WICHITA KS    ICT    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 2

 

Option 2

Attachment 3

Operating Plan, Day Network

April 22, 2013

Tuesday through Sunday

 

         

Destinating Operation

    

Air Cargo Network Destination City

  

Service

Point

  

Required Delivery

Time to Postal

Service

Tuesday - Friday

  

Required Delivery

Time to Postal

Service

Saturday*

  

Required Delivery

Time to Postal
Service

Sunday

1

   ALBUQUERQUE NM    ABQ    [ * ]    [ * ]    [ * ]

2

   ANCHORAGE AK    ANC    [ * ]    [ * ]    [ * ]

3

   ATLANTA GA    ATL    [ * ]    [ * ]    [ * ]

4

   AUSTIN TX    AUS    [ * ]    [ * ]    [ * ]

5

   BALTIMORE MD    BWI    [ * ]    [ * ]    [ * ]

6

   BILLINGS MT    BIL    [ * ]    [ * ]    [ * ]

7

   BIRMINGHAM AL    BHM    [ * ]    [ * ]    [ * ]

8

   BOISE ID    BOI    [ * ]    [ * ]    [ * ]

9

   BOSTON MA    BOS    [ * ]    [ * ]    [ * ]

10

   CHARLESTON WV    CRW    [ * ]    [ * ]    [ * ]

11

   CHARLOTTE NC    CLT    [ * ]    [ * ]    [ * ]

12

   CHICAGO IL    ORD    [ * ]    [ * ]    [ * ]

13

   CINCINNATI OH    CVG    [ * ]    [ * ]    [ * ]

14

   CLEVELAND OH    CLE    [ * ]    [ * ]    [ * ]

15

   COLUMBUS OH    CMH    [ * ]    [ * ]    [ * ]

16

   DALLAS TX    DFW    [ * ]    [ * ]    [ * ]

17

   DENVER CO    DEN    [ * ]    [ * ]    [ * ]

18

   DES MOINES IA    DSM    [ * ]    [ * ]    [ * ]

19

   DETROIT MI    DTW    [ * ]    [ * ]    [ * ]

20

   DULLES VA    IAD    [ * ]    [ * ]    [ * ]

21

   EL PASO TX    ELP    [ * ]    [ * ]    [ * ]

22

   FARGO ND P&DC    GFK    [ * ]    [ * ]    [ * ]

23

   GRAND RAPIDS MI    GRR    [ * ]    [ * ]    [ * ]

24

   GREAT FALLS MT    GTF    [ * ]    [ * ]    [ * ]

25

   GREENSBORO NC    GSO    [ * ]    [ * ]    [ * ]

26

   HONOLULU HI    HNL    [ * ]    [ * ]    [ * ]

27

   HOUSTON TX    IAH    [ * ]    [ * ]    [ * ]

28

   INDIANAPOLIS IN    IND    [ * ]    [ * ]    [ * ]

29

   JACKSON MS    JAN    [ * ]    [ * ]    [ * ]

30

   JACKSONVILLE FL    JAX    [ * ]    [ * ]    [ * ]

31

   KANSAS CITY MO    MCI    [ * ]    [ * ]    [ * ]

32

   KNOXVILLE TN    TYS    [ * ]    [ * ]    [ * ]

33

   LAS VEGAS NV    LAS    [ * ]    [ * ]    [ * ]

34

   LITTLE ROCK AR    LIT    [ * ]    [ * ]    [ * ]

35

   LOS ANGELES CA    LAX    [ * ]    [ * ]    [ * ]

36

   LOUISVILLE KY    SDF    [ * ]    [ * ]    [ * ]

37

   LUBBOCK TX    LBB    [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 2

 

         

Destinating Operation

    

Air Cargo Network Destination City

  

Service
Point

  

Required Delivery
Time to Postal
Service

Tuesday - Friday

  

Required Delivery
Time to Postal
Service

Saturday*

  

Required Delivery
Time to Postal
Service

Sunday

38

   MEMPHIS TN    MEM    [ * ]    [ * ]    [ * ]

39

   MIAMI FL    MIA    [ * ]    [ * ]    [ * ]

40

   MILWAUKEE WI    MKE    [ * ]    [ * ]    [ * ]

41

   MINNEAPOLIS MN    MSP    [ * ]    [ * ]    [ * ]

42

   MOBILE AL    BFM    [ * ]    [ * ]    [ * ]

43

   NASHUA NH    MHT    [ * ]    [ * ]    [ * ]

44

   NASHVILLE TN    BNA    [ * ]    [ * ]    [ * ]

45

   NEW ORLEANS LA    MSY    [ * ]    [ * ]    [ * ]

46

   NEWARK NJ    EWR    [ * ]    [ * ]    [ * ]

47

   NORFOLK VA    ORF    [ * ]    [ * ]    [ * ]

48

   NY METRO    JFK    [ * ]    [ * ]    [ * ]

49

   OAKLAND CA    OAK    [ * ]    [ * ]    [ * ]

50

   OKLAHOMA CITY OK    OKC    [ * ]    [ * ]    [ * ]

51

   OMAHA NE    OMA    [ * ]    [ * ]    [ * ]

52

   ONTARIO CA    ONT    [ * ]    [ * ]    [ * ]

53

   ORLANDO FL    MCO    [ * ]    [ * ]    [ * ]

54

   PHILADELPHIA PA    PHL    [ * ]    [ * ]    [ * ]

55

   PHOENIX AZ    PHX    [ * ]    [ * ]    [ * ]

56

   PITTSBURGH PA    PIT    [ * ]    [ * ]    [ * ]

57

   PORTLAND OR    PDX    [ * ]    [ * ]    [ * ]

58

   QUAD CITIES IL    MLI    [ * ]    [ * ]    [ * ]

59

   RALEIGH NC    RDU    [ * ]    [ * ]    [ * ]

60

   RENO NV    RNO    [ * ]    [ * ]    [ * ]

61

   RICHMOND VA    RIC    [ * ]    [ * ]    [ * ]

62

   ROCHESTER    ROC    [ * ]    [ * ]    [ * ]

63

   SACRAMENTO CA    SMF    [ * ]    [ * ]    [ * ]

64

   SALT LAKE CITY    SLC    [ * ]    [ * ]    [ * ]

65

   SAN ANTONIO    SAT    [ * ]    [ * ]    [ * ]

66

   SAN DIEGO    SAN    [ * ]    [ * ]    [ * ]

67

   SAN FRANCISCO CA    SFO    [ * ]    [ * ]    [ * ]

68

   SAN JUAN PR**    SJU    [ * ]    [ * ]    [ * ]

69

   SEATTLE WA    SEA    [ * ]    [ * ]    [ * ]

70

   SHREVEPORT LA    SHV    [ * ]    [ * ]    [ * ]

71

   SIOUX FALLS SD    FSD    [ * ]    [ * ]    [ * ]

72

   SPOKANE WA    GEG    [ * ]    [ * ]    [ * ]

73

   SPRINGFIELD MA    BDL    [ * ]    [ * ]    [ * ]

74

   SPRINGFIELD MO    SGF    [ * ]    [ * ]    [ * ]

75

   SPRINGFIELD IL    SPI    [ * ]    [ * ]    [ * ]

76

   ST. LOUIS MO    STL    [ * ]    [ * ]    [ * ]

77

   TAMPA FL    TPA    [ * ]    [ * ]    [ * ]

78

   TUCSON AZ    TUS    [ * ]    [ * ]    [ * ]

79

   TULSA OK    TUL    [ * ]    [ * ]    [ * ]

80

   WICHITA KS    ICT    [ * ]    [ * ]    [ * ]

 

* All mail is delivered on Sunday at 07:00. The offshore locations have
additional time.

** 75% of the volume capture will be delivered on Day Zero with the balance
delivered on Day +1

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 2

 

Option 2

Attachment 3

Operating Plan, Day Network

April 22, 2013

Tender and Delivery Process Codes

 

A      Postal Service Builds ULDs

  

F       Aviation Supplier Unloads ULD into MTE

B      Postal Service Transports ULDs to Ramp

  

G      Aviation Supplier Builds ULDs

C      Postal Service Tenders in MTE

  

H      Aviation Supplier Delivers ULDs to Ramp

D      Postal Service Picks Up MTE

  

I        Aviation Supplier Picks Up ULDs from Plant

E       Postal Service Deck Loads

  

J        Aviation Supplier Delivers ULDs to Plant

 

    

Air Cargo Network City

  

Service

Point

  

Tender
Code

  

Delivery

Code

1

   ALBUQUERQUE NM    ABQ    A , B    H

2

   ANCHORAGE AK    ANC    A , B    H

3

   ATLANTA GA    ATL    A , B    H

4

   AUSTIN TX    AUS    A , B    H

5

   BALTIMORE MD    BWI    A , B    H

6

   BILLINGS MT    BIL    A , B    H

7

   BIRMINGHAM AL    BHM    A , B    H

8

   BOISE ID    BOI    A , B    H

9

   BOSTON MA    BOS    A , B    H

10

   CHARLESTON WV    CRW    A , B    H

11

   CHARLOTTE NC    CLT    A , B    H

12

   CHICAGO IL    ORD    A , B    H

13

   CINCINNATI OH    CVG    A , B    H

14

   CLEVELAND OH    CLE    A , B    H

15

   COLUMBUS OH    CMH    A , B    H

16

   DALLAS TX    DFW    A , B    H

17

   DENVER CO    DEN    A , B    H

18

   DES MOINES IA    DSM    A , B    H

19

   DETROIT MI    DTW    A , B    H

20

   DULLES VA    IAD    A , B    H

21

   EL PASO TX    ELP    A , B    H

22

   FARGO ND    GFK    A , B    H

23

   GRAND RAPIDS MI    GRR    A , B    H

24

   GREAT FALLS MT    GTF    A , B    Origin Only

25

   GREENSBORO NC    GSO    A , B    H

26

   HONOLULU HI    HNL    A , B    H

27

   HOUSTON TX    IAH    A , B    H

28

   INDIANAPOLIS IN    IND    A , B    H

29

   JACKSON MS    JAN    A , B    H

30

   JACKSONVILLE FL    JAX    A , B    H

31

   KANSAS CITY MO    MCI    A , B    H

32

   KNOXVILLE TN    TYS    A , B    H

33

   LAS VEGAS NV    LAS    A , B    H

34

   LITTLE ROCK AR    LIT    A , B    H



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 2

 

    

Air Cargo Network City

  

Service

Point

  

Tender
Code

  

Delivery

Code

35

   LOS ANGELES CA    LAX    A , B    H

36

   LOUISVILLE KY    SDF    A , B    H

37

   LUBBOCK TX    LBB    A , B    H

38

   MEMPHIS TN    MEM    A , B    H

39

   MIAMI FL    MIA    A , B    H

40

   MILWAUKEE WI    MKE    A , B    H

41

   MINNEAPOLIS MN    MSP    A , B    H

42

   MOBILE AL    MOB    A , B    H

43

   NASHUA NH    MHT    A , I    J

44

   NASHVILLE TN    BNA    A , B    H

45

   NEW ORLEANS LA    MSY    A , B    H

46

   NEWARK NJ    EWR    A , B    H

47

   NORFOLK VA    ORF    A , B    H

48

   NY METRO    JFK    A , I    J

49

   OAKLAND CA    OAK    A , B    H

50

   OKLAHOMA CITY OK    OKC    A , B    H

51

   OMAHA NE    OMA    A , B    H

52

   ONTARIO CA    ONT    A , B    H

53

   ORLANDO FL    MCO    A , B    H

54

   PHILADELPHIA PA    PHL    A , B    H

55

   PHOENIX AZ    PHX    A , B    H

56

   PITTSBURGH PA    PIT    A , B    H

57

   PORTLAND OR    PDX    A , B    H

58

   QUAD CITIES IL    MLI    A , B    Origin Only

59

   RALEIGH NC    RDU    A , B    H

60

   RENO NV    RNO    A , B    H

61

   RICHMOND VA    RIC    A , B    H

62

   ROCHESTER NY    ROC    A , I    J

63

   SACRAMENTO CA    SMF    A , B    H

64

   SALT LAKE CITY    SLC    A , B    H

65

   SAN ANTONIO TX    SAT    A , B    H

66

   SAN DIEGO CA    SAN    A , B    H

67

   SAN FRANCISCO CA    SFO    A , B    H

68

   SAN JUAN PR    SJU    A , B    H

69

   SEATTLE WA    SEA    A , B    H

70

   SHREVEPORT LA    SHV    A , B    H

71

   SIOUX FALLS SD    FSD    A , B    H

72

   SPOKANE WA    GEG    A , B    H

73

   SPRINGFIELD MA    BDL    A , B    H

74

   SPRINGFIELD MO    SGF    A , B    Origin Only

75

   SPRINGFIELD IL    SPI    A , B    Origin Only

76

   ST. LOUIS MO    STL    A , B    H

77

   TAMPA FL    TPA    A , B    H

78

   TUCSON AZ    TUS    A , B    H

79

   TULSA OK    TUL    A , B    H

80

   WICHITA KS    ICT    A , B    H



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 1 and 2

 

Option 1 and 2

Attachment 3

Operating Plan, Day Network

April 22, 2013

Tuesday through Sunday

 

         

Originating Operation

    

Air Cargo Network Origin City

  

Service

Point

  

ALL Mail Due
Aviation Supplier

Tuesday through Saturday

  

ALL Mail Due

Aviation Supplier

Sunday

1

   ALBUQUERQUE NM    ABQ    [ * ]    [ * ]

2

   ANCHORAGE AK    ANC    [ * ]    [ * ]

3

   ATLANTA GA    ATL    [ * ]    [ * ]

4

   AUSTIN TX    AUS    [ * ]    [ * ]

5

   BALTIMORE MD    BWI    [ * ]    [ * ]

6

   BILLINGS MT    BIL    [ * ]    [ * ]

7

   BIRMINGHAM AL    BHM    [ * ]    [ * ]

8

   BOISE ID AMF    BOI    [ * ]    [ * ]

9

   BOSTON MA    BOS    [ * ]    [ * ]

10

   CHARLESTON WV    CRW    [ * ]    [ * ]

11

   CHARLOTTE NC    CLT    [ * ]    [ * ]

12

   CHICAGO IL    ORD    [ * ]    [ * ]

13

   CINCINNATI OH    CVG    [ * ]    [ * ]

14

   CLEVELAND OH    CLE    [ * ]    [ * ]

15

   COLUMBUS OH    CMH    [ * ]    [ * ]

16

   DALLAS TX    DFW    [ * ]    [ * ]

17

   DENVER CO    DEN    [ * ]    [ * ]

18

   DES MOINES IA    DSM    [ * ]    [ * ]

19

   DETROIT MI    DTW    [ * ]    [ * ]

20

   DULLES VA    IAD    [ * ]    [ * ]

21

   EL PASO TX    ELP    [ * ]    [ * ]

22

   FARGO ND    GFK    [ * ]    [ * ]

23

   GRAND RAPIDS MI    GRR    [ * ]    [ * ]

24

   GREAT FALLS MT    GTF    [ * ]    [ * ]

25

   GREENSBORO NC    GSO    [ * ]    [ * ]

26

   HONOLULU HI    HNL    [ * ]    [ * ]

27

   HOUSTON TX    IAH    [ * ]    [ * ]

28

   INDIANAPOLIS IN    IND    [ * ]    [ * ]

29

   JACKSON MS    JAN    [ * ]    [ * ]

30

   JACKSONVILLE FL    JAX    [ * ]    [ * ]

31

   KANSAS CITY MO    MCI    [ * ]    [ * ]

32

   KNOXVILLE TN    TYS    [ * ]    [ * ]

33

   LAS VEGAS NV    LAS    [ * ]    [ * ]

34

   LITTLE ROCK AR    LIT    [ * ]    [ * ]

35

   LOS ANGELES CA    LAX    [ * ]    [ * ]

36

   LOUISVILLE KY    SDF    [ * ]    [ * ]

37

   LUBBOCK TX    LBB    [ * ]    [ * ]

38

   MEMPHIS TN    MEM    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 1 and 2

 

         

Originating Operation

    

Air Cargo Network Origin City

  

Service

Point

  

ALL Mail Due
Aviation Supplier

Tuesday through Saturday

  

ALL Mail Due

Aviation Supplier

Sunday

39

   MIAMI FL    MIA    [ * ]    [ * ]

40

   MILWAUKEE WI    MKE    [ * ]    [ * ]

41

   MINNEAPOLIS MN    MSP    [ * ]    [ * ]

42

   MOBILE AL    MOB    [ * ]    [ * ]

43

   NASHUA NH    MHT    [ * ]    [ * ]

44

   NASHVILLE TN    BNA    [ * ]    [ * ]

45

   NEW ORLEANS LA    MSY    [ * ]    [ * ]

46

   NEWARK NJ    EWR    [ * ]    [ * ]

47

   NORFOLK VA    ORF    [ * ]    [ * ]

48

   NY METRO    JFK    [ * ]    [ * ]

49

   OAKLAND CA    OAK    [ * ]    [ * ]

50

   OKLAHOMA CITY OK    OKC    [ * ]    [ * ]

51

   OMAHA NE    OMA    [ * ]    [ * ]

52

   ONTARIO CA    ONT    [ * ]    [ * ]

53

   ORLANDO FL    MCO    [ * ]    [ * ]

54

   PHILADELPHIA PA    PHL    [ * ]    [ * ]

55

   PHOENIX AZ    PHX    [ * ]    [ * ]

56

   PITTSBURGH PA    PIT    [ * ]    [ * ]

57

   PORTLAND OR    PDX    [ * ]    [ * ]

58

   QUAD CITIES IL    MLI    [ * ]    [ * ]

59

   RALEIGH NC    RDU    [ * ]    [ * ]

60

   RENO NV    RNO    [ * ]    [ * ]

61

   RICHMOND VA    RIC    [ * ]    [ * ]

62

   ROCHESTER NY    ROC    [ * ]    [ * ]

63

   SACRAMENTO CA    SMF    [ * ]    [ * ]

64

   SALT LAKE CITY UT    SLC    [ * ]    [ * ]

65

   SAN ANTONIO TX    SAT    [ * ]    [ * ]

66

   SAN DIEGO CA    SAN    [ * ]    [ * ]

67

   SAN FRANCISCO CA    SFO    [ * ]    [ * ]

68

   SAN JUAN PR    SJU    [ * ]    [ * ]

69

   SEATTLE WA    SEA    [ * ]    [ * ]

70

   SHREVEPORT LA    SHV    [ * ]    [ * ]

71

   SIOUX FALLS SD    FSD    [ * ]    [ * ]

72

   SPOKANE WA    GEG    [ * ]    [ * ]

73

   SPRINGFIELD MA    BDL    [ * ]    [ * ]

74

   SPRINGFIELD MO    SGF    [ * ]    [ * ]

75

   SPRINGFIELD IL    SPI    [ * ]    [ * ]

76

   ST. LOUIS MO    STL    [ * ]    [ * ]

77

   TAMPA FL    TPA    [ * ]    [ * ]

78

   TUCSON AZ    TUS    [ * ]    [ * ]

79

   TULSA OK    TUL    [ * ]    [ * ]

80

   WICHITA KS    ICT    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 1 and 2

 

Option 1 and 2

Attachment 3

Operating Plan, Day Network

April 22, 2013

Tuesday through Sunday

 

         

Destinating Operation

    

Air Cargo Network Destination City

  

Service

Point

  

Required Delivery
Time to Postal
Service

Tuesday - Friday

  

Required Delivery
Time to Postal
Service

Saturday

  

Required Delivery
Time to Postal
Service

Sunday

1

   ALBUQUERQUE NM    ABQ    [ * ]    [ * ]    [ * ]

2

   ANCHORAGE AK    ANC    [ * ]    [ * ]    [ * ]

3

   ATLANTA GA    ATL    [ * ]    [ * ]    [ * ]

4

   AUSTIN TX    AUS    [ * ]    [ * ]    [ * ]

5

   BALTIMORE MD    BWI    [ * ]    [ * ]    [ * ]

6

   BILLINGS MT    BIL    [ * ]    [ * ]    [ * ]

7

   BIRMINGHAM AL    BHM    [ * ]    [ * ]    [ * ]

8

   BOISE ID    BOI    [ * ]    [ * ]    [ * ]

9

   BOSTON MA    BOS    [ * ]    [ * ]    [ * ]

10

   CHARLESTON WV    CRW    [ * ]    [ * ]    [ * ]

11

   CHARLOTTE NC    CLT    [ * ]    [ * ]    [ * ]

12

   CHICAGO IL    ORD    [ * ]    [ * ]    [ * ]

13

   CINCINNATI OH    CVG    [ * ]    [ * ]    [ * ]

14

   CLEVELAND OH    CLE    [ * ]    [ * ]    [ * ]

15

   COLUMBUS OH    CMH    [ * ]    [ * ]    [ * ]

16

   DALLAS TX    DFW    [ * ]    [ * ]    [ * ]

17

   DENVER CO    DEN    [ * ]    [ * ]    [ * ]

18

   DES MOINES IA    DSM    [ * ]    [ * ]    [ * ]

19

   DETROIT MI    DTW    [ * ]    [ * ]    [ * ]

20

   DULLES VA    IAD    [ * ]    [ * ]    [ * ]

21

   EL PASO TX    ELP    [ * ]    [ * ]    [ * ]

22

   FARGO ND P&DC    GFK    [ * ]    [ * ]    [ * ]

23

   GRAND RAPIDS MI    GRR    [ * ]    [ * ]    [ * ]

24

   GREAT FALLS MT    GTF    [ * ]    [ * ]    [ * ]

25

   GREENSBORO NC    GSO    [ * ]    [ * ]    [ * ]

26

   HONOLULU HI    HNL    [ * ]    [ * ]    [ * ]

27

   HOUSTON TX    IAH    [ * ]    [ * ]    [ * ]

28

   INDIANAPOLIS IN    IND    [ * ]    [ * ]    [ * ]

29

   JACKSON MS    JAN    [ * ]    [ * ]    [ * ]

30

   JACKSONVILLE FL    JAX    [ * ]    [ * ]    [ * ]

31

   KANSAS CITY MO    MCI    [ * ]    [ * ]    [ * ]

32

   KNOXVILLE TN    TYS    [ * ]    [ * ]    [ * ]

33

   LAS VEGAS NV    LAS    [ * ]    [ * ]    [ * ]

34

   LITTLE ROCK AR    LIT    [ * ]    [ * ]    [ * ]

35

   LOS ANGELES CA    LAX    [ * ]    [ * ]    [ * ]

36

   LOUISVILLE KY    SDF    [ * ]    [ * ]    [ * ]

37

   LUBBOCK TX    LBB    [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 1 and 2

 

         

Destinating Operation

    

Air Cargo Network Destination City

  

Service

Point

  

Required Delivery

Time to Postal
Service

Tuesday - Friday

  

Required Delivery

Time to Postal
Service

Saturday

  

Required Delivery
Time to Postal
Service

Sunday

38

   MEMPHIS TN    MEM    [ * ]    [ * ]    [ * ]

39

   MIAMI FL    MIA    [ * ]    [ * ]    [ * ]

40

   MILWAUKEE WI    MKE    [ * ]    [ * ]    [ * ]

41

   MINNEAPOLIS MN    MSP    [ * ]    [ * ]    [ * ]

42

   MOBILE AL    BFM    [ * ]    [ * ]    [ * ]

43

   NASHUA NH    MHT    [ * ]    [ * ]    [ * ]

44

   NASHVILLE TN    BNA    [ * ]    [ * ]    [ * ]

45

   NEW ORLEANS LA    MSY    [ * ]    [ * ]    [ * ]

46

   NEWARK NJ    EWR    [ * ]    [ * ]    [ * ]

47

   NORFOLK VA    ORF    [ * ]    [ * ]    [ * ]

48

   NY METRO    JFK    [ * ]    [ * ]    [ * ]

49

   OAKLAND CA    OAK    [ * ]    [ * ]    [ * ]

50

   OKLAHOMA CITY OK    OKC    [ * ]    [ * ]    [ * ]

51

   OMAHA NE    OMA    [ * ]    [ * ]    [ * ]

52

   ONTARIO CA    ONT    [ * ]    [ * ]    [ * ]

53

   ORLANDO FL    MCO    [ * ]    [ * ]    [ * ]

54

   PHILADELPHIA PA    PHL    [ * ]    [ * ]    [ * ]

55

   PHOENIX AZ    PHX    [ * ]    [ * ]    [ * ]

56

   PITTSBURGH PA    PIT    [ * ]    [ * ]    [ * ]

57

   PORTLAND OR    PDX    [ * ]    [ * ]    [ * ]

58

   QUAD CITIES IL    MLI    [ * ]    [ * ]    [ * ]

59

   RALEIGH NC    RDU    [ * ]    [ * ]    [ * ]

60

   RENO NV    RNO    [ * ]    [ * ]    [ * ]

61

   RICHMOND VA    RIC    [ * ]    [ * ]    [ * ]

62

   ROCHESTER    ROC    [ * ]    [ * ]    [ * ]

63

   SACRAMENTO CA    SMF    [ * ]    [ * ]    [ * ]

64

   SALT LAKE CITY    SLC    [ * ]    [ * ]    [ * ]

65

   SAN ANTONIO    SAT    [ * ]    [ * ]    [ * ]

66

   SAN DIEGO    SAN    [ * ]    [ * ]    [ * ]

67

   SAN FRANCISCO CA    SFO    [ * ]    [ * ]    [ * ]

68

   SAN JUAN PR**    SJU    [ * ]    [ * ]    [ * ]

69

   SEATTLE WA    SEA    [ * ]    [ * ]    [ * ]

70

   SHREVEPORT LA    SHV    [ * ]    [ * ]    [ * ]

71

   SIOUX FALLS SD    FSD    [ * ]    [ * ]    [ * ]

72

   SPOKANE WA    GEG    [ * ]    [ * ]    [ * ]

73

   SPRINGFIELD MA    BDL    [ * ]    [ * ]    [ * ]

74

   SPRINGFIELD MO    SGF    [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 1 and 2

 

         

Destinating Operation

    

Air Cargo Network Destination City

  

Service

Point

  

Required Delivery
Time to Postal
Service

Tuesday - Friday

  

Required Delivery
Time to Postal
Service

Saturday

  

Required Delivery
Time to Postal
Service

Sunday

75

   SPRINGFIELD IL    SPI    [ * ]    [ * ]    [ * ]

76

   ST. LOUIS MO    STL    [ * ]    [ * ]    [ * ]

77

   TAMPA FL    TPA    [ * ]    [ * ]    [ * ]

78

   TUCSON AZ    TUS    [ * ]    [ * ]    [ * ]

79

   TULSA OK    TUL    [ * ]    [ * ]    [ * ]

80

   WICHITA KS    ICT    [ * ]    [ * ]    [ * ]

 

* All mail is delivered on Sunday at 07:00. The offshore locations have
additional time.

** 75% of the volume capture will be delivered on Day Zero with the balance
delivered on Day +1

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 1 and 2

 

Option 1 and 2

Attachment 3

Operating Plan, Day Network

April 22, 2013

Tender and Delivery Process Codes

 

A      Postal Service Builds ULDs

  

F       Aviation Supplier Unloads ULD into MTE

B      Postal Service Transports ULDs to Ramp

  

G      Aviation Supplier Builds ULDs

C      Postal Service Tenders in MTE

  

H      Aviation Supplier Delivers ULDs to Ramp

D      Postal Service Picks Up MTE

  

I        Aviation Supplier Picks Up ULDs from Plant

E       Postal Service Deck Loads

  

J        Aviation Supplier Delivers ULDs to Plant

  

K      Aviation Supplier Deck Loads

 

    

Air Cargo Network City

  

Service

Point

  

Tender
Code

  

Delivery

Code

1

   ALBUQUERQUE NM    ABQ    A , B    H

2

   ANCHORAGE AK    ANC    A , B    H

3

   ATLANTA GA    ATL    A , B    H

4

   AUSTIN TX    AUS    A , B    H

5

   BALTIMORE MD    BWI    A , B    H

6

   BILLINGS MT    BIL    A , B    H

7

   BIRMINGHAM AL    BHM    E    K

8

   BOISE ID    BOI    A , B    H

9

   BOSTON MA    BOS    A , B    H

10

   CHARLESTON WV    CRW    A , B    H

11

   CHARLOTTE NC    CLT    A , B    H

12

   CHICAGO IL    ORD    A , B    H

13

   CINCINNATI OH    CVG    A , B    H

14

   CLEVELAND OH    CLE    A , B    H

15

   COLUMBUS OH    CMH    A , B    H

16

   DALLAS TX    DFW    A , B    H

17

   DENVER CO    DEN    A , B    H

18

   DES MOINES IA    DSM    A , B    H

19

   DETROIT MI    DTW    A , B    H

20

   DULLES VA    IAD    A , B    H

21

   EL PASO TX    ELP    A , B    H

22

   FARGO ND    GFK    A , B    H

23

   GRAND RAPIDS MI    GRR    A , B    H

24

   GREAT FALLS MT    GTF    A , B    Origin Only

25

   GREENSBORO NC    GSO    A , B    H

26

   HONOLULU HI    HNL    A , B    H

27

   HOUSTON TX    IAH    A , B    H

28

   INDIANAPOLIS IN    IND    A , B    H

29

   JACKSON MS    JAN    E    K

30

   JACKSONVILLE FL    JAX    A , B    H

31

   KANSAS CITY MO    MCI    A , B    H

32

   KNOXVILLE TN    TYS    A , B    H

33

   LAS VEGAS NV    LAS    A , B    H

34

   LITTLE ROCK AR    LIT    A , B    H



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 1 and 2

 

    

Air Cargo Network City

  

Service

Point

  

Tender
Code

  

Delivery

Code

35

   LOS ANGELES CA    LAX    A , B    H

36

   LOUISVILLE KY    SDF    A , B    H

37

   LUBBOCK TX    LBB    A , B    H

38

   MEMPHIS TN    MEM    A , B    H

39

   MIAMI FL    MIA    A , B    H

40

   MILWAUKEE WI    MKE    A , B    H

41

   MINNEAPOLIS MN    MSP    A , B    H

42

   MOBILE AL    MOB    A , B    H

43

   NASHUA NH    MHT    A , I    J

44

   NASHVILLE TN    BNA    E    K

45

   NEW ORLEANS LA    MSY    A , B    H

46

   NEWARK NJ    EWR    A , B    H

47

   NORFOLK VA    ORF    A , B    H

48

   NY METRO    JFK    A , I    J

49

   OAKLAND CA    OAK    A , B    H

50

   OKLAHOMA CITY OK    OKC    A , B    H

51

   OMAHA NE    OMA    A , B    H

52

   ONTARIO CA    ONT    A , B    H

53

   ORLANDO FL    MCO    A , B    H

54

   PHILADELPHIA PA    PHL    A , B    H

55

   PHOENIX AZ    PHX    A , B    H

56

   PITTSBURGH PA    PIT    A , B    H

57

   PORTLAND OR    PDX    A , B    H

58

   QUAD CITIES IL    MLI    E    Origin Only

59

   RALEIGH NC    RDU    A , B    H

60

   RENO NV    RNO    A , B    H

61

   RICHMOND VA    RIC    A , B    H

62

   ROCHESTER NY    ROC    A , I    J

63

   SACRAMENTO CA    SMF    A , B    H

64

   SALT LAKE CITY    SLC    A , B    H

65

   SAN ANTONIO TX    SAT    A , B    H

66

   SAN DIEGO CA    SAN    A , B    H

67

   SAN FRANCISCO CA    SFO    A , B    H

68

   SAN JUAN PR    SJU    A , B    H

69

   SEATTLE WA    SEA    A , B    H

70

   SHREVEPORT LA    SHV    A , B    H

71

   SIOUX FALLS SD    FSD    A , B    H

72

   SPOKANE WA    GEG    A , B    H

73

   SPRINGFIELD MA    BDL    A , B    H

74

   SPRINGFIELD MO    SGF    E    Origin Only

75

   SPRINGFIELD IL    SPI    E    Origin Only

76

   ST. LOUIS MO    STL    E    K

77

   TAMPA FL    TPA    A , B    H

78

   TUCSON AZ    TUS    A , B    H

79

   TULSA OK    TUL    A , B    H

80

   WICHITA KS    ICT    A , B    H



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1 and 2

 

Option 1 and 2

Attachment 4

Operating Plan, Night Network

April 22, 2013

 

              

Originating
Operations

  

Destinating Operations

    

Air Cargo Network City

  

Service

Point

  

ALL Mail Due
Aviation Supplier

Monday - Friday

  

Required Delivery
Time to Postal

Service

Tuesday - Friday

  

Required Delivery
Time to Postal
Service

Saturday

1

   ALBANY NY    ALB    [ * ]    [ * ]    [ * ]

2

   ALBUQUERQUE NM    ABQ    [ * ]    [ * ]    [ * ]

3

   ALLENTOWN PA    ABE    [ * ]    [ * ]    [ * ]

4

   ANCHORAGE AK    ANC    [ * ]    [ * ]    [ * ]

5

   APPLETON WI    ATW    [ * ]    [ * ]    [ * ]

6

   ATLANTA GA    ATL    [ * ]    [ * ]    [ * ]

7

   AUSTIN TX    AUS    [ * ]    [ * ]    [ * ]

8

   BALTIMORE MD    BWI    [ * ]    [ * ]    [ * ]

9

   BANGOR ME    BGR    [ * ]    [ * ]    [ * ]

10

   BATON ROUGE LA    BTR    [ * ]    [ * ]    [ * ]

11

   BEND OR    RDM    [ * ]    [ * ]    [ * ]

12

   BILLINGS MT    BIL    [ * ]    [ * ]    [ * ]

13

   BIRMINGHAM AL    BHM    [ * ]    [ * ]    [ * ]

14

   BISMARK ND    BIS    [ * ]    [ * ]    [ * ]

15

   BOISE ID    BOI    [ * ]    [ * ]    [ * ]

16

   BOSTON MA    BOS    [ * ]    [ * ]    [ * ]

17

   BOZEMAN MT    BZN    [ * ]    [ * ]    [ * ]

18

   BRISTOL TN / VA    TRI    [ * ]    [ * ]    [ * ]

19

   BUFFALO NY    BUF    [ * ]    [ * ]    [ * ]

20

   BURBANK CA    BUR    [ * ]    [ * ]    [ * ]

21

   BURLINGTON VT    BTV    [ * ]    [ * ]    [ * ]

22

   BUTTE MT    BTM    [ * ]    [ * ]    [ * ]

23

   CASPER WY    CPR    [ * ]    [ * ]    [ * ]

24

   CEDAR RAPIDS IA    CID    [ * ]    [ * ]    [ * ]

25

   CHARLESTON WV    CRW    [ * ]    [ * ]    [ * ]

26

   CHARLOTTE NC    CLT    [ * ]    [ * ]    [ * ]

27

   CHATTANOOGA TN    CHA    [ * ]    [ * ]    [ * ]

28

   CHEYENNE WY    CYS    [ * ]    [ * ]    [ * ]

29

   CHICAGO IL (O’Hare)    ORD    [ * ]    [ * ]    [ * ]

30

   CINCINNATI OH    CVG    [ * ]    [ * ]    [ * ]

31

   CLEVELAND OH    CLE    [ * ]    [ * ]    [ * ]

32

   COLORADO SPRINGS CO    COS    [ * ]    [ * ]    [ * ]

33

   COLUMBIA SC    CAE    [ * ]    [ * ]    [ * ]

34

   COLUMBUS OH    CMH    [ * ]    [ * ]    [ * ]

35

   DALLAS TX    DFW    [ * ]    [ * ]    [ * ]

36

   DAYTON OH    DAY    [ * ]    [ * ]    [ * ]

37

   DENVER CO    DEN    [ * ]    [ * ]    [ * ]

38

   DES MOINES IA    DSM    [ * ]    [ * ]    [ * ]

39

   DETROIT MI    DTW    [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1 and 2

 

              

Originating
Operations

  

Destinating Operations

    

Air Cargo Network City

  

Service

Point

  

ALL Mail Due
Aviation Supplier

Monday - Friday

  

Required Delivery
Time to Postal
Service

Tuesday - Friday

  

Required Delivery
Time to Postal
Service

Saturday

40

   DULLES VA    IAD    [ * ]    [ * ]    [ * ]

41

   DULUTH MN    DLH    [ * ]    [ * ]    [ * ]

42

   DURANGO CO    DRO    [ * ]    [ * ]    [ * ]

43

   EL PASO TX    ELP    [ * ]    [ * ]    [ * ]

44

   ELMIRA NY    ELM    [ * ]    [ * ]    [ * ]

45

   EUGENE OR    EUG    [ * ]    [ * ]    [ * ]

46

   FAIRBANKS AK    FAI    [ * ]    [ * ]    [ * ]

47

   FLINT MI    FNT    [ * ]    [ * ]    [ * ]

48

   FORT MYERS FL    RSW    [ * ]    [ * ]    [ * ]

49

   FORT WAYNE IN    FWA    [ * ]    [ * ]    [ * ]

50

   FRESNO CA    FAT    [ * ]    [ * ]    [ * ]

51

   FT LAUDERDALE FL    FLL    [ * ]    [ * ]    [ * ]

52

   GRAND FORKS ND    GFK    [ * ]    [ * ]    [ * ]

53

   GRAND JUNCTION CO    GJT    [ * ]    [ * ]    [ * ]

54

   GRAND RAPIDS MI    GRR    [ * ]    [ * ]    [ * ]

55

   GREAT FALLS MT    GTF    [ * ]    [ * ]    [ * ]

56

   GREENSBORO NC    GSO    [ * ]    [ * ]    [ * ]

57

   GREENVILLE SC    GSP    [ * ]    [ * ]    [ * ]

58

   HARRISBURG PA    MDT    [ * ]    [ * ]    [ * ]

59

   HARTFORD CT    BDL    [ * ]    [ * ]    [ * ]

60

   HONOLULU HI    HNL    [ * ]    [ * ]    [ * ]

61

   HOUSTON TX    IAH    [ * ]    [ * ]    [ * ]

62

   HUNTSVILLE AL    HSV    [ * ]    [ * ]    [ * ]

63

   INDIANAPOLIS IN    IND    [ * ]    [ * ]    [ * ]

64

   JACKSON MS    JAN    [ * ]    [ * ]    [ * ]

65

   JACKSONVILLE FL    JAX    [ * ]    [ * ]    [ * ]

66

   JFK NY    JFK    [ * ]    [ * ]    [ * ]

67

   KALISPELL MT    FCA    [ * ]    [ * ]    [ * ]

68

   KANSAS CITY MO    MCI    [ * ]    [ * ]    [ * ]

69

   KNOXVILLE TN    TYS    [ * ]    [ * ]    [ * ]

70

   LAS VEGAS NV    LAS    [ * ]    [ * ]    [ * ]

71

   LITTLE ROCK AR    LIT    [ * ]    [ * ]    [ * ]

72

   LONG BEACH CA    LGB    [ * ]    [ * ]    [ * ]

73

   LOS ANGELES CA    LAX    [ * ]    [ * ]    [ * ]

74

   LOUISVILLE KY    SDF    [ * ]    [ * ]    [ * ]

75

   LUBBOCK TX    LBB    [ * ]    [ * ]    [ * ]

76

   MADISON WI    MSN    [ * ]    [ * ]    [ * ]

77

   MANCHESTER NH    MHT    [ * ]    [ * ]    [ * ]

78

   MCALLEN TX    MFE    [ * ]    [ * ]    [ * ]

79

   MEDFORD OR    MFR    [ * ]    [ * ]    [ * ]

80

   MEMPHIS TN    MEM    [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1 and 2

 

              

Originating
Operations

  

Destinating Operations

    

Air Cargo Network City

  

Service

Point

  

ALL Mail Due
Aviation Supplier

Monday - Friday

  

Required Delivery
Time to Postal
Service

Tuesday - Friday

  

Required Delivery
Time to Postal
Service

Saturday

81

   MIAMI FL    MIA    [ * ]    [ * ]    [ * ]

82

   MILWAUKEE WI    MKE    [ * ]    [ * ]    [ * ]

83

   MINNEAPOLIS MN    MSP    [ * ]    [ * ]    [ * ]

84

   MINOT ND    MOT    [ * ]    [ * ]    [ * ]

85

   MISSOULA MT    MSO    [ * ]    [ * ]    [ * ]

86

   MOBILE AL    MOB    [ * ]    [ * ]    [ * ]

87

   NASHVILLE TN    BNA    [ * ]    [ * ]    [ * ]

88

   NEW ORLEANS LA    MSY    [ * ]    [ * ]    [ * ]

89

   NEWARK NJ    EWR    [ * ]    [ * ]    [ * ]

90

   NORFOLK VA    ORF    [ * ]    [ * ]    [ * ]

91

   OAKLAND CA    OAK    [ * ]    [ * ]    [ * ]

92

   OKLAHOMA CITY OK    OKC    [ * ]    [ * ]    [ * ]

93

   OMAHA NE    OMA    [ * ]    [ * ]    [ * ]

94

   ONTARIO CA    ONT    [ * ]    [ * ]    [ * ]

95

   ORANGE CNTY AIRPORT    SNA    [ * ]    [ * ]    [ * ]

96

   ORLANDO FL    MCO    [ * ]    [ * ]    [ * ]

97

   PALM BEACH FL    PBI    [ * ]    [ * ]    [ * ]

98

   PASCO WA    PSC    [ * ]    [ * ]    [ * ]

99

   PEORIA IL    PIA    [ * ]    [ * ]    [ * ]

100

   PHILADELPHIA PA    PHL    [ * ]    [ * ]    [ * ]

101

   PHOENIX AZ    PHX    [ * ]    [ * ]    [ * ]

102

   PITTSBURGH PA    PIT    [ * ]    [ * ]    [ * ]

103

   POCATELLO ID    PIH    [ * ]    [ * ]    [ * ]

104

   PORTLAND ME    PWM    [ * ]    [ * ]    [ * ]

105

   PORTLAND OR    PDX    [ * ]    [ * ]    [ * ]

106

   PRESQUE ISLE ME    PQI    [ * ]    [ * ]    [ * ]

107

   PROVIDENCE RI    PVD    [ * ]    [ * ]    [ * ]

108

   RALEIGH NC    RDU    [ * ]    [ * ]    [ * ]

109

   RAPID CITY SD    RAP    [ * ]    [ * ]    [ * ]

110

   RENO NV    RNO    [ * ]    [ * ]    [ * ]

111

   RICHMOND VA    RIC    [ * ]    [ * ]    [ * ]

112

   ROANOKE VA    ROA    [ * ]    [ * ]    [ * ]

113

   ROCHESTER MN    RST    [ * ]    [ * ]    [ * ]

114

   ROCHESTER NY    ROC    [ * ]    [ * ]    [ * ]

115

   ROCK SPRINGS WY    RKS    [ * ]    [ * ]    [ * ]

116

   SACRAMENTO CA    SMF    [ * ]    [ * ]    [ * ]

117

   SALT LAKE CITY UT    SLC    [ * ]    [ * ]    [ * ]

118

   SAN ANTONIO TX    SAT    [ * ]    [ * ]    [ * ]

119

   SAN DIEGO CA    SAN    [ * ]    [ * ]    [ * ]

120

   SAN FRANCISCO CA    SFO    [ * ]    [ * ]    [ * ]

121

   SAN JOSE CA    SJC    [ * ]    [ * ]    [ * ]

122

   SAN JUAN PR    SJU    [ * ]    [ * ]    [ * ]

123

   SAVANNAH GA    SAV    [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1 and 2

 

              

Originating
Operations

  

Destinating Operations

    

Air Cargo Network City

  

Service

Point

  

ALL Mail Due
Aviation Supplier

Monday - Friday

  

Required Delivery
Time to Postal
Service

Tuesday - Friday

  

Required Delivery
Time to Postal

Service

Saturday

124

   SEATTLE WA    SEA    [ * ]    [ * ]    [ * ]

125

   SHREVEPORT LA    SHV    [ * ]    [ * ]    [ * ]

126

   SIOUX CITY IA    SUX    [ * ]    [ * ]    [ * ]

127

   SOUIX FALLS SD    FSD    [ * ]    [ * ]    [ * ]

128

   SOUTH BEND IN    SBN    [ * ]    [ * ]    [ * ]

129

   SPOKANE WA    GEG    [ * ]    [ * ]    [ * ]

130

   SPRINGFIELD MO    SGF    [ * ]    [ * ]    [ * ]

131

   ST CLOUD MN    STC    [ * ]    [ * ]    [ * ]

132

   ST LOUIS MO    STL    [ * ]    [ * ]    [ * ]

133

   STEWART NY    SWF    [ * ]    [ * ]    [ * ]

134

   SYRACUSE NY    SYR    [ * ]    [ * ]    [ * ]

135

   TALLAHASSEE FL    TLH    [ * ]    [ * ]    [ * ]

136

   TAMPA FL    TPA    [ * ]    [ * ]    [ * ]

137

   TRAVERSE CITY MI    TVC    [ * ]    [ * ]    [ * ]

138

   TUCSON AZ    TUS    [ * ]    [ * ]    [ * ]

139

   TULSA OK    TUL    [ * ]    [ * ]    [ * ]

140

   TWIN FALLS ID    TWF    [ * ]    [ * ]    [ * ]

141

   WATERLOO IA    ALO    [ * ]    [ * ]    [ * ]

142

   WAUSAU WI    CWA    [ * ]    [ * ]    [ * ]

143

   WENATCHEE WA    EAT    [ * ]    [ * ]    [ * ]

144

   WICHITA KS    ICT    [ * ]    [ * ]    [ * ]

145

   YAKIMA WA    YKM    [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1 and 2

 

Option 1 and 2

Attachment 4

Operating Plan, Night Network

April 22, 2013

Tender and Delivery Process Codes

 

A Postal Service Builds ULDs

 

B Postal Service Transports ULDs to Ramp

 

C Postal Service Transports Loose Volume to and from Aviation Supplier Location
other than Airport Ramp

 

D Postal Service Transports Loose Volumes to and from Aviation Supplier Ramp

 

E Aviation Supplier Picks Up ULDs

 

F Aviation Supplier Delivers in ULDs

 

G Aviation Supplier Delivers Volume Loose to a Postal Service Designated
Location

 

    

Air Cargo Network City

  

Service
Point

  

Tender
Code

  

Delivery
Code

1

   ALBANY NY    ALB    D    D

2

   ALBURQUERQUE NM    ABQ    D    D

3

   ALLENTOWN PA    ABE    D    Origin Only

4

   ANCHORAGE AK    ANC    D    D

5

   APPLETON WI    ATW    D    D

6

   ATLANTA GA    ATL    E    D

7

   AUSTIN (Air Stop) TX    AUS    D    D

8

   BALTIMORE MD    BWI    D    D

9

   BANGOR ME    BGR    D    D

10

   BATON ROUGE LA    BTR    D    D

11

   BEND OR    RDM    D    Origin Only

12

   BILLINGS MT    BIL    D    D

13

   BIRMINGHAM AL    BHM    D    D

14

   BISMARK ND    BIS    D    Origin Only

15

   BOISE ID    BOI    E    F

16

   BOSTON MA    BOS    D    D

17

   BOZEMAN MT    BZN    D    Origin Only

18

   BRISTOL TN / VA    TRI    D    Origin Only

19

   BUFFALO NY    BUF    D    D

20

   BURBANK CA    BUR    D    D

21

   BURLINGTON VT    BTV    D    D

22

   BUTTE MT    BTM    D    Origin Only

23

   CASPER WY    CPR    D    Origin Only

24

   CEDAR RAPIDS IA    CID    D    D

25

   CHARLESTON WV    CRW    D    D

26

   CHARLOTTE NC    CLT    D    D

27

   CHATTANOOGA P&DC TN    CHA    D    D

28

   CHEYENNE WY    CYS    D    Origin Only

29

   CHICAGO IL    ORD    D    D

30

   CINCINNATI OH    CVG    D    D

31

   CLEVELAND OH    CLE    D    D



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1 and 2

 

    

Air Cargo Network City

  

Service
Point

  

Tender
Code

  

Delivery
Code

32

   COLORADO SPRINGS CO    COS    D    D

33

   COLUMBIA SC    CAE    D    D

34

   COLUMBUS OH    CMH    D    D

35

   DALLAS TX    DFW    D    D

36

   DAYTON OH    DAY    D    D

37

   DENVER CO    DEN    D    D

38

   DES MOINES IA    DSM    D    D

39

   DETROIT MI    DTW    D    D

40

   DULLES VA    IAD    D    D

41

   DULUTH MN    DLH    D    D

42

   DURANGO CO    DRO    D    Origin Only

43

   EL PASO TX    ELP    D    D

44

   ELM NY    ELM    D    D

45

   EUGENE OR    EUG    D    Origin Only

46

   FAIRBANKS AK    FAI    D    Origin Only

47

   FLINT P&DC MI    FNT    D    D

48

   FORT MYERS P&DC FL    RSW    E    F

49

   FORT WAYNE IN P&DC    FWA    D    D

50

   FRESNO CA    FAT    D    D

51

   FT LAUDERDALE FL    FLL    D    F

52

   GRAND FORKS ND    GFK    D    D

53

   GRAND JUNCTION CO    GJT    D    Origin Only

54

   GRAND RAPIDS MI    GRR    D    D

55

   GREAT FALLS MT    GTF    D    D

56

   GREENSBORO NC    GSO    D    D

57

   GREENVILLE SC    GSP    D    D

58

   HARRISBURG PA    MDT    D    D

59

   HARTFORD CT    BDL    D    D

60

   HONOLULU HI    HNL    D    D

61

   HOUSTON TX    IAH    D    D

62

   HUNTSVILLE P&DF AL    HSV    D    D

63

   INDIANAPOLIS IN    IND    D    D

64

   JACKSON MS    JAN    C    C

65

   JACKSONVILLE FL    JAX    E    F

66

   JFK NY    JFK    BD    D

67

   KALISPELL MT    FCA    D    Origin Only

68

   KANSAS CITY MO    MCI    D    D

69

   KNOXVILLE TN    TYS    D    D

70

   LAS VEGAS NV    LAS    D    D

71

   LITTLE ROCK AR    LIT    C    C

72

   LONG BEACH CA    LGB    D    Origin Only

73

   LOS ANGELES CA    LAX    D    D

74

   LOUISVILLE KY    SDF    D    D

75

   LUBBOCK TX    LBB    D    D

76

   MADISON WI    MSN    D    D

77

   MANCHESTER NH    MHT    D    D

78

   MCALLEN TX    MFE    D    Origin Only

79

   MEDFORD OR    MFR    D    Origin Only



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1 and 2

 

    

Air Cargo Network City

  

Service

Point

  

Tender
Code

  

Delivery
Code

80

   MEMPHIS TN    MEM    D    D

81

   MIAMI FL    MIA    D    F/D

82

   MILWAUKEE WI    MKE    D    D

83

   MINNEAPOLIS MN    MSP    D    D

84

   MINOT ND    MOT    D    Origin Only

85

   MISSOULA MT    MSO    D    Origin Only

86

   MOBILE AL    MOB    D    D

87

   NASHVILLE TN    BNA    D    D

88

   NEW ORLEANS LA    MSY    D    D

89

   NEWARK NJ    EWR    E    F

90

   NORFOLK VA    ORF    D    D

91

   OAKLAND CA    OAK    D    D

92

   OKLAHOMA CITY OK    OKC    D    D

93

   OMAHA NE    OMA    D    D

94

   ONTARIO CA    ONT    D    D

95

   ORANGE COUNTY AIRPORT    SNA    D    Origin Only

96

   ORLANDO FL    MCO    A    D

97

   PALM BEACH FL    PBI    D    D (T-F) /G (Sat)

98

   PASCO WA    PSC    D    Origin Only

99

   PEORIA MPO IL    PIA    D    D

100

   PHILADELPHIA PA    PHL    D    D

101

   PHOENIX AZ    PHX    D    D

102

   PITTSBURGH PA    PIT    D/E    D

103

   POCATELLO ID    PIH    D    Origin Only

104

   PORTLAND ME    PWM    D    D

105

   PORTLAND OR    PDX    D    D

106

   PRESQUE ISLE ME    PQI    D    D

107

   PROVIDENCE RI    PVD    D    D

108

   RALEIGH NC    RDU    D    D

109

   RAPID CITY SD    RAP    D    Origin Only

110

   RENO NV    RNO    D    D

111

   RICHMOND VA    RIC    D    D

112

   ROANOKE VA    ROA    D    D

113

   ROCHESTER MN    RST    D    D

114

   ROCHESTER NY    ROC    D    D

115

   ROCK SPRINGS WY    RKS    D    Origin Only

116

   SACRAMENTO CA    SMF    D    D

117

   SALT LAKE CITY UT    SLC    E    F

118

   SAN ANTONIO TX    SAT    D    D

119

   SAN DIEGO CA    SAN    D    D

120

   SAN FRANCISCO CA    SFO    E/D    F/D

121

   SAN JOSE CA    SJC    D    D

122

   SAN JUAN PR    SJU    D    D

123

   SAVANNAH P&DF GA    SAV    D    D

124

   SEATTLE WA    SEA    D    D

125

   SHREVEPORT LA    SHV    D    D

126

   SIOUX CITY IA    SUX    D    Origin Only

127

   SOUIX FALLS SD    FSD    D    D



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1 and 2

 

    

Air Cargo Network City

  

Service

Point

  

Tender
Code

  

Delivery
Code

128

   SOUTH BEND IN P&DC    SBN    D    D

129

   SPOKANE WA    GEG    D    D

130

   SPRINGFIELD MO    SGF    D    D

131

   ST CLOUD MN    STC    D    Origin Only

132

   ST LOUIS MO    STL    D    D

133

   STEWART NY 125    SWF    D    D

134

   SYRACUSE NY    SYR    D    D

135

   TALLAHASSEE P&DF FL    TLH    D    D

136

   TAMPA FL    TPA    A    D

137

   TRAVERSE CITY MI    TVC    D    D

138

   TUCSON AZ    TUS    D    D

139

   TULSA OK    TUL    D    D

140

   TWIN FALLS ID    TWF    D    Origin Only

141

   WATERLOO IA    ALO    D    Origin Only

142

   WAUSAU WI    CWA    D    D

143

   WENATCHEE WA    EAT    D    Origin Only

144

   WICHITA KS    ICT    D    D

145

   YAKIMA WA    YKM    D    Origin Only



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 1

 

Option 1

Attachment 3

Operating Plan, Day Network

April 22, 2013

Tuesday through Sunday

 

         

Originating Operation

    

Air Cargo Network Origin City

  

Service

Point

  

ALL Mail Due

Aviation Supplier

Tuesday through Saturday

  

ALL Mail Due

Aviation Supplier

Sunday

1

   ALBUQUERQUE NM    ABQ    [ * ]    [ * ]

2

   ANCHORAGE AK    ANC    [ * ]    [ * ]

3

   ATLANTA GA    ATL    [ * ]    [ * ]

4

   AUSTIN TX    AUS    [ * ]    [ * ]

5

   BALTIMORE MD    BWI    [ * ]    [ * ]

6

   BILLINGS MT    BIL    [ * ]    [ * ]

7

   BIRMINGHAM AL    BHM    [ * ]    [ * ]

8

   BOISE ID AMF    BOI    [ * ]    [ * ]

9

   BOSTON MA    BOS    [ * ]    [ * ]

10

   CHARLESTON WV    CRW    [ * ]    [ * ]

11

   CHARLOTTE NC    CLT    [ * ]    [ * ]

12

   CHICAGO IL    ORD    [ * ]    [ * ]

13

   CINCINNATI OH    CVG    [ * ]    [ * ]

14

   CLEVELAND OH    CLE    [ * ]    [ * ]

15

   COLUMBUS OH    CMH    [ * ]    [ * ]

16

   DALLAS TX    DFW    [ * ]    [ * ]

17

   DENVER CO    DEN    [ * ]    [ * ]

18

   DES MOINES IA    DSM    [ * ]    [ * ]

19

   DETROIT MI    DTW    [ * ]    [ * ]

20

   DULLES VA    IAD    [ * ]    [ * ]

21

   EL PASO TX    ELP    [ * ]    [ * ]

22

   FARGO ND    GFK    [ * ]    [ * ]

23

   GRAND RAPIDS MI    GRR    [ * ]    [ * ]

24

   GREAT FALLS MT    GTF    [ * ]    [ * ]

25

   GREENSBORO NC    GSO    [ * ]    [ * ]

26

   HONOLULU HI    HNL    [ * ]    [ * ]

27

   HOUSTON TX    IAH    [ * ]    [ * ]

28

   INDIANAPOLIS IN    IND    [ * ]    [ * ]

29

   JACKSON MS    JAN    [ * ]    [ * ]

30

   JACKSONVILLE FL    JAX    [ * ]    [ * ]

31

   KANSAS CITY MO    MCI    [ * ]    [ * ]

32

   KNOXVILLE TN    TYS    [ * ]    [ * ]

33

   LAS VEGAS NV    LAS    [ * ]    [ * ]

34

   LITTLE ROCK AR    LIT    [ * ]    [ * ]

35

   LOS ANGELES CA    LAX    [ * ]    [ * ]

36

   LOUISVILLE KY    SDF    [ * ]    [ * ]

37

   LUBBOCK TX    LBB    [ * ]    [ * ]

38

   MEMPHIS TN    MEM    [ * ]    [ * ]

39

   MIAMI FL    MIA    [ * ]    [ * ]

40

   MILWAUKEE WI    MKE    [ * ]    [ * ]

41

   MINNEAPOLIS MN    MSP    [ * ]    [ * ]

42

   MOBILE AL    MOB    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 1

 

         

Originating Operation

    

Air Cargo Network Origin City

  

Service

Point

  

ALL Mail Due

Aviation Supplier

Tuesday through Saturday

  

ALL Mail Due

Aviation Supplier

Sunday

43

   NASHUA NH    MHT    [ * ]    [ * ]

44

   NASHVILLE TN    BNA    [ * ]    [ * ]

45

   NEW ORLEANS LA    MSY    [ * ]    [ * ]

46

   NEWARK NJ    EWR    [ * ]    [ * ]

47

   NORFOLK VA    ORF    [ * ]    [ * ]

48

   NY METRO    JFK    [ * ]    [ * ]

49

   OAKLAND CA    OAK    [ * ]    [ * ]

50

   OKLAHOMA CITY OK    OKC    [ * ]    [ * ]

51

   OMAHA NE    OMA    [ * ]    [ * ]

52

   ONTARIO CA    ONT    [ * ]    [ * ]

53

   ORLANDO FL    MCO    [ * ]    [ * ]

54

   PHILADELPHIA PA    PHL    [ * ]    [ * ]

55

   PHOENIX AZ    PHX    [ * ]    [ * ]

56

   PITTSBURGH PA    PIT    [ * ]    [ * ]

57

   PORTLAND OR    PDX    [ * ]    [ * ]

58

   QUAD CITIES IL    MLI    [ * ]    [ * ]

59

   RALEIGH NC    RDU    [ * ]    [ * ]

60

   RENO NV    RNO    [ * ]    [ * ]

61

   RICHMOND VA    RIC    [ * ]    [ * ]

62

   ROCHESTER NY    ROC    [ * ]    [ * ]

63

   SACRAMENTO CA    SMF    [ * ]    [ * ]

64

   SALT LAKE CITY UT    SLC    [ * ]    [ * ]

65

   SAN ANTONIO TX    SAT    [ * ]    [ * ]

66

   SAN DIEGO CA    SAN    [ * ]    [ * ]

67

   SAN FRANCISCO CA    SFO    [ * ]    [ * ]

68

   SAN JUAN PR    SJU    [ * ]    [ * ]

69

   SEATTLE WA    SEA    [ * ]    [ * ]

70

   SHREVEPORT LA    SHV    [ * ]    [ * ]

71

   SIOUX FALLS SD    FSD    [ * ]    [ * ]

72

   SPOKANE WA    GEG    [ * ]    [ * ]

73

   SPRINGFIELD MA    BDL    [ * ]    [ * ]

74

   SPRINGFIELD MO    SGF    [ * ]    [ * ]

75

   SPRINGFIELD IL    SPI    [ * ]    [ * ]

76

   ST. LOUIS MO    STL    [ * ]    [ * ]

77

   TAMPA FL    TPA    [ * ]    [ * ]

78

   TUCSON AZ    TUS    [ * ]    [ * ]

79

   TULSA OK    TUL    [ * ]    [ * ]

80

   WICHITA KS    ICT    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 1

 

Option 1

Attachment 3

Operating Plan, Day Network

April 22, 2013

Tuesday through Sunday

 

         

Destinating Operation

    

Air Cargo Network Destination City

  

Service
Point

  

Required Delivery
Time to Postal

Service

Tuesday - Friday

  

Required Delivery
Time to Postal

Service

Saturday

  

Required Delivery

Time to Postal

Service

Sunday

1

   ALBUQUERQUE NM    ABQ    [ * ]    [ * ]    [ * ]

2

   ANCHORAGE AK    ANC    [ * ]    [ * ]    [ * ]

3

   ATLANTA GA    ATL    [ * ]    [ * ]    [ * ]

4

   AUSTIN TX    AUS    [ * ]    [ * ]    [ * ]

5

   BALTIMORE MD    BWI    [ * ]    [ * ]    [ * ]

6

   BILLINGS MT    BIL    [ * ]    [ * ]    [ * ]

7

   BIRMINGHAM AL    BHM    [ * ]    [ * ]    [ * ]

8

   BOISE ID    BOI    [ * ]    [ * ]    [ * ]

9

   BOSTON MA    BOS    [ * ]    [ * ]    [ * ]

10

   CHARLESTON WV    CRW    [ * ]    [ * ]    [ * ]

11

   CHARLOTTE NC    CLT    [ * ]    [ * ]    [ * ]

12

   CHICAGO IL    ORD    [ * ]    [ * ]    [ * ]

13

   CINCINNATI OH    CVG    [ * ]    [ * ]    [ * ]

14

   CLEVELAND OH    CLE    [ * ]    [ * ]    [ * ]

15

   COLUMBUS OH    CMH    [ * ]    [ * ]    [ * ]

16

   DALLAS TX    DFW    [ * ]    [ * ]    [ * ]

17

   DENVER CO    DEN    [ * ]    [ * ]    [ * ]

18

   DES MOINES IA    DSM    [ * ]    [ * ]    [ * ]

19

   DETROIT MI    DTW    [ * ]    [ * ]    [ * ]

20

   DULLES VA    IAD    [ * ]    [ * ]    [ * ]

21

   EL PASO TX    ELP    [ * ]    [ * ]    [ * ]

22

   FARGO ND P&DC    GFK    [ * ]    [ * ]    [ * ]

23

   GRAND RAPIDS MI    GRR    [ * ]    [ * ]    [ * ]

24

   GREAT FALLS MT    GTF    [ * ]    [ * ]    [ * ]

25

   GREENSBORO NC    GSO    [ * ]    [ * ]    [ * ]

26

   HONOLULU HI    HNL    [ * ]    [ * ]    [ * ]

27

   HOUSTON TX    IAH    [ * ]    [ * ]    [ * ]

28

   INDIANAPOLIS IN    IND    [ * ]    [ * ]    [ * ]

29

   JACKSON MS    JAN    [ * ]    [ * ]    [ * ]

30

   JACKSONVILLE FL    JAX    [ * ]    [ * ]    [ * ]

31

   KANSAS CITY MO    MCI    [ * ]    [ * ]    [ * ]

32

   KNOXVILLE TN    TYS    [ * ]    [ * ]    [ * ]

33

   LAS VEGAS NV    LAS    [ * ]    [ * ]    [ * ]

34

   LITTLE ROCK AR    LIT    [ * ]    [ * ]    [ * ]

35

   LOS ANGELES CA    LAX    [ * ]    [ * ]    [ * ]

36

   LOUISVILLE KY    SDF    [ * ]    [ * ]    [ * ]

37

   LUBBOCK TX    LBB    [ * ]    [ * ]    [ * ]

38

   MEMPHIS TN    MEM    [ * ]    [ * ]    [ * ]

39

   MIAMI FL    MIA    [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 1

 

              

Destinating Operation

    

Air Cargo Network Destination City

  

Service

Point

  

Required Delivery
Time to Postal
Service

Tuesday - Friday

  

Required Delivery
Time to Postal
Service

Saturday

  

Required Delivery
Time to Postal
Service

Sunday

40

   MILWAUKEE WI    MKE    [ * ]    [ * ]    [ * ]

41

   MINNEAPOLIS MN    MSP    [ * ]    [ * ]    [ * ]

42

   MOBILE AL    BFM    [ * ]    [ * ]    [ * ]

43

   NASHUA NH    MHT    [ * ]    [ * ]    [ * ]

44

   NASHVILLE TN    BNA    [ * ]    [ * ]    [ * ]

45

   NEW ORLEANS LA    MSY    [ * ]    [ * ]    [ * ]

46

   NEWARK NJ    EWR    [ * ]    [ * ]    [ * ]

47

   NORFOLK VA    ORF    [ * ]    [ * ]    [ * ]

48

   NY METRO    JFK    [ * ]    [ * ]    [ * ]

49

   OAKLAND CA    OAK    [ * ]    [ * ]    [ * ]

50

   OKLAHOMA CITY OK    OKC    [ * ]    [ * ]    [ * ]

51

   OMAHA NE    OMA    [ * ]    [ * ]    [ * ]

52

   ONTARIO CA    ONT    [ * ]    [ * ]    [ * ]

53

   ORLANDO FL    MCO    [ * ]    [ * ]    [ * ]

54

   PHILADELPHIA PA    PHL    [ * ]    [ * ]    [ * ]

55

   PHOENIX AZ    PHX    [ * ]    [ * ]    [ * ]

56

   PITTSBURGH PA    PIT    [ * ]    [ * ]    [ * ]

57

   PORTLAND OR    PDX    [ * ]    [ * ]    [ * ]

58

   QUAD CITIES IL    MLI    [ * ]    [ * ]    [ * ]

59

   RALEIGH NC    RDU    [ * ]    [ * ]    [ * ]

60

   RENO NV    RNO    [ * ]    [ * ]    [ * ]

61

   RICHMOND VA    RIC    [ * ]    [ * ]    [ * ]

62

   ROCHESTER    ROC    [ * ]    [ * ]    [ * ]

63

   SACRAMENTO CA    SMF    [ * ]    [ * ]    [ * ]

64

   SALT LAKE CITY    SLC    [ * ]    [ * ]    [ * ]

65

   SAN ANTONIO    SAT    [ * ]    [ * ]    [ * ]

66

   SAN DIEGO    SAN    [ * ]    [ * ]    [ * ]

67

   SAN FRANCISCO CA    SFO    [ * ]    [ * ]    [ * ]

68

   SAN JUAN PR    SJU    [ * ]    [ * ]    [ * ]

69

   SEATTLE WA    SEA    [ * ]    [ * ]    [ * ]

70

   SHREVEPORT LA    SHV    [ * ]    [ * ]    [ * ]

71

   SIOUX FALLS SD    FSD    [ * ]    [ * ]    [ * ]

72

   SPOKANE WA    GEG    [ * ]    [ * ]    [ * ]

73

   SPRINGFIELD MA    BDL    [ * ]    [ * ]    [ * ]

74

   SPRINGFIELD MO    SGF    [ * ]    [ * ]    [ * ]

75

   SPRINGFIELD IL    SPI    [ * ]    [ * ]    [ * ]

76

   ST. LOUIS MO    STL    [ * ]    [ * ]    [ * ]

77

   TAMPA FL    TPA    [ * ]    [ * ]    [ * ]

78

   TUCSON AZ    TUS    [ * ]    [ * ]    [ * ]

79

   TULSA OK    TUL    [ * ]    [ * ]    [ * ]

80

   WICHITA KS    ICT    [ * ]    [ * ]    [ * ]

 

* All mail is delivered on Sunday at 07:00. The offshore locations have
additional time.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 1

 

Option 1

Attachment 3

Operating Plan, Day Network

April 22, 2013

Tender and Delivery Process Codes

 

A

   Postal Service Builds ULDs    F    Aviation Supplier Unloads ULD into MTE

B

   Postal Service Transports ULDs to Ramp    G    Aviation Supplier Builds ULDs

C

   Postal Service Tenders in MTE    H    Aviation Supplier Delivers ULDs to Ramp

D

   Postal Service Picks Up MTE    I    Aviation Supplier Picks Up ULDs from
Plant

E

   Postal Service Deck Loads    J    Aviation Supplier Delivers ULDs to Plant   
   K    Aviation Supplier Deck Loads

 

    

Air Cargo Network City

  

Service
Point

  

Tender
Code

  

Delivery
Code

1

   ALBUQUERQUE NM    ABQ    A , B    H

2

   ANCHORAGE AK    ANC    A , B    H

3

   ATLANTA GA    ATL    A , B    H

4

   AUSTIN TX    AUS    A , B    H

5

   BALTIMORE MD    BWI    A , B    H

6

   BILLINGS MT    BIL    A , B    H

7

   BIRMINGHAM AL    BHM    E    K

8

   BOISE ID    BOI    A , B    H

9

   BOSTON MA    BOS    A , B    H

10

   CHARLESTON WV    CRW    A , B    H

11

   CHARLOTTE NC    CLT    A , B    H

12

   CHICAGO IL    ORD    A , B    H

13

   CINCINNATI OH    CVG    A , B    H

14

   CLEVELAND OH    CLE    A , B    H

15

   COLUMBUS OH    CMH    A , B    H

16

   DALLAS TX    DFW    A , B    H

17

   DENVER CO    DEN    A , B    H

18

   DES MOINES IA    DSM    A , B    H

19

   DETROIT MI    DTW    A , B    H

20

   DULLES VA    IAD    A , B    H

21

   EL PASO TX    ELP    A , B    H

22

   FARGO ND    GFK    A , B    H

23

   GRAND RAPIDS MI    GRR    A , B    H

24

   GREAT FALLS MT    GTF    A , B    Origin Only

25

   GREENSBORO NC    GSO    A , B    H

26

   HONOLULU HI    HNL    A , B    H

27

   HOUSTON TX    IAH    A , B    H

28

   INDIANAPOLIS IN    IND    A , B    H

29

   JACKSON MS    JAN    E    K

30

   JACKSONVILLE FL    JAX    A , B    H

31

   KANSAS CITY MO    MCI    A , B    H

32

   KNOXVILLE TN    TYS    A , B    H

33

   LAS VEGAS NV    LAS    A , B    H

34

   LITTLE ROCK AR    LIT    A , B    H

35

   LOS ANGELES CA    LAX    A , B    H

36

   LOUISVILLE KY    SDF    A , B    H



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 1

 

 

    

Air Cargo Network City

  

Service
Point

  

Tender
Code

  

Delivery
Code

37

   LUBBOCK TX    LBB    A , B    H

38

   MEMPHIS TN    MEM    A , B    H

39

   MIAMI FL    MIA    A , B    H

40

   MILWAUKEE WI    MKE    A , B    H

41

   MINNEAPOLIS MN    MSP    A , B    H

42

   MOBILE AL    MOB    A , B    H

43

   NASHUA NH    MHT    A , I    J

44

   NASHVILLE TN    BNA    E    K

45

   NEW ORLEANS LA    MSY    A , B    H

46

   NEWARK NJ    EWR    A , B    H

47

   NORFOLK VA    ORF    A , B    H

48

   NY METRO    JFK    A , I    J

49

   OAKLAND CA    OAK    A , B    H

50

   OKLAHOMA CITY OK    OKC    A , B    H

51

   OMAHA NE    OMA    A , B    H

52

   ONTARIO CA    ONT    A , B    H

53

   ORLANDO FL    MCO    A , B    H

54

   PHILADELPHIA PA    PHL    A , B    H

55

   PHOENIX AZ    PHX    A , B    H

56

   PITTSBURGH PA    PIT    A , B    H

57

   PORTLAND OR    PDX    A , B    H

58

   QUAD CITIES IL    MLI    E    Origin Only

59

   RALEIGH NC    RDU    A , B    H

60

   RENO NV    RNO    A , B    H

61

   RICHMOND VA    RIC    A , B    H

62

   ROCHESTER NY    ROC    A , I    J

63

   SACRAMENTO CA    SMF    A , B    H

64

   SALT LAKE CITY    SLC    A , B    H

65

   SAN ANTONIO TX    SAT    A , B    H

66

   SAN DIEGO CA    SAN    A , B    H

67

   SAN FRANCISCO CA    SFO    A , B    H

68

   SAN JUAN PR    SJU    A , B    H

69

   SEATTLE WA    SEA    A , B    H

70

   SHREVEPORT LA    SHV    A , B    H

71

   SIOUX FALLS SD    FSD    A , B    H

72

   SPOKANE WA    GEG    A , B    H

73

   SPRINGFIELD MA    BDL    A , B    H

74

   SPRINGFIELD MO    SGF    E    Origin Only

75

   SPRINGFIELD IL    SPI    E    Origin Only

76

   ST. LOUIS MO    STL    E    K

77

   TAMPA FL    TPA    A , B    H

78

   TUCSON AZ    TUS    A , B    H

79

   TULSA OK    TUL    A , B    H

80

   WICHITA KS    ICT    A , B    H



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1

 

Option 1

Attachment 4

Operating Plan, Night Network

April 22, 2013

 

              

Originating
Operations

  

Destinating Operations

    

Air Cargo Network City

  

Service

Point

  

ALL Mail Due
Aviation Supplier

Monday - Friday

  

Required Delivery
Time to Postal Service

Tuesday - Friday

  

Required Delivery
Time to Postal
Service

Saturday

1

   ALBANY NY    ALB    [ * ]    [ * ]    [ * ]

2

   ALBUQUERQUE NM    ABQ    [ * ]    [ * ]    [ * ]

3

   ALLENTOWN PA    ABE    [ * ]    [ * ]    [ * ]

4

   ANCHORAGE AK    ANC    [ * ]    [ * ]    [ * ]

5

   APPLETON WI    ATW    [ * ]    [ * ]    [ * ]

6

   ATLANTA GA    ATL    [ * ]    [ * ]    [ * ]

7

   AUSTIN TX    AUS    [ * ]    [ * ]    [ * ]

8

   BALTIMORE MD    BWI    [ * ]    [ * ]    [ * ]

9

   BANGOR ME    BGR    [ * ]    [ * ]    [ * ]

10

   BATON ROUGE LA    BTR    [ * ]    [ * ]    [ * ]

11

   BEND OR    RDM    [ * ]    [ * ]    [ * ]

12

   BILLINGS MT    BIL    [ * ]    [ * ]    [ * ]

13

   BIRMINGHAM AL    BHM    [ * ]    [ * ]    [ * ]

14

   BISMARK ND    BIS    [ * ]    [ * ]    [ * ]

15

   BOISE ID    BOI    [ * ]    [ * ]    [ * ]

16

   BOSTON MA    BOS    [ * ]    [ * ]    [ * ]

17

   BOZEMAN MT    BZN    [ * ]    [ * ]    [ * ]

18

   BRISTOL TN / VA    TRI    [ * ]    [ * ]    [ * ]

19

   BUFFALO NY    BUF    [ * ]    [ * ]    [ * ]

20

   BURBANK CA    BUR    [ * ]    [ * ]    [ * ]

21

   BURLINGTON VT    BTV    [ * ]    [ * ]    [ * ]

22

   BUTTE MT    BTM    [ * ]    [ * ]    [ * ]

23

   CASPER WY    CPR    [ * ]    [ * ]    [ * ]

24

   CEDAR RAPIDS IA    CID    [ * ]    [ * ]    [ * ]

25

   CHARLESTON WV    CRW    [ * ]    [ * ]    [ * ]

26

   CHARLOTTE NC    CLT    [ * ]    [ * ]    [ * ]

27

   CHATTANOOGA TN    CHA    [ * ]    [ * ]    [ * ]

28

   CHEYENNE WY    CYS    [ * ]    [ * ]    [ * ]

29

   CHICAGO IL (O’Hare)    ORD    [ * ]    [ * ]    [ * ]

30

   CINCINNATI OH    CVG    [ * ]    [ * ]    [ * ]

31

   CLEVELAND OH    CLE    [ * ]    [ * ]    [ * ]

32

   COLORADO SPRINGS CO    COS    [ * ]    [ * ]    [ * ]

33

   COLUMBIA SC    CAE    [ * ]    [ * ]    [ * ]

34

   COLUMBUS OH    CMH    [ * ]    [ * ]    [ * ]

35

   DALLAS TX    DFW    [ * ]    [ * ]    [ * ]

36

   DAYTON OH    DAY    [ * ]    [ * ]    [ * ]

37

   DENVER CO    DEN    [ * ]    [ * ]    [ * ]

38

   DES MOINES IA    DSM    [ * ]    [ * ]    [ * ]

39

   DETROIT MI    DTW    [ * ]    [ * ]    [ * ]

40

   DULLES VA    IAD    [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1

 

              

Originating
Operations

  

Destinating Operations

    

Air Cargo Network City

  

Service

Point

  

ALL Mail Due
Aviation Supplier

Monday - Friday

  

Required Delivery
Time to Postal Service

Tuesday - Friday

  

Required Delivery
Time to Postal
Service

Saturday

41

   DULUTH MN    DLH    [ * ]    [ * ]    [ * ]

42

   DURANGO CO    DRO    [ * ]    [ * ]    [ * ]

43

   EL PASO TX    ELP    [ * ]    [ * ]    [ * ]

44

   ELMIRA NY    ELM    [ * ]    [ * ]    [ * ]

45

   EUGENE OR    EUG    [ * ]    [ * ]    [ * ]

46

   FAIRBANKS AK    FAI    [ * ]    [ * ]    [ * ]

47

   FLINT MI    FNT    [ * ]    [ * ]    [ * ]

48

   FORT MYERS FL    RSW    [ * ]    [ * ]    [ * ]

49

   FORT WAYNE IN    FWA    [ * ]    [ * ]    [ * ]

50

   FRESNO CA    FAT    [ * ]    [ * ]    [ * ]

51

   FT LAUDERDALE FL    FLL    [ * ]    [ * ]    [ * ]

52

   GRAND FORKS ND    GFK    [ * ]    [ * ]    [ * ]

53

   GRAND JUNCTION CO    GJT    [ * ]    [ * ]    [ * ]

54

   GRAND RAPIDS MI    GRR    [ * ]    [ * ]    [ * ]

55

   GREAT FALLS MT    GTF    [ * ]    [ * ]    [ * ]

56

   GREENSBORO NC    GSO    [ * ]    [ * ]    [ * ]

57

   GREENVILLE SC    GSP    [ * ]    [ * ]    [ * ]

58

   HARRISBURG PA    MDT    [ * ]    [ * ]    [ * ]

59

   HARTFORD CT    BDL    [ * ]    [ * ]    [ * ]

60

   HONOLULU HI    HNL    [ * ]    [ * ]    [ * ]

61

   HOUSTON TX    IAH    [ * ]    [ * ]    [ * ]

62

   HUNTSVILLE AL    HSV    [ * ]    [ * ]    [ * ]

63

   INDIANAPOLIS IN    IND    [ * ]    [ * ]    [ * ]

64

   JACKSON MS    JAN    [ * ]    [ * ]    [ * ]

65

   JACKSONVILLE FL    JAX    [ * ]    [ * ]    [ * ]

66

   JFK NY    JFK    [ * ]    [ * ]    [ * ]

67

   KALISPELL MT    FCA    [ * ]    [ * ]    [ * ]

68

   KANSAS CITY MO    MCI    [ * ]    [ * ]    [ * ]

69

   KNOXVILLE TN    TYS    [ * ]    [ * ]    [ * ]

70

   LAS VEGAS NV    LAS    [ * ]    [ * ]    [ * ]

71

   LITTLE ROCK AR    LIT    [ * ]    [ * ]    [ * ]

72

   LONG BEACH CA    LGB    [ * ]    [ * ]    [ * ]

73

   LOS ANGELES CA    LAX    [ * ]    [ * ]    [ * ]

74

   LOUISVILLE KY    SDF    [ * ]    [ * ]    [ * ]

75

   LUBBOCK TX    LBB    [ * ]    [ * ]    [ * ]

76

   MADISON WI    MSN    [ * ]    [ * ]    [ * ]

77

   MANCHESTER NH    MHT    [ * ]    [ * ]    [ * ]

78

   MCALLEN TX    MFE    [ * ]    [ * ]    [ * ]

79

   MEDFORD OR    MFR    [ * ]    [ * ]    [ * ]

80

   MEMPHIS TN    MEM    [ * ]    [ * ]    [ * ]

81

   MIAMI FL    MIA    [ * ]    [ * ]    [ * ]

82

   MILWAUKEE WI    MKE    [ * ]    [ * ]    [ * ]

83

   MINNEAPOLIS MN    MSP    [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1

 

              

Originating
Operations

  

Destinating Operations

    

Air Cargo Network City

  

Service

Point

  

ALL Mail Due
Aviation Supplier

Monday - Friday

  

Required Delivery
Time to Postal Service

Tuesday - Friday

  

Required Delivery
Time to Postal
Service

Saturday

84

   MINOT ND    MOT    [ * ]    [ * ]    [ * ]

85

   MISSOULA MT    MSO    [ * ]    [ * ]    [ * ]

86

   MOBILE AL    MOB    [ * ]    [ * ]    [ * ]

87

   NASHVILLE TN    BNA    [ * ]    [ * ]    [ * ]

88

   NEW ORLEANS LA    MSY    [ * ]    [ * ]    [ * ]

89

   NEWARK NJ    EWR    [ * ]    [ * ]    [ * ]

90

   NORFOLK VA    ORF    [ * ]    [ * ]    [ * ]

91

   OAKLAND CA    OAK    [ * ]    [ * ]    [ * ]

92

   OKLAHOMA CITY OK    OKC    [ * ]    [ * ]    [ * ]

93

   OMAHA NE    OMA    [ * ]    [ * ]    [ * ]

94

   ONTARIO CA    ONT    [ * ]    [ * ]    [ * ]

95

   ORANGE COUNTY AIRPORT    SNA    [ * ]    [ * ]    [ * ]

96

   ORLANDO FL    MCO    [ * ]    [ * ]    [ * ]

97

   PALM BEACH FL    PBI    [ * ]    [ * ]    [ * ]

98

   PASCO WA    PSC    [ * ]    [ * ]    [ * ]

99

   PEORIA IL    PIA    [ * ]    [ * ]    [ * ]

100

   PHILADELPHIA PA    PHL    [ * ]    [ * ]    [ * ]

101

   PHOENIX AZ    PHX    [ * ]    [ * ]    [ * ]

102

   PITTSBURGH PA    PIT    [ * ]    [ * ]    [ * ]

103

   POCATELLO ID    PIH    [ * ]    [ * ]    [ * ]

104

   PORTLAND ME    PWM    [ * ]    [ * ]    [ * ]

105

   PORTLAND OR    PDX    [ * ]    [ * ]    [ * ]

106

   PRESQUE ISLE ME    PQI    [ * ]    [ * ]    [ * ]

107

   PROVIDENCE RI    PVD    [ * ]    [ * ]    [ * ]

108

   RALEIGH NC    RDU    [ * ]    [ * ]    [ * ]

109

   RAPID CITY SD    RAP    [ * ]    [ * ]    [ * ]

110

   RENO NV    RNO    [ * ]    [ * ]    [ * ]

111

   RICHMOND VA    RIC    [ * ]    [ * ]    [ * ]

112

   ROANOKE VA    ROA    [ * ]    [ * ]    [ * ]

113

   ROCHESTER MN    RST    [ * ]    [ * ]    [ * ]

114

   ROCHESTER NY    ROC    [ * ]    [ * ]    [ * ]

115

   ROCK SPRINGS WY    RKS    [ * ]    [ * ]    [ * ]

116

   SACRAMENTO CA    SMF    [ * ]    [ * ]    [ * ]

117

   SALT LAKE CITY UT    SLC    [ * ]    [ * ]    [ * ]

118

   SAN ANTONIO TX    SAT    [ * ]    [ * ]    [ * ]

119

   SAN DIEGO CA    SAN    [ * ]    [ * ]    [ * ]

120

   SAN FRANCISCO CA    SFO    [ * ]    [ * ]    [ * ]

121

   SAN JOSE CA    SJC    [ * ]    [ * ]    [ * ]

122

   SAN JUAN PR    SJU    [ * ]    [ * ]    [ * ]

123

   SAVANNAH GA    SAV    [ * ]    [ * ]    [ * ]

124

   SEATTLE WA    SEA    [ * ]    [ * ]    [ * ]

125

   SHREVEPORT LA    SHV    [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1

 

              

Originating
Operations

  

Destinating Operations

    

Air Cargo Network City

  

Service

Point

  

ALL Mail Due
Aviation Supplier

Monday - Friday

  

Required Delivery
Time to Postal Service

Tuesday - Friday

  

Required Delivery
Time to Postal
Service

Saturday

126    SIOUX CITY IA    SUX    [ * ]    [ * ]    [ * ] 127    SOUIX FALLS SD   
FSD    [ * ]    [ * ]    [ * ] 128    SOUTH BEND IN    SBN    [ * ]    [ * ]   
[ * ] 129    SPOKANE WA    GEG    [ * ]    [ * ]    [ * ] 130    SPRINGFIELD MO
   SGF    [ * ]    [ * ]    [ * ] 131    ST CLOUD MN    STC    [ * ]    [ * ]   
[ * ] 132    ST LOUIS MO    STL    [ * ]    [ * ]    [ * ] 133    STEWART NY   
SWF    [ * ]    [ * ]    [ * ] 134    SYRACUSE NY    SYR    [ * ]    [ * ]    [
* ] 135    TALLAHASSEE FL    TLH    [ * ]    [ * ]    [ * ] 136    TAMPA FL   
TPA    [ * ]    [ * ]    [ * ] 137    TRAVERSE CITY MI    TVC    [ * ]    [ * ]
   [ * ] 138    TUCSON AZ    TUS    [ * ]    [ * ]    [ * ] 139    TULSA OK   
TUL    [ * ]    [ * ]    [ * ] 140    TWIN FALLS ID    TWF    [ * ]    [ * ]   
[ * ] 141    WATERLOO IA    ALO    [ * ]    [ * ]    [ * ] 142    WAUSAU WI   
CWA    [ * ]    [ * ]    [ * ] 143    WENATCHEE WA    EAT    [ * ]    [ * ]    [
* ] 144    WICHITA KS    ICT    [ * ]    [ * ]    [ * ] 145    YAKIMA WA    YKM
   [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1

 

Option 1

Attachment 4

Operating Plan, Night Network

April 22, 2013

Tender and Delivery Process Codes

 

A Postal Service Builds ULDs

 

B Postal Service Transports ULDs to Ramp

 

C Postal Service Transports Loose Volume to and from Aviation Supplier Location
other than Airport Ramp

 

D Postal Service Transports Loose Volumes to and from Aviation Supplier Ramp

 

E Aviation Supplier Picks Up ULDs

 

F Aviation Supplier Delivers in ULDs

 

G Aviation Supplier Delivers Volume Loose to a Postal Service Designated
Location

 

    

Air Cargo Network City

  

Service

Point

  

Tender

Code

  

Delivery
Code

1

   ALBANY NY    ALB    D    D

2

   ALBURQUERQUE NM    ABQ    D    D

3

   ALLENTOWN PA    ABE    D    Origin Only

4

   ANCHORAGE AK    ANC    D    D

5

   APPLETON WI    ATW    D    D

6

   ATLANTA GA    ATL    E    D

7

   AUSTIN (Air Stop) TX    AUS    D    D

8

   BALTIMORE MD    BWI    D    D

9

   BANGOR ME    BGR    D    D

10

   BATON ROUGE LA    BTR    D    D

11

   BEND OR    RDM    D    Origin Only

12

   BILLINGS MT    BIL    D    D

13

   BIRMINGHAM AL    BHM    D    D

14

   BISMARK ND    BIS    D    Origin Only

15

   BOISE ID    BOI    E    F

16

   BOSTON MA    BOS    D    D

17

   BOZEMAN MT    BZN    D    Origin Only

18

   BRISTOL TN / VA    TRI    D    Origin Only

19

   BUFFALO NY    BUF    D    D

20

   BURBANK CA    BUR    D    D

21

   BURLINGTON VT    BTV    D    D

22

   BUTTE MT    BTM    D    Origin Only

23

   CASPER WY    CPR    D    Origin Only

24

   CEDAR RAPIDS IA    CID    D    D

25

   CHARLESTON WV    CRW    D    D

26

   CHARLOTTE NC    CLT    D    D

27

   CHATTANOOGA P&DC TN    CHA    D    D

28

   CHEYENNE WY    CYS    D    Origin Only

29

   CHICAGO IL    ORD    D    D

30

   CINCINNATI OH    CVG    D    D

31

   CLEVELAND OH    CLE    D    D



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1

 

    

Air Cargo Network City

  

Service

Point

  

Tender

Code

  

Delivery
Code

32

   COLORADO SPRINGS CO    COS    D    D

33

   COLUMBIA SC    CAE    D    D

34

   COLUMBUS OH    CMH    D    D

35

   DALLAS TX    DFW    D    D

36

   DAYTON OH    DAY    D    D

37

   DENVER CO    DEN    D    D

38

   DES MOINES IA    DSM    D    D

39

   DETROIT MI    DTW    D    D

40

   DULLES VA    IAD    D    D

41

   DULUTH MN    DLH    D    D

42

   DURANGO CO    DRO    D    Origin Only

43

   EL PASO TX    ELP    D    D

44

   ELM NY    ELM    D    D

45

   EUGENE OR    EUG    D    Origin Only

46

   FAIRBANKS AK    FAI    D    Origin Only

47

   FLINT P&DC MI    FNT    D    D

48

   FORT MYERS P&DC FL    RSW    E    F

49

   FORT WAYNE IN P&DC    FWA    D    D

50

   FRESNO CA    FAT    D    D

51

   FT LAUDERDALE FL    FLL    D    F

52

   GRAND FORKS ND    GFK    D    D

53

   GRAND JUNCTION CO    GJT    D    Origin Only

54

   GRAND RAPIDS MI    GRR    D    D

55

   GREAT FALLS MT    GTF    D    D

56

   GREENSBORO NC    GSO    D    D

57

   GREENVILLE SC    GSP    D    D

58

   HARRISBURG PA    MDT    D    D

59

   HARTFORD CT    BDL    D    D

60

   HONOLULU HI    HNL    D    D

61

   HOUSTON TX    IAH    D    D

62

   HUNTSVILLE P&DF AL    HSV    D    D

63

   INDIANAPOLIS IN    IND    D    D

64

   JACKSON MS    JAN    C    C

65

   JACKSONVILLE FL    JAX    E    F

66

   JFK NY    JFK    BD    D

67

   KALISPELL MT    FCA    D    Origin Only

68

   KANSAS CITY MO    MCI    D    D

69

   KNOXVILLE TN    TYS    D    D

70

   LAS VEGAS NV    LAS    D    D

71

   LITTLE ROCK AR    LIT    C    C

72

   LONG BEACH CA    LGB    D    Origin Only

73

   LOS ANGELES CA    LAX    D    D

74

   LOUISVILLE KY    SDF    D    D

75

   LUBBOCK TX    LBB    D    D

76

   MADISON WI    MSN    D    D

77

   MANCHESTER NH    MHT    D    D

78

   MCALLEN TX    MFE    D    Origin Only

79

   MEDFORD OR    MFR    D    Origin Only



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1

 

    

Air Cargo Network City

   Service
Point   

Tender

Code

  

Delivery
Code

80

   MEMPHIS TN    MEM    D    D

81

   MIAMI FL    MIA    D    F/D

82

   MILWAUKEE WI    MKE    D    D

83

   MINNEAPOLIS MN    MSP    D    D

84

   MINOT ND    MOT    D    Origin Only

85

   MISSOULA MT    MSO    D    Origin Only

86

   MOBILE AL    MOB    D    D

87

   NASHVILLE TN    BNA    D    D

88

   NEW ORLEANS LA    MSY    D    D

89

   NEWARK NJ    EWR    E    F

90

   NORFOLK VA    ORF    D    D

91

   OAKLAND CA    OAK    D    D

92

   OKLAHOMA CITY OK    OKC    D    D

93

   OMAHA NE    OMA    D    D

94

   ONTARIO CA    ONT    D    D

95

   ORANGE COUNTY AIRPORT    SNA    D    Origin Only

96

   ORLANDO FL    MCO    A    D

97

   PALM BEACH FL    PBI    D    D (T-F) /G (Sat)

98

   PASCO WA    PSC    D    Origin Only

99

   PEORIA MPO IL    PIA    D    D

100

   PHILADELPHIA PA    PHL    D    D

101

   PHOENIX AZ    PHX    D    D

102

   PITTSBURGH PA    PIT    D/E    D

103

   POCATELLO ID    PIH    D    Origin Only

104

   PORTLAND ME    PWM    D    D

105

   PORTLAND OR    PDX    D    D

106

   PRESQUE ISLE ME    PQI    D    D

107

   PROVIDENCE RI    PVD    D    D

108

   RALEIGH NC    RDU    D    D

109

   RAPID CITY SD    RAP    D    Origin Only

110

   RENO NV    RNO    D    D

111

   RICHMOND VA    RIC    D    D

112

   ROANOKE VA    ROA    D    D

113

   ROCHESTER MN    RST    D    D

114

   ROCHESTER NY    ROC    D    D

115

   ROCK SPRINGS WY    RKS    D    Origin Only

116

   SACRAMENTO CA    SMF    D    D

117

   SALT LAKE CITY UT    SLC    E    F

118

   SAN ANTONIO TX    SAT    D    D

119

   SAN DIEGO CA    SAN    D    D

120

   SAN FRANCISCO CA    SFO    E/D    F/D

121

   SAN JOSE CA    SJC    D    D

122

   SAN JUAN PR    SJU    D    D

123

   SAVANNAH P&DF GA    SAV    D    D

124

   SEATTLE WA    SEA    D    D

125

   SHREVEPORT LA    SHV    D    D

126

   SIOUX CITY IA    SUX    D    Origin Only

127

   SOUIX FALLS SD    FSD    D    D



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1

 

    

Air Cargo Network City

  

Service

Point

  

Tender

Code

  

Delivery
Code

128

   SOUTH BEND IN P&DC    SBN    D    D

129

   SPOKANE WA    GEG    D    D

130

   SPRINGFIELD MO    SGF    D    D

131

   ST CLOUD MN    STC    D    Origin Only

132

   ST LOUIS MO    STL    D    D

133

   STEWART NY 125    SWF    D    D

134

   SYRACUSE NY    SYR    D    D

135

   TALLAHASSEE P&DF FL    TLH    D    D

136

   TAMPA FL    TPA    A    D

137

   TRAVERSE CITY MI    TVC    D    D

138

   TUCSON AZ    TUS    D    D

139

   TULSA OK    TUL    D    D

140

   TWIN FALLS ID    TWF    D    Origin Only

141

   WATERLOO IA    ALO    D    Origin Only

142

   WAUSAU WI    CWA    D    D

143

   WENATCHEE WA    EAT    D    Origin Only

144

   WICHITA KS    ICT    D    D

145

   YAKIMA WA    YKM    D    Origin Only



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 2

 

Option 2

Attachment 3

Operating Plan, Day Network

April 22, 2013

Tuesday through Sunday

 

         

Originating Operation

    

Air Cargo Network Origin City

  

Service

Point

  

ALL Mail Due
Aviation Supplier

Tuesday through Saturday

  

ALL Mail Due
Aviation Supplier

Sunday

1

   ALBUQUERQUE NM    ABQ    [ * ]    [ * ]

2

   ANCHORAGE AK    ANC    [ * ]    [ * ]

3

   ATLANTA GA    ATL    [ * ]    [ * ]

4

   AUSTIN TX    AUS    [ * ]    [ * ]

5

   BALTIMORE MD    BWI    [ * ]    [ * ]

6

   BILLINGS MT    BIL    [ * ]    [ * ]

7

   BIRMINGHAM AL    BHM    [ * ]    [ * ]

8

   BOISE ID AMF    BOI    [ * ]    [ * ]

9

   BOSTON MA    BOS    [ * ]    [ * ]

10

   CHARLESTON WV    CRW    [ * ]    [ * ]

11

   CHARLOTTE NC    CLT    [ * ]    [ * ]

12

   CHICAGO IL    ORD    [ * ]    [ * ]

13

   CINCINNATI OH    CVG    [ * ]    [ * ]

14

   CLEVELAND OH    CLE    [ * ]    [ * ]

15

   COLUMBUS OH    CMH    [ * ]    [ * ]

16

   DALLAS TX    DFW    [ * ]    [ * ]

17

   DENVER CO    DEN    [ * ]    [ * ]

18

   DES MOINES IA    DSM    [ * ]    [ * ]

19

   DETROIT MI    DTW    [ * ]    [ * ]

20

   DULLES VA    IAD    [ * ]    [ * ]

21

   EL PASO TX    ELP    [ * ]    [ * ]

22

   FARGO ND    GFK    [ * ]    [ * ]

23

   GRAND RAPIDS MI    GRR    [ * ]    [ * ]

24

   GREAT FALLS MT    GTF    [ * ]    [ * ]

25

   GREENSBORO NC    GSO    [ * ]    [ * ]

26

   HONOLULU HI    HNL    [ * ]    [ * ]

27

   HOUSTON TX    IAH    [ * ]    [ * ]

28

   INDIANAPOLIS IN    IND    [ * ]    [ * ]

29

   JACKSON MS    JAN    [ * ]    [ * ]

30

   JACKSONVILLE FL    JAX    [ * ]    [ * ]

31

   KANSAS CITY MO    MCI    [ * ]    [ * ]

32

   KNOXVILLE TN    TYS    [ * ]    [ * ]

33

   LAS VEGAS NV    LAS    [ * ]    [ * ]

34

   LITTLE ROCK AR    LIT    [ * ]    [ * ]

35

   LOS ANGELES CA    LAX    [ * ]    [ * ]

36

   LOUISVILLE KY    SDF    [ * ]    [ * ]

37

   LUBBOCK TX    LBB    [ * ]    [ * ]

38

   MEMPHIS TN    MEM    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 2

 

          Originating Operation     

Air Cargo Network Origin City

   Service
Point   

ALL Mail Due
Aviation Supplier

Tuesday through Saturday

  

ALL Mail Due
Aviation Supplier

Sunday

39

   MIAMI FL    MIA    [ * ]    [ * ]

40

   MILWAUKEE WI    MKE    [ * ]    [ * ]

41

   MINNEAPOLIS MN    MSP    [ * ]    [ * ]

42

   MOBILE AL    MOB    [ * ]    [ * ]

43

   NASHUA NH    MHT    [ * ]    [ * ]

44

   NASHVILLE TN    BNA    [ * ]    [ * ]

45

   NEW ORLEANS LA    MSY    [ * ]    [ * ]

46

   NEWARK NJ    EWR    [ * ]    [ * ]

47

   NORFOLK VA    ORF    [ * ]    [ * ]

48

   NY METRO    JFK    [ * ]    [ * ]

49

   OAKLAND CA    OAK    [ * ]    [ * ]

50

   OKLAHOMA CITY OK    OKC    [ * ]    [ * ]

51

   OMAHA NE    OMA    [ * ]    [ * ]

52

   ONTARIO CA    ONT    [ * ]    [ * ]

53

   ORLANDO FL    MCO    [ * ]    [ * ]

54

   PHILADELPHIA PA    PHL    [ * ]    [ * ]

55

   PHOENIX AZ    PHX    [ * ]    [ * ]

56

   PITTSBURGH PA    PIT    [ * ]    [ * ]

57

   PORTLAND OR    PDX    [ * ]    [ * ]

58

   QUAD CITIES IL    MLI    [ * ]    [ * ]

59

   RALEIGH NC    RDU    [ * ]    [ * ]

60

   RENO NV    RNO    [ * ]    [ * ]

61

   RICHMOND VA    RIC    [ * ]    [ * ]

62

   ROCHESTER NY    ROC    [ * ]    [ * ]

63

   SACRAMENTO CA    SMF    [ * ]    [ * ]

64

   SALT LAKE CITY UT    SLC    [ * ]    [ * ]

65

   SAN ANTONIO TX    SAT    [ * ]    [ * ]

66

   SAN DIEGO CA    SAN    [ * ]    [ * ]

67

   SAN FRANCISCO CA    SFO    [ * ]    [ * ]

68

   SAN JUAN PR    SJU    [ * ]    [ * ]

69

   SEATTLE WA    SEA    [ * ]    [ * ]

70

   SHREVEPORT LA    SHV    [ * ]    [ * ]

71

   SIOUX FALLS SD    FSD    [ * ]    [ * ]

72

   SPOKANE WA    GEG    [ * ]    [ * ]

73

   SPRINGFIELD MA    BDL    [ * ]    [ * ]

74

   SPRINGFIELD MO    SGF    [ * ]    [ * ]

75

   SPRINGFIELD IL    SPI    [ * ]    [ * ]

76

   ST. LOUIS MO    STL    [ * ]    [ * ]

77

   TAMPA FL    TPA    [ * ]    [ * ]

78

   TUCSON AZ    TUS    [ * ]    [ * ]

79

   TULSA OK    TUL    [ * ]    [ * ]

80

   WICHITA KS    ICT    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 2

 

Option 2

Attachment 3

Operating Plan, Day Network

April 22, 2013

Tuesday through Sunday

 

         

Destinating Operation

    

Air Cargo Network Destination City

  

Service

Point

  

Required Delivery
Time to Postal
Service

Tuesday - Friday

  

Required Delivery
Time to Postal
Service

Saturday*

  

Required Delivery
Time to Postal
Service

Sunday

1

   ALBUQUERQUE NM    ABQ    [ * ]    [ * ]    [ * ]

2

   ANCHORAGE AK    ANC    [ * ]    [ * ]    [ * ]

3

   ATLANTA GA    ATL    [ * ]    [ * ]    [ * ]

4

   AUSTIN TX    AUS    [ * ]    [ * ]    [ * ]

5

   BALTIMORE MD    BWI    [ * ]    [ * ]    [ * ]

6

   BILLINGS MT    BIL    [ * ]    [ * ]    [ * ]

7

   BIRMINGHAM AL    BHM    [ * ]    [ * ]    [ * ]

8

   BOISE ID    BOI    [ * ]    [ * ]    [ * ]

9

   BOSTON MA    BOS    [ * ]    [ * ]    [ * ]

10

   CHARLESTON WV    CRW    [ * ]    [ * ]    [ * ]

11

   CHARLOTTE NC    CLT    [ * ]    [ * ]    [ * ]

12

   CHICAGO IL    ORD    [ * ]    [ * ]    [ * ]

13

   CINCINNATI OH    CVG    [ * ]    [ * ]    [ * ]

14

   CLEVELAND OH    CLE    [ * ]    [ * ]    [ * ]

15

   COLUMBUS OH    CMH    [ * ]    [ * ]    [ * ]

16

   DALLAS TX    DFW    [ * ]    [ * ]    [ * ]

17

   DENVER CO    DEN    [ * ]    [ * ]    [ * ]

18

   DES MOINES IA    DSM    [ * ]    [ * ]    [ * ]

19

   DETROIT MI    DTW    [ * ]    [ * ]    [ * ]

20

   DULLES VA    IAD    [ * ]    [ * ]    [ * ]

21

   EL PASO TX    ELP    [ * ]    [ * ]    [ * ]

22

   FARGO ND P&DC    GFK    [ * ]    [ * ]    [ * ]

23

   GRAND RAPIDS MI    GRR    [ * ]    [ * ]    [ * ]

24

   GREAT FALLS MT    GTF    [ * ]    [ * ]    [ * ]

25

   GREENSBORO NC    GSO    [ * ]    [ * ]    [ * ]

26

   HONOLULU HI    HNL    [ * ]    [ * ]    [ * ]

27

   HOUSTON TX    IAH    [ * ]    [ * ]    [ * ]

28

   INDIANAPOLIS IN    IND    [ * ]    [ * ]    [ * ]

29

   JACKSON MS    JAN    [ * ]    [ * ]    [ * ]

30

   JACKSONVILLE FL    JAX    [ * ]    [ * ]    [ * ]

31

   KANSAS CITY MO    MCI    [ * ]    [ * ]    [ * ]

32

   KNOXVILLE TN    TYS    [ * ]    [ * ]    [ * ]

33

   LAS VEGAS NV    LAS    [ * ]    [ * ]    [ * ]

34

   LITTLE ROCK AR    LIT    [ * ]    [ * ]    [ * ]

35

   LOS ANGELES CA    LAX    [ * ]    [ * ]    [ * ]

36

   LOUISVILLE KY    SDF    [ * ]    [ * ]    [ * ]

37

   LUBBOCK TX    LBB    [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 2

 

         

Destinating Operation

    

Air Cargo Network Destination City

  

Service

Point

  

Required Delivery
Time to Postal
Service

Tuesday - Friday

  

Required Delivery
Time to Postal
Service

Saturday*

  

Required Delivery
Time to Postal
Service

Sunday

38

   MEMPHIS TN    MEM    [ * ]    [ * ]    [ * ]

39

   MIAMI FL    MIA    [ * ]    [ * ]    [ * ]

40

   MILWAUKEE WI    MKE    [ * ]    [ * ]    [ * ]

41

   MINNEAPOLIS MN    MSP    [ * ]    [ * ]    [ * ]

42

   MOBILE AL    BFM    [ * ]    [ * ]    [ * ]

43

   NASHUA NH    MHT    [ * ]    [ * ]    [ * ]

44

   NASHVILLE TN    BNA    [ * ]    [ * ]    [ * ]

45

   NEW ORLEANS LA    MSY    [ * ]    [ * ]    [ * ]

46

   NEWARK NJ    EWR    [ * ]    [ * ]    [ * ]

47

   NORFOLK VA    ORF    [ * ]    [ * ]    [ * ]

48

   NY METRO    JFK    [ * ]    [ * ]    [ * ]

49

   OAKLAND CA    OAK    [ * ]    [ * ]    [ * ]

50

   OKLAHOMA CITY OK    OKC    [ * ]    [ * ]    [ * ]

51

   OMAHA NE    OMA    [ * ]    [ * ]    [ * ]

52

   ONTARIO CA    ONT    [ * ]    [ * ]    [ * ]

53

   ORLANDO FL    MCO    [ * ]    [ * ]    [ * ]

54

   PHILADELPHIA PA    PHL    [ * ]    [ * ]    [ * ]

55

   PHOENIX AZ    PHX    [ * ]    [ * ]    [ * ]

56

   PITTSBURGH PA    PIT    [ * ]    [ * ]    [ * ]

57

   PORTLAND OR    PDX    [ * ]    [ * ]    [ * ]

58

   QUAD CITIES IL    MLI    [ * ]    [ * ]    [ * ]

59

   RALEIGH NC    RDU    [ * ]    [ * ]    [ * ]

60

   RENO NV    RNO    [ * ]    [ * ]    [ * ]

61

   RICHMOND VA    RIC    [ * ]    [ * ]    [ * ]

62

   ROCHESTER    ROC    [ * ]    [ * ]    [ * ]

63

   SACRAMENTO CA    SMF    [ * ]    [ * ]    [ * ]

64

   SALT LAKE CITY    SLC    [ * ]    [ * ]    [ * ]

65

   SAN ANTONIO    SAT    [ * ]    [ * ]    [ * ]

66

   SAN DIEGO    SAN    [ * ]    [ * ]    [ * ]

67

   SAN FRANCISCO CA    SFO    [ * ]    [ * ]    [ * ]

68

   SAN JUAN PR**    SJU    [ * ]    [ * ]    [ * ]

69

   SEATTLE WA    SEA    [ * ]    [ * ]    [ * ]

70

   SHREVEPORT LA    SHV    [ * ]    [ * ]    [ * ]

71

   SIOUX FALLS SD    FSD    [ * ]    [ * ]    [ * ]

72

   SPOKANE WA    GEG    [ * ]    [ * ]    [ * ]

73

   SPRINGFIELD MA    BDL    [ * ]    [ * ]    [ * ]

74

   SPRINGFIELD MO    SGF    [ * ]    [ * ]    [ * ]

75

   SPRINGFIELD IL    SPI    [ * ]    [ * ]    [ * ]

76

   ST. LOUIS MO    STL    [ * ]    [ * ]    [ * ]

77

   TAMPA FL    TPA    [ * ]    [ * ]    [ * ]

78

   TUCSON AZ    TUS    [ * ]    [ * ]    [ * ]

79

   TULSA OK    TUL    [ * ]    [ * ]    [ * ]

80

   WICHITA KS    ICT    [ * ]    [ * ]    [ * ]

 

* All mail is delivered on Sunday at 07:00. The offshore locations have
additional time.

** 75% of the volume capture will be delivered on Day Zero with the balance
delivered on Day +1

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 2

 

Option 2

Attachment 3

Operating Plan, Day Network

April 22, 2013

Tender and Delivery Process Codes

 

A      Postal Service Builds ULDs

  

F       Aviation Supplier Unloads ULD into MTE

B      Postal Service Transports ULDs to Ramp

  

G      Aviation Supplier Builds ULDs

C      Postal Service Tenders in MTE

  

H      Aviation Supplier Delivers ULDs to Ramp

D      Postal Service Picks Up MTE

  

I        Aviation Supplier Picks Up ULDs from Plant

E       Postal Service Deck Loads

  

J        Aviation Supplier Delivers ULDs to Plant

 

    

Air Cargo Network City

  

Service

Point

  

Tender
Code

  

Delivery

Code

1

   ALBUQUERQUE NM    ABQ    A , B    H

2

   ANCHORAGE AK    ANC    A , B    H

3

   ATLANTA GA    ATL    A , B    H

4

   AUSTIN TX    AUS    A , B    H

5

   BALTIMORE MD    BWI    A , B    H

6

   BILLINGS MT    BIL    A , B    H

7

   BIRMINGHAM AL    BHM    A , B    H

8

   BOISE ID    BOI    A , B    H

9

   BOSTON MA    BOS    A , B    H

10

   CHARLESTON WV    CRW    A , B    H

11

   CHARLOTTE NC    CLT    A , B    H

12

   CHICAGO IL    ORD    A , B    H

13

   CINCINNATI OH    CVG    A , B    H

14

   CLEVELAND OH    CLE    A , B    H

15

   COLUMBUS OH    CMH    A , B    H

16

   DALLAS TX    DFW    A , B    H

17

   DENVER CO    DEN    A , B    H

18

   DES MOINES IA    DSM    A , B    H

19

   DETROIT MI    DTW    A , B    H

20

   DULLES VA    IAD    A , B    H

21

   EL PASO TX    ELP    A , B    H

22

   FARGO ND    GFK    A , B    H

23

   GRAND RAPIDS MI    GRR    A , B    H

24

   GREAT FALLS MT    GTF    A , B    Origin Only

25

   GREENSBORO NC    GSO    A , B    H

26

   HONOLULU HI    HNL    A , B    H

27

   HOUSTON TX    IAH    A , B    H

28

   INDIANAPOLIS IN    IND    A , B    H

29

   JACKSON MS    JAN    A , B    H

30

   JACKSONVILLE FL    JAX    A , B    H

31

   KANSAS CITY MO    MCI    A , B    H

32

   KNOXVILLE TN    TYS    A , B    H

33

   LAS VEGAS NV    LAS    A , B    H

34

   LITTLE ROCK AR    LIT    A , B    H



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 2

 

    

Air Cargo Network City

  

Service

Point

  

Tender
Code

  

Delivery

Code

35

   LOS ANGELES CA    LAX    A , B    H

36

   LOUISVILLE KY    SDF    A , B    H

37

   LUBBOCK TX    LBB    A , B    H

38

   MEMPHIS TN    MEM    A , B    H

39

   MIAMI FL    MIA    A , B    H

40

   MILWAUKEE WI    MKE    A , B    H

41

   MINNEAPOLIS MN    MSP    A , B    H

42

   MOBILE AL    MOB    A , B    H

43

   NASHUA NH    MHT    A , I    J

44

   NASHVILLE TN    BNA    A , B    H

45

   NEW ORLEANS LA    MSY    A , B    H

46

   NEWARK NJ    EWR    A , B    H

47

   NORFOLK VA    ORF    A , B    H

48

   NY METRO    JFK    A , I    J

49

   OAKLAND CA    OAK    A , B    H

50

   OKLAHOMA CITY OK    OKC    A , B    H

51

   OMAHA NE    OMA    A , B    H

52

   ONTARIO CA    ONT    A , B    H

53

   ORLANDO FL    MCO    A , B    H

54

   PHILADELPHIA PA    PHL    A , B    H

55

   PHOENIX AZ    PHX    A , B    H

56

   PITTSBURGH PA    PIT    A , B    H

57

   PORTLAND OR    PDX    A , B    H

58

   QUAD CITIES IL    MLI    A , B    Origin Only

59

   RALEIGH NC    RDU    A , B    H

60

   RENO NV    RNO    A , B    H

61

   RICHMOND VA    RIC    A , B    H

62

   ROCHESTER NY    ROC    A , I    J

63

   SACRAMENTO CA    SMF    A , B    H

64

   SALT LAKE CITY    SLC    A , B    H

65

   SAN ANTONIO TX    SAT    A , B    H

66

   SAN DIEGO CA    SAN    A , B    H

67

   SAN FRANCISCO CA    SFO    A , B    H

68

   SAN JUAN PR    SJU    A , B    H

69

   SEATTLE WA    SEA    A , B    H

70

   SHREVEPORT LA    SHV    A , B    H

71

   SIOUX FALLS SD    FSD    A , B    H

72

   SPOKANE WA    GEG    A , B    H

73

   SPRINGFIELD MA    BDL    A , B    H

74

   SPRINGFIELD MO    SGF    A , B    Origin Only

75

   SPRINGFIELD IL    SPI    A , B    Origin Only

76

   ST. LOUIS MO    STL    A , B    H

77

   TAMPA FL    TPA    A , B    H

78

   TUCSON AZ    TUS    A , B    H

79

   TULSA OK    TUL    A , B    H

80

   WICHITA KS    ICT    A , B    H



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 1 and 2

Option 1 and 2

Attachment 3

Operating Plan, Day Network

April 22, 2013

Tuesday through Sunday

 

         

Originating Operation

    

Air Cargo Network Origin City

  

Service
Point

  

ALL Mail Due
Aviation Supplier

Tuesday through Saturday

  

ALL Mail Due
Aviation Supplier

Sunday

1

   ALBUQUERQUE NM    ABQ    [ * ]    [ * ]

2

   ANCHORAGE AK    ANC    [ * ]    [ * ]

3

   ATLANTA GA    ATL    [ * ]    [ * ]

4

   AUSTIN TX    AUS    [ * ]    [ * ]

5

   BALTIMORE MD    BWI    [ * ]    [ * ]

6

   BILLINGS MT    BIL    [ * ]    [ * ]

7

   BIRMINGHAM AL    BHM    [ * ]    [ * ]

8

   BOISE ID AMF    BOI    [ * ]    [ * ]

9

   BOSTON MA    BOS    [ * ]    [ * ]

10

   CHARLESTON WV    CRW    [ * ]    [ * ]

11

   CHARLOTTE NC    CLT    [ * ]    [ * ]

12

   CHICAGO IL    ORD    [ * ]    [ * ]

13

   CINCINNATI OH    CVG    [ * ]    [ * ]

14

   CLEVELAND OH    CLE    [ * ]    [ * ]

15

   COLUMBUS OH    CMH    [ * ]    [ * ]

16

   DALLAS TX    DFW    [ * ]    [ * ]

17

   DENVER CO    DEN    [ * ]    [ * ]

18

   DES MOINES IA    DSM    [ * ]    [ * ]

19

   DETROIT MI    DTW    [ * ]    [ * ]

20

   DULLES VA    IAD    [ * ]    [ * ]

21

   EL PASO TX    ELP    [ * ]    [ * ]

22

   FARGO ND    GFK    [ * ]    [ * ]

23

   GRAND RAPIDS MI    GRR    [ * ]    [ * ]

24

   GREAT FALLS MT    GTF    [ * ]    [ * ]

25

   GREENSBORO NC    GSO    [ * ]    [ * ]

26

   HONOLULU HI    HNL    [ * ]    [ * ]

27

   HOUSTON TX    IAH    [ * ]    [ * ]

28

   INDIANAPOLIS IN    IND    [ * ]    [ * ]

29

   JACKSON MS    JAN    [ * ]    [ * ]

30

   JACKSONVILLE FL    JAX    [ * ]    [ * ]

31

   KANSAS CITY MO    MCI    [ * ]    [ * ]

32

   KNOXVILLE TN    TYS    [ * ]    [ * ]

33

   LAS VEGAS NV    LAS    [ * ]    [ * ]

34

   LITTLE ROCK AR    LIT    [ * ]    [ * ]

35

   LOS ANGELES CA    LAX    [ * ]    [ * ]

36

   LOUISVILLE KY    SDF    [ * ]    [ * ]

37

   LUBBOCK TX    LBB    [ * ]    [ * ]

38

   MEMPHIS TN    MEM    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 1 and 2

 

         

Originating Operation

    

Air Cargo Network Origin City

  

Service
Point

  

ALL Mail Due
Aviation Supplier

Tuesday through Saturday

  

ALL Mail Due
Aviation Supplier

Sunday

39

   MIAMI FL    MIA    [ * ]    [ * ]

40

   MILWAUKEE WI    MKE    [ * ]    [ * ]

41

   MINNEAPOLIS MN    MSP    [ * ]    [ * ]

42

   MOBILE AL    MOB    [ * ]    [ * ]

43

   NASHUA NH    MHT    [ * ]    [ * ]

44

   NASHVILLE TN    BNA    [ * ]    [ * ]

45

   NEW ORLEANS LA    MSY    [ * ]    [ * ]

46

   NEWARK NJ    EWR    [ * ]    [ * ]

47

   NORFOLK VA    ORF    [ * ]    [ * ]

48

   NY METRO    JFK    [ * ]    [ * ]

49

   OAKLAND CA    OAK    [ * ]    [ * ]

50

   OKLAHOMA CITY OK    OKC    [ * ]    [ * ]

51

   OMAHA NE    OMA    [ * ]    [ * ]

52

   ONTARIO CA    ONT    [ * ]    [ * ]

53

   ORLANDO FL    MCO    [ * ]    [ * ]

54

   PHILADELPHIA PA    PHL    [ * ]    [ * ]

55

   PHOENIX AZ    PHX    [ * ]    [ * ]

56

   PITTSBURGH PA    PIT    [ * ]    [ * ]

57

   PORTLAND OR    PDX    [ * ]    [ * ]

58

   QUAD CITIES IL    MLI    [ * ]    [ * ]

59

   RALEIGH NC    RDU    [ * ]    [ * ]

60

   RENO NV    RNO    [ * ]    [ * ]

61

   RICHMOND VA    RIC    [ * ]    [ * ]

62

   ROCHESTER NY    ROC    [ * ]    [ * ]

63

   SACRAMENTO CA    SMF    [ * ]    [ * ]

64

   SALT LAKE CITY UT    SLC    [ * ]    [ * ]

65

   SAN ANTONIO TX    SAT    [ * ]    [ * ]

66

   SAN DIEGO CA    SAN    [ * ]    [ * ]

67

   SAN FRANCISCO CA    SFO    [ * ]    [ * ]

68

   SAN JUAN PR    SJU    [ * ]    [ * ]

69

   SEATTLE WA    SEA    [ * ]    [ * ]

70

   SHREVEPORT LA    SHV    [ * ]    [ * ]

71

   SIOUX FALLS SD    FSD    [ * ]    [ * ]

72

   SPOKANE WA    GEG    [ * ]    [ * ]

73

   SPRINGFIELD MA    BDL    [ * ]    [ * ]

74

   SPRINGFIELD MO    SGF    [ * ]    [ * ]

75

   SPRINGFIELD IL    SPI    [ * ]    [ * ]

76

   ST. LOUIS MO    STL    [ * ]    [ * ]

77

   TAMPA FL    TPA    [ * ]    [ * ]

78

   TUCSON AZ    TUS    [ * ]    [ * ]

79

   TULSA OK    TUL    [ * ]    [ * ]

80

   WICHITA KS    ICT    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 1 and 2

 

Option 1 and 2

Attachment 3

Operating Plan, Day Network

April 22, 2013

Tuesday through Sunday

 

         

Destinating Operation

    

Air Cargo Network Destination City

  

Service
Point

  

Required Delivery
Time to Postal
Service

Tuesday - Friday

  

Required Delivery
Time to Postal
Service

Saturday

  

Required Delivery
Time to Postal
Service

Sunday

1

   ALBUQUERQUE NM    ABQ    [ * ]    [ * ]    [ * ]

2

   ANCHORAGE AK    ANC    [ * ]    [ * ]    [ * ]

3

   ATLANTA GA    ATL    [ * ]    [ * ]    [ * ]

4

   AUSTIN TX    AUS    [ * ]    [ * ]    [ * ]

5

   BALTIMORE MD    BWI    [ * ]    [ * ]    [ * ]

6

   BILLINGS MT    BIL    [ * ]    [ * ]    [ * ]

7

   BIRMINGHAM AL    BHM    [ * ]    [ * ]    [ * ]

8

   BOISE ID    BOI    [ * ]    [ * ]    [ * ]

9

   BOSTON MA    BOS    [ * ]    [ * ]    [ * ]

10

   CHARLESTON WV    CRW    [ * ]    [ * ]    [ * ]

11

   CHARLOTTE NC    CLT    [ * ]    [ * ]    [ * ]

12

   CHICAGO IL    ORD    [ * ]    [ * ]    [ * ]

13

   CINCINNATI OH    CVG    [ * ]    [ * ]    [ * ]

14

   CLEVELAND OH    CLE    [ * ]    [ * ]    [ * ]

15

   COLUMBUS OH    CMH    [ * ]    [ * ]    [ * ]

16

   DALLAS TX    DFW    [ * ]    [ * ]    [ * ]

17

   DENVER CO    DEN    [ * ]    [ * ]    [ * ]

18

   DES MOINES IA    DSM    [ * ]    [ * ]    [ * ]

19

   DETROIT MI    DTW    [ * ]    [ * ]    [ * ]

20

   DULLES VA    IAD    [ * ]    [ * ]    [ * ]

21

   EL PASO TX    ELP    [ * ]    [ * ]    [ * ]

22

   FARGO ND P&DC    GFK    [ * ]    [ * ]    [ * ]

23

   GRAND RAPIDS MI    GRR    [ * ]    [ * ]    [ * ]

24

   GREAT FALLS MT    GTF    [ * ]    [ * ]    [ * ]

25

   GREENSBORO NC    GSO    [ * ]    [ * ]    [ * ]

26

   HONOLULU HI    HNL    [ * ]    [ * ]    [ * ]

27

   HOUSTON TX    IAH    [ * ]    [ * ]    [ * ]

28

   INDIANAPOLIS IN    IND    [ * ]    [ * ]    [ * ]

29

   JACKSON MS    JAN    [ * ]    [ * ]    [ * ]

30

   JACKSONVILLE FL    JAX    [ * ]    [ * ]    [ * ]

31

   KANSAS CITY MO    MCI    [ * ]    [ * ]    [ * ]

32

   KNOXVILLE TN    TYS    [ * ]    [ * ]    [ * ]

33

   LAS VEGAS NV    LAS    [ * ]    [ * ]    [ * ]

34

   LITTLE ROCK AR    LIT    [ * ]    [ * ]    [ * ]

35

   LOS ANGELES CA    LAX    [ * ]    [ * ]    [ * ]

36

   LOUISVILLE KY    SDF    [ * ]    [ * ]    [ * ]

37

   LUBBOCK TX    LBB    [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 1 and 2

 

         

Destinating Operation

    

Air Cargo Network Destination City

  

Service
Point

  

Required Delivery
Time to Postal
Service

Tuesday - Friday

  

Required Delivery
Time to Postal
Service

Saturday

  

Required Delivery
Time to Postal
Service

Sunday

38

   MEMPHIS TN    MEM    [ * ]    [ * ]    [ * ]

39

   MIAMI FL    MIA    [ * ]    [ * ]    [ * ]

40

   MILWAUKEE WI    MKE    [ * ]    [ * ]    [ * ]

41

   MINNEAPOLIS MN    MSP    [ * ]    [ * ]    [ * ]

42

   MOBILE AL    BFM    [ * ]    [ * ]    [ * ]

43

   NASHUA NH    MHT    [ * ]    [ * ]    [ * ]

44

   NASHVILLE TN    BNA    [ * ]    [ * ]    [ * ]

45

   NEW ORLEANS LA    MSY    [ * ]    [ * ]    [ * ]

46

   NEWARK NJ    EWR    [ * ]    [ * ]    [ * ]

47

   NORFOLK VA    ORF    [ * ]    [ * ]    [ * ]

48

   NY METRO    JFK    [ * ]    [ * ]    [ * ]

49

   OAKLAND CA    OAK    [ * ]    [ * ]    [ * ]

50

   OKLAHOMA CITY OK    OKC    [ * ]    [ * ]    [ * ]

51

   OMAHA NE    OMA    [ * ]    [ * ]    [ * ]

52

   ONTARIO CA    ONT    [ * ]    [ * ]    [ * ]

53

   ORLANDO FL    MCO    [ * ]    [ * ]    [ * ]

54

   PHILADELPHIA PA    PHL    [ * ]    [ * ]    [ * ]

55

   PHOENIX AZ    PHX    [ * ]    [ * ]    [ * ]

56

   PITTSBURGH PA    PIT    [ * ]    [ * ]    [ * ]

57

   PORTLAND OR    PDX    [ * ]    [ * ]    [ * ]

58

   QUAD CITIES IL    MLI    [ * ]    [ * ]    [ * ]

59

   RALEIGH NC    RDU    [ * ]    [ * ]    [ * ]

60

   RENO NV    RNO    [ * ]    [ * ]    [ * ]

61

   RICHMOND VA    RIC    [ * ]    [ * ]    [ * ]

62

   ROCHESTER    ROC    [ * ]    [ * ]    [ * ]

63

   SACRAMENTO CA    SMF    [ * ]    [ * ]    [ * ]

64

   SALT LAKE CITY    SLC    [ * ]    [ * ]    [ * ]

65

   SAN ANTONIO    SAT    [ * ]    [ * ]    [ * ]

66

   SAN DIEGO    SAN    [ * ]    [ * ]    [ * ]

67

   SAN FRANCISCO CA    SFO    [ * ]    [ * ]    [ * ]

68

   SAN JUAN PR**    SJU    [ * ]    [ * ]    [ * ]

69

   SEATTLE WA    SEA    [ * ]    [ * ]    [ * ]

70

   SHREVEPORT LA    SHV    [ * ]    [ * ]    [ * ]

71

   SIOUX FALLS SD    FSD    [ * ]    [ * ]    [ * ]

72

   SPOKANE WA    GEG    [ * ]    [ * ]    [ * ]

73

   SPRINGFIELD MA    BDL    [ * ]    [ * ]    [ * ]

74

   SPRINGFIELD MO    SGF    [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 1 and 2

 

         

Destinating Operation

    

Air Cargo Network Destination City

  

Service
Point

  

Required
Delivery Time to
Postal Service

Tuesday - Friday

  

Required Delivery
Time to Postal
Service

Saturday

  

Required Delivery
Time to Postal
Service

Sunday

75

   SPRINGFIELD IL    SPI    [ * ]    [ * ]    [ * ]

76

   ST. LOUIS MO    STL    [ * ]    [ * ]    [ * ]

77

   TAMPA FL    TPA    [ * ]    [ * ]    [ * ]

78

   TUCSON AZ    TUS    [ * ]    [ * ]    [ * ]

79

   TULSA OK    TUL    [ * ]    [ * ]    [ * ]

80

   WICHITA KS    ICT    [ * ]    [ * ]    [ * ]

 

* All mail is delivered on Sunday at 07:00. The offshore locations have
additional time.

** 75% of the volume capture will be delivered on Day Zero with the balance
delivered on Day +1

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 1 and 2

 

Option 1 and 2

Attachment 3

Operating Plan, Day Network

April 22, 2013

Tender and Delivery Process Codes

 

A

   Postal Service Builds ULDs    F    Aviation Supplier Unloads ULD into MTE

B

   Postal Service Transports ULDs to Ramp    G    Aviation Supplier Builds ULDs

C

   Postal Service Tenders in MTE    H    Aviation Supplier Delivers ULDs to Ramp

D

   Postal Service Picks Up MTE    I    Aviation Supplier Picks Up ULDs from
Plant

E

   Postal Service Deck Loads    J    Aviation Supplier Delivers ULDs to Plant   
  

K

   Aviation Supplier Deck Loads

 

    

Air Cargo Network City

  

Service
Point

  

Tender
Code

  

Delivery
Code

1

   ALBUQUERQUE NM    ABQ    A , B    H

2

   ANCHORAGE AK    ANC    A , B    H

3

   ATLANTA GA    ATL    A , B    H

4

   AUSTIN TX    AUS    A , B    H

5

   BALTIMORE MD    BWI    A , B    H

6

   BILLINGS MT    BIL    A , B    H

7

   BIRMINGHAM AL    BHM    E    K

8

   BOISE ID    BOI    A , B    H

9

   BOSTON MA    BOS    A , B    H

10

   CHARLESTON WV    CRW    A , B    H

11

   CHARLOTTE NC    CLT    A , B    H

12

   CHICAGO IL    ORD    A , B    H

13

   CINCINNATI OH    CVG    A , B    H

14

   CLEVELAND OH    CLE    A , B    H

15

   COLUMBUS OH    CMH    A , B    H

16

   DALLAS TX    DFW    A , B    H

17

   DENVER CO    DEN    A , B    H

18

   DES MOINES IA    DSM    A , B    H

19

   DETROIT MI    DTW    A , B    H

20

   DULLES VA    IAD    A , B    H

21

   EL PASO TX    ELP    A , B    H

22

   FARGO ND    GFK    A , B    H

23

   GRAND RAPIDS MI    GRR    A , B    H

24

   GREAT FALLS MT    GTF    A , B    Origin Only

25

   GREENSBORO NC    GSO    A , B    H

26

   HONOLULU HI    HNL    A , B    H

27

   HOUSTON TX    IAH    A , B    H

28

   INDIANAPOLIS IN    IND    A , B    H

29

   JACKSON MS    JAN    E    K

30

   JACKSONVILLE FL    JAX    A , B    H

31

   KANSAS CITY MO    MCI    A , B    H

32

   KNOXVILLE TN    TYS    A , B    H

33

   LAS VEGAS NV    LAS    A , B    H

34

   LITTLE ROCK AR    LIT    A , B    H



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Option 1 and 2

 

    

Air Cargo Network City

  

Service
Point

  

Tender
Code

  

Delivery
Code

35

   LOS ANGELES CA    LAX    A , B    H

36

   LOUISVILLE KY    SDF    A , B    H

37

   LUBBOCK TX    LBB    A , B    H

38

   MEMPHIS TN    MEM    A , B    H

39

   MIAMI FL    MIA    A , B    H

40

   MILWAUKEE WI    MKE    A , B    H

41

   MINNEAPOLIS MN    MSP    A , B    H

42

   MOBILE AL    MOB    A , B    H

43

   NASHUA NH    MHT    A , I    J

44

   NASHVILLE TN    BNA    E    K

45

   NEW ORLEANS LA    MSY    A , B    H

46

   NEWARK NJ    EWR    A , B    H

47

   NORFOLK VA    ORF    A , B    H

48

   NY METRO    JFK    A , I    J

49

   OAKLAND CA    OAK    A , B    H

50

   OKLAHOMA CITY OK    OKC    A , B    H

51

   OMAHA NE    OMA    A , B    H

52

   ONTARIO CA    ONT    A , B    H

53

   ORLANDO FL    MCO    A , B    H

54

   PHILADELPHIA PA    PHL    A , B    H

55

   PHOENIX AZ    PHX    A , B    H

56

   PITTSBURGH PA    PIT    A , B    H

57

   PORTLAND OR    PDX    A , B    H

58

   QUAD CITIES IL    MLI    E    Origin Only

59

   RALEIGH NC    RDU    A , B    H

60

   RENO NV    RNO    A , B    H

61

   RICHMOND VA    RIC    A , B    H

62

   ROCHESTER NY    ROC    A , I    J

63

   SACRAMENTO CA    SMF    A , B    H

64

   SALT LAKE CITY    SLC    A , B    H

65

   SAN ANTONIO TX    SAT    A , B    H

66

   SAN DIEGO CA    SAN    A , B    H

67

   SAN FRANCISCO CA    SFO    A , B    H

68

   SAN JUAN PR    SJU    A , B    H

69

   SEATTLE WA    SEA    A , B    H

70

   SHREVEPORT LA    SHV    A , B    H

71

   SIOUX FALLS SD    FSD    A , B    H

72

   SPOKANE WA    GEG    A , B    H

73

   SPRINGFIELD MA    BDL    A , B    H

74

   SPRINGFIELD MO    SGF    E    Origin Only

75

   SPRINGFIELD IL    SPI    E    Origin Only

76

   ST. LOUIS MO    STL    E    K

77

   TAMPA FL    TPA    A , B    H

78

   TUCSON AZ    TUS    A , B    H

79

   TULSA OK    TUL    A , B    H

80

   WICHITA KS    ICT    A , B    H



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1 and 2

Option 1 and 2

Attachment 4

Operating Plan, Night Network

April 22, 2013

 

              

Originating
Operations

  

Destinating Operations

    

Air Cargo Network City

  

Service

Point

  

ALL Mail Due
Aviation Supplier

Monday - Friday

  

Required Delivery
Time to Postal
Service

Tuesday - Friday

  

Required Delivery
Time to Postal
Service

Saturday

1

   ALBANY NY    ALB    [ * ]    [ * ]    [ * ]

2

   ALBUQUERQUE NM    ABQ    [ * ]    [ * ]    [ * ]

3

   ALLENTOWN PA    ABE    [ * ]    [ * ]    [ * ]

4

   ANCHORAGE AK    ANC    [ * ]    [ * ]    [ * ]

5

   APPLETON WI    ATW    [ * ]    [ * ]    [ * ]

6

   ATLANTA GA    ATL    [ * ]    [ * ]    [ * ]

7

   AUSTIN TX    AUS    [ * ]    [ * ]    [ * ]

8

   BALTIMORE MD    BWI    [ * ]    [ * ]    [ * ]

9

   BANGOR ME    BGR    [ * ]    [ * ]    [ * ]

10

   BATON ROUGE LA    BTR    [ * ]    [ * ]    [ * ]

11

   BEND OR    RDM    [ * ]    [ * ]    [ * ]

12

   BILLINGS MT    BIL    [ * ]    [ * ]    [ * ]

13

   BIRMINGHAM AL    BHM    [ * ]    [ * ]    [ * ]

14

   BISMARK ND    BIS    [ * ]    [ * ]    [ * ]

15

   BOISE ID    BOI    [ * ]    [ * ]    [ * ]

16

   BOSTON MA    BOS    [ * ]    [ * ]    [ * ]

17

   BOZEMAN MT    BZN    [ * ]    [ * ]    [ * ]

18

   BRISTOL TN / VA    TRI    [ * ]    [ * ]    [ * ]

19

   BUFFALO NY    BUF    [ * ]    [ * ]    [ * ]

20

   BURBANK CA    BUR    [ * ]    [ * ]    [ * ]

21

   BURLINGTON VT    BTV    [ * ]    [ * ]    [ * ]

22

   BUTTE MT    BTM    [ * ]    [ * ]    [ * ]

23

   CASPER WY    CPR    [ * ]    [ * ]    [ * ]

24

   CEDAR RAPIDS IA    CID    [ * ]    [ * ]    [ * ]

25

   CHARLESTON WV    CRW    [ * ]    [ * ]    [ * ]

26

   CHARLOTTE NC    CLT    [ * ]    [ * ]    [ * ]

27

   CHATTANOOGA TN    CHA    [ * ]    [ * ]    [ * ]

28

   CHEYENNE WY    CYS    [ * ]    [ * ]    [ * ]

29

   CHICAGO IL (O’Hare)    ORD    [ * ]    [ * ]    [ * ]

30

   CINCINNATI OH    CVG    [ * ]    [ * ]    [ * ]

31

   CLEVELAND OH    CLE    [ * ]    [ * ]    [ * ]

32

   COLORADO SPRINGS CO    COS    [ * ]    [ * ]    [ * ]

33

   COLUMBIA SC    CAE    [ * ]    [ * ]    [ * ]

34

   COLUMBUS OH    CMH    [ * ]    [ * ]    [ * ]

35

   DALLAS TX    DFW    [ * ]    [ * ]    [ * ]

36

   DAYTON OH    DAY    [ * ]    [ * ]    [ * ]

37

   DENVER CO    DEN    [ * ]    [ * ]    [ * ]

38

   DES MOINES IA    DSM    [ * ]    [ * ]    [ * ]

39

   DETROIT MI    DTW    [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1 and 2

 

              

Originating
Operations

  

Destinating Operations

    

Air Cargo Network City

  

Service

Point

  

ALL Mail Due
Aviation Supplier

Monday - Friday

  

Required Delivery
Time to Postal
Service

Tuesday - Friday

  

Required Delivery
Time to Postal
Service

Saturday

40

   DULLES VA    IAD    [ * ]    [ * ]    [ * ]

41

   DULUTH MN    DLH    [ * ]    [ * ]    [ * ]

42

   DURANGO CO    DRO    [ * ]    [ * ]    [ * ]

43

   EL PASO TX    ELP    [ * ]    [ * ]    [ * ]

44

   ELMIRA NY    ELM    [ * ]    [ * ]    [ * ]

45

   EUGENE OR    EUG    [ * ]    [ * ]    [ * ]

46

   FAIRBANKS AK    FAI    [ * ]    [ * ]    [ * ]

47

   FLINT MI    FNT    [ * ]    [ * ]    [ * ]

48

   FORT MYERS FL    RSW    [ * ]    [ * ]    [ * ]

49

   FORT WAYNE IN    FWA    [ * ]    [ * ]    [ * ]

50

   FRESNO CA    FAT    [ * ]    [ * ]    [ * ]

51

   FT LAUDERDALE FL    FLL    [ * ]    [ * ]    [ * ]

52

   GRAND FORKS ND    GFK    [ * ]    [ * ]    [ * ]

53

   GRAND JUNCTION CO    GJT    [ * ]    [ * ]    [ * ]

54

   GRAND RAPIDS MI    GRR    [ * ]    [ * ]    [ * ]

55

   GREAT FALLS MT    GTF    [ * ]    [ * ]    [ * ]

56

   GREENSBORO NC    GSO    [ * ]    [ * ]    [ * ]

57

   GREENVILLE SC    GSP    [ * ]    [ * ]    [ * ]

58

   HARRISBURG PA    MDT    [ * ]    [ * ]    [ * ]

59

   HARTFORD CT    BDL    [ * ]    [ * ]    [ * ]

60

   HONOLULU HI    HNL    [ * ]    [ * ]    [ * ]

61

   HOUSTON TX    IAH    [ * ]    [ * ]    [ * ]

62

   HUNTSVILLE AL    HSV    [ * ]    [ * ]    [ * ]

63

   INDIANAPOLIS IN    IND    [ * ]    [ * ]    [ * ]

64

   JACKSON MS    JAN    [ * ]    [ * ]    [ * ]

65

   JACKSONVILLE FL    JAX    [ * ]    [ * ]    [ * ]

66

   JFK NY    JFK    [ * ]    [ * ]    [ * ]

67

   KALISPELL MT    FCA    [ * ]    [ * ]    [ * ]

68

   KANSAS CITY MO    MCI    [ * ]    [ * ]    [ * ]

69

   KNOXVILLE TN    TYS    [ * ]    [ * ]    [ * ]

70

   LAS VEGAS NV    LAS    [ * ]    [ * ]    [ * ]

71

   LITTLE ROCK AR    LIT    [ * ]    [ * ]    [ * ]

72

   LONG BEACH CA    LGB    [ * ]    [ * ]    [ * ]

73

   LOS ANGELES CA    LAX    [ * ]    [ * ]    [ * ]

74

   LOUISVILLE KY    SDF    [ * ]    [ * ]    [ * ]

75

   LUBBOCK TX    LBB    [ * ]    [ * ]    [ * ]

76

   MADISON WI    MSN    [ * ]    [ * ]    [ * ]

77

   MANCHESTER NH    MHT    [ * ]    [ * ]    [ * ]

78

   MCALLEN TX    MFE    [ * ]    [ * ]    [ * ]

79

   MEDFORD OR    MFR    [ * ]    [ * ]    [ * ]

80

   MEMPHIS TN    MEM    [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1 and 2

 

              

Originating
Operations

  

Destinating Operations

    

Air Cargo Network City

  

Service

Point

  

ALL Mail Due
Aviation Supplier

Monday - Friday

  

Required Delivery
Time to Postal
Service

Tuesday - Friday

  

Required Delivery
Time to Postal
Service

Saturday

81

   MIAMI FL    MIA    [ * ]    [ * ]    [ * ]

82

   MILWAUKEE WI    MKE    [ * ]    [ * ]    [ * ]

83

   MINNEAPOLIS MN    MSP    [ * ]    [ * ]    [ * ]

84

   MINOT ND    MOT    [ * ]    [ * ]    [ * ]

85

   MISSOULA MT    MSO    [ * ]    [ * ]    [ * ]

86

   MOBILE AL    MOB    [ * ]    [ * ]    [ * ]

87

   NASHVILLE TN    BNA    [ * ]    [ * ]    [ * ]

88

   NEW ORLEANS LA    MSY    [ * ]    [ * ]    [ * ]

89

   NEWARK NJ    EWR    [ * ]    [ * ]    [ * ]

90

   NORFOLK VA    ORF    [ * ]    [ * ]    [ * ]

91

   OAKLAND CA    OAK    [ * ]    [ * ]    [ * ]

92

   OKLAHOMA CITY OK    OKC    [ * ]    [ * ]    [ * ]

93

   OMAHA NE    OMA    [ * ]    [ * ]    [ * ]

94

   ONTARIO CA    ONT    [ * ]    [ * ]    [ * ]

95

   ORANGE CNTY AIRPORT    SNA    [ * ]    [ * ]    [ * ]

96

   ORLANDO FL    MCO    [ * ]    [ * ]    [ * ]

97

   PALM BEACH FL    PBI    [ * ]    [ * ]    [ * ]

98

   PASCO WA    PSC    [ * ]    [ * ]    [ * ]

99

   PEORIA IL    PIA    [ * ]    [ * ]    [ * ]

100

   PHILADELPHIA PA    PHL    [ * ]    [ * ]    [ * ]

101

   PHOENIX AZ    PHX    [ * ]    [ * ]    [ * ]

102

   PITTSBURGH PA    PIT    [ * ]    [ * ]    [ * ]

103

   POCATELLO ID    PIH    [ * ]    [ * ]    [ * ]

104

   PORTLAND ME    PWM    [ * ]    [ * ]    [ * ]

105

   PORTLAND OR    PDX    [ * ]    [ * ]    [ * ]

106

   PRESQUE ISLE ME    PQI    [ * ]    [ * ]    [ * ]

107

   PROVIDENCE RI    PVD    [ * ]    [ * ]    [ * ]

108

   RALEIGH NC    RDU    [ * ]    [ * ]    [ * ]

109

   RAPID CITY SD    RAP    [ * ]    [ * ]    [ * ]

110

   RENO NV    RNO    [ * ]    [ * ]    [ * ]

111

   RICHMOND VA    RIC    [ * ]    [ * ]    [ * ]

112

   ROANOKE VA    ROA    [ * ]    [ * ]    [ * ]

113

   ROCHESTER MN    RST    [ * ]    [ * ]    [ * ]

114

   ROCHESTER NY    ROC    [ * ]    [ * ]    [ * ]

115

   ROCK SPRINGS WY    RKS    [ * ]    [ * ]    [ * ]

116

   SACRAMENTO CA    SMF    [ * ]    [ * ]    [ * ]

117

   SALT LAKE CITY UT    SLC    [ * ]    [ * ]    [ * ]

118

   SAN ANTONIO TX    SAT    [ * ]    [ * ]    [ * ]

119

   SAN DIEGO CA    SAN    [ * ]    [ * ]    [ * ]

120

   SAN FRANCISCO CA    SFO    [ * ]    [ * ]    [ * ]

121

   SAN JOSE CA    SJC    [ * ]    [ * ]    [ * ]

122

   SAN JUAN PR    SJU    [ * ]    [ * ]    [ * ]

123

   SAVANNAH GA    SAV    [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1 and 2

 

              

Originating
Operations

  

Destinating Operations

    

Air Cargo Network City

  

Service

Point

  

ALL Mail Due
Aviation Supplier

Monday - Friday

  

Required Delivery
Time to Postal
Service

Tuesday - Friday

  

Required Delivery
Time to Postal
Service

Saturday

124

   SEATTLE WA    SEA    [ * ]    [ * ]    [ * ]

125

   SHREVEPORT LA    SHV    [ * ]    [ * ]    [ * ]

126

   SIOUX CITY IA    SUX    [ * ]    [ * ]    [ * ]

127

   SOUIX FALLS SD    FSD    [ * ]    [ * ]    [ * ]

128

   SOUTH BEND IN    SBN    [ * ]    [ * ]    [ * ]

129

   SPOKANE WA    GEG    [ * ]    [ * ]    [ * ]

130

   SPRINGFIELD MO    SGF    [ * ]    [ * ]    [ * ]

131

   ST CLOUD MN    STC    [ * ]    [ * ]    [ * ]

132

   ST LOUIS MO    STL    [ * ]    [ * ]    [ * ]

133

   STEWART NY    SWF    [ * ]    [ * ]    [ * ]

134

   SYRACUSE NY    SYR    [ * ]    [ * ]    [ * ]

135

   TALLAHASSEE FL    TLH    [ * ]    [ * ]    [ * ]

136

   TAMPA FL    TPA    [ * ]    [ * ]    [ * ]

137

   TRAVERSE CITY MI    TVC    [ * ]    [ * ]    [ * ]

138

   TUCSON AZ    TUS    [ * ]    [ * ]    [ * ]

139

   TULSA OK    TUL    [ * ]    [ * ]    [ * ]

140

   TWIN FALLS ID    TWF    [ * ]    [ * ]    [ * ]

141

   WATERLOO IA    ALO    [ * ]    [ * ]    [ * ]

142

   WAUSAU WI    CWA    [ * ]    [ * ]    [ * ]

143

   WENATCHEE WA    EAT    [ * ]    [ * ]    [ * ]

144

   WICHITA KS    ICT    [ * ]    [ * ]    [ * ]

145

   YAKIMA WA    YKM    [ * ]    [ * ]    [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1 and 2

Option 1 and 2

Attachment 4

Operating Plan, Night Network

April 22, 2013

Tender and Delivery Process Codes

 

A Postal Service Builds ULDs

 

B Postal Service Transports ULDs to Ramp

 

C Postal Service Transports Loose Volume to and from Aviation Supplier Location
other than Airport Ramp

 

D Postal Service Transports Loose Volumes to and from Aviation Supplier Ramp

 

E Aviation Supplier Picks Up ULDs

 

F Aviation Supplier Delivers in ULDs

 

G Aviation Supplier Delivers Volume Loose to a Postal Service Designated
Location

 

    

Air Cargo Network City

  

Service
Point

   Tender
Code    Delivery
Code

1

   ALBANY NY    ALB    D    D

2

   ALBURQUERQUE NM    ABQ    D    D

3

   ALLENTOWN PA    ABE    D    Origin Only

4

   ANCHORAGE AK    ANC    D    D

5

   APPLETON WI    ATW    D    D

6

   ATLANTA GA    ATL    E    D

7

   AUSTIN (Air Stop) TX    AUS    D    D

8

   BALTIMORE MD    BWI    D    D

9

   BANGOR ME    BGR    D    D

10

   BATON ROUGE LA    BTR    D    D

11

   BEND OR    RDM    D    Origin Only

12

   BILLINGS MT    BIL    D    D

13

   BIRMINGHAM AL    BHM    D    D

14

   BISMARK ND    BIS    D    Origin Only

15

   BOISE ID    BOI    E    F

16

   BOSTON MA    BOS    D    D

17

   BOZEMAN MT    BZN    D    Origin Only

18

   BRISTOL TN / VA    TRI    D    Origin Only

19

   BUFFALO NY    BUF    D    D

20

   BURBANK CA    BUR    D    D

21

   BURLINGTON VT    BTV    D    D

22

   BUTTE MT    BTM    D    Origin Only

23

   CASPER WY    CPR    D    Origin Only

24

   CEDAR RAPIDS IA    CID    D    D

25

   CHARLESTON WV    CRW    D    D

26

   CHARLOTTE NC    CLT    D    D

27

   CHATTANOOGA P&DC TN    CHA    D    D

28

   CHEYENNE WY    CYS    D    Origin Only

29

   CHICAGO IL    ORD    D    D

30

   CINCINNATI OH    CVG    D    D

31

   CLEVELAND OH    CLE    D    D



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1 and 2

 

    

Air Cargo Network City

  

Service
Point

   Tender
Code    Delivery
Code

32

   COLORADO SPRINGS CO    COS    D    D

33

   COLUMBIA SC    CAE    D    D

34

   COLUMBUS OH    CMH    D    D

35

   DALLAS TX    DFW    D    D

36

   DAYTON OH    DAY    D    D

37

   DENVER CO    DEN    D    D

38

   DES MOINES IA    DSM    D    D

39

   DETROIT MI    DTW    D    D

40

   DULLES VA    IAD    D    D

41

   DULUTH MN    DLH    D    D

42

   DURANGO CO    DRO    D    Origin Only

43

   EL PASO TX    ELP    D    D

44

   ELM NY    ELM    D    D

45

   EUGENE OR    EUG    D    Origin Only

46

   FAIRBANKS AK    FAI    D    Origin Only

47

   FLINT P&DC MI    FNT    D    D

48

   FORT MYERS P&DC FL    RSW    E    F

49

   FORT WAYNE IN P&DC    FWA    D    D

50

   FRESNO CA    FAT    D    D

51

   FT LAUDERDALE FL    FLL    D    F

52

   GRAND FORKS ND    GFK    D    D

53

   GRAND JUNCTION CO    GJT    D    Origin Only

54

   GRAND RAPIDS MI    GRR    D    D

55

   GREAT FALLS MT    GTF    D    D

56

   GREENSBORO NC    GSO    D    D

57

   GREENVILLE SC    GSP    D    D

58

   HARRISBURG PA    MDT    D    D

59

   HARTFORD CT    BDL    D    D

60

   HONOLULU HI    HNL    D    D

61

   HOUSTON TX    IAH    D    D

62

   HUNTSVILLE P&DF AL    HSV    D    D

63

   INDIANAPOLIS IN    IND    D    D

64

   JACKSON MS    JAN    C    C

65

   JACKSONVILLE FL    JAX    E    F

66

   JFK NY    JFK    BD    D

67

   KALISPELL MT    FCA    D    Origin Only

68

   KANSAS CITY MO    MCI    D    D

69

   KNOXVILLE TN    TYS    D    D

70

   LAS VEGAS NV    LAS    D    D

71

   LITTLE ROCK AR    LIT    C    C

72

   LONG BEACH CA    LGB    D    Origin Only

73

   LOS ANGELES CA    LAX    D    D

74

   LOUISVILLE KY    SDF    D    D

75

   LUBBOCK TX    LBB    D    D

76

   MADISON WI    MSN    D    D

77

   MANCHESTER NH    MHT    D    D

78

   MCALLEN TX    MFE    D    Origin Only

79

   MEDFORD OR    MFR    D    Origin Only



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1 and 2

 

    

Air Cargo Network City

  

Service
Point

   Tender
Code    Delivery
Code

80

   MEMPHIS TN    MEM    D    D

81

   MIAMI FL    MIA    D    F/D

82

   MILWAUKEE WI    MKE    D    D

83

   MINNEAPOLIS MN    MSP    D    D

84

   MINOT ND    MOT    D    Origin Only

85

   MISSOULA MT    MSO    D    Origin Only

86

   MOBILE AL    MOB    D    D

87

   NASHVILLE TN    BNA    D    D

88

   NEW ORLEANS LA    MSY    D    D

89

   NEWARK NJ    EWR    E    F

90

   NORFOLK VA    ORF    D    D

91

   OAKLAND CA    OAK    D    D

92

   OKLAHOMA CITY OK    OKC    D    D

93

   OMAHA NE    OMA    D    D

94

   ONTARIO CA    ONT    D    D

95

   ORANGE COUNTY AIRPORT    SNA    D    Origin Only

96

   ORLANDO FL    MCO    A    D

97

   PALM BEACH FL    PBI    D    D (T-F) / G (Sat)

98

   PASCO WA    PSC    D    Origin Only

99

   PEORIA MPO IL    PIA    D    D

100

   PHILADELPHIA PA    PHL    D    D

101

   PHOENIX AZ    PHX    D    D

102

   PITTSBURGH PA    PIT    D/E    D

103

   POCATELLO ID    PIH    D    Origin Only

104

   PORTLAND ME    PWM    D    D

105

   PORTLAND OR    PDX    D    D

106

   PRESQUE ISLE ME    PQI    D    D

107

   PROVIDENCE RI    PVD    D    D

108

   RALEIGH NC    RDU    D    D

109

   RAPID CITY SD    RAP    D    Origin Only

110

   RENO NV    RNO    D    D

111

   RICHMOND VA    RIC    D    D

112

   ROANOKE VA    ROA    D    D

113

   ROCHESTER MN    RST    D    D

114

   ROCHESTER NY    ROC    D    D

115

   ROCK SPRINGS WY    RKS    D    Origin Only

116

   SACRAMENTO CA    SMF    D    D

117

   SALT LAKE CITY UT    SLC    E    F

118

   SAN ANTONIO TX    SAT    D    D

119

   SAN DIEGO CA    SAN    D    D

120

   SAN FRANCISCO CA    SFO    E/D    F/D

121

   SAN JOSE CA    SJC    D    D

122

   SAN JUAN PR    SJU    D    D

123

   SAVANNAH P&DF GA    SAV    D    D

124

   SEATTLE WA    SEA    D    D

125

   SHREVEPORT LA    SHV    D    D

126

   SIOUX CITY IA    SUX    D    Origin Only

127

   SOUIX FALLS SD    FSD    D    D



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Option 1 and 2

 

    

Air Cargo Network City

  

Service
Point

   Tender
Code    Delivery
Code

128

   SOUTH BEND IN P&DC    SBN    D    D

129

   SPOKANE WA    GEG    D    D

130

   SPRINGFIELD MO    SGF    D    D

131

   ST CLOUD MN    STC    D    Origin Only

132

   ST LOUIS MO    STL    D    D

133

   STEWART NY 125    SWF    D    D

134

   SYRACUSE NY    SYR    D    D

135

   TALLAHASSEE P&DF FL    TLH    D    D

136

   TAMPA FL    TPA    A    D

137

   TRAVERSE CITY MI    TVC    D    D

138

   TUCSON AZ    TUS    D    D

139

   TULSA OK    TUL    D    D

140

   TWIN FALLS ID    TWF    D    Origin Only

141

   WATERLOO IA    ALO    D    Origin Only

142

   WAUSAU WI    CWA    D    D

143

   WENATCHEE WA    EAT    D    Origin Only

144

   WICHITA KS    ICT    D    D

145

   YAKIMA WA    YKM    D    Origin Only



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

Solicitation Number: 5A-12-A-0024

November 6, 2012

Issued By:

Air Transportation CMC

Transportation Portfolio

Supply Management

475 L’Enfant Plaza SW

Room 1P650

Washington DC 20260-0650

This proposal includes data that may not be duplicated, used, or disclosed
outside the Postal Service – in whole or in part – for any purpose other than to
evaluate this proposal. If, however, a contract is awarded to this offeror as a
result of – or in connection with – the submission of such data, the Postal
Service will have the right to duplicate, use, or disclose the data to the
extent provided in the resulting contract. This restriction does not limit the
Postal Service’s right to use information contained in the data if it is
obtained from another source without restriction. The data subject to this
restriction are contained in all sheets as marked.



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

Table of Contents

 

1.0

  SUPPLIER ELIGIBILITY      1   

    1.1

  14 CFR PART 121 AIR CARRIER CERTIFICATION      1   

    1.2

  FLIGHT ORIGINS AND DESTINATIONS (ATTACHMENTS 2, 3, 4)      3   

    1.3

  TRANSPORT OF LIVE ANIMALS (DMM 601.9.3)      3   

    1.4

  TRANSPORT OF HAZARDOUS MATERIAL (DMM 601.10.0)      3   

    1.5

  TRANSPORT OF PERISHABLES (DMM 601.9.0)      3   

    1.6

  SCANNING AND DATA EXCHANGE (ATTACHMENT 7)      3   

    1.7

  ELIGIBILITY STATUS      4   

2.0

  SUPPLIER CAPABILITY      5   

    2.1

  ABILITY TO MEET REQUIRED DELIVERY SCHEDULE      6   

    2.2

  AIR FLEET EQUIPMENT DESCRIPTION      7   

        2.2.1

      Age of Air Fleet      8   

        2.2.2

      Fuel Efficiency of Air Fleet      8   

        2.2.3

      Aircraft Modernization Plan      8   

    2.3

  GROUND HANDLING AND SORTING OPERATIONS      9   

    2.4

  INTEGRITY AND BUSINESS ETHICS RECORD      10   

    2.5

  ORGANIZATION      11   

        2.5.1

      Organization Structure      11   

        2.5.2

      Experience      12   

        2.5.3

      Accounting and Operational Controls      12   

        2.5.4

      Technical Skills      12   

        2.5.5

      Production and Property Controls      13   

    2.6

  FINANCIAL CONDITION      13   

3.0

  MANAGEMENT PLAN      14   

    3.1

  DAILY OPERATIONS MANAGEMENT PLAN      14   

        3.1.1

      Late Arriving Aircraft and Trucks (Originating and Destinating)      14   

        3.1.2

      Early Arriving Aircraft and Trucks      14   

        3.1.3

      Mail Arriving Out of Normal Sequence      14   

        3.1.4

      Trucks Not On-Site for Dispatch      14   

        3.1.5

      Inclement Weather During Operations      15   

        3.1.6

      Protection of Mail During Inclement Weather      15   

        3.1.7

      Labor Actions      15   

        3.1.8

      Inadequate Staffing      15   

        3.1.9

      Inability to Complete All Loading      16   

        3.1.10

          Overflow Mail      16   

        3.1.11

          Less Mail Transportation Equipment (MTE) Than Required      16   

        3.1.12

          Damaged/Non Airworthy Containers      16   

        3.1.13

          Damaged Surface Containers      16   

        3.1.14

          Damaged or Non-Labeled Mail      16   

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         i



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

        3.1.15

          Plan and Schedule Changes      17   

        3.1.16

          Loose Load Mail      17   

        3.1.17

          HAZMAT – Acceptable and Non-acceptable Pieces      17   

        3.1.18

          Handling and Staging of Live Animals      18   

        3.1.19

          Assisting Aviation Supplier in Container Positioning      18   

        3.1.20

          Assisting Aviation Supplier in Maintaining Open Lines of Communication
     18   

        3.1.21

          Supplies Maintenance      18   

        3.1.22

          Power Losses      18   

        3.1.23

          Natural Disasters      18   

        3.1.24

          Equipment Breakdowns      18   

        3.1.25

          Airport Closings      19   

        3.1.26

          Air Traffic Control (ATC) Impact Mitigation Plan      19   

        3.1.27

          Not Listed But of Equal Importance – Other Factors Impacting FedEx   
  19   

    3.2

  KEY PERSONNEL      19   

    3.3

  TRAINING OF PERSONNEL      19   

    3.4

  UPDATES TO MANAGEMENT PLAN      19   

4.0

  PAST PERFORMANCE      20   

    4.1

  RECORD OF CONFORMANCE TO CONTRACT REQUIREMENTS      21   

    4.2

  RECORD OF FEDEX ON-TIME PERFORMANCE      21   

    4.3

  ESTABLISHED PRODUCTIVE BUSINESS RELATIONS      21   

        4.3.1

      Cooperation and Commitment to Customer Satisfaction      22   

        4.3.2

      Governance and Code of Business Conduct and Ethics      22   

    4.4

  CURRENT OR RECENT POSTAL SERVICE CONTRACTS AND ON-TIME PERFORMANCE RATES     
23   

    4.5

  NON-POSTAL CONTRACTS OF SIMILAR SIZE, SCOPE, AND NATURE AS IN THIS
SOLICITATION      23   

5.0

  SECURITY PLAN      24   

    5.1

  ESTABLISH COORDINATION      24   

    5.2

  IMPLEMENTATION, ADMINISTRATION, AND MAINTENANCE ACTIVITIES      25   

        5.2.1

      Communication      25   

        5.2.2

      Investigations      25   

        5.2.3

      Criminal and Administrative Proceedings      25   

        5.2.4

      Access to FedEx Operations, Facilities, Personnel and Loss Data      26   

        5.2.5

      Surveillance Operations      26   

        5.2.6

      Undercover Operations      26   

        5.2.7

      Contingency Planning and Notification      26   

        5.2.8

      Overgoods Operations      26   

        5.2.9

      Protection and Disclosure of Information from Investigations      26   

        5.2.10

          Noninterference      27   

        5.2.11

          Modifications      27   

    5.3

  CONFORMANCE WITH FEDERAL AVIATION ADMINISTRATION (FAA), TRANSPORTATION
SECURITY ADMINISTRATION (TSA), AND LOCAL AIRPORT AUTHORITY      27   

    5.4

  PROTECTION AND SAFEGUARD OF U.S. MAILS      27   

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         ii



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

    5.5

  PERSONNEL SCREENING PROCEDURES      28   

    5.6

  PERSONNEL SECURITY TRAINING      28   

    5.7

  SECURITY BREACH PROCEDURES      28   

6.0

  SUSTAINABILITY PLAN      29   

    6.1

  ENVIRONMENTAL INITIATIVES      29   

        6.1.1

      Collaborative Efforts with Postal Service      29   

    6.2

  CURRENT SUSTAINABILITY INITIATIVES AND METRICS      29   

        6.2.1

      Greenhouse Gas Emission Estimates Via Air and Ground Transport      32   

    6.3

  INDEPENDENT VERIFICATION      32   

    6.4

  EMISSIONS REPORTING AND FREQUENCY      32   

        6.4.1

      Reporting      32   

        6.4.2

      Meetings      32   

    6.5

  SUSTAINABILITY REPORTS      32   

7.0

  SUBCONTRACTING PLAN (PROVISIONS 3-1, 4-1, 4-2, CLAUSES 3-1, 3-2)      33   

    7.1

  SUBCONTRACTING GOALS      33   

    7.2

  TOTAL DOLLARS SUBCONTRACTED BY TYPE      33   

    7.3

  DESCRIPTION OF SUBCONTRACTED SUPPLIES AND SERVICES      33   

    7.4

  METHOD USED TO DEVELOP SUBCONTRACTING GOALS      34   

    7.5

  METHOD USED TO IDENTIFY POTENTIAL SOURCES      34   

    7.6

  INDIRECT COST STATEMENT      34   

    7.7

  SUBCONTRACTING PROGRAM ADMINISTRATOR      34   

    7.8

  SUBCONTRACTING PLAN FLOWDOWN      36   

    7.9

  RECORDKEEPING      36   

    7.10

  REPORTS      36   

SUSTAINABILITY REPORT

     1   

List of Figures

 

FIGURE 1-1. AIR CARRIER CERTIFICATE      2    FIGURE 1-2. SAMPLE D&R TAG      3
   FIGURE 1-3. POSTAL SERVICE–ACCEPTED EDI STANDARDS FOR SCANNING AND DATA
TRANSMISSIONS      4    FIGURE 1-4. POSTAL SERVICE-FEDEX EDI NETWORK HIGHLIGHTS
     4    FIGURE 2-1. FEDEX HAS RECEIVED MANY AWARDS      5    FIGURE 2-2. FEDEX
KEY DIFFERENTIATORS      6    FIGURE 2-3. CURRENT FEDEX AIR FLEET TOTALS AND
PAYLOAD      7    FIGURE 2-4. TOTALS OF FEDEX AIR FLEET MODELS AND AVERAGE AGE
OF EACH MODEL (AS OF OCT. 28, 2012)      8    FIGURE 2-5. FUEL EFFICIENCY OF AIR
FLEET (AS OF OCT. 28, 2012)      8    FIGURE 2-6. FEDEX AIRCRAFT MODERNIZATION
SCHEDULE      9    FIGURE 2-7. FEDEX AIR TRANSPORT MAIL DELIVERY SERVICE PROCESS
     10    FIGURE 2-8. THE CUSTOMER-FOCUSED FEDEX MAIL SERVICE DELIVERY TEAM   
  11    FIGURE 3-1. FEDEX EXPERIENCE TRANSPORTING LIVES      18   

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         iii



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

FIGURE 3-2. OMAHA AIRPORT UNDER WATER    FIGURE 4-1. PAST PERFORMANCE CONTRACT
HIGHLIGHTS    21 FIGURE 4-2. FEDEX AVERAGE DAY DELIVERY    FIGURE 4-3. FEDEX
AVERAGE DAY DELIVERY    FIGURE 4-4. FEDEX HIERARCHY OF HORRORS    FIGURE 5-1.
FEDEX POSTAL TRANSPORTATION MANAGEMENT SECURITY ORGANIZATION    25 FIGURE 5-2.
SECURITY PROCESS, PROCEDURES, AND POLICIES    FIGURE 6-1. FEDEX COMMITMENT –
RECYCLED MATERIAL    31 FIGURE 7-1. FEDEX SUBCONTRACTING GOALS FOR FY 13    33
FIGURE 7-2. SUBCONTRACTING PROGRAM ADMINISTRATOR    35

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         iv



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

1.0 Supplier Eligibility

 

FedEx views the Postal Service Transportation Agreement – the current contract
between FedEx and the Postal Service – as a strategic alliance providing the
Postal Service with cost effective and reliable service while providing FedEx
increased asset utilization.

Federal Express Corporation (FedEx), a wholly owned subsidiary of FedEx
Corporation, submits this proposal in support of the United States Postal
Service’s (Postal Service) request for proposal (RFP) number 5A-12-A-0024. This
solicitation is for the purchase of air transportation and ancillary services
for mail to and from destinations within the contiguous 48 states, and
non-contiguous areas, including Alaska, Hawaii, Puerto Rico, and the Virgin
Islands. We have had the privilege of providing the same services over the past
12 years. As this proposal volume demonstrates, FedEx is fully capable of
providing continued reliable service and is committed to continuing our history
as a supportive business partner of the Postal Service going forward. Since
2001, the Postal Service has benefited from the operational efficiencies of our
nationwide service in improving its on-time performance record.

Our proposal proves that we are the reliable, most cost effective, and
dependable business partner for the Postal Service in support of this contract.
FedEx was founded as an airline and operates the world’s largest, most capable
fleet of cargo aircraft. This fleet amply meets the Postal Service’s aviation
requirements with reliable and dependable service.

As PricewaterhouseCoopers (PwC) noted and the Postal Service presented in its
January 7, 2001 “Justification for Noncompetitive Purchase with Federal Express
Corporation” (“Justification”), FedEx “is uniquely” qualified to support the
Postal Service as a sole source contractor for air transportation services of
U.S. Mail. We remain uniquely qualified to provide the required Air Cargo
Network (ACN) services going forward for the next 7 years.

1.1 14 CFR Part 121 Air Carrier Certification

Figure 1-1 provides proof that FedEx meets the 14 CFR Part 121 Air Carrier
Certification requirements. We are authorized to operate as an air carrier and
conduct common carriage operations in accordance with the Federal Aviation Act
of 1958.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         1



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

LOGO [g563720g36k53.jpg]

Air Carrier Certificate

This certifies that

Federal Express Corporation

d/b/a FedEx Express

3620 Hacks Cross Road

Building B, Third Floor

Memphis, TN 38125

has met the requirements of the Federal Aviation Act of 1958, as amended, and
the rules, regulations, and standards prescribed thereunder for the issuance of
this certificate and is hereby authorized to operate as an air carrier and
conduct common carriage operations in accordance with said Act and the rules,
regulations, and standards prescribed thereunder and the terms, conditions, and
limitations contained in the approved operations specifications.

This certificate is not transferable and, unless sooner surrendered, suspended,
or revoked, shall continue in effect indefinitely.

By Direction of the Administrator.

 

Certificate number: FDEA 140A

      /s/ Larry Richards       Larry Richards       (Signature) Effective date:
March 7, 1972       Division Manager Amended Date: October 18, 2010      
(Title) Issued at: Memphis, Tennessee       ACE-200       (Region/Office)

FAA Form 8430-18 (6-87)

Figure 1-1. Air Carrier Certificate

FedEx has been a certified air carrier since 1973, when we began service as an
airline.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         2



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

1.2 Flight Origins and Destinations (Attachments 2, 3, 4)

FedEx will meet the Postal Service’s flight origin and destination requirements
requested in Attachments 2, 3, and 4 of the RFP to transport mail on all flights
and between all origins and destinations. Our response is included in Attachment
12, Tender and Delivery Time Commitment. As we have consistently shown in our 12
years of outstanding performance, we are fully capable of meeting the
requirements.

1.3 Transport of Live Animals (DMM 601.9.3)

FedEx’s policy for transporting live animals is in accordance with the
requirements set forth in the Domestic Mail Manual (DMM) 601.9.3, Live Animals.
We have transported more than [ * ] pieces of live and perishable items over the
past 12 months. We have a proven record of successfully handling the challenges
of transporting “lives” ranging from baby chicks, to bees, to pandas.

1.4 Transport of Hazardous Material (DMM 601.10.0)

FedEx will transport hazardous materials (HAZMAT) for parcels that meet the air
transportation requirements established in DMM 601.10.0 and other Department of
Transportation (DOT) regulations. FedEx has accepted Postal Service Inaccessible
Dangerous Goods (IDG) since October 2006.

Planned dangerous goods shipments from the Postal Service are IDG shipments
only. Current acceptance procedures for all dangerous goods must be followed
when receiving dangerous goods (DG) shipments from the Postal Service. All
dangerous goods will be inspected by a dangerous goods specialist before the
shipment can be accepted into the FedEx system. Operations will ensure that a
dangerous goods specialist is available at the tender locations to inspect and
accept dangerous goods tendered by the Postal Service.

 

1.5 Transport of Perishables (DMM 601.9.0)

FedEx will transport perishables in accordance with the provisions of DMM
601.9.0. Transporting perishables presents multiple challenges because of the
special packaging and handling required. The packaging, handling, and transport
equipment for perishable foods varies considerably, and this complicates loading
decisions. The length of time a product will be in transit also affects loading
decisions. FedEx will take every precaution to ensure that all of the transit
requirements for the individual commodity are met for maximum shelf life.

1.6 Scanning and Data Exchange (Attachment 7)

Dispatch and Routing Tags

FedEx certifies that it is capable of scanning Postal Service bar-coded
Dispatch & Routing (D&R) tags (Figure 1-2) that are Electronic Data Interchange
(EDI)-compliant (pursuant to the guidelines set forth in Attachment 7 of the
RFP) to facilitate the exchange of data with the Postal Service. Under the
current contract, we scan on average more than [ * ] tags per day.

 

LOGO [g563720g13s82.jpg]

Figure 1-2. Sample

D&R Tag

Bar codes ensure accurate

and timely data capture.

 

EDI Compliance

FedEx will transmit and receive status and operational data according to the EDI
standards specified in the solicitation, Attachment 7, Electronic Data
Interchange Service Requirements. Additionally, we will transmit payment
information using the Attachment 7 standards for financial data. We will use the
standards shown in Figure 1-3 for transactions of volume and relevant scans with
the Postal Service.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         3



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

Figure 1-3. Postal Service–Accepted EDI Standards for Scanning and Data
Transmissions

FedEx will use the EDI standards for status and operational data as well as
payment information transmission with the Postal Service.

 

Standard

  

Purpose

CARDIT    To convey detailed information about domestic shipments. RESDIT    To
receive status information at the handling unit level for domestic mail
shipments. INVOIC ADV    Message claiming payment for goods and services
supplied under agreed upon conditions; serves also as specification for Debit
Note and Credit Note messages. Postal Service implementation is to provide
invoice advice to its transport providers of the items, which comprise amounts
payable for transportation services. CLAIMS    Message claiming payment for
goods and services supplied under agreed-upon conditions; serves also as
specification for Debit Note and Credit Note messages. Postal Service
implementation is to provide mechanism for its transport providers to report
claims for the mail handling items which comprise amounts payable for
transportation services.

EDI based on UN/EDIFACT format is technology that is ideal for the high volume
of transactions that will be processed on this contract. FedEx owns the world’s
largest private digitized network, FedExNet®, that allows us to easily
accommodate large data streams. We will use FedExNet®, a proprietary private
value-added network (VAN) for business-to-business data exchange. We have
successfully used the FedExNet® VAN for the Postal Service since 2001 to
transmit and receive operational and status data, as well as payment data. We
are familiar with the Attachment 7 EDI requirements and standards as we have
used CARDIT and RESDIT protocols extensively since 2005 for international postal
customers.

We will transmit the status and operational data, as well as payment data, over
the VAN, as shown in Figure 1-4. Primary files on the FedEx side reside in the
Scanning Database which stores and transmits scans and service files (shown as
SRS, Summary Reporting System) and the Transportation Agreement Revenue Database
which stores invoice and reconciliation files (shown as REV). With EDI, Postal
Service will receive the invoice and reconciliation data from FedEx via a secure
mailbox on FedEx Net®.

 

LOGO [g563720g25q08.jpg]

Figure 1-4. Postal Service-FedEx EDI Network Highlights

FedEx has the experience and infrastructure to fully execute Postal
Service–accepted EDI standards.

FedEx will transmit and receive status and operational data according to the EDI
standards as required in the solicitation, Attachment 7, Electronic Data
Interchange Service Requirements. Additionally, we will transmit payment
information using the Attachment 7 standards for financial data. Available data
will be transmitted at 15-minute intervals in the appropriate EDI format.

1.7 Eligibility Status

FedEx is qualified and eligible to receive an award under applicable laws and
regulations. FedEx has not been suspended, debarred, or otherwise declared
ineligible to receive an award of business. Additionally, we are registered on
the System for Award Management (SAM) as a qualified and eligible Federal
Contractor.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         4



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

2.0 Supplier Capability

 

As one of the most reliable, dependable airlines, FedEx has the largest air
cargo fleet in the world, with a record of successfully supporting the Postal
Service since 2001. We have ample capabilities and resources to meet or exceed
the requirements of this contract.

 

FedEx will continue to offer the Postal Service best-in-class mail solutions
that include reliable service, advanced technology, operational strength, and
network efficiency. As the world’s largest express transportation company, FedEx
offers transportation solutions to 100% of the U.S. population. Within the FedEx
corporate culture, our main focus is on each customer’s requirements and how we
can help improve customer operational efficiencies. Our services and programs
help the Postal Service optimize and streamline U.S. domestic transportation
processes in the short term and long term through cooperative continuous
improvement projects.

FedEx’s highest priority is to focus on our customers. Our founder, Frederick W.
Smith, began FedEx in 1973 with several concepts relatively new to the business
world. One of these concepts introduced a corporate culture that embraced and
focused – one hundred percent – on the unique needs of each of our customers.
This corporate culture is still embedded in each activity that every FedEx
employee performs and for which they are trained. In the same way, innovation,
performance, and customer satisfaction are at the forefront of the Postal
Service’s objectives. FedEx has also embraced these strategic objectives and has
demonstrated an ongoing determination to assist the Postal Service in optimizing
and streamlining its network. A few of our industry-recognized awards are
highlighted in Figure 2-1. Our record of reliability has earned FedEx the
reputation as one of the “World’s Most Admired Companies” (Fortune magazine). In
2012, FedEx ranked 6th in the Fortune list – the 11th consecutive year that we
have been ranked in the top 20 on the list.

 

LOGO [g563720g64i67.jpg]

Figure 2-1. FedEx Has Received Many Awards

We have consistently won awards across all areas of our company’s performance.

 

 

FedEx has all the resources required to more than adequately perform the work
required under the Postal Service’s ACN solicitation. As the long-time
contractor of similar services for the Postal Service, FedEx has the capability
to continue operations on the effective date of award as required by the
delivery schedule.

The FedEx outstanding differentiators for the Postal Service are summarized in
Figure 2-2. Our superior capabilities are further validated and supported by the
certification of our Quality Management System to the International Organization
for Standards (ISO) 9001:2008 standard and our recognition as a recipient of the
prestigious Malcolm Baldrige Quality Award – we were the first service
organization to win this award.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         5



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

Figure 2-2. FedEx Key Differentiators

FedEx has a number of key differentiators for operation of the Postal Service
Air Cargo Network.

 

FedEx Key Services

  

Differentiators

Air Cargo Network: FedEx has the world’s largest cargo aircraft fleet to meet
the Postal Service’s aviation requirements with reliable and dependable service.
  

•   With more than 634 aircraft, FedEx has the world’s largest fleet of cargo
aircraft.

•   We are the only company with proven experience supporting requirements of
size, scope, and scale of the Postal Service ACN procurement.

•   FedEx is the only aviation supplier with staffed operating bases at all ACN
Day Network airports.

•   FedEx is the only aviation supplier to the Postal Service that operates 24/7
with no exclusion for holiday surge and weekend support.

•   Our ISO 9001:2008 Certification was renewed for 2012.

•   The FedEx fleet includes more than 26 trunk and more than 31 feeder spare
aircraft that are strategically placed throughout North America to protect
service.

Management: FedEx possesses the skill, financial depth, and management tools
required to engage and deliver on cost, schedule, and performance expectations.
  

•   FedEx uses our Quality Driven Management (QDM) approach. Our methods are
built on the proven premise that higher quality lowers costs, improves service
levels, and enhances the customer experience.

•   Over time, QDM has contributed to FedEx being the 6th most admired company
on Fortune’s World’s Most Admired Companies list and No. 7 on the Reputation
Institute’s list of socially responsible firms in the United States.

•   FedEx’s leading edge technologies (scanning, data transmission, and
communications) will deliver superior aviation support to the Postal Service.

•   FedEx was the first service company to win the Malcolm Baldrige Quality
award, demonstrating our long-standing commitment to service quality.

Past Performance: FedEx has operated with the Postal Service for 12 years.   

•   We have successfully met Service Level Requirements for the Postal Service
throughout our 12-year service history, as shown in Figure 1.3.

Transition: An award to FedEx ensures the Postal Service a no-risk, no-cost
contract transition.   

•   Our knowledge and understanding of the Postal Service mission, operations,
culture, and technology, and our business partner approach means a
non-disruptive, no-risk transition to the ACN contract.

Innovation and Investment: FedEx is an innovation leader in air cargo logistics.
  

•   FedEx is ahead of plan to increase the fuel efficiency of our pickup and
delivery fleet by 20% between 2005 and 2020.

•   In FY12, approximately half of our $4 billion in capital expenditures is
related to modernizing our air fleet.

•   FedEx and the Postal Service invented the Transportation Agreement network
design, significantly improving the performance and reducing the cost of the air
transport service, proving that our vendor-customer team excels in innovative
practices.

2.1 Ability to Meet Required Delivery Schedule

 

FedEx will meet the Postal Service delivery schedule with the world’s largest
cargo aircraft fleet, more than [ * ] pilots, operating facilities and equipment
across the nation, and support staff in place to maintain the services as
described in the following sections. FedEx has a proven record of providing
superior service to the Postal Service for the 82 Day Network locations and 146
Night Network locations, carrying volumes at levels ranging from a low of [ * ]
cubic feet to a high of [ * ] cubic feet.

 

LOGO [g563720g03o77.jpg]

FedEx strengthened our competitive advantage by adding larger, more
fuel-efficient 777s. We have already deployed more 777s than any other
U.S.-based express cargo carrier.

 

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         6



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

FedEx is recognized for the ability of our network to adapt to changing Postal
Service needs and global trends. We perform ongoing evaluation of our extensive
flight and route schedules at all times of the year to achieve flexibility to
meet the needs of the Postal Service and to address the changing needs of the
marketplace. The FedEx Postal Transportation Management Department (PTM)
coordinates with FedEx’s Air Ground Freight Service (AGFS), which operates the
air cargo network, and with our Global Network Planning (GNP) and Global
Operations Control Center (GOCC), which plan and manage flight operations,
including the movement of Postal Service cargo. The FedEx aviation network also
has extensive redundancy and contingency planning that draws on our aviation
resources of jet aircraft, feeder aircraft, 3 U.S. domestic major sort locations
(5 domestic major sort locations for the Night Network), [ * ] FedEx-staffed
ramp locations furnished with appropriate cargo handling equipment, and multiple
data centers.

FedEx has an in-house Meteorology Department with a current staff of [ * ] whose
average experience is more than [ * ] years. This department monitors terminal
forecasts for domestic destinations and alternate airports to support flight
operations to meet Postal Service operational needs. The Meteorology Department,
created in 1986, has issued guidance on en-route hazardous weather conditions,
such as the potential for icing, turbulence, and other meteorological conditions
that may adversely impact daily operations. This accurate, timely data provides
an advantage that enables FedEx to anticipate routing changes and make
adjustments, thereby avoiding or minimizing impacts on flight schedules.

2.2 Air Fleet Equipment Description

FedEx has the world’s largest cargo air fleet. Figure 2-3 describes the current
FedEx air fleet available to meet the Postal Service requirements as of
October 8, 2012.

Figure 2-3. Current FedEx Air Fleet Totals and Payload

FedEx has ample capacity to service each air stop.

 

FedEx Aircraft Fleet  

Description

   Owned      Leased      Total      Maximum Operational Revenue Payload
(pounds per aircraft) (1)   Jet (Trunk) Aircraft   

Airbus A300-600

     35         36         71         85,600   

Airbus A310-200

     18         0         18         61,900   

Airbus A310-300

     17         0         17         67,500   

Boeing B727-200

     29         0         29         38,200   

Boeing B757-200

     60         0         60         45,800   

Boeing 767-300F(2)

     0         0         0         98,856   

Boeing B777F

     22         0         22         178,000   

McDonnell Douglas MD10-10

     52         0         52         108,700   

McDonnell Douglas MD10-30

     12         5         17         114,200   

McDonnell Douglas MD11

     38         26         64         164,200    Non-Jet (Feeder) Aircraft   

ATR 42-300/320

     26         0         26         10,880   

ATR 72-202/212

     21         0         21         14,660   

Cessna 208B

     237         0         237         2,500   

Total All Aircraft

     567         67         634      

 

1. Maximum Operational Revenue Payload is the lesser of the net volume-limited
payload and the net maximum structural payload.

2. This aircraft model will be introduced in 2013 and is included here to show
its contribution over the life of the contract.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         7



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

2.2.1 Age of Air Fleet

The age of our aircraft is shown in Figure 2-4. The aircraft we use are proven,
highly reliable “work horses.” Our aircraft mechanics are experienced in
troubleshooting and routine maintenance of the aircraft to ensure the safety of
our pilots and the mail. Additionally, we have an ongoing fleet modernization
plan, provided in Section 2.2.3, outlining the retirement of our oldest aircraft
and introduction of newer, more efficient aircraft. Our modernization plan is
aligned with our corporate initiatives under our Sustainability Plan (Section
6.0).

Figure 2-4. Totals of FedEx Air Fleet Models and Average Age of Each Model (as
of Oct. 28, 2012)

We depend on our proven aircraft to provide reliable service.

 

Aircraft Models

   Total Number      Average Age (years)  (1) Jet (Trunk) Aircraft

Airbus A300-600

     71       [ * ]

Airbus 310-200

     18       [ * ]

Airbus 310-300

     17       [ * ]

Boeing 727-200

     29       [ * ]

Boeing 757-200

     60       [ * ]

Boeing 777F

     22       [ * ]

McDonnell Douglas MD10-10

     52       [ * ]

McDonnell Douglas MD10-30

     17       [ * ]

McDonnell Douglas MD-11

     64       [ * ] Non-Jet (Feeder) Aircraft

ATR 42-300/320

     26       [ * ]

ATR 72-202/212

     21       [ * ]

Cessna 208B

     237       [ * ]

Total

     634       [ * ]

 

1. Total is derived by weighting each of the aircraft averages in terms of
number of aircraft.

 

2.2.2 Fuel Efficiency of Air Fleet

Our fuel efficiency, shown in Figure 2-5, will continue to improve as a result
of our aircraft modernization plan and strategic utilization of the air
transport fleets.

2.2.3 Aircraft Modernization Plan

Our plan to replace our older aircraft in the current fleet with 20% more
fuel-efficient and green airplanes by 2020 is ahead of schedule. After only 6
years of a 15-year plan, we have completed 69% of our goal to reduce aircraft
emissions intensity by 20% by 2020. Because we are ahead of the schedule, we
have raised the standards so that our goal is to now reduce aircraft emissions
intensity by 30% by 2020. Because we are committed to reducing aircraft
emissions and increasing fuel efficiency, we invested $4 billion in capital
expenditures, about half related to modernizing the air fleet during FY 12.

Figure 2-5. Fuel Efficiency of Air Fleet (as of Oct. 28, 2012)

Our modernization efforts are yielding improved fuel usage.

 

Aircraft Models

   Fuel Usage (gal/hr) Jet (Trunk) Aircraft

Airbus A300-600

   [ * ]

Airbus 310-200

   [ * ]

Airbus 310-300

   [ * ]

Boeing 727-200

   [ * ]

Boeing 757-200

   [ * ]

Boeing 767-300F (1)

   [ * ]

Boeing 777F

   [ * ]

McDonnell Douglas MD10-10

   [ * ]

McDonnell Douglas MD10-30

   [ * ]

McDonnell Douglas MD-11

   [ * ] Non-Jet (Feeder) Aircraft

ATR 42-300/320

   [ * ]

ATR 72-202/212

   [ * ]

Cessna 208B

   [ * ]

[ * ]

 

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         8



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

Our strategy to “compete collectively, operate independently, manage
collaboratively” provides flexibility in sizing our operating companies to align
with varying macro-economic conditions and customer demand for the market
segments in which they operate, allowing us to leverage and manage change. We
use our flexibility to accommodate changing conditions in the domestic and
global economy. For example, in May 2012, we decided to retire from service 24
aircraft and related engines. The decision to retire these aircraft will better
align our U.S. domestic air network capacity to match current and anticipated
shipment volumes. FedEx is also shortening the depreciable lives of additional
aircraft and related engines to accelerate the retirement of selected aircraft
models.

Figure 2-6 presents our projections of each aircraft type at the end of our
fiscal year over the next 7 years. We have agreed to purchase 46 new B767F
aircraft, with the first three arriving in FY 14. The B767Fs were selected to
reduce fuel and maintenance costs, as we continue to improve the efficiency and
technology of our aircraft fleet.

[ * ]

Figure 2-6. FedEx Aircraft Modernization Schedule

FedEx has an aggressive schedule to upgrade our aircraft fleet for improved
reliability, faster transit time, reduced maintenance, and better fuel
performance.

 

Aircraft Models

   FY 12:
May
2012      FY 13:
May
2013      FY 14:
May
2014      FY 15:
May
2015      FY 16:
May
2016      FY 17:
May
2017      FY 18:
May
2018   Jet (Trunk) Aircraft   

Airbus A300

     71         71         71         71         71         71         71   

Airbus A310-200

     18         18         16         12         4         0         0   

Airbus A310-300

     17         17         17         17         17         17         17   

Boeing 727-200

     40         20         7         0         0         0         0   

Boeing 757-200

     53         71         90         106         124         142         143   

Boeing 767-300F

     0         0         4         11         22         31         41   

Boeing 777F

     18         23         25         27         27         27         27   

McDonnell Douglas MD10-10

     52         52         52         44         32         24         15   

McDonnell Douglas MD10-30

     17         17         17         17         17         17         17   

McDonnell Douglas MD-11

     64         64         64         64         64         64         64   

2.3 Ground Handling and Sorting Operations

Our ground handling and sorting operations are fully capable of meeting the
requirements of this solicitation. FedEx can process mail for movement via
aircraft, tug and dolly, containerized trucks, and bulk trucks from our facility
to the Postal Service facility. This includes Priority Mail (PML), Express Mail
(EML), First Class Mail (FCM), and Registered Mail (RML). Our team members will
take great care in handling all packages that enter our sorting system, to be
sure that they are scanned and then secured in the appropriate containers,
trailers, or aircraft. In Figure 2-7, we present the highlights of these
operations, and additional details are provided in Volume 2 of this proposal.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         9



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

 

LOGO [g563720ex10_52pg246.jpg]

Figure 2-7. FedEx Air Transport Mail Delivery Service Process

FedEx has developed a series of mature processes to move air cargo from origin
to destination, meeting

the contractual tender times.

FedEx leads the industry in scanning and tracking technology. Packages typically
are scanned during our pickup, sort, and delivery processes by trained handlers
and by automated overhead scanners and scanning systems. Scanning enables FedEx
and the Postal Service to track the movement of packages from pickup to delivery
for an added level of security. Using a variety of wireless data collection
devices, we scan package bar codes at each hand-off point, capturing a variety
of shipment information:

 

• Dispatch and routing number

 

• Origin/destination location information

 

• Ship date

 

• Exception scans

 

• Type of service

 

• Proof of delivery.

2.4 Integrity and Business Ethics Record

FedEx has a longstanding commitment to compliance with applicable laws and
regulations wherever we operate, striving to maintain a high standard of
business and personal ethics. Every FedEx employee, officer, and director is
required to comply with the policies set forth in our Code of Business Conduct
and Ethics. FedEx contractors and global service participants performing
services on behalf of FedEx or operating under the FedEx brand name also comply
with those portions of the code that apply to them. Our officers, directors, and
managers have the additional responsibility of promoting the principles set
forth in this code and fostering a culture in which ethical conduct is
recognized, valued, and exhibited by all team members. Our commitment to doing
the right thing depends on the ability to set the proper tone and to address
suspected violations promptly with care and respect. All senior managers and all
members of management above senior manager have to annually recertify under our
Code of Business Conduct Questionnaire.

We also have an independent Board of Directors committed to the highest quality
of corporate governance. During the past few years, we have added a number of
highly qualified, independent directors to the Board, including R. Brad Martin,
the former CEO of Saks Incorporated, and Joshua Cooper Ramo, Vice Chairman of
Kissinger Associates, Inc. The Board has taken significant steps to enhance its
accountability to stockholders in recent years. For example, in 2012,
stockholders approved our proposal to amend the FedEx certificate of
incorporation to allow holders of 20 percent or more of FedEx common stock the
right to call special meetings of stockholders. The Board also recently adopted
a “lead independent director” governance structure.

Our Board of Directors periodically reviews all aspects of our governance
policies and practices, including our Corporate Governance Guidelines and our
Code of Business Conduct and Ethics, in light of best practices, and makes
whatever changes are necessary to further our longstanding commitment to the
highest standards of corporate governance. The Guidelines and the Code, which
apply to all of our directors, officers, and employees, including our principal
executive officer and senior financial officers, are available in the Corporate
Governance section of the Investor Relations page of our website at
investors.fedex.com. We post any amendment to, or waiver from, the provisions of
the Code to the extent that such disclosure is required, on our website in the
corporate governance section of the Investor Relations page.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         10



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

2.5 Organization

This section discusses the FedEx organization, experience, accounting and
operational controls, technical skills, and production and property controls.
FedEx will abide by Clauses 1-11 and 1-12 of the solicitation. To demonstrate
this compliance, FedEx has been following similar provisions in our current
Postal Service contracts.

2.5.1 Organization Structure

FedEx PTM, as depicted in Figure 2-8, describes our organizational structure and
the two key personnel for managing this contract. Our Managing Director, Ron
Stevens, has been directing PTM since the inception of the FedEx–Postal Service
contract relationship in 2001. This organization is a dedicated Program
Management Office (PMO) whose single mission is serving our Postal Service
customer.

PTM is supported by the extensive FedEx corporate capabilities and operations.
PTM closely coordinates with AGFS headquarters in Memphis, TN and all hub and
ramp locations. AGFS has an extensive management team to oversee the actual
flight and logistic operations. PTM also coordinates with the Global Network
Planning (GNP) and the Global Operations Control Center (GOCC) for Postal
Service mail scheduling, as well as cargo flight operations during the execution
of network operations.

 

LOGO [g563720ex10_52pg245.jpg]

Figure 2-8. The Customer-Focused FedEx Mail Service Delivery Team

PTM coordinates with AGFS and GOCC to meet Postal Service performance
requirements.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         11



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

2.5.2 Experience

In 2000 the Postal Service approached FedEx to help design a solution to the
problems in its Transportation Network. Rising cost and unacceptable service
levels were impairing the growth of Priority and Express Mail. Over the
following year, FedEx and the Postal Service jointly designed and developed a
Shared Network system. The system was implemented in August 2001 and was
projected to save the Postal Service in excess of [ * ] dollars over the [ * ]
and drastically improve service. The network increased the number of locations
served on both Day and Night Networks. [ * ].

LOGO [g563720g06n33.jpg]

 

 

2.5.3 Accounting and Operational Controls

FedEx has developed a proprietary system for tracking volume and invoicing
specifically for the Postal Service. FedEx also has an online communication
system for reporting operational updates and status, providing accurate and
timely data. Additional information for operational controls can be found in
Section 3.0 of this volume. During the course of our current Postal Service
Transportation Agreement Contract, we have never had an accounting irregularity.

As a publicly traded corporation, FedEx’s internal controls over financial
reporting are audited annually by Ernst & Young to ensure compliance with all
applicable regulations and accounting standards. Our latest audit was completed
on May 31, 2012. FedEx’s management is responsible for maintaining effective
internal control over financial reporting, and for its assessment of the
effectiveness of internal control over financial reporting. The results of the
annual audit can be found in our 2012 Annual Report; no exceptions were noted.
PTM has also gone through several internal audits and has received an
Exceptional rating from our Internal Audit Department.

2.5.4 Technical Skills

FedEx employs staff with varying skills and qualifications from IT analysts, to
industrial and mechanical engineers, to on-site maintenance mechanics, to
package handlers. Each of our ramp and hub locations operates as a “mini-hub” in
that it has all the required IT infrastructure and staff to run the facility,
which requires a vast number of skills. The following are a few areas of
expertise necessary for successful execution of this contract:

 

•  

Pilots. We have more than [ * ] pilots, each with a minimum of [ * ] hours total
fixed-wing time as pilot-in-command (PIC). All of our pilots possess the
Commercial Pilot Certificate and Multi-Engine and Instrument ratings as required
by the FAA. Many are also retired military pilots with honorable discharge from
their respective military branches. FedEx pilots are required to possess
knowledge of theory of flight, air navigation, meteorology, flying directives,
and aircraft operating procedures.

 

•  

Aircraft Mechanics. More than [ * ] mechanics who maintain the Boeing, Airbus,
and McDonnell Douglas aircraft fleets. Their duties include performing standard
safety checks, reviewing the aircraft’s maintenance logbook for any planned
maintenance to be done that day, and performing engine repair.

 

•  

Package Handlers. More than [ * ] handlers and support staff in AGFS who sort,
load, and unload aircraft containers in a safe and efficient manner. FedEx
handlers must work under stringent time schedules, process potentially high
volume of mail, and properly load and unload containers.

 

•  

IT Analysts. More than [ * ] IT professionals who operate one of the world’s
largest computer and telecommunications networks. The network includes more than
[ * ] networked computers and tens of thousands of hand-held computers that
record shipments. Our data center processes more than [ * ] information
management system transactions daily. Our IT analysts hold industry-recognized
certifications, including Microsoft Certified IT Professional (MCITP), Cisco
Certified Internetwork Expert (CCIE), Project Management Institute’s Project
Management Professional (PMP), and Certified Information Systems Security
Professional (CISSP).

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         12



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

•  

Engineers. PTM primarily consists of engineers dedicated to support the
day-to-day needs of the Postal Service. These engineers are strategically placed
around the country and assigned to specific Postal Areas.

2.5.5 Production and Property Controls

FedEx has the capability of handling Day Network and Night Network deliveries.
FedEx has used Surface Air Management System (SAMS) equipment at our hubs since
2002 and has successfully maintained and controlled this equipment. We will
abide by the Clause 2-11 of the solicitation in the acceptance, maintenance,
tracking, and reporting of Postal Service property.

2.6 Financial Condition

FedEx Corporation, of which FedEx Express is a wholly owned subsidiary, has been
in operation since 1973. For FY 12, FedEx Corporation reported the following
results:

 

•  

Revenue of $42.6 billion, up 9% from $39.3 billion the previous year

 

•  

Operating income of $3.19 billion, up 34% from $2.38 billion last year

 

•  

Net income of $2.03 billion, up 40% from last year’s $1.45 billion

 

•  

Earnings per share of $6.41, up from $4.57 per share a year ago.

FedEx has demonstrated a disciplined approach to financial performance. We have
been, and will continue to be responsive to changing economic and business
conditions. Capital spending for FY 12 was $4.0 billion, of which $1.9 billion
was for investments in aircraft and related equipment.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         13



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

3.0 Management Plan

 

FedEx will successfully manage the ACN contract by leveraging its knowledge and
understanding of the Postal Service’s mission, operations, culture, and
technology requirements.

FedEx recognizes that to be successful we must have a management plan that
addresses normal daily operations and is capable of handling unscheduled and
unexpected events. Updates to this plan will be provided to the Contracting
Officer within 10 days of any changes made by the Vice President of PTM. At
least annually, FedEx will review and verify for the Postal Service that it has
a current management plan. In addition to the day-to-day key personnel, FedEx
has and will train all employees to a level of knowledge and familiarity to
ensure that normal operations and all contingency plans will be exercised
without delay to address the unexpected or unscheduled events in accordance with
the training plan.

3.1 Daily Operations Management Plan

FedEx is one of the 5 largest airlines in the world and it is one of the most
reliable. This means that we have the resources to meet all Postal Service
aviation requirements. We have the people, processes, and tools to meet all the
management requirements of this solicitation. Volume 2 of this response
discusses the contingency plans in place to meet any issues.

3.1.1 Late Arriving Aircraft and Trucks (Originating and Destinating)

Ability to Conduct Two Operations – Originating and Destinating

In the event of late arriving aircraft and trucks, FedEx will have the ability
to perform origin and destination services simultaneously, if necessary. FedEx
conducts and will continue, 2 daily operations, the day (Tuesday–Saturday) and
the night (Monday–Friday). The day service is primarily for deferred services,
Priority Mail, and First Class Mail. The night service is primarily for
expedited services and Express Mail. Since FedEx has the largest overnight
network in the world, we have available capacity that can be utilized for the
movement of Postal Service shipments as necessary during the day, and we have
the ability to alter the movement and distribution of services within our
multi-hub network. We build redundancy into our operations to provide maximum
flexibility. FedEx has the manpower and equipment at our ramps and hubs to
recover late arriving aircraft and trucks. We can also divert aircraft to
alternate hub locations, if that contingency proves necessary.

3.1.2 Early Arriving Aircraft and Trucks

For any aircraft or truck that arrives early, FedEx will offload, stage, and
secure the freight, and then notify the Terminal Handling Service (THS). We will
manage the entire network to operate on time.

3.1.3 Mail Arriving Out of Normal Sequence

For mail arriving out of sequence, we will make adjustments to accommodate it.
This involves alerting the Postal Service of abnormal or delayed arrivals. FedEx
can adjust work schedules according to operational requirements to maximize
service to our customers.

3.1.4 Trucks Not On-Site for Dispatch

FedEx Express operates approximately 52,400 ground transport vehicles including
pickup and delivery vans, larger trucks called container transport vehicles, and
over-the-road tractors and trailers. These vehicles are strategically located at
service points across the network to support volumes and service delivery
requirements and are repositioned to meet mail service delivery schedules.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         14



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

3.1.5 Inclement Weather During Operations

FedEx has a superior record in meeting delivery schedules during inclement
weather. To proactively address disruptions caused by weather, FedEx employs
on-staff meteorologists whose function is to monitor weather conditions. The
FedEx Meteorology Department has been an in-house function since 1986 with a
current staff of [ * ] whose average experience is more than [ * ] years. Our
staff has been certified and approved by the FAA to use the Enhanced Weather
Information Systems (EWINS) as the primary source of forecasts in support of
trunk aircraft operations worldwide. The staff’s experiences range from various
military branches, the National Weather Service, and the private sector to
provide a well-rounded understanding of all types of weather disruptions that
could impact the FedEx operating system.

 

LOGO [g563720g83k72.jpg]

 

 

FedEx Meteorology supports flight operations, primarily by issuing and
monitoring terminal forecasts for domestic destinations, alternate airports, and
key international locations. Meteorologists also provide guidance on en-route
hazardous weather conditions such as the potential for icing, turbulence, and
other meteorological conditions, which may adversely impact daily operations.
Personnel also provide weather support and briefings to FedEx senior management
in support of contingency operations worldwide including hurricanes and
typhoons, winter weather events, the spread of hazardous volcanic ash,
widespread flooding that affects ground operations and FedEx locations or
assets, and solar weather events that could be harmful to crews flying long-haul
routes at high latitudes. Additional information is provided in Volume 2,
Section 2.2.1.

3.1.6 Protection of Mail During Inclement Weather

FedEx protects each shipment from the weather by using containers to transport
small packages to the hubs and during loading and unloading of the aircraft.
Plastic covers are used on the skidded freight to protect packages against
weather damage. FedEx also uses plastic covers for containers as needed in
inclement weather.

FedEx believes preparation is the key to success in irregular operations. Our
Business Continuity and Disaster Recovery (BCDR) preparation is well known and
respected in the BCDR community. FedEx is a member of the Supply Chain Risk
Leadership Counsel and is an integral part of many local, state, and Federal
BCDR planning groups around the United States. We lend our expertise in disaster
preparation and contingency execution to many of our customers and suppliers to
assist them in designing the best business resiliency plans possible.

3.1.7 Labor Actions

[ * ]

3.1.8 Inadequate Staffing

FedEx will meet surge demands of all of our customers including the Postal
Service, particularly during peak periods or periods of inclement weather,
natural disasters, or when customers demand increases. We have a reserve pool of
employees who are on standby to cover all positions. We have more than [ * ]
pilots which allows us to meet Peak Week and holiday requirements.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         15



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

FedEx has designed a functional organization to matrix across all areas. FedEx
will move employees from one location to another as needed to supplement
existing staffing loads or requirements within a facility as we have done for
the Postal Service over the life of the current contract. Our cross-training
programs allow us this flexibility, as one employee can assume the
responsibilities of another. The flexibility of our non-union workforce allows
FedEx to move employees between functions as the workload demands it.

3.1.9 Inability to Complete All Loading

The FedEx monthly operating plan provides staffing to meet all tender
requirements. We will call staff from other shifts and locations to meet all
Postal Service loading requirements as necessary. We also maintain reserve
equipment for deployment as needed for contingencies. We have always been able
to complete all loading for the Postal Service.

3.1.10 Overflow Mail

FedEx has provided the Postal Service with 5% flex under the existing agreement
and will continue to do so in our proposed operating plan for the day network
and 20% flex for the night network. Volume above these levels is moved on a
space-available basis. At the FedEx hub, we will provide adequate lift and will
ensure all alternate movements are coordinated between the Postal Service and
PTM. FedEx provides priority boarding for all postal products ahead of all FedEx
domestic, non-specialty products.

3.1.11 Less Mail Transportation Equipment (MTE) Than Required

Since FedEx is not bidding the Terminal Handling Service function, we will
depend upon the Postal Service to provide the THS. FedEx will contact the Postal
Service for additional MTEs and will loose-load or palletize as required by the
Postal Service’s operation plan.

3.1.12 Damaged/Non Airworthy Containers

FedEx has well-documented procedures for assessing damage and determining the
airworthiness of containers (e.g., unit load device, ULD) in our system. ULDs
are subject to primary and secondary inspections according to FedEx operating
procedures. We use an “Airworthy ULD Inspection Checklist” that has been
developed to provide all personnel working with ULDs a set of criteria for
determining whether a ULD is airworthy. FedEx will provide these procedures and
training support to the THS to minimize the loading of non-airworthy containers.

If a damaged ULD is found before the container is loaded, FedEx will provide a
replacement container. If the damaged ULD is found after the container is
loaded, FedEx will trans-load shipments to another airworthy container. FedEx
also retains a staging lot of ULD reserves at our major sort and ramp locations
for use during volume surges within our network (i.e., peak season).

3.1.13 Damaged Surface Containers

If a FedEx surface container is damaged, FedEx will provide a replacement or
notify the Postal Service or the THS provider. We routinely have reserve ULDs
that we can access as a contingency. FedEx routinely provides emergency use of
our equipment when the THS provider has experienced an equipment failure and
cannot recover in time. This occurs multiple times per year and FedEx has been
able to provide the necessary equipment without disruption.

3.1.14 Damaged or Non-Labeled Mail

If a package is damaged, it will be repackaged according to Postal Service
guidelines. When a package is not labeled or the label is damaged, the Postal
Service declares a contingency for unassigned mail. This process is followed for
any amount of unlabeled mail tendered by the Postal Service to FedEx (even one
piece). These procedures are followed to ensure that the mail volume is directed
to the proper labeling operation and does not interfere with normal sort
operations.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         16



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

•  

The Postal Service will contact FedEx ramp personnel to declare a mail
contingency

 

•  

The Postal Service will separate labeled from unlabeled mail in the tender
process

 

•  

FedEx will designate, on flight reports, which position(s) have unlabeled mail
in the remarks for each container

 

•  

The ULDs containing unlabeled mail will be taken to the exception area and
labeled via SAMS

Re-labeling is an example of our commitment to the Postal Service. In August
2002, the Postal Service approached FedEx requesting that we take over the
re-labeling function at the Memphis hub. Since FedEx has assumed responsibility
for relabeling, most if not all pieces move out the same day that they arrive in
the sort. FedEx re-labels approximately [ * ] pieces per day on a
non-contingency day. Approximately [ * ] times per month the Postal Service will
declare a contingency (e.g., if its SAMS equipment is down in the local market)
and the unlabeled handling units are sent to the Memphis hub where FedEx labels
the mail. In these situations, we label between [ * ] and [ * ] handling units
of mail and reintroduce them back to the network, thereby allowing the Postal
Service to meet mail delivery service for their customers.

3.1.15 Plan and Schedule Changes

Plan changes are coordinated through PTM following the planning schedule, which
is defined in the Network Operating Plan sections of Volume 2. In addition,
FedEx works with the Postal Service to accommodate last minute modifications to
the volume requests. Tactical schedule deviations for volume, maintenance,
weather-related, or other disruptions to service are handled through the FedEx
Global Operations Control Center (GOCC). Please see the Contingency Plan section
in Volume 2 for more information.

3.1.16 Loose Load Mail

FedEx handles loose-loaded mail daily per the planning template to meet the
local requirements for each Postal Service market. FedEx also accepts
loose-loaded trailers.

3.1.17 HAZMAT – Acceptable and Non-acceptable Pieces

 

FedEx currently accepts HAZMAT in accordance with the DMM 601.10.0 procedures.
Details of the FedEx procedures can be found in Volume 2, Section 1.12.4. We
have been handling HAZMAT materials since 2006 and work well with the Postal
Service in handling a volume of more than [ * ] shipments per year. We also work
with the Department of Transportation’s and the International Air Transport
Association’s rules and regulations on handling HAZMAT pieces. We have routinely
been handling acceptable pieces and have procedures in place to handle any
non-acceptable pieces with the Postal Service.

LOGO [g563720g80p77.jpg]

 

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         17



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

3.1.18 Handling and Staging of Live Animals

 

FedEx has transported live animal shipments through the air and truck network
for the Postal Service since October 2006. As one example of how live animals
are handled through the air network, we developed operating policy R2-55-15-2 –
Postal Service Mail Live Animal Handling and exception Procedures – for our
aircraft ramp operations. This document establishes the practices currently used
by the Postal Service and is the result of our collaboration with the Postal
Service. It is available upon request. As shown in Figure 3-1, we are equipped
to transport a wide variety of animals from pandas to newly hatched chicks and
even bees.

 

3.1.19 Assisting Aviation Supplier in Container Positioning

FedEx will assist the Postal Service or THS provider in on-loading and
off-loading containers to and from dollies and trucks.

 

3.1.20 Assisting Aviation Supplier in Maintaining Open Lines of Communication

FedEx will maintain open communication with the Postal Service, the THS
providers, and other aviation suppliers. Depending on the operations, we will
have continual, on-going operational dialogues at the quarterly performance
management meetings. We are receptive to additional suggestions to improve our
communications. We are committed to continuously improving communications
between the Postal Service and FedEx and have demonstrated that commitment in
the past.

LOGO [g563720g98o63.jpg]

Figure 3-1. FedEx Experience

Transporting Lives

FedEx is accustomed to transporting

live animals.

 

 

3.1.21 Supplies Maintenance

FedEx maintains a reserve of supplies; however, if a shortage occurs, FedEx will
procure any necessary supplies such as equipment, maintenance, and material;
building maintenance, construction, and repair; repair of machinery; aircraft
parts; janitorial services; security guard services; ground transportation;
water treatment; and any other services that may be required. FedEx will abide
by its subcontracting plan in procuring these services (Section 7).

3.1.22 Power Losses

[ * ]

3.1.23 Natural Disasters

[ * ]

3.1.24 Equipment Breakdowns

[ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         18



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

3.1.25 Airport Closings

[ * ]

3.1.26 Air Traffic Control (ATC) Impact Mitigation Plan

[ * ]

3.1.27 Not Listed But of Equal Importance—Other Factors Impacting FedEx

[ * ]

3.2 Key Personnel

The FedEx PTM organization has been in place since the inception of the program.
As depicted in Figure 2-8, Paul Herron and Ron Stevens will serve as key
personnel for this contract and have been managing our Postal Service contracts
since 2001. They routinely communicate with Postal Service stakeholders on all
matters pertaining to conformance with contract requirements in order to meet
our service delivery performance goals.

Paul Herron, Vice President, Postal Transportation Management

Paul was part of the original FedEx team that, along with the Postal Service,
developed the Shared Network Transportation Agreement. He has led the FedEx
Postal department since its inception and is responsible for all FedEx Postal
alliances. In this role he interfaces with senior postal executives and has
presented to the Board of Governors on a number of occasions. Paul is a 24-year
FedEx employee with experience in strategic planning, finance, system form, air
operations, and customer engineering. Paul holds an MBA from the University of
Tennessee.

Ron D. Stevens, Managing Director, Postal Transportation Management

Ron was responsible for establishing the PTM in 2001. Ron was a member of the
negotiating team for the original contract, the current contract negotiated in
2006, five addenda since 2001, and the Drop Box program renewal in 2006. Ron was
responsible for the rollout of Global Express Guaranteed (GXG) (our co-branded
international product with the Postal Service) which included developing a
process to address all service and billing issues related to GXG.

Ron has 26 years of experience with FedEx and has worked in operations and
engineering. Ron earned a B.A. Degree in business administration from Columbia
State University. Ron has served as a member of the IATA Airmail Panel since
2007 representing FedEx on issues related to the movement of international mail.

FedEx believes that our ongoing operational partnership with the U.S. Postal
Service brings significant advantages to a renewal contract for the Air Cargo
Network. These FedEx key personnel demonstrate their dedication to both FedEx
and the Postal Service through their long-term involvement and continued
commitment to supporting the Postal Service.

3.3 Training of Personnel

As we state in Volume 2 of this response, contingency situations such as
challenges from blizzards to hurricanes are a way of life for FedEx employees.
At any given moment, our staff has to be prepared to respond to contingencies,
implement proven plans, and continue service delivery to our customers. Our
employees, from the GOCC contingency planners and managers to the PTM management
team to the ramp staff at each FedEx airport location, are trained in dealing
with events and circumstances outside of their control. Besides initial and
annual recurring training on the contingency plan and specific planning and
response actions of each FedEx airport location, employees also receive
additional training when the contingency plan is revised or local procedures are
updated. Training is required for all employees ranging from aircraft pilots,
mechanics, general support, IT, environmental health and safety, and logistical
staff.

Training records are maintained in employee personnel records and include
training received, test scores, and certifications. For example, training for
handlers includes safety, dangerous goods, proper T-stacking methods/container
loading, ULD inspection, re-wrap of damaged packages, and container close-out
slips.

3.4 Updates to Management Plan

The Vice President of PTM will submit any changes to this plan to the Postal
Service Contracting Officer within 10 calendar days. Any changes which impact
delivery will be made as well. We will also review any major changes to this
plan that are impacted by the Contingency Plan in Volume 2. FedEx will update
the management plan as required and incorporate any appropriate changes into our
training program that will be sent to our key personnel. At least annually, we
will review and verify with the Postal Service to keep our management plan
current.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         19



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

4.0 Past Performance

 

FedEx is the only company that can show past performance examples demonstrating
our proven capabilities to support a contract of this size, scope, and
complexity.

 

FedEx has the largest air cargo fleet and a long history of past performance
with the Postal Service. We reach all points and will meet tender and delivery
times contained in Attachment 12. This history is steeped in many collaboration
efforts to meet the Postal Service mission that can be found in Section 101(a)
of Title 39 of the U.S. Code, also known as the Postal Reorganization Act, which
states:

“The Postal Service shall have as its basic function the obligation to provide
postal services to bind the Nation together through the personal, educational,
literary, and business correspondence of the people. It shall provide prompt,
reliable, and efficient services to patrons in all areas and shall render postal
services to all communities.”

LOGO [g563720g40b83.jpg]

 

 

It is through an understanding of this mission that FedEx has worked tirelessly
in collaboration with the Postal Service to meet all delivery requirements. No
other cargo air carrier has the benefit of this long and efficient operational
experience with the Postal Service, where schedules and tender times were
optimized and excessive costs were eliminated from the program. We currently
hold two Postal Service contracts: the FedEx–Postal Service Transportation
Agreement and the Global Express Guaranteed Agreement. Summaries of these
contracts are found in Section 4.4 of this volume.

 

FedEx services Fortune 500 companies and worldwide industry leaders with
high-volume shipping and delivery requirements. However, our Postal Service
Agreement contracts dwarf all other customers’ requirements due to the extremely
high volume of mail. We provide transportation solutions to the world’s top
companies in more than 220 countries and territories. We also hold several
Department of Defense (DoD) contracts for similar mail transport through both
air and ground methods. For most of our commercial clients, we hold
confidentiality agreements to protect the sensitive nature of our business
relationships, so we are not able to disclose their names and the details of
their products or services. Our customers consider the use of FedEx services to
be a competitive advantage and have not granted legal permission to disclose
details about our relationship; however, a summary of our past performance on
non-Postal Service clients is shown in Section 4.5 of this volume. Figure 4-1
provides a snapshot of our project summaries for evaluation.

LOGO [g563720g30g68.jpg]

 

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         20



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

Figure 4-1. Past Performance Contract Highlights

FedEx provides on-time services to customers with many challenging demands.

 

Past Performance Conformance with Contract Requirements

Customer

   Air    Ground    Avg. On-Time
Performance    Avg. Annual Volume
(cubic feet or
packages)

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]

4.1 Record of Conformance to Contract Requirements

FedEx has met all contractual requirements for meeting Service Level Agreements
(SLAs), delivery, schedule, reporting, and communication on all of our contracts
for both Postal Service and non-Postal customers. FedEx was the Postal Service’s
largest supplier for FY 11, as it has been for 9 straight years. FedEx has not
been suspended, debarred, or otherwise declared ineligible to perform on any
Federal contract.

4.2 Record of FedEx On-Time Performance

FedEx has, and will continue to meet and exceed our delivery times for Postal
Service and non-Postal customers. We are able to accomplish this through the
size of our fleet, but also through technological advances in logistics
management and well developed contingency plans that are detailed in Volume 2 of
this proposal.

Each of our Postal Service and non-Postal clients has unique performance
requirements. While one client may have a requirement for delivery within 3 days
of tender, others require delivery by 10:30 the following morning. The
differences between delivery commitments make it impossible to directly compare
service performance between customers. The Postal Service is the only customer
for whom delivery expectation is on the same day as tender for its deferred
product. When possible, we have included our on-time delivery performance for
these contracts in our summaries in Section 4.5.

Figure 4-2 and Figure 4-3 show our on-time performance rates for the current
Transportation Agreement and the Global Express Guaranteed (GXG) Agreement.

[ * ]

4.3 Established Productive Business Relations

One of the key success factors in any business relationship is communication.
With all of our customers, we have set up a range of processes to ensure the
most effective communication, reporting, and exchange of operational, financial,
performance, and administrative information. For our Postal Service contracts,
FedEx communicates daily via electronic reports, face-to-face meetings, and with
Postal Service on-site personnel. FedEx uses EDI 214, Version 4010, for the
electronic transmission of information.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         21



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

We are continually evaluating and improving our processes and service offerings
to meet client needs. FedEx is a leading innovator in the overnight delivery
business because we reward and motivate our team members to deliver on time. We
also encourage and implement recommendations from our clients on how to improve
our service delivery through routine collection of customer satisfaction data.

LOGO [g563720g34o39.jpg]

 

 

Since our founding in 1973, we have operated with a goal of 100% customer
satisfaction. Due to our rigorous continuous process improvement program, we are
constantly assessing the root cause and reason when we miss this delivery
performance metric. That is why we created the Hierarchy of Horrors and the
Service Quality Index (SQI). This is a system of weighted performance indicators
that measure the functions of critical importance to the customer based on the
degree of customer aggravation. Figure 4-4 shows the item description and its
associated weight. The total number of “average daily failure points” is
multiplied by that component’s weight to calculate the SQI.

4.3.1 Cooperation and Commitment to Customer Satisfaction

[ * ]

 

4.3.2 Governance and Code of Business Conduct and Ethics

FedEx operates under the tenets of our mission statement, which focuses on our
customer service:


 

 

FedEx Corporation will produce superior financial returns for its shareowners by
providing high value-added logistics, transportation and related information
services through focused operating companies. Customer requirements will be met
in the highest quality manner appropriate to each market segment served. FedEx
Corporation will strive to develop mutually rewarding relationships with its
employees, partners and suppliers. Safety will be the first consideration in all
operations. Corporate activities will be conducted to the highest ethical and
professional standards.

Our Board of Directors oversees our corporate governance to ensure our policies
and practices, including our Corporate Governance Guidelines and our Code of
Business Conduct and Ethics, in light of best practices, and makes whatever
changes are necessary to further our longstanding commitment to the highest
standards of corporate governance. FedEx policies, manuals, and handbooks are
important components of our overall compliance and ethics program, and they work
in conjunction with the Code of Business Conduct and Ethics. If an employee has
reason to believe that a legal or ethical violation has occurred, it is his or
her duty to report it, and our policies forbid any form of retaliation. Our
commitment to doing the right thing depends on our ability to set the proper
tone and to address suspected violations promptly with care and respect.

The unique FedEx operating strategy works seamlessly – and simultaneously – on
three levels:

 

•  

Operate independently by focusing on our independent networks to meet distinct
customer needs.

 

•  

Compete collectively by standing as one brand worldwide and speaking with one
voice.

 

•  

Manage collaboratively by working together to sustain loyal relationships with
our workforce, customers, and investors.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         22



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

4.4 Current or Recent Postal Service Contracts and On-Time Performance Rates

[ * ]

4.5 Non-Postal Contracts of Similar Size, Scope, and Nature as in this
Solicitation

[ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         23



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

5.0 Security Plan

 

Through FedEx’s extensive human-intelligence network, we are keenly qualified
not only to recognize, but to be proactive in addressing potentially dangerous
activity.

FedEx has a very robust security organization that takes every reasonable
precaution to protect the mail. This security starts when we take possession of
the mail and ends when the mail is tendered to the Postal Service or THS. Our
security organization (Section 5.1) helps to ensure the security of physical
mail, information, and persons. Upon contract award, FedEx will work with the
Postal Service to review and approve the security plan for implementation across
the FedEx Regions as required by the contract. This plan, in compliance with
Provision 4-10 of the RFP, will replace our current security plan from Section F
of our Postal Contract Number 07-0454, which addresses all current points in
addition to security training procedures for employees (Section 5.6).

 

This security plan will include a statement of principles that will be used by
the U.S. Postal Inspection Service (“Inspection Service”) and FedEx to address
U.S. Mail investigations and security matters related to this contract (“the
Agreement”) between FedEx and the Postal Service. The statement of principles is
not intended to be all-inclusive, but is designed to provide a broad framework
that will allow flexibility for the parties to accomplish their respective
security and investigative missions. In no event will the statement of
principles be construed as an expansion of FedEx’s obligations or the Inspection
Service’s authority under any applicable law or regulation, or expand either
party’s rights or obligations under the Agreement. For purposes of the statement
of principles, the term “mail” shall mean any item that is tendered to the
aviation supplier by the Postal Service for transportation. The statement of
principles is based on open communication and cooperation between the parties at
each organizational level, to the fullest extent possible in postal-related
matters.

LOGO [g563720g66r43.jpg]

 

 

5.1 Establish Coordination

FedEx Vice President of Security US, D. [ * ], is responsible for all Postal
Service security matters under the cognizance of our team, which includes
maintaining and updating this plan as required and meeting Postal Service
security and contractual requirements or changes per Attachment J of the RFP. [
* ] will work directly with FedEx Regional Directors and the Postal Service
Inspection Service, Deputy Chief Inspector, Headquarters’ Operation, Kenneth W.
Newman to address all policy issues and any investigative or operational issues
not resolved at the local level.

FedEx Regional Directors are familiar with Postal Service security requirements
and procedures. They will be responsible for the implementation, monitoring,
reporting, and training the security staff on Postal Service–specific security
requirements. Figure 5-1 shows FedEx-designated Regional Directors who are
currently performing, and will continue to perform security management.

[ * ] will work directly with [ * ], FedEx Managing Director of PTM, on all
security matters related to this contract. Security’s flat organization and
direct approach establishes clear lines of communication, with minimal
bureaucracy in coordinating and managing security actions.

FedEx Customer Security Services (CSS) is responsible for security at FedEx. CSS
provides comprehensive, strategic security programs that are based on proactive
analysis of potential threats, innovative technology solutions, and aggressive
investigations. CSS develops and implements coordinated contingency plans
throughout FedEx that are focused on universal consequence management for
catastrophic events.

[ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         24



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

5.2 Implementation, Administration, and Maintenance Activities

The FedEx security plan combines our stringent corporate policies with the
Postal Service security policies to ensure the highest levels of security for
all mail transported under this contract. Our security plan (Figure 5-2)
encompasses the right people, processes, and tools to accomplish the required
security activities.

 

5.2.1 Communication

FedEx Security will notify the appropriate Inspection Service division of any
known theft, vandalism, or criminal activity involving the mail while in the
custody of FedEx, by written notification. The Inspection Service division will
notify the appropriate FedEx Security Director of any criminal activity or
security issues related to FedEx or Postal Service customers and employees
occurring on Postal Service owned or leased property. Both parties will
cooperate and assist, subject to the terms and conditions hereof and on a
commercially reasonable basis, with relevant security and investigative
information related to the transportation and handling of the mail on Postal
Service owned or leased property.

The security of the U.S. Mails is discussed in Volume 2, Section 1.3.18 of our
proposal.

LOGO [g563720g38v44.jpg]

Figure 5-1. Security Process, Procedures, and Policies

FedEx security plan complies with Postal Service requirements.

 

 

5.2.2 Investigations

FedEx Security will notify the Inspection Service of all investigative and
security issues involving the mail in the custody of FedEx by written
notification. The Inspection Service is responsible for conducting all criminal
investigations of the mail while in the FedEx system and for criminal activities
directed at FedEx customers, or employees on Postal Service owned or leased
property. The dedicated resources referenced in the coordination elements of
this Agreement will be responsible for ensuring timely notification of, and
cooperation with the Inspection Service for all matters related to
investigations and other requirements of the Postal Service Inspection Service.

5.2.3 Criminal and Administrative Proceedings

FedEx Security (subject to the receipt of a properly issued subpoena or other
similar “compulsions to appear”) and Inspection Service personnel will serve as
witnesses in criminal and administrative proceedings that result from these
investigations. We will comply with all Federal, state, and local authorities.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         25



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

5.2.4 Access to FedEx Operations, Facilities, Personnel and Loss Data

Subject to Noninterference (Section 5.2.10), FedEx Security will provide the
Inspection Service access to our facilities, operations, and records when
necessary for investigations involving the mail. We understand that the
Inspection Service will provide reasonable advance notice to FedEx Express for
access for its investigative or security purposes.

 

FedEx Security will coordinate interviews of its employees with the Inspection
Service relevant to their investigations involving the mail, as required. FedEx
Security will be present at any non-custodial or witness interviews of any FedEx
employee conducted by Postal Inspectors, but not at custodial interviews.

Investigative reports prepared by FedEx Express Security may be provided to the
Inspection Service in response to a validly issued subpoena after the FedEx
investigation has been completed. FedEx management will make independent
determinations about the discipline or discharge of any FedEx employee. The
Inspection Service will not attempt to dictate, direct, or carry out such
actions.

LOGO [g563720g52n49.jpg]

 

 

5.2.5 Surveillance Operations

FedEx Security will provide access to, and the information obtained from our
close circuit television (CCTV) systems for investigation purposes. We will
assist the Inspection Service with the installation of temporary CCTVs for
investigations in compliance with Federal and state laws governing video
surveillance investigations and reasonable expectations of privacy in the
workplace.

5.2.6 Undercover Operations

FedEx Security may, subject to Section 5.2.10, Noninterference, authorize the
placement of Inspection Service undercover personnel in its facilities where
deemed necessary for investigations involving the mail. The Postal Service will
defend and indemnify FedEx for any loss, damage, or other liability arising from
the use of undercover personnel in FedEx facilities.

5.2.7 Contingency Planning and Notification

FedEx Security will ensure that the Inspection Service is listed as a party to
be notified in its critical incident or contingency plans related to the loss,
destruction, or delay of the mail caused by catastrophic losses of an aircraft
or other vehicle transporting the mail, or a FedEx facility. FedEx Security will
cooperate with the Inspection Service in the recovery of the mail where
necessary.

5.2.8 Overgoods Operations

FedEx Security will provide security to any identified mail or mail contents
processed in its overgoods operations and will ensure its transfer to the Postal
Service in accordance with local operating plans. When directly relevant to mail
security and investigations, FedEx Security may, at our sole discretion, provide
information to the Inspection Service regarding related losses of FedEx product
identified in our overgoods operations.

5.2.9 Protection and Disclosure of Information from Investigations

FedEx Security and the Inspection Service agree to protect all information
obtained in the course of their respective investigations from unauthorized
disclosure. All information related to investigations involving mail in the
FedEx system or investigations of FedEx employees will be maintained in the
Inspection Service Investigative File System as prescribed by the Privacy Act of
1974, 5 U.S.C. 552a. Any requests

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         26



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

by third parties for records maintained in this system will be processed in
accordance with requirements of the Privacy Act. All public disclosures of
investigations information, including media requests or press releases, will be
coordinated between the Inspection Service and FedEx Media Relations in
accordance with a mutually agreed communications plan.

5.2.10 Noninterference

It is our understanding that the Inspection Service agrees that in the exercise
of its rights under this protocol it will not disrupt or interfere with FedEx
operations.

5.2.11 Modifications

FedEx will review this plan annually and will make modifications based on the
mutual agreement of FedEx and the Inspection Service.

5.3 Conformance with Federal Aviation Administration (FAA), Transportation
Security Administration (TSA), and Local Airport Authority

FedEx complies with all security requirements for personnel, facilities, and
program security as stated in the RFP. We are cognizant of the FAA, TSA, and
local airport authority rules and will continually work with these organizations
to ensure compliance with the regulations. Our security plan follows the vision
of TSA’s Office of Security Policy and Industry Engagement Air Cargo Division
for a layered solution designed to protect against security breaches, by using a
combination of process along with information and technology-based solutions,
while preserving the integrity of the mail supply chain against threats to air
cargo security.

FedEx will continue to meet with FAA and TSA on security matters that affect our
aircraft when not at the airport. In March 2011, we met with TSA to discuss new
security protocols developed in conjunction with U.S. intelligence authorities
and other air carriers on rules specifically for cargo planes carrying only
mail, as requested by shippers such as the Postal Service. These new protocols
were issued based on TSA Security Directive and Emergency Amendment in the wake
of the plot to attack U.S. air cargo originating from Yemen in October 2010.

5.4 Protection and Safeguard of U.S. Mails

Except as otherwise permitted by law or provided herein, mail, while in the
custody of FedEx, or our employees or agents, will not be opened, searched, or
seized unless expressly authorized by a Postal Inspector. In situations where
other law enforcement agencies request access to the mail, a properly executed
Federal search warrant is required. FedEx shall attempt to notify a Postal
Inspector of any warrants served for mail in the custody of FedEx before
coordinating the warrant execution.

Address information from the mail in the custody and control of FedEx may only
be recorded or disclosed to another law enforcement or government agency upon
expressed approval by a Postal Service Inspector, except as required for
operational purposes regarding the sorts and transportation of the mail. FedEx
shall notify a Postal Inspector of all requests from law enforcement for such
information.

In situations where FedEx has reason to believe that mail contains dangerous and
injurious contents that pose potential danger to FedEx employees, equipment,
products, or facilities, FedEx will take actions necessary to secure the item
and minimize the risk. The Inspection Service will be immediately notified and
FedEx and the Inspection Service will coordinate the disposition of the item.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         27



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

5.5 Personnel Screening Procedures

FedEx is committed to providing the Postal Service with qualified staff that has
passed our stringent screening process. To ensure that we comply with Postal
Service Security Investigations Service Center (SISC) and Office of Personnel
Management (OPM) personnel security screening and reporting requirements, FedEx
conducts a thorough screening (Section 5.5.1) of all candidates for employment.

We will provide the Postal Service with exceptional data protection based on
security measures implemented in a proactive and planned manner. Our security
best practices mandate an integrated approach to the protection of assets.
Administrative, operations, personnel, physical, and technical security
solutions must interact to achieve the overall goal of protecting Postal Service
data and all other information assets that come under our control. Our
successful data security approach addresses both deliberate and inadvertent data
loss, compromise, corruption, and denial of use.

5.6 Personnel Security Training

FedEx will train all support staff in the Postal Service Security Policies and
Procedures, the use and support of security tools and products, security
compliance requirements, and the penalties of noncompliance. We will conduct
random, unannounced security audits of our facilities to ensure compliance with
security procedures. We maintain an extensive Security Awareness, Training, and
Education (SATE) program to ensure that all employees are aware of their
responsibilities, the sensitivity of the information to which they will have
access, and the standards of conduct required of each employee. Mandatory annual
and semi-annual training courses are accessible online.

5.7 Security Breach Procedures

Our approach to security breach management is based on our extensive experience
in industry best practices, which is focused on:

 

•  

Incident Recording. All incidents will be recorded.

 

•  

Categorization and Prioritization. Security breaches will be matched against
existing problems or known errors in an attempt to identify previous solutions
or workarounds that expedite resolution. Failing that, breaches will be
prioritized to ensure assignment of adequate resources for investigation and
diagnosis.

 

•  

Investigation and Diagnostics. Security breach details and checks will be
assessed against existing intelligence to identify an approved resolution.

 

•  

Escalation. If escalation is required, subject matter experts (SMEs) will work
to develop workarounds or solutions.

 

•  

Workaround and Incident Closure. The security breach knowledge base will be
updated and customers will be contacted via surveys to gauge satisfaction.

 

•  

Restoration of Service. Communication will be maintained between the customer
and security personnel through all phases of security breach management to
restore service to normal Postal Service operations.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         28



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

6.0 Sustainability Plan

 

FedEx is committed to operating and innovating in new ways that not only benefit
our Postal Service customer, but our industry.

This FedEx Sustainability Plan presents the details of our corporate
sustainability initiatives and supporting metrics. We will work collaboratively
with the Postal Service to develop initiatives to improve services and meet
their guidelines. As shown in our attached corporate sustainability plan, FedEx
is concerned for the environment, has proactively taken steps to mitigate our
fleet footprint, and reports periodically on our environmental efficiency.

FedEx is familiar with the Postal Service sustainability goals and
implementation initiatives, and our Sustainability Plan is responsive to the
Postal Service plan. The Postal Service produces an annual Strategic
Sustainability Performance Plan, including key performance indicators (KPI) on
greenhouse gas emissions, facility energy use, transportation fuel use, and
solid waste recycled. We collect and report on those KPIs annually. As a
self-funded Federal agency, the Postal Service is not required to meet all of
the Federal sustainability requirements in Executive Orders 13423 and 13514 or
Presidential Memoranda for fleet management and bio-based purchasing, but where
possible, the Postal Service voluntarily sets specific objectives that follow
the Federal goals. Our Sustainability Plan also follows this guidance. The
Postal Service reports annually on the following goals:

 

•  

Reduce greenhouse gas emissions by 20% by FY 20

 

•  

Reduce facility energy intensity by 30% by FY 15

 

•  

Reduce potable water intensity by 26% by FY 20

 

•  

Reduce total postal vehicle petroleum fuel use by 20% by FY 15.

6.1 Environmental Initiatives

FedEx is a symbol for leadership in global sustainability efforts. We think this
sets us apart from other companies. FedEx actively works with government
agencies, non-governmental organizations (NGOs), manufacturers, suppliers, and
other fleet operators to introduce fuel-efficient and low-carbon,
alternative-fuel technologies, and to promote the transformation of
transportation through our advocacy for electrification. FedEx is a leader among
U.S.-based logistics and transportation companies in this regard. We welcome the
opportunity to provide consultative services to, and benchmarking opportunities
for the Postal Service to share best practices and information about our most
successful projects. The Postal Service has benchmarked with FedEx previously on
this issue and FedEx will continue to work with the Postal Service in the
future. FedEx will follow all Department of Transportation, International Air
Transport Association and Environmental Protection Agency (EPA) guidance for
fleet modernization recommendations, fuel efficiency, and other climate change
criteria.

6.1.1 Collaborative Efforts with Postal Service

As part of this solicitation, FedEx proposes the following efforts to meet or
exceed the goals that it has established for itself. It will also be able to
meet or exceed all Postal Service objectives.

6.2 Current Sustainability Initiatives and Metrics

FedEx is committed to sustainability efforts and has a number of efforts in
progress. The FedEx annual Global Citizenship Report (GCR) presents our
initiatives and metrics. EarthSmart@Work, a program in the FedEx key focus area
of Environment and Efficiency, is responsible for setting, implementing, and
achieving goals to minimize our impact on the environment.

INITIATIVES. Through FedEx’s EarthSmart@Work Program, we have the following
initiatives, which are highlighted from the 2011 GCR:

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         29



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

•  

Greenhouse Gas Emissions. Our current emissions goals include:

 

  •  

Reducing aircraft emissions intensity by 30% by 2020, on an emissions per
available-ton-mile basis, from a baseline year of 2005. This represents an
increase in our global aircraft emissions intensity goal by 50% from the
original target established in 2005.

 

  •  

Increasing FedEx Express vehicle efficiency by 20% by 2020, including by
supporting new technology, from a baseline year of 2005.

 

  •  

Getting 30% of our jet fuel from alternative fuels by the year 2030 and
expanding on-site generation of, and continuing procurement of renewable energy
for our facilities.

 

•  

Aircraft. Decreasing aircraft CO2 emissions intensity by 30% by 2020, on an
emissions per available-ton-mile basis from a baseline year of 2005. This
represents an increase in our global aircraft emissions intensity goal of 50%
from the original target established in 2005.

 

  •  

Fuel Sense – Optimization of flight planning, aircraft weight reduction, and
flight efficiencies are a few of the 30 Fuel Sense programs. Fuel Sense helped
cut our jet fuel consumption by 40.5 million gallons and CO2 emissions by nearly
388,000 metric tons in FY 11.

 

  •  

By 2015, we will have replaced all of our less efficient 727s with more
fuel-efficient and greater payload 757 aircraft.

 

  •  

We are also introducing Boeing 777F aircraft, which use 18% less fuel than the
MD-11 aircraft and provide greater payload capacity. In addition, we are
planning to introduce the new Boeing 767 aircraft into our fleet in FY 13, which
will further contribute to our ability to meet our newly revised aircraft
emissions intensity reduction target.

 

•  

Vehicles. Improving vehicle fuel efficiency of the FedEx Express surface
delivery vehicle fleet by 20% by 2020 – including support of new technology –
using 2005 as the baseline year.

 

  •  

Zero-emission, all-electric vehicles – The FedEx zero-emission, all-electric
fleet of vehicles reduces emissions and fuel usage in major metropolitan areas.
Coupled with the restructuring of routes and right-sizing of our fleet, these
FedEx vehicles have helped us save 75 million gallons of fuel to date and have
reduced our fuel consumption in North America, Europe, and Asia by more than
25%.

 

  •  

Alternative fuel vehicles (hybrid-electric and all-electric) – FedEx Express has
increased the size of its alternative-fuel fleet by 18% in FY 12, with a total
of 364 hybrid-electric vehicles (HEVs) and 118 electric vehicles (EVs) in
service by the end of FY 12. These vehicles have saved 345,000 gallons of fuel
and logged 12.1 million miles since being introduced into our fleet. We also
continue to retrofit conventional internal combustion engine vehicles to make
our local delivery vehicles more fuel efficient through our Vehicle Refresh
Plan.

 

•  

Alternative Aviation Fuel. Getting 30% of our jet fuel from alternative fuels by
2030 – FedEx is collaborating with the aviation industry to develop alternative
fuel for long-distance transport. Working with The Nature Conservancy, we have
brought together leading experts to help us consider every angle of the issue.
We are consulting with the FAA and the Departments of Agriculture, Defense, and
Energy. We are collaborating with specialists from the emerging alternative
fuels industry, airplane manufacturers, airlines, and conservation
organizations. Emissions reduction, energy conservation, affordability, and the
preservation of land and the world’s food supply — all these factor into the
selection process. Our goal is to source 30% of our aviation fuel from
alternatives by 2030.

 

•  

Solar Facilities. Greening our facilities through the generation and continuing
procurement of renewable and alternate energy – Currently, we have 6 solar
energy facilities – 5 in the U.S. and one in Europe – which together have
reduced CO2 emissions by an estimated 6,858 metric tons.

Environmental Management System. Implementing an Environmental Management System
to provide a formal process to improve environmental efficiency and performance
to achieve ISO 14001 certification. Currently 51 of our facilities have achieved
this certification.

Recycling. Through our EarthSmart@Work programs, we are finding ways to
responsibly recycle everything from paper to motor oil. FedEx Ground is leading
the charge to reduce landfill waste through Ground Green, an EarthSmart@Work
initiative. We are working in conjunction with the EPA Waste Wise program on
this comprehensive campaign that encourages team members to recycle everything
from paper to cardboard to wood pallets. Since the program’s inception in 2006,
waste removal costs are down 25% in one district alone, and millions of pounds
of goods have been saved from the landfill.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         30



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

Carbon-Neutral Envelope Shipping. For every FedEx Express envelope shipped, we
will offset the carbon emissions related to our transport, no matter where we
travel, at no cost to the customer. The annual estimated carbon offset through
this program is equivalent to planting 2,179,487 seedlings and letting them grow
for 10 years.

Paper and Packaging. For more than a decade, FedEx has worked to minimize the
environmental impact of our packaging wherever possible, by using recycled
content and maximizing recyclability. Today, most FedEx packaging is recyclable
and contains recycled materials. For example, the FedEx Express Overnight
Envelope is composed of 100% recycled cardboard. Changes in the recycled content
of our legal-sized reusable FedEx Envelope, which uses dual tear strips to
extend its usefulness, resulted in an annual paperboard reduction of 100,000
pounds. Figure 6-1 presents our progress in this area.

LOGO [g563720g28d59.jpg]

Products

Figure 6-1. FedEx Commitment – Recycled Material

FedEx Express commits to using recycled material in our packaging products and
envelopes.

 

 

 

Noise Abatement. FedEx founder and CEO Frederick W. Smith says, “Concerning
noise control, FedEx and many carriers have worked for years to reduce noise
through quieter aircraft and better abatement procedures such as reduced power
climbs and improved descent patterns.”

METRICS. FedEx tracks the following metrics and reports on the progress through
in annual GCR. The following are highlights:

 

•  

Enterprise CO2 Emissions (in metric tons). We report on total direct
greenhouse-gas emissions which are directly proportional to economic growth.

 

•  

Aircraft Emissions (in metric tons). We increased our global aircraft CO2
emissions intensity reduction goal by 50% to a 30% intensity reduction by 2020,
still using FY 05 as the baseline year.

 

•  

Vehicle Fuel Efficiency. Our goal for 2020 is to improve the fuel efficiency of
the FedEx Express surface delivery vehicle fleet by 20%, using 2005 as the
baseline year.

 

•  

Electric and Hybrid Electric Fleet. We increased our global EV and HEV fleet to
482 vehicles, an increase of nearly 18%. The fleet has logged almost
12.1 million miles, saving approximately 345,000 gallons of fuel.

 

•  

Solar Electricity. We have generated more than 18 GWh of solar electricity since
we built our first solar facility. We now have 6 solar energy facilities, 5 in
the U.S. and 1 in Europe. These 6 facilities alone have reduced our CO2
emissions by an estimated 6,858 metric tons.

 

•  

Renewable Energy Credits. In FY 11, FedEx Office® purchased 33,333 Renewable
Energy Credits (REC) to offset emissions associated with the electricity we used
in FY 11 and to support efforts to generate electricity from renewable sources.
Each REC purchased represents 1,000 kWh of electricity produced by a renewable
energy facility.

 

•  

Waste Streams. In FY 11, the majority of our waste (95.32%) consisted of
nonhazardous and municipal solid waste, much like regular household garbage. The
remaining waste streams included hazardous waste, which is dangerous or
potentially harmful to human health or the environment; “universal waste,” which
includes batteries, pesticides, mercury-containing equipment, and light bulbs;
and e-waste.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         31



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

•  

Recycling (in millions of pounds and percentages). We recycle and reuse a
significant amount of waste, and we look for new technologies to help us
increase this amount. In FY 11, we recycled 6.4 million more pounds of the waste
generated at our facilities and increased the percentage of waste recycled to
36%.

 

•  

ISO 14001 Certification. ISO 14001 provides a framework for a holistic,
strategic approach to an organization’s environmental policy, plans, and
actions. FedEx is evaluating the feasibility of obtaining ISO 14001
certification in additional facilities as 51 of our facilities in Europe meet
those requirements.

 

•  

FSC Certified Paper. We seek to buy paper for our FedEx Office Print and Ship
Centers from suppliers that have been certified by the Forest Stewardship
Council (FSC), which helps ensure responsible forest management. In FY 11, we
increased the percentage of FSC-certified paper used in our FedEx facilities to
80%.

6.2.1 Greenhouse Gas Emission Estimates Via Air and Ground Transport

[ * ].

6.3 Independent Verification

[ * ]

6.4 Emissions Reporting and Frequency

[ * ]

6.4.1 Reporting

[ * ]

6.4.2 Meetings

FedEx will convene a meeting with the Postal Service no later than thirty
(30) days after contract award to discuss high level greenhouse gas emissions
estimation methodologies and network boundaries FedEx will hold quarterly
meetings with the Postal Service to discuss reporting methodology developments,
boundaries, and notification of estimation methodology or boundary changes.
These meetings will be scheduled in accordance with the contract terms. Ron
Stevens, Managing Director of PTM, will be our FedEx representative at these
meetings.

6.5 Sustainability Reports

As presented in this section, FedEx has a comprehensive sustainability program,
with an infrastructure of goals, milestones, and reporting features. FedEx has
not been required under our current Postal Service contract to submit
sustainability reports, [ * ]. We will coordinate with the Postal Service to
develop reports that deliver the information to make informed decisions, which
will include the following statistics as stated in Section 6.2.1 of this volume:

[ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         32



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

7.0 Subcontracting Plan (Provisions 3-1, 4-1, 4-2, Clauses 3-1, 3-2)

 

FedEx provides the Postal Service with the best value for every dollar we spend
on subcontracted goods and services.

The FedEx subcontracting plan for the Postal Service ACN contract is compliant
with Clauses 3-1 and 3-2 of the RFP. It also fulfills the requirements of the
Postal Service’s Supplying Principles and Practices (SP&Ps). We are committed to
ensure that small, minority, or small woman-owned businesses (SMWOB) are fairly
represented under this contract. We will provide subcontracting activity reports
under this contract on a calendar-quarter basis as described in Clause 3-2 of
this solicitation within 15 calendar days after the end of the quarter, or more
frequently, if the Postal Service Contracting Officer (CO) requires.

We understand that this plan must be approved by both the Postal Service and
FedEx prior to the award of a contract. Additionally, all subcontracts
regardless of type will include the clauses required by the Postal Service.
FedEx understands that it cannot enter into any first-tier subcontract to a
Postal Service ACN contract for an estimated or actual amount of [ * ] or more
without obtaining written clearance from the Postal Service CO that the proposed
subcontractor is in compliance with the equal opportunity requirements and is
eligible for award.

7.1 Subcontracting Goals

Figure 7-1 shows the proposed subcontracting goals across the FedEx enterprise
during FY 13, including SMWOBs.

Figure 7-1. FedEx Subcontracting Goals for FY 13

We are committed to the SMWOB subcontractor goals.

 

Subcontractor Business Type

   Total Dollar Amount  

All

     [  * ] 

Minority and woman-owned

     [  * ] 

Veteran-owned (VOB) including service-disabled veteran-owned business (SDVOB)

     [  * ] 

Service-disabled veteran-owned business (SDVOB)

     [  * ] 

HUBZone business

     [  * ] 

Small disadvantaged business

     [  * ] 

7.2 Total Dollars Subcontracted by Type

FedEx’s goal for the total dollars to be subcontracted across the enterprise
during FY 13 is [ * ]. The specific dollar goals for SMWOBs are shown in Figure
7-1 above.

7.3 Description of Subcontracted Supplies and Services

FedEx will consider subcontracts for services for any non-flight or aircraft
related commodities and services when possible. FedEx has subcontracted and will
continue to use subcontractors for supplies and services across all applicable
commodity categories including:

 

•  

Equipment, maintenance, and material

 

•  

Building maintenance, construction, and repair

 

•  

Repair of machinery

 

•  

Aircraft parts

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         33



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

•  

Janitorial services

 

•  

Security guard services

 

•  

Service and safety awards

 

•  

Employee screening services

 

•  

Ground transportation

 

•  

Call center/help desk management.

7.4 Method Used to Develop Subcontracting Goals

FedEx has a disciplined and logical process and methodology to develop our
subcontracting goals. Our purchasing agents develop, on an annual basis, a
sourcing plan that identifies the commodities and services that are under
contract with projections for bid during the following calendar year. We will
consider factors such as volume by service type, subcontractor performance, and
customer ordering projections. Based on the calculated dollar amounts, we
compare our current budgeted subcontract dollars to the projected spending, and
arrive at our average percentages for the next year. Our subcontractor goals are
consistent with, and accurately reflect FedEx’s actual subcontracting report for
the electronic Subcontracting Reporting System (eSRS).

7.5 Method Used to Identify Potential Sources

FedEx uses several proven methods to advertise to potential sources. We monitor
Web sites to meet our subcontracting goals, including those of the National
Minority Supplier Development Council, SBA Matchmaking Sessions, SBA.gov,
Mid-South Minority Business Council, FedEx Supplier Contact Management System,
and System for Award Management (SAM) which is formerly the Central Contractor
Registration (CCR). Outreach efforts include involvement with trade
associations, business development organizations, conferences, and trade fairs
to locate small, minority, and woman-owned business sources. We provide
encouragement to subcontractors through workshops, seminars, and training, and
monitoring performance to evaluate compliance with the program’s requirements.
These efforts demonstrate FedEx’s commitment to ensuring that businesses, other
than large businesses, have an equitable opportunity to compete and participate
in subcontracts.

7.6 Indirect Cost Statement

Indirect costs have been included in the dollar and percentage subcontracting
goals stated above in Figure 7-1, in Section 7.1. The method used to determine
the proportionate share of indirect costs to be incurred with small business
concerns is calculated based on the previous year’s subcontractor spend,
factored with estimates for the coming year.

We require that our supply chain specialists include at least one SMWOB concern
in all RFPs for indirect costs. If a small business concern is not included, an
exception form detailing why one was not included must be submitted and signed
by the Vice President for the applicable engagement.

7.7 Subcontracting Program Administrator

Our subcontracting program administrator and alternate are presented in Figure
7-2.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         34



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

Figure 7-2. Subcontracting Program Administrator

 

     Subcontracting  Program
Administrator    Alternate Subcontracting  Program
Administrator

Name:

   Tina Thornton    Conrad “Deke” Crawford

Title/Position:

   Senior Supply Chain Specialist    Supply Chain Specialist

Address:

   30 FedEx Parkway    30 FedEx Parkway

City/State/Zip Code:

   Collierville, TN 38107    Collierville, TN 38107

Telephone Number:

   901.263.6848    901.263.5037

Fax Number:

   901.263.6449    901.263.6449

Email:

   tina.thornton@fedex.com    cecrawford2@fedex.com

To effectively implement this plan for efficient contract performance, the
subcontracting program administrator will perform the following functions:

 

•  

Assist with SMWOB concerns, by arranging solicitations, time for the preparation
of bids, quantities, specifications, and delivery schedules, to facilitate
participation by such concerns. Where FedEx’s lists of potential small
subcontractors are excessively long, reasonable effort shall be made to give all
such small business concerns an opportunity to compete over a period of time.

 

•  

Provide adequate and timely consideration of the potentialities of small
concerns in all “make-or-buy” decisions.

 

•  

Counsel and discuss subcontracting opportunities with representatives of small
firms.

 

•  

Provide notice to subcontractors concerning penalties and remedies for
misrepresentations of business status as small, for the purpose of obtaining a
subcontract that is to be included as part or all of a goal contained in the
contractor’s subcontracting plan.

 

•  

Develop and promote company/division policy statements that demonstrate the
company’s or division’s support for awarding contracts and subcontracts to small
concerns.

 

•  

Develop and maintain bidders’ lists of small concerns from all possible sources.

 

•  

Ensure periodic rotation of potential subcontractors on bidders’ lists.

 

•  

Ensure that small concerns are included on the bidders’ list for every
subcontract solicitation for products and services that they are capable of
providing.

 

•  

Ensure that subcontract procurement packages are designed to permit the maximum
possible participation of small concerns.

 

•  

Review subcontract solicitations to remove statements or clauses that might tend
to restrict or prohibit small concerns.

 

•  

Ensure that the subcontract bid proposal review board documents its reasons for
not selecting any low bids submitted by small concerns.

 

•  

Oversee the establishment and maintenance of contract and subcontract award
records.

 

•  

Attend or arrange for the attendance of company counselors at business
opportunity workshops, minority business enterprise seminars, and trade fairs.

 

•  

Directly or indirectly counsel small concerns on subcontracting opportunities
and how to prepare bids to the company.

 

•  

Conduct or arrange training for purchasing personnel regarding the intent and
impact of Section 8(d) of the Small Business Act on purchasing procedures.

 

•  

Develop and maintain an incentive program for buyers that support the
subcontracting program.

 

•  

Monitor the company’s performance and make any adjustments necessary to achieve
the subcontract plan goals.

•  

Prepare and submit timely reports.

 

•  

Coordinate the company’s activities during compliance reviews by Federal
agencies.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         35



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 1

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

7.8 Subcontracting Plan Flowdown

FedEx agrees to require all subcontractors (except small business concerns) that
receive subcontracts under any Postal Service ACN contract in excess of [ * ] to
adopt a plan that complies with the requirements of the FedEx Subcontracting
Plan.

7.9 Recordkeeping

FedEx will maintain records concerning procedures that have been adopted to
comply with the requirements and goals in the plan, including establishing
source lists and a description of efforts to locate small concerns and award
subcontracts to them. The records will include at least the following (on a
plant-wide or company-wide basis, unless otherwise indicated):

 

i. Source lists (e.g., CCR), guides, and other data that identify small concerns

 

ii Organizations contacted in an attempt to locate sources that are small
concerns

 

iii. Records on each subcontract solicitation resulting in an award of more than
[ * ] indicating:

 

  (1) Whether small business concerns were solicited, and if not, why not

 

  (2) Whether woman-owned small business concerns were solicited, and if not,
why not

 

  (3) If applicable, the reason award was not made to a small business concern

 

iv. On a contract-by-contract basis, records to support award data submitted by
FedEx to the Government, including the name, address, and business size of each
subcontractor. Contractors having commercial plans need not comply with this
requirement.

7.10 Reports

FedEx will submit periodic reports on a calendar-quarter basis so that the
Postal Service can determine the extent of our compliance with this
subcontracting plan. The reports will be in compliance with Clause 3-2 of the
RFP. Additionally, we agree to cooperate in any studies or surveys that may be
required. We are familiar with the subcontracting portal through the use of
eSRS. Reports are to be submitted within 30 days after the close of each
calendar period.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         36



--------------------------------------------------------------------------------

LOGO [g563720g59f76.jpg]

United States Postal Service Air Cargo Network Volume 1 November 6, 2012
Sustainability Report SN#: 5A-12-A-0024 Use or disclosure of data contained on
this sheet is subject to the restriction on the title page of this proposal. 1



--------------------------------------------------------------------------------

LOGO [g563720g89z43.jpg]

United States Postal Service Air Cargo Network Volume 1 November 6, 2012
ENVIRONMENT & EFFICIENCY 2011 Global Citizenship Goals & Progress Update SN#:
5A-12-A-0024 Use or disclosure of data contained on this sheet is subject to the
restriction on the title page of this proposal. 2



--------------------------------------------------------------------------------

LOGO [g563720g08v73.jpg]

United States Postal Service Air Cargo Network Volume 1 November 6, 2012
ENVIRONMENT & EFFICIENCY Table of Contents Introduction 3 EarthSmart®. FedEx
solutions for a more sustainable world. 4 Annual estimated carbon offset 4
Greenhouse gas emissions 5 Enterprise CO2 emissions 5 Greening our fleet 5
Aircraft emissions 5 Vehicle fuel efficiency 6 Electric and hybrid-electric
fleet 6 Greening our facilities 8 Solar electricity 8 Renewable energy credits 8
ISO 14001 certification 9 Waste streams and recycling 9 Waste streams 9
Recycling totals 10 Recycling percentages 10 Paper and packaging 11
FSC-certified paper 11 Fines and penalties 12 Awards and recognition 13 All
currencies are translated in U.S. dollars. 2011 GLOBAL CITIZENSHIP GOALS &
PROGRESS UPDATE | 2 SN#: 5A-12-A-0024 Use or disclosure of data contained on
this sheet is subject to the restriction on the title page of this proposal. 3



--------------------------------------------------------------------------------

LOGO [g563720g61s42.jpg]

United States Postal Service Air Cargo Network Volume 1 November 6, 2012
Environment & Efficiency FEDEX DOESN’T JUST WANT TO PLAY AN IMPORTANT ROLE IN
HOW THE WORLD IS CONNECTED We want to connect the world responsibly and
resourcefully. The commercial transportation industry has no single solution for
reducing its environmental footprint. But FedEx is committed to operating and
innovating in new ways that can help our business as well as our industry.
Environment and Efficiency is one of four specific areas where we document our
progress each year. Along with Economics and Access, Community and Disaster
Relief, and People and Workplace, we offer data, information, and examples in
our annual Global Citizenship Report of how we live up to our responsibilities.
FedEx team members contribute to our progress in these four important areas,
their actions speaking just as loudly as the numbers that mark our progress.
FedEx was the first U.S. transportation-logistics company to set long-term goals
to reduce aircraft emissions. In 2005, we set goals to reduce aircraft emissions
20 percent by 2020, to increase FedEx Express vehicle efficiency by 20 percent
by 2020, and to expand on-site renewable energy generation and the procurement
of renewable energy credits. FedEx was the first company in the U.S.
transportation-logistics industry to establish a Citizenship Blog, to report
global Scope 1 (direct) greenhouse-gas emissions in 2008, and to disclose
climate risks to the Securities and Exchange Commission. For more information on
risks reported, see pages 19 and 71 of our Securities and Exchange Commission
Form 10-K 2012. Our current emissions goals include: Reducing aircraft emissions
intensity 30 percent by 2020, on an emissions per available-ton-mile basis, from
a baseline year of 2005— this represents an increase in our global aircraft
emissions intensity goal by 50 percent from the original target established in
2005. Increasing FedEx Express vehicle efficiency by 20 percent by 2020,
including via support of new technology, from a baseline year of 2005. Getting
30 percent of our jet fuel from alternative fuels by the year 2030. Expanding
on-site generation of and continuing procurement of renewable energy for our
facilities. Seeking LEED (Leadership in Energy & Environmental Design)
certification on all new FedEx Express buildings in the U.S. Our strategy for
reaching these goals includes: Minimizing our environmental footprint while
serving our customers and growing our business. Maximizing efficiencies.
Supporting innovation for eco-technologies. Providing leadership in responsible
environmental stewardship. Helping connect the world in responsible and
resourceful ways. We continue to look at and identify our areas of exposure with
regard to greenhouse-gas emissions and other environmental factors. We then
determine the level of potential impact and set appropriate plans and goals
needed to shrink our environmental footprint. Finally, we continually monitor
our progress toward minimizing our impact and achieving our goals. Many
departments are involved in issues of environmental stewardship. Their
collective efforts are led by Mitch Jackson, Vice President for Environmental
Affairs and Sustainability. In 2011, we reconstituted our governance oversight
with the FedEx Enterprise Sustainability Council (FESC), a senior officer-level
council that develops and guides implementation of our sustainability strategy.
Sustainability Impact Teams were also established under the FESC management
structure to ensure that our various operating companies can discuss, plan, and
act in harmony on our sustainability strategy. We also actively work with
government agencies, NGOs, manufacturers, suppliers, and other fleet operators
to introduce fuel-efficient and low-carbon, alternative-fuel technologies, and
to promote the transformation of transportation through our advocacy for
electrification. FedEx has done more than any other U.S.-based logistics and
transportation company in this regard. FedEx was the first company in the U.S.
transportation-logistics industry to push for commercial-vehicle, fuel-economy
legislation, which was enacted in the Energy Independence & Security Act of
2007. And we helped create a set of principles to inform and support this
first-ever national greenhouse-gas/fuel-efficiency program for medium- and
heavy-duty vehicles—the only company in our industry to do so. FOR MORE
INFORMATION ON OUR APPROACH TO CARBON LEGISLATION, SEE THE FOLLOWING: FedEx
addresses the feasibility of the concept of a price on carbon emissions—
blog.fedex.designcdt.com/node/810. Frederick W. Smith addresses the carbon tax
debate while speaking at the Global Green Initiative Conference—
mediacenter.fedex.designcdt.com/node/347. FedEx has also participated in studies
that advocated such legislation. See the Commission for Environmental
Cooperation’s “Destination Sustainability: Reducing Greenhouse Gas Emissions
from Freight Transportation in North America” report—
http://www.coc.org/Storage/99/9783_CEC-FreightTransport-finalweb_en.pdf. 2011
GLOBAL CITIZENSHIP GOALS & PROGRESS UPDATE | 3 SN#: 5A-12-A-0024 Use or
disclosure of data contained on this sheet is subject to the restriction on the
title page of this proposal. 4



--------------------------------------------------------------------------------

LOGO [g563720g36i85.jpg]

United States Postal Service Air Cargo Network Volume 1 November 6, 2012
Environment & Efficiency EARTHSMART®. FEDEX SOLUTIONS FOR A MORE SUSTAINABLE
WORLD. FedEx works to achieve our ambitious goals through EarthSmart, the FedEx
roadmap fat operating in an increasingly sustainable way and engaging our team
members, customers, suppliers, vendors, and the communities where we operate to
help us reduce the environmental impact of our daily business operations. We
introduced EarthSmart in 2009 as a way to underscore our commitment to minimize
our impact on the environment. Our aim is to find or create new ways not only to
improve our own company’s environmental performance, but also to point the way
for other companies in our own industry and beyond. EarthSmart includes three
pillars: EarthSmart Innovations: Customer and FedEx solutions related to
services and assets. EarthSmart © Work: Workplace employee-engagement programs.
EarthSmart Outreach: Philanthropic and volunteer efforts. INTRODUCING FEDEX
CARBON-NEUTHAL ENVELOPE SHIPPING In April 2012, FedEx introduced our latest
EarthSmart innovation—FedEx carbon-neutral envelope shipping. For every FedEx
Express18 envelope shipped, FedEx will offset the carbon emissions related to
its transport, no matter where it travels. The program helps improve the carbon
footprint not only at FedEx, but also for our customers’ businesses. But unlike
our competitors, we won’t charge customers a fee to offset the carbon produced
when they ship an envelope. Annual Estimated Carbon Offset We calculate the
emissions it takes to transport an envelope to its destination, and we pay an
offset provider to offset those emissions for every envelope we carry. The
annual estimated carbon offset by this program is equivalent to planting
2,179,487 seedlings and letting them grow for 10 years. We work with BP Target
Neutral, a not-for-profit offset provider whose projects reduce, replace, and
neutralize carbon. Currently, BP Target Neutral invests in six large
carbon-offset projects, which will offset the carbon FedEx emits transporting
envelopes. Projects are located in: China-micro hydro; The Netherlands—biogas;
Tanzania-reforestation; Thailand-landfill-to-gas, Turkey-wind power; and
U.S.-landfill-to-gas. For more information on this exciting new initiative, go
to niews.van.fedeX.com/carbonriGutralenveloDe EARTHMART INNOVATIONS CUSTOMER AND
FEDEX SOLUTIONS RELATED TO SERVICES AND ASSETS FedEx carbon-neutral envelope
shipping. FedEx seeks to transport documents around the world in a way that
neutralizes carbon emissions-at no extra charge FedEx Express works with BP
Target Neutral. a not-for-profit offset provider that helps to reduce, replace,
and neutralize carbon by investing in offsets for every envelope shipment
EARTHSMART OUTREACH: PHILANTHROPIC AND VOLUNTEER EFFORTS EMBARQ: fedex works
with EMBARQ, the World Resources Institute’s Center for Sustainable Transport,
to help eliminate congestion, air pollution, and unsafe roads for people living
in Mexico, Brazil, and India. National Fish and Wildlife Foundation: FedEx
supports the National Fish and Wildlife Foundation in its efforts to preserve
and restore U.S. native wildlife species and habitats. To learn more about our
EarthSmart programs, go to earthsmart.fedex.com/. 2011 GLOBAL CITIZENSHIP GOALS
& PROGRESS UPDATE | 4 SN#: 5A-12-A-0024 Use or disclosure of data contained on
this sheet is subject to the restriction on the title page of this proposal. 5



--------------------------------------------------------------------------------

LOGO [g563720g83a75.jpg]

United States Postal Service Air Cargo Network Volume 1 November 6, 2012
Environment & Efficiency GREENHOUSE GAS EMISSIONS ENTERPRISE CO2 EMISSIONS Our
Scope 1 and 3 CO2 emissions increased slightly in FY11 due to increased shipping
volumes, which came with improved global economic conditions and strong demand
for our services. However, we have made progress in decoupling economic growth
from our direct greenhouse-gas emissions during that time period. Our Scope 1, 2
and 3 CO2 absolute emissions increased by 4 percent in FY11 compared with FY10,
while still remaining at 3 percent below FY09 levels. In FY11, we increased out
total annual revenue by 13 percent over FY10. Enterprise CO2 Emissions (in
metric tons) GREENING OUR FLEET AIRCRAFT EMISSIONS We calculate aircraft
emissions intensity metrics by dividing the total CO2 emissions of our
company-operated aircraft by the available ton miles (ATM), or the tons of
carrying capacity by miles traveled. Aircraft Emissions DEFINING SCOPE EMISSIONS
Our Scope 1 emissions include those generated by our company-operated aircraft
and surface vehicle fleets, and on-site combustion of diesel, natural gas, and
other fuels used at our hub, station, and office locations. Our Scope 2
emissions are indirectly generated through our consumption of purchased
electricity, heat, and steam at our facilities and FedEx Office Print and Ship
Centers In FY11, our Scope 2 emissions decreased slightly due to ongoing energy
efficiency initiatives at our facilities (see “Greening Our Facilities” for more
information). Our Scope 3 emissions comprise other indirect emissions, including
those from FedEx Express feeder aircraft contract operators and the fuel we sell
to FedEx Ground independent contractors. We compiled our greenhouse emissions
inventory using data and emissions factors in accordance with WorId Resources
Institute technical guidance. In previous years, we tracked and reported this
data on a calendar-year basis. However, in order to be consistent with how we
report on other data in this report, we are transitioning to a fiscal-year
reporting basis for this metric going forward. Our previous goal by 2020 was to
reduce our CO2, emissions intensity or emissions per available ton mile by 20
percent as compared with our 2005 performance. We are pleased to announce that
FedEx has increased our global aircraft emissions intensity goal by 50 percent
to a 30 percent intensity reduction by 2020, still using FY05 as the baseline
year. In FY11, we reduced aircraft CO2 omissions intensity by 4 percent,
bringing our cumulative reduction to 13.8 percent compared with FY05. The
majority of this reduction was due to replacement of older, more-inefficient
aircraft. By 2015, we will have replaced all our less-efficient 727s with more
fuel-efficient and greater payload 757 aircraft. We are also introducing Boeing
777 aircraft, which use 18 percent less fuel than the MD-11 aircraft and provide
greater payload capacity. In addition, we are planning to introduce the new
Boeing 767 aircraft to our fleet in FY13, which will further contribute to our
ability to meet our newly revised aircraft emissions intensity reduction target.
Other operational activities play a significant role, and these advancements are
managed under our Fuel Sense program. We have programs to optimize fuel usage
from gate to gate, starting with preflight. For example, aircraft auxiliary
power unit (APU) usage is managed by providing ground support equipment 2011
GLOBAL CITIZENSHIP GOALS & PROGRESS UPDATE | 5 SN#: 5A-12-A-0024 Use or
disclosure of data contained on this sheet is subject to the restriction on the
title page of this proposal. 6



--------------------------------------------------------------------------------

LOGO [g563720g98f25.jpg]

United States Postal Service Air Cargo Network Volume 1 November 6, 2012
Environment & Efficiency in parking positions. To supplement ground support
equipment, gate stands provide power from either a power converter or a portable
power unit, and portable air conditioning carts keep the aircraft cool in hot
summer months. This equipment is monitored in real time and information is
provided to all the stakeholders, from ground support teams that can track the
portable units in real time and dispatch them to the required gate to the flight
crewmembers so they can determine when to start the APU. We also have
gate-to-gate programs to facilitate taxiing with one less engine and for
optimized profile descent (also known as continuous descent approach) prior to
landing. These procedures provide a repeatable and predictable trajectory that
both Air Traffic Control and crewmembers can use to minimize fuel usage. We also
have a mechanism for crewmembers to share new ideas and provide feedback on
their individual contributions to the program. Whether on the ground or in the
air in every phase of the flight, preflight, taxi, takeoff, climb, cruise,
descent, landing, and taxi, we look for programs to optimize fuel usage and
reduce emissions. At FedEx, small changes through individual contributions a
mount to a big impact in emission reductions over many daily operations
worldwide. VEHICLE FUEL EFFICIENCY Our goal for 2020 is to improve the fuel
efficiency of the FedEx Express surface/delivery vehicle fleet by 20 percent,
using 2005 as the baseline year. We are happy to announce that we are still on
track to meet that target, having achieved a 16.6 percent improvement in the
FedEx Express vehicle fleet between FY05 and FY11. Vehicle Fuel Efficiency The
FedEx Express pickup and delivery vehicle fleet follows a three-tired approach
to improve vehicle fuel efficiency: Reduce, Replace, and Revolutionize. This
means we develop vehicle technologies for the future while making the best use
of the conventional vehicles we operate today. FedEx Express has increased the
size of its alternative-fuel fleet by 18 percent in FY12, with a total of 364
hybrid-electric vehicles (HEVs) and 118 electric vehicles (EVs) in service by
the end of FY12. These vehicles seved 345,000 gallons of fuel and logged 12.1
million miles since being introduced to our fleet. We also continue to retrofit
conventional internal-combustion-engine vehicles to make our local delivery
vehicles more fuel efficient through our “Vehicle Refresh Plan” Our engineers
use detailed analysis techniques to understand the power and torque requirements
of our various route profiles. Matching the right vehicle to each respective
route yield significant economic and environmental returns. This program has
saved over 75 million gallons of fuel since its inception. Electric and
Hybrid-Electric Fleet EARTHSMART @ WORK: WORKPLACE EMPLOYEE-ENGAGEMENT PROGRAMS
Fuel Sence: Optimization of flight planning, aircraft weight reduction, and
flight efficiencies are a few of the 30 different Fuel Sense programs. Fuel
Sense helped cut our jet fuel consumption by 40.5 million gallons and CO
emissions by nearly 388,000 metric tons in FY11. Reduce, Replace and
Revolutionize: Includes restructuring FedEx Express routes to reduce miles
driven and vehicles needed, matching vehicles to routes by energy requirements,
and using smart changing algorithms to control the impact on the electric grid.
To learn more about our EarthSmart programs, go to earthsmart_fedex.com/. 2011
GLOBAL CITIZENS HI? GOALS & PROGRESS UPDATE I6 SN#:5A-12-A-0024 Use or
disclosure of data contained on this sheet is subject to the restriction on the
title page of this proposal. 7



--------------------------------------------------------------------------------

LOGO [g563720g97k69.jpg]

United States Postal Service Air Cargo Network Volume 1 November 6, 2012 FedEx
Express also expanded its Eco-Drive program to 10 Asia-Pacific markets’
Australia, China, Hong Kong, Japan, South Korea, Malaysia, Now Zealand,
Singapore, Taiwan, and Thailand Experts from Isuzu Motors teach FedEx drivers
how to operate vehicles mere efficiently, increasing their awareness of energy
conservation, environmental protection, and general road safety FedEx Office has
adopted technology from our other operating companies to help make touting of
our local delivery vehicle fleet more efficient This includes creating a
national centralized dispatch facility and testing all electric vans in
Washington, D C, and hybrid vehicles in other markets FedEx continues to he
actively engaged in a variety of cross sector and public private collaborations
In identity and pilot now technologies to remove the fuel efficiency of the-
global logistics industry’s vehicle fleet This effort is reducing the entile
industry’s greenhouse-gas emissions These technological innovations include
making hybrid and electric drivetrains more affordable and scalable, improving
the fuel economy of conventional internal-combustion-engine vehicles, and
developing an international infrastructure for vehicle electrification. FedEx
works with the U.S. Department of Energy, the Environmental protection Agency
(EPA), vehicle component manufactures, and other commercial vehicle fleet owners
through the CAI START Hybrid Truck Users Forum to promote adoption of hybrid
electric and hydraulic commercial delivery trucks in the marketplace Through
these relationships, each FedEx operating company focuses on technologies that
are specifically relevant to their operations and that will ultimately benefit
out other operating companies with FedEx Express exploring advancements in
electric vehicle transmissions, FedEx Ground evaluating innovations in hydraulic
hybrid technology, and FedEx Freight exploring the feasibility of using
Liquefied Natural Gas for Class 8 long haul trucks. FedEx operating companies
are also active in the EPA’s SmartWay program and the Department of Energy’s
newly established National Clean Fleets Partnership to foster cooperation around
fuel-efficiency innovation across the entire commercial vehicle value chain. The
LPA SmartWay transport Partnership creates a market mechanism that gives Carries
and shippers incentive to improve the efficiency of then operations, increase
envy performance, and increase supply chain sustain ability SmartWay partners
agree to benchmark and assess freight operations, calculate fuel consumption,
and tract fuel efficiency FPA creates reporting tools, calculates emissions, and
publici7es partners’ performance on the SmartWay Partner list Four of the FedEx
operating companies (Custom Critical, Express, height, and Ground) am currently
members of the FPA SmartWay Transport Partnership For more information on the
SmartWay program, visit http://www.epa.gov/smartwav/. In addition, FedEx
Chairman and CLO Frederick W. Smith’s continued advocacy tor commercial vehicle
electrification through Securing America’s future Energy (SAFE), where he serves
as co-chair, is helping to drive a more strategic approach to ensuring that the
U.S. is at the forefront the alternative-fuel vehicle revolution. Environment &
Efficiency EARTHSMART INNOVATIONS: CUSTOMER AND FEDEX SOLUTIONS RELATED TO
SERVICES AND ASSETS FedEx low-emission, hybrid-electric vehicles: Our fleet of
FedEx Express vehicles has reduced fuel consumption in North America, Europe,
and Asia by more than 25 percent 2011 GLOBAL CITIZENSHIP GOALS & PROGRESS UPDATE
17 SN#: 5A-12-A-0024 Use or disclosure of data contained on this sheet is
subject to the restriction on the title page of this proposal.



--------------------------------------------------------------------------------

 

LOGO [g563720g68d05.jpg]

Environment & Efficiency GREENING OUR FACILITIES RENEWABLE AND ALTERNATIVE
ENERGY FedEx has generated over 18 gigawatt-hours of solar electricity since we
built our first solar facility We row have six solar-energy facilities, five in
the U S and one in Europe. These six facilities alone have reduced CO, emissions
by an estimated 6,858 metric tons This is roughly equivalent to 768,834 gallons
of gasoline or 1/5,846 tree seedlings growing for 10 years, based an the EPA’s
Greenhouse Gas Equivalence Calculator. Solar Electricity 7,510,000 KWh FedEx
Express Oakland, Calif. 1,160,000 kWh FedEx Freight Fontana, Calif. 1,370,000
kWh FedEx Freight Whittier, Calif. 5,160,000 FedEx Ground Woodbridge, NJ.
1.010,000 kWh FedEx Ground Rialto. Calif. 1,790,000 kWh FedEx Express Cologne.
Germany The FedEx Express 350,000-square-foot solar-powered facility in Oakland,
Calif, was the largest commercial solar rooftop installation at the time it was
built in 2005. More than 5,700 solar electric panels cover the 81,000 square
feet of roof space, producing 904 kilowatts of power In 2008, FedEx Freight
introduced two solar-power installations at facilities in Whittier and Fontana,
Calif., both systems providing a substantial portion of the facilities’ annual
electricity needs In late 2009, FedEx Ground installed the nation’s then largest
rooftop solar-electric system at its distribution huh in Woodbridge, N J Capable
of producing approximately 26 million kilowatt-hours of electricity a year, the
system provides up to 30 percent of the hub’s annual energy needs. the
solar-electric system at the FedEx Express facility in Cologne, Germany, went
online in 2010 and has produced nearly 1.8 gigawatt hours of power to dale. In
May 2011, the 1.13 megawatt FedEx Ground Railto, Calif., solar electricity
system went online and meets approximately 30 percent of that facility’s annual
electricity needs. The FedEx Express Oakland, Calif, huh is also using Bloom
Energy fuel Cell technology for electric generation. FedEx installed live 100
kilowatt fuel cells at the hub, which can run on almost any hydrocarbon fuel
ethonol, biodieseI, methane, and natural gas. These fuel cells require no
combustion, producing virtually no NOx, SOx, or other smog forming participates.
Dunning on natural gas, the fuel cells provide each facility with MO kilowatts
of electricity by Converting natural gas to electricity. They thereby reduce the
strain and dependency on the local electrical distribution grid and further our
strategic investment in innovative technologies RENEWABLE ENERGY CREDITS In
addition In the renewable energy generated on site, FedEx Office purchased
33,333 renewable energy credits (RLC) to offset emissions associate with the
electricity user) in FY11 and to support efforts to generate electricity from
renewable sources. Each REC purchased represents 1,000 kilowatt-hours of
electricity produced by a renewable energy facility. Renewable Energy Credits
MWh 33,333 In addition, FedEx Ground recently purchased 1,855 Green E certified,
“NewMix” National Wind RECs, equating to an offset of 2,033,433 pounds of CO2
emissions for the associate indirect grid electricity emissions at seven hub and
station locations in Pennsylvania. This initial purchase was part of a recent
strategically designed energy procurement effort whose ultimate goal is to
offset the Scope 2 emissions associated with electricity consumed at more than
500 FedEx Ground facilities in the U S and Canada LEED* CERTIFIED FACILITIES All
new, and some existing, FedEx Express U S buildings will seek LEED (Leadership
in Energy & Environment Design) certification. These certifications help FedEx
to conserve energy, improve the environment, and create a better workplace The
FedEx Express I as Vegas facility was the first to earn LEED certification,
reducing indoor water use by 19 percent computed with code compliant plumbing,
improving energy savings by 42 percent through design elements such as skylights
and evaporative cooling, diverting 86 percent of all construction waste through
recycling and reclamation of materials, and ensuring that more than ft percent
of regularly occupied spaces are sunlit to reduce the need for electric lights
and provide better workspaces The FedEx Express World Headquarters in Memphis
received LEED Cold certification in January 2011, under the U.S. Green building
Council’s LEED) for Existing Buildings Haling System. The FedEx Enterprise Data
Center West, in Colorado Springs, Cole., is now certified LEED Gold under the
new fating system for new construction and is a winner at International Data
Group’s InfoWorld Green 15 Award. Two additional FedEx stations in Houston,
Texas, where certified us LEED Silver in the fall of 2011, and the
certifications of five other facilities are pending 2011 GLOBAL CITIZENSHIP
GOALS & PROGRESS UPDATE 18



--------------------------------------------------------------------------------

LOGO [g563720g02t57.jpg]

United States Postal Service Air Cargo Network Volume 1 November 6, 2012
Environment & Efficiency • When it comes to green roofs at airports, nothing in
the country tops the FedEx Express cargo facility at Chicago’s O’Hare
International Airport The new O’Hare FedEx Express package-sorting center
conducts opera lions under the largest continuous vegetated roof at an airport
in the US It is the size of three football fields FedEx and the Chicago
Department of Aviation are also pursuing LEED Gold certification for the
facility, extending the company’s intent announced earlier this year of LEED
certification for all new U. S. FedEx Express properties For more information on
the Chicago O’Hare green roof, go to news, van, fedex.com/OHareGreenRoof.
FACILITIES WITH ISO 14001 CERTIFICATION international Organization for
Standardization (ISO] 14001 provides a framework for a holistic, strategic
approach to an organization’s environmental policy, plans, and actions It
outlines requirements for environmental management systems, and 51 of our
facilities meet those requirements. In 1999, FedEx Express began implementing an
Environ menial Management System (EMS) to provide a formal process to improve
environmental efficiency and performance. With the help of Lloyd’s Register
Quality Assurance, a gap analysis was completed, and FedEx Express instituted an
EMS that is based upon ISO 14001 requirements fonts U S locations Fifty FedEx
facilities in the United Kingdom in September 2008 became the first FedEx
locations to achieve ISO 14001 certification. This was followed by certification
of the FedEx international hub in Paris, France ISO 14001 Certification FY11 51
facilities We continue to deploy the FMS globally, and FedEx is evaluating the
feasibility of obtaining ISO 14001 certification in other markets and at other
facilities. In the interim, the FedEx corporate EMS will continue to be based
upon elements in the ISO 14001 standard. It includes a corporate policy that
guides decision making and procedure manuals that provide clear direction to
site personnel The FMS includes a website that educates team members on
environmental responsibilities, contacts for assistance, environmental
stewardship actions by FedEx, and programs in which team members can
participate. In addition, the EMS contains extensive computer-based and
classroom training for team members and the use of a regulatory tracking system
to maintain awareness of changes in applicable laws The EMS also includes an
Environmental Management Information System to aid in retaining and analysing
key environmental data. WASTE STREAMS AND RECYCLING WASTE STREAMS The majority
of our waste is considered nonhajardous and municipal solid waste, much like
regular household garbage The remaining waste streams include: hazardous waste,
which is dangerous or potentially harmful to human health or the environment;
“universal waste,” which includes batteries, pesticides, mercury-con laming
equipment, and light bulbs, and e-waste, such as obsolete handheld scanners,
computers, and peripheral devices. We are working toward a goal of reporting the
total solid-waste generated at our I facilities across our enterprise in the
near future. FY11 3.37% hazardous 1.17% e-waste universal Waste Streams mo 2.83%
hazardous 1.30% e-waste 0.11% universal 2011 GLOBAL CITIZENSHIP GOALS & PROGRESS
UPDATE 19



--------------------------------------------------------------------------------

LOGO [g563720g33x73.jpg]

United States Postal Service Air Cargo Network Volume 1 Environment & Efficiency
November 6, 2012 RECYCLING Recycling Totals (in millions of Ibs.) FY10FY11 41.5
47.9 In FY11, we recycled 6.4 million more pounds of the waste generated at our
facilities than we did in FY10) Based on the waste generation we currently
track, out recycling rose 10 points, to 30 percent in FY11. Recycling
Percentages Al FedEx, we’ve found opportunities to extend the useful life of a
number of materials we use at our business through recycling programs These
efforts help divert millions of pounds from landfills. For example, our in-store
recycling program at FedEx Office allows us to recycle waste in a secure
fashion, and in 2011, FedEx Office locations recycled more than five million
pounds of paper, saving almost 8,000 cubic yards of landfill space and over
44,000 trees through that program. The EarthSmart @ Work programs Ground Green,
Freight Waste Watch, and FedEx Office paper Recycling—are landing ways In
responsibly recycle everything from paper to motor oil. And in some cases, we
are even reselling our recycled packaging EarthSmart ® Work will continue to
challenge our team members to find new ways to recycle and/or reuse a
significant percentage of waste, including nonhazardous, hazardous, universal,
and e-waste. U.S. domestic e-waste generated by our operating companies is
processed by the FedEx TechConnect Repair Service Center (RSC) and then sent to
an external domestic e-waste recycler. FedEx has been a leader in using
innovative technologies to power our global shipping and information networks.
For more than 30 years, FedEx has put a high priority on keeping these
technologies in top working older, and our team of highly trained FedEx
technology repair specialists has always met this unique challenge. The RSC
provides repair and logistics services of equipment used both by FedEx employees
and Customers in the field. Through its innovative designs, the RSC delivers
fast and flexible quality solutions to satisfy customer needs. In 2007, the RSC
relocated to a new 138,000-square-foot facility in Collierville, Tenn. to
maintain our commitment to quality and customer satisfaction, the new facility
features a highly automated sort system This state-of-the-art electronic repair
facility continues 10 provide our customers with our Best Cost Performance and
Best in Class repair operations, while providing increased security for the
equipment entrusted to us for repair. EARTHSMART @ WORK: WORKPLACE
EMPLOYEE-ENGAGEMENT PROGRAMS Ground Green: FedEx Ground and EPA Waste Wise work
together to help team members reduce landfill waste by recycling everything from
paper to cardboard to wooden pallets. Simplify Your Center: Through simple
change like electronic shipping and transitioning to reusable safety deposit
bags instead of disposable envelopes. FedEx Office has been able to produce
operational efficiencies that benefit our customers and meet our quantifiable
environmental standards for sustainability. Waste Watch: FedEx Freight Local
Environmental Action Facilitators (LEAFs) monitor waste consumption, recycling
efforts, and water usage at our FedEx Freight sites. To learn more about our
EarthSmart programs, go to earthsmart.fedex.com/ 2011 GLOBAL CITIZENSHIP GOALS &
PROGRESS UPDATE | 10 SN#:5A-12-A-0024 Use or disclosure of data contained on
this sheet is subject to the restriction on the title page of this proposal. 11



--------------------------------------------------------------------------------

LOGO [g563720g54t28.jpg]

United States Postal Service Air Cargo Network Volume 1 November 6, 2012 PAPER
AND PACKAGING RFSPONSIBLY SOURCFED PAPER We seek to buy paper for cur FedFx
Office* Print and Shin Centers from suppliers that have been certified by the
Forest Stewardship Council (FSC), which helps ensure responsible forest
management. In FY11, we increased the percentage of FSC certified paper used in
our FedEx Office Print and Ship Centers to 80 percent FSC-Certified Paper At our
1,800-plus FedEx Office locations in the U.S. Canada, and internationally, we
provide consumers sustainable solutions to choose from through our diverse
portfolio of paper product offerings More than 70 percent of our paper products
contain recycled content. We also offer tree-free paper selections made from
natural plant fivers such as cotton. Through FedEx Office, we provide services
to efficiently transmit digitized information, so customers can have document
professionally printed and finished closer to where they are needed, reducing
the resources required to physically transport shipments – and reducing
greenhouse gas emissions. I addition all of the FedEx operating companies are
working to increase the amount of responsibly sourced paper used for internal
operations. For instance, in FY11 we increased the percentage of paper produced
from recycled content that we track to 16 percent from 6 percent, resulting in
an overall increase of 141 percent for that type of paper consumed on our
offices and facilities. This increase was due both to improved reporting of
recycled paper usage by our key supplier as well as enhanced product offerings
to meet the demand for recycled paper content across the enterprise. PACKAGING
For more than a decade, we have worked to minimize the environmental impact of
our packaging wherever possible by using recycled content and maximizing
recyclability. At the FedEx Packaging Lab, our engineers use the latest
materials and tools to solve shipping challenges, including environmental ones,
and today, most FedEx packaging is recyclable and contains recycled materials.
The iconic FedEx Express overnight envelope is composed of 100 percent recycled
content and are recyclable. FedEx 10-kilogram and 25-kilogram boxes contain a
minimum of 70 percent recycled content and recyclable. FedEx boxes sold at our
retail locations contain a minimum of 20 percent recycled content and are
recyclable. Most FedEx Paks contain 60 percent recycled content and are
recyclable at select location. With a continued focus on saving energy and
reducing materials, we have made minor changes to our packaging with major
results. For example, in 2001 we reduced the amount of plastic in the FedEx
envelope pouch by almost 500,000 pounds per year. In 2003, we introduced a
legal-size reusable envelope that uses dual tear-strips to extend the usefulness
of the product while cutting waste. In 2004, we increased the recycled content
of the FedEx Pak from 25 percent to 60 percent. And as recently as this year, we
changed the material of the legal-size reusable FedEx Envelope, which resulted
in an annual paperboard reduction of 100,000 pounds. EARTHSMART @ WORK:WORKPLACE
EMPLOUEE-ENGAGEMENT PROGRAMS LEAF: FedEx Freight LEAFs educate and encourage
team members to conserve our resources and track progress. Energy Watch: FedEx
Freight LEAFs keep tabs on energy consumption statistics via monthly reports
shared with the team. Green Site: As FedEx Freight team members take action to
conserve resources, their progress is tracked, moving their site toward Green
Site certification. To learn more about our EarthSmart programs, go to
earthsmart.fedex.com/



--------------------------------------------------------------------------------

LOGO [g563720g18a57.jpg]

United States Postal Service Air Cargo Network Volume 1 November 6. 2012 In
2009, FedEx Ground started using a special machine that shreds used cardboard
packaging into a flexible packing material called “cardboard shred “ This
cardboard shred now replaces traditional packing materials such as Styrofoam
peanuts and bubble wrap, and it diverts tons of used cardboard from landfills
These machines can also cut the cardboard shred into a variety of sizes,
allowing for repacking of different size boxes, and are portable enough to fit
easily in local sorting stations where space is limited Since 2009, FedEx Ground
has placed 40 of these machines at key hubs and stations so far, with an annual
estimated rate of return of 13 percent on this investment by eliminating the
need to purchase new packing materials. In addition, the boxes used to send
paper reams to FedEx Office locations are made of top tier green materials. The
paper board utilized for these boxes is a chip paper board that is 100 percent
recycled, 101 percent recyclable, and 100 percent made from post-consumer
reclaimed fiber. And it is printed with water and soy based inks. This product
is certified by the Forestry Stewardship Council, as are the facilities that
manufacture the box. for more information on our sustainable solutions, go to
solutionsthatmatter.van.fedex.com/standard.php#sustainability/ FINES AND
PENALTIES In FY11, environmental inspections resulted in a total of $1,700 in
assessments. In addition, FedEx paid a retroactive penalty of $12,000 for an
assessment from FY10 that was not included in last year’s reported totals.
EARTHSMART INNOVATIONS: CUSTOMER AND FEDEX SOLUTIONS RELATED TO SERVICES AND
ASSETS FedEx Paperless Processing: FedEx paperless processing reduces paper
waste and improve business efficiencies using tools like FedEx Electronic Trade
Documents. FedEx Color Management Program: FedEx office has implemented a new
printing technology that optimizes ink usage and creates even better color
output from our wide-format printers using Intelligent Color Engine (ICE)
software. ‘ FedEx® Reusable Sturdy Pak: The FedEx Express Resuable Sturdy Pak is
a 100 percent recycled packaging solution that can be used twice for shipping
heavier document, binders, folders, and more. To learn more about our EarthSmart
programs, go to earthsmart.fedex.com/



--------------------------------------------------------------------------------

LOGO [g563720g26b16.jpg]

United States Postal Service Volume 1 November 6, 2012 Environment & Efficiency
AWARDS AND RECOGNITION sponsored by the Dubai government’s Roads and Transport
Authority in the The FedEx Enterprise Data Center- West in Colorado Springs,
Cola, was among the winners in International Data Group’s InfoWorld’Green 15
Award” in 2011 in recognition of the many sustainable construction practices
that also earned the facility the coveted LLLL) Gold ceitihcalion the 140.000
square Inol facility has a power usage effectiveness rating (a me asm cot how
efficiently a computer data center uses its powet) of 1.28. The total project
achieved energy cost savings of 12.8 percent. A snarl video showcasing the
center ran he found at http://,’wWw.youtube.com/watch?v=4NV
puw5Vtl(nature=player embedded renewable energy. In October 2010, FedEx was the
only company in its industry to receive The International Charter’s Committed to
the Environment Award The Committed to the Environment program has two mam anus.
First, it recogmzes and rewards companies that are leading the way in under
standing and addressing their environmental impact Second, it establishes a
standard for environmental respcrisibility, encouragjng companies through
example to make similar efforts and address their Environmental impact in a
realistic, forward thinking, and sustainable way in recognition of the work done
in transforming a former hrownfield site in FedEx also earned the Corporate
Balance Award from the Lindbergh Foundation in 2010, in recognition of the great
strides we have taken to become an environmentally responsible corporation. And
in 2012, the Lindbergh Foundation announced that FedEx has joined the Aviation
Green Alliance as a founding Member The Aviation Green Alliance was established
to create multiple platforms for members to share strategies, findings,
progress, and ideas related te aviation’s environmental challenges. For more
information, visit http://www.lmdberghfooundation.org/docs/index.prip/fedex In
2011, FedEx, along with global public relations vendor Kulchum, was recognized
with the Gold SABRE Award for Corporate Social Responsibility for the “FedEx Sea
Turtle Rescue From Shell to Shining Sea” campaign that helped save as many as
25,000 logger head sea turtle eggs. FedEx worked with the National Fish and
Wildlife Foundation to help transport the sea turtle egg that might have been
affected by the Gulf ail spill te safety on Florida’s Atlantic Coast in 2010.
Also in 2011, FedEx received a score of 65, an increase of 7 points over 2010,
and was classified as “Striding” on the Climate Counts Scnrecard, in recognition
of progress toward our greenhouse emissions reduction targets, and our advocacy
for comprehensive climate change public policy. More information an our Clinate
Counts Scnrecard can he found at http://www.climatecounts.org/scorecard
score.php?co=72 In April 2012, FedEx was included in the Maplerott Climate
Innovation Indexes, which rate the largest companies in the U.S. on their
cimate-related innovation and carbon management programs Tle indexes help to
identify the companies best placed to seize opportunities in the low-carhon
economy of the future FedEx ranked 37th out of 34G companies analyzed a rise of
150 p laces compared with 2011 In February 2011, FedEx won the Dubai Award for
Sustainable Transport “Environmental Protections” category with our submission
“EarthSmart -Cleaner Vehicles, Greener Deliveries” Fifty one facilities in our
Europe Middle Fast-Africa region are ISO 14001 certified, including Our Paris
hub at Roissy-Charles de Gaulle Airport, ihe largest FeriFx huh outsiristhfl U S
In 2009 and 7010, FedEx Office received the highest scores in our industry y on
the Green Grades report-a report card on the paper practice of the office supply
sector. And during that same timerframe, the Environmental Protection Agency
ranked FexEx Office No 1 among commercial printers supporting In May 2012, FedEx
Fxpress was recognized by Penton Media’s Air Transport World (ATW) in the
inaugural ATW 2012 Eco-Aviation Awards with the Silver Eco-Airline of the Year
Award for our approach to minimizing impact on the environment and for pointing
the way for other companies in the aviation and logistics industries, and
beyond, to improve their own environmental performance. In April, 2010, FedEx
Ground was awarded the Oregon Brownfield Award Troutdale, Ore., into a $129
million state-of-the-art package sorting hub, which is set to open in late summe
of 2012. The new FedEx Ground hub is located on 78 acres within the Port of
Portland’s 693-acre Troutdale Reynolds Industrial Park that was once the home of
a Heynoldsds Metals aluminum smelter. I ho first occupant in the industrial
park, FedEx Ground, is returning a once-contaminated parcel te productive use
2011 GLOBAL CITIZENSHIP Goals & PROGRESS UPDATE i 13 SN#: 5A-12-A-0024 Use or
disclosure of data contained on this sheet is subject to the restriction on the
title page of this proposal.



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network (Required)

Solicitation Number: 5A-12-A-0024

November 6, 2012

Issued By:

Air Transportation CMC

Transportation Portfolio

Supply Management

475 L’Enfant Plaza SW

Room 1P650

Washington DC 20260-0650

This proposal includes data that may not be duplicated, used, or disclosed
outside the Postal Service – in whole or in part – for any purpose other than to
evaluate this proposal. If, however, a contract is awarded to this offeror as a
result of – or in connection with – the submission of such data, the Postal
Service will have the right to duplicate, use, or disclose the data to the
extent provided in the resulting contract. This restriction does not limit the
Postal Service’s right to use information contained in the data if it is
obtained from another source without restriction. The data subject to this
restriction are contained in all sheets as marked.



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

Table of Contents

 

1.0

   DAY NETWORK OPERATING PLAN      1        1.1    TENDER AND DELIVERY TIMES BY
AIR STOP      5        1.2    OPERATIONAL COMPONENTS OF THE SOW      5   
    1.3    SERVICES PROVIDED      6   

        1.3.1

       Coordination and Oversight of FedEx Operations      7   

        1.3.2

       Facility Support and Administrative Functions      8   

        1.3.3

       Monitor Performance      8   

        1.3.4

       Provide Feedback to the Postal Service      9   

        1.3.5

       Ensure the Integrity of Data Entry      9   

        1.3.6

       Coordinate the Exchange of Information      9   

        1.3.7

       Provide Notification of Changes or Anticipated Changes      11   

        1.3.8

       Correct Type and Quantity of Equipment      11   

        1.3.9

       Assist in Unloading or Loading ULDs to or from Surface Transportation   
  11   

        1.3.10

       Scan Material Handling Units (Required) or Postal MTE      11   

        1.3.11

       Process Mail for Dispatch from the Aviation Supplier’s Facility to the
Postal Service Facility      12   

        1.3.12

       Close-Out, Receive, and Dispatch All Surface Vehicles      12   

        1.3.13

       Handle Overflow Volumes per Postal Service General Directions      12   

        1.3.14

       Cooperate With All Aviation Suppliers in the Transportation Service Chain
     12   

        1.3.15

       Enter Data Timely and Accurately      12   

        1.3.16

       Prepare Required Reports      13   

            1.3.16.1

           Daily Mail Condition Report      13   

            1.3.16.2

           Operational Condition Reports      13   

            1.3.16.3

           Dimensional Weight Reports      13   

        1.3.17

       Perform Verification of Security Seals on Surface Transportation      13
  

        1.3.18

       Ensure the Security of All Mail      14        1.4    DESIGNATION (POSTAL
SERVICE PERFORMS TERMINAL HANDLING SERVICE (THS) – DAY NETWORK)      14   
    1.5    DELIVERY AND SPECIFIC DELIVERY INSTRUCTIONS (POSTAL SERVICE PERFORMS
THS OPERATION ON DAY NETWORK)      14   

        1.5.1

       Delivery – Day Network      14   

        1.5.2

       Delivery – Night Network      15   

        1.5.3

       Saturday Delivery – Day Network      15        1.6    BOARDING PRIORITY
     15   

        1.6.1

       Boarding Priority – Day Network      15   

        1.6.2

       Boarding Priority – Night Network      15        1.7    FREQUENCY      15
       1.8    MAIL ASSIGNMENT AND TRANSPORT – DAY NETWORK      16        1.9   
MAIL ASSIGNMENT AND TRANSPORT – NIGHT NETWORK      16        1.10    AVIATION
PROVIDER PLANNED ACCOMMODATION – DAY NETWORK      16        1.11    AVIATION
PROVIDER PLANNED ACCOMMODATION – NIGHT NETWORK      16        1.12    TREATMENT
OF EXCEPTIONAL TYPES OF MAIL      16   

        1.12.1

       Treatment of Live Mail      17   

        1.12.2

       Treatment of Perishables      17   

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         i



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

        1.12.3

       Treatment of Registered Mail      17   

        1.12.4

       Treatment of Hazardous Material (HAZMAT)      17        1.13    OFFSHORE
CAPACITY REQUIREMENT – DAY NETWORK      18        1.14    VOLUME COMMITMENT –
GENERAL INFORMATION      18   

        1.14.1

       Volume Commitment – Contract Volume Minimum – Day Network      19   

        1.14.2

       Operating Period Volume Minimum – Day Network      19   

        1.14.3

       Aviation Supplier Performs THS Operation      19   

        1.14.4

       Operating Period Volume Minimum – Night Network      19   

        1.14.5

       Volume Commitment – Holiday – Day Network      19   

        1.14.6

       Volume Commitment – Holiday – Night Network      19        1.15   
OPERATING PERIODS      20        1.16    ORDERING PROCESS – INTRODUCTION      20
  

        1.16.1

       Ordering Process – Non-Peak – Day Network      20   

        1.16.2

       Ordering Process – Non-Peak – Night Network      20   

        1.16.3

       Ordering Process – Peak – Day Network      21   

        1.16.4

       Ordering Process – Peak – Night Network      21        1.17    ELECTRONIC
DATA INTERCHANGE (EDI) INCLUDING SCANNING AND DATA TRANSMISSION      21   

        1.17.1

       Surface Visibility Scanning      22        1.18    REPORTS (SEE SECTION
1.3.16)      22        1.19    PERFORMANCE REQUIREMENTS AND MEASUREMENT      22
       1.20    REDUCTION OF PAYMENT      23        1.21    PERFORMANCE
MANAGEMENT      24        1.22    PAYMENT PROCEDURES      24   

        1.22.1

       Rates and Payment General      24   

            1.22.1.1

           Scan Requirements      25   

            1.22.1.2

           Night Turn Scan Requirements      25   

            1.22.1.3

           Day Turn Scan Requirements      25   

        1.22.2

       Payment Processing – Day Network – Per Cube      25   

            1.22.2.1

           Invoicing      25   

            1.22.2.2

           Mail Tendered in ULDs      25   

            1.22.2.3

           Mail Tendered from Surface Trucks      25   

            1.22.2.4

           Mail Tendered from Ad Hoc Trucks into the Aviation Supplier Hub     
26   

            1.22.2.5

           Aviation Supplier Surface Transportation – Not Included in
Transportation Payment      26   

            1.22.2.6

           Economic Adjustment      26   

            1.22.2.7

           Hub Sort Scan      26   

            1.22.2.8

           Re-Labeling Charge      26   

            1.22.2.9

           Fuel Adjustment      26   

        1.22.3

       Payment Processing – Day Network – Per Pound      26   

        1.22.4

       Payment Processing – Night Network – Per Pound      26   

            1.22.4.1

           Invoicing      27   

            1.22.4.2

           Economic Adjustments      27   

            1.22.4.3

           Re-Labeling Charge      27        1.23    RECONCILIATION PROCESS     
27        1.24    MODE OF TRANSPORTATION TO SERVICE EACH AIR STOP – (MAIL
ASSIGNMENT AND TRANSPORT) AS IDENTIFIED IN TENDER AND DELIVERY SPECIFICATIONS
LISTED IN ATTACHMENT 3 AND ATTACHMENT 4      27        1.25    OTHER COMPONENTS
OF THE STATEMENT OF WORK NOT PREVIOUSLY DISCUSSED      28   

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         ii



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

        1.25.1

       Service Points      28   

        1.25.2

       Management Plan      28   

        1.25.3

       Repossession of Mail by the Postal Service      28   

        1.25.4

       Local Agreements      29   

        1.25.5

       Operating Periods      29   

        1.25.6

       Incentive Plan      29   

        1.25.7

       Sustainability      29   

        1.25.8

       Security      29   

2.0

   CONTINGENCY PLAN      30        2.1    AIRCRAFT MECHANICAL DELAYS OR
CANCELLATIONS      33        2.2    A BREAKDOWN OF ANY MAINTENANCE SUPPORT OR
GROUND HANDLING EQUIPMENT AND DUTIES AT ANY OUTSTATION      33        2.3   
DELAYS, CANCELLATIONS, OR AIRCRAFT WEIGHT LIMITATIONS CAUSED BY WEATHER
CONDITIONS      33        2.4    AIRPORT CLOSINGS PER FAA      35        2.5   
LABOR DISRUPTIONS INCLUDING, BUT NOT LIMITED TO, WALKOUTS OR STRIKES      35   
    2.6    STAFFING SHORTAGES RELATING TO MEDICAL OR OTHER EMERGENCIES      35
       2.7    DELAYS CAUSED BY ENVIRONMENTAL ISSUES SUCH AS FUEL SPILLS,
CHEMICAL SPILLS, OR OTHER HAZMAT      35        2.8    OTHER CONDITIONS THAT MAY
AFFECT ON-TIME PERFORMANCE      36        2.9    TRAINING OF EMPLOYEES ON
CONTINGENCY PLAN      36   

3.0

   COMPLETED ATTACHMENT 12: TENDER & DELIVERY TIME COMMITMENT      37   

List of Figures

 

FIGURE 1-1. FEDEX AIR CARGO DAY NETWORK      1    FIGURE 1-2. FEDEX KEY
DIFFERENTIATORS      2    FIGURE 1-3. FEDEX ON-TIME DELIVERY HISTORY      3   
FIGURE 1-4. CUSTOMER-FOCUSED FEDEX MAIL SERVICE DELIVERY TEAM      4    FIGURE
1-5. FEDEX AIR TRANSPORT MAIL DELIVERY SERVICE PROCESS      5    FIGURE 1-6.
PROCESS AREAS OF ACN SOLICITATION MAPPED TO TRANSPORTATION AGREEMENT CURRENT
PROCESSES      6    FIGURE 1-7. FEDEX’S GOCC      7    FIGURE 1-8. FEDEX
PERFORMANCE MONITORING BENEFITS TO THE POSTAL SERVICE      8    FIGURE 1-9.
FINAL RAMP TO RAMP DAILY NET SERVICE LEVEL REPORT      10    FIGURE 1-10. FEDEX
TYPES AND QUANTITIES OF EQUIPMENT      11    FIGURE 1-11. ELECTRONIC BAR CODE
SCANNING      12    FIGURE 1-12. MAIL ASSIGNMENT AND TRANSPORT PROCESS      16
   FIGURE 1-13. REQUIRED DAILY VOLUMES IN AND OUT OF OFFSHORE LOCATIONS      18
   FIGURE 1-14. DAILY VOLUME COMMITMENT VERSUS ACTUAL VOLUME      19    FIGURE
1-15. HOLIDAYS INCLUDED IN THE SOLICITATION      19    FIGURE 1-16. ORDERING
PROCESS – NON-PEAK DAY NETWORK      20   

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         iii



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

FIGURE 1-17. ORDERING PROCESS – PEAK DAY NETWORK      21    FIGURE 1-18. POSTAL
SERVICE–ACCEPTED EDI STANDARDS FOR SCANNING AND DATA TRANSMISSIONS      21   
FIGURE 1-19. POSTAL SERVICE-FEDEX EDI NETWORK HIGHLIGHTS      22    FIGURE 1-20.
REPRESENTATIVE ULDS      23    FIGURE 1-21. PARAMETERS FOR REDUCTION OF PAYMENT
     23    FIGURE 1-22. SAMPLE OF SCANNING DEVICES      25    FIGURE 1-23. FEDEX
EXPRESS AIRCRAFT FLEET      27    FIGURE 2-1. FEDEX GOCC      30    FIGURE 2-2.
CONTINGENCY EVENT DECISION-TREE FLOWCHART      31    FIGURE 2-3. DECK COLLAPSE,
MACARTHUR MAZE, OAKLAND, CA      32    FIGURE 2-4. HURRICANE KATRINA      32   
FIGURE 2-5. FEDEX’S METEOROLOGY DEPARTMENT MINIMIZES IMPACT OF WEATHER ON
DELIVERY SCHEDULES      33    FIGURE 2-6. FEDEX AIRPLANES WAITING FOR TAKE-OFF
     35    FIGURE 2-7. FEDEX HAZMAT RESPONSE TEAM      36   

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         iv



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

1.0 Day Network Operating Plan

 

FedEx, which has the world’s largest cargo aircraft fleet, will build upon our
12 years of successful support of the United States Postal Service to meet its
Air Cargo Network requirements for mail delivery with consistently reliable and
dependable service.

FedEx will provide a Postal Service Day Network that will deliver all air
transportation and ancillary services to all required service points identified
by the Postal Service in the Air Cargo Network (ACN) solicitation from Day 1 of
the contract. We possess the immediate capacity to provide this service six days
per week at the historical non-peak and peak volume levels identified in
Attachment 2, Air Stops & Projected Volumes of the solicitation. As illustrated
in Figure 1-1, this network includes all 82 required Day Network service points
and 3 FedEx hubs.

 

LOGO [g563720ex10_52pg242.jpg]

Figure 1-1. FedEx Air Cargo Day Network

FedEx understands the Postal Service culture, processes, routing, and tender
requirements better than any other air freight company.

Single Vendor Network Benefits

Use of a single carrier will provide the Postal Service with needed efficiencies
and cost savings. In a multiple-carrier environment, capacity is deployed less
efficiently, adding cost and additional handling unnecessarily. For example, if
the planned volume could be accommodated on a single scheduled movement with one
carrier, splitting this volume over two carriers would require scheduled
conveyances from both carriers, which adds cost and inefficiency. With multiple
carriers, the costs of monitoring and coordinating activities would increase for
the Postal Service. Policies and procedures for the carriers would inevitably
differ, creating opportunities for errors, confusion, and potential delay of
mail delivery.

FedEx and the Postal Service have established and will maintain a shared
aviation network that has enabled the Postal Service to significantly improve
the service provided to its customers while continuously reducing the cost. For
the past 12 years, FedEx, as the majority carrier, has transported

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         1



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

Express, Priority, and First Class mail to and from all of the points covered in
this solicitation. Since 2006, we have also carried HAZMAT, live, perishable,
and registered mail. As the largest carrier for the Postal Service, FedEx has
provided this service at historical volume levels through peak days of more than
[ * ] to low-volume days covering non-widely observed holidays.

Since the inception of the Postal Service Shared Network, the Postal Service has
enjoyed greatly improved service to their customers, stability in their network
provider, and reduced costs. The structure of having one carrier responsible for
the vast majority of the volume provides the Postal Service with the most cost
efficient, simple and reliable air transportation network. At current Postal
Service volume levels, other than a few large volume locations, there is not
enough mail to warrant the redundancies under a two-vendor network operational
concept.

FedEx has been a collaborative business partner with the Postal Service for the
past 12 years, and has been extremely responsive to requests for increasing
volume, expanding service coverage, adding new products with unique handling
characteristics, and maintaining cost controls. We believe that a
single-provider network, with its operating efficiencies, extensive network
connections, service capabilities and lower cost structure, will provide the
greatest long-term benefits for the Postal Service, particularly at a time of
fiscal need and budget awareness across the nation. FedEx has the aircraft,
equipment, capacity, network reach, and management capability to continue
serving the Postal Service in an efficient and low-cost, single-vendor operation
well into the future.

The ongoing strategic alliance between FedEx and the Postal Service under the
Postal Service Transportation Agreement (Transportation Agreement) brings
noteworthy advantages to a renewal contract for the ACN. The Postal Service and
FedEx jointly developed many of the processes and procedures that are currently
being employed in the Transportation Agreement network. No other air cargo
carrier has the benefit of this long and efficient operational experience with
the Postal Service. FedEx has worked with the Postal Service to optimize
schedules and tender times, eliminate excessive cost, and increase efficiencies,
as shown in Figure 1-2.

Figure 1-2. FedEx Key Differentiators

FedEx has a number of key differentiators for operation of the Postal Service
Air Cargo Network.

 

FedEx Key Services

 

Differentiators

Air Cargo Network: FedEx has the world’s largest cargo aircraft fleet to meet
the Postal Service’s aviation requirements with reliable and dependable service.
 

•     With more than 634 aircraft, FedEx has the world’s largest fleet of cargo
aircraft.

 

 

•     We are the only company with proven experience supporting requirements of
size, scope, and scale of the Postal Service ACN procurement.

 

 

•     FedEx is the only aviation supplier with staffed operating bases at all
ACN Day Network airports.

 

 

•     FedEx is the only aviation supplier to the Postal Service that operates
24/7 with no exclusion for holiday surge and weekend support.

 

 

•     Our ISO 9001:2008 Certification was renewed for 2012.

 

 

•     The FedEx fleet includes more than [ * ] trunk and more than [ * ] feeder
spare aircraft that are strategically placed throughout North America to protect
service.

Management: FedEx possesses the skill, financial depth, and management tools
required to engage and deliver on cost, schedule, and performance expectations.
 

 

•     FedEx uses our Quality Driven Management (QDM) approach and methods are
built on the proven premise that higher quality lowers costs, improves service
levels, and enhances the customer experience.

 

 

•     Over time, QDM has contributed to FedEx being the 6th most admired company
on Fortune’s World’s Most Admired Companies list and No. 7 on the Reputation
Institute’s list of socially responsible firms in the United States.

 

 

•     FedEx’s leading edge technologies (scanning, data transmission, and
communications) will deliver superior aviation support to the Postal Service.

 

 

•     FedEx was the first-ever service company to win the Malcolm Baldrige
Quality award, demonstrating our long-standing commitment to service quality.

Past Performance: FedEx has operated with the Postal Service for 12 years.  

 

•     We have successfully met Service Level Requirements for the Postal Service
throughout our 12-year service history, as shown in Figure 1-3.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         2



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

FedEx Key Services

 

Differentiators

Transition: An award to FedEx ensures the Postal Service a no-risk, no-cost
contract transition.  

•      Our knowledge and understanding of the Postal Service mission,
operations, culture, and technology, and our business partner approach means a
non-disruptive, no-risk transition to the ACN contract.

 

Innovation and Investment: FedEx is an innovation leader in air cargo logistics.

 

 

•      FedEx is ahead of plan to increase the fuel efficiency of our pickup and
delivery fleet by 20% between 2005 and 2020.

 

 

•      In FY12, approximately half of our $4 billion in capital expenditures is
related to modernizing our air fleet.

 

 

•      FedEx and the Postal Service invented the Transportation Agreement
network design, significantly improving the performance and reducing the cost of
the air transport service, proving that our vendor-customer team excels in
innovative practices.

On-Time Delivery for the Postal Service

FedEx has achieved service levels outlined in the                    [ * ]

Transportation Agreement in alliance with the Postal Service since 2001.
Throughout that time, our extensive cargo Day Network transport system has
demonstrated our capacity and capability to handle the historical volumes
required by the Postal Service on weekdays and weekends, and during non-peak and
peak periods. FedEx has delivered high-quality services that have consistently
met or exceeded Postal Service mail delivery service requirements as shown in
Figure 1-3.

Each of the FedEx Day Network airports across the nation is currently staffed
with all necessary personnel to manage the receipt, outbound loading, and
inbound delivery of Postal Service cargo. FedEx accomplishes this through an
advanced hub-and-spoke system that ensures meeting delivery time requirements in
all 82 ramp locations. FedEx is the only air cargo carrier that serves all 82
Postal Service locations and, as we have stated, FedEx has the world’s largest
air cargo fleet with 634 aircraft serving airports in more than 220 countries
and territories in all regions of the world. We can provide the capacity the
Postal Service has outlined in Attachment 2 when and where it is needed without
relying on availability of commercial, wet lease, or dry lease aircraft. In
addition, FedEx is continuously upgrading our fleet to offer needed capacities
more efficiently and economically.

Program and Operational Support for the Postal Service

The FedEx Postal Transportation Management Department (PTM), as described in
Volume 1, Section 2.5, has been in place since the inception of the contract
relationship in 2001 and is a dedicated Program Management Office (PMO) whose
single mission is service to the Postal Service. FedEx Managing Director Ron
Stevens has directed this department since the inception of the FedEx–Postal
Service strategic alliance. This department was created as the interface for the
Postal Service and designed to be a one-stop shop for all things Postal.
Regardless of the issue, the Postal Service communicates with a single
department. We recruited the best engineers in the country from our Air, Ground
and Freight Services (AGFS) Division; knowledgeable in both ramp and hub
operations and the planning process to support the Postal Service. These
engineers, who are strategically domiciled around the country and aligned with
the Postal Service Areas, work daily with the Postal Service on tactical issues
affecting service. They work with Global Network Planning (GNP) and the Global
Operations Control Center (GOCC) on issues regarding additional lift
requirements as required. The PTM engineers also work closely with local
management and the Terminal Handling Service (THS) providers on all operational
issues. When an exception occurs, the PTM engineers develop a corrective action
and communicate it to the Postal Service in the local, area, and headquarters
groups.

The engineers are also responsible for developing and communicating the
processes for any changes. The group has two dedicated engineers responsible for
building the planning matrix each month. They work closely with the Postal
Service planners on the volume request for each schedule period and act as a
secondary check on lane-level volume from one operating period to the next. PTM
also has a dedicated Service Assurance Manager and two Operations
Administrators. They provide reports and status updates

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         3



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

throughout the day on flight and sort activity as well as issues that may impact
service, such as contingency plans for weather events e.g. hurricanes and winter
storms. The PTM team has experienced little turnover within the group since its
inception. We feel this consistency in leadership at the management and engineer
level has contributed to on-going success of this alliance.

PTM coordinates with the FedEx AGFS Division, which operates the air cargo
network, and with GNP and GOCC that plan and manage flight operations, including
the movement of Postal Service mail. AGFS operates the cargo system through its
main Memphis World Hub and through four subordinate organizations that operate
FedEx ramps at airports within their respective regions.

PTM coordinates with AGFS headquarters in Memphis, TN, and with the field ramp
location managers. AGFS has an extensive management team to oversee the actual
flight and logistics operations as illustrated in Figure 1-4. This figure shows
the customer-focused FedEx team supporting the Postal Service, leveraging the
capabilities of AGFS, and managed by ramp managers at each service point to
deliver mail. PTM also coordinates with GNP and GOCC for Postal Service mail
scheduling as well as flight operations for the Day Network.

 

LOGO [g563720ex10_52pg245.jpg]

Figure 1-4. Customer-Focused FedEx Mail Service Delivery Team

PTM coordinates with FedEx’s AGFS, which operates the air cargo network and,
with GNP and GOCC that, plan and manage flight operations, including the
movement of Postal Service mail.

PTM is the focal point for the Postal Service for planning and managing delivery
services, which are carried out by AGFS and the ramp managers and staff at each
service point. This coordination involves managing freight volumes requested by
the Postal Service, planning each monthly operating period, and daily
operational activity such as loading and launching aircraft, receiving, and
tendering freight to the Postal Service or THS at the destination. Also critical
to movement of Postal Service mail is the GOCC, as it operates the aviation
services that move the mail.

Packages are scanned and the scan data is transmitted to system collection
points constantly as they move through the system. This allows comprehensive
reporting of results of each day’s activity. PTM, GNP, and AGFS work together
using well-defined and comprehensive communication channels.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         4



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

Operating the most sophisticated air cargo network in the world requires
immediate communication, the ability to modify logistics operations swiftly and
accurately, and total command of an exceptionally large fleet of aircraft. This
is a complex management task, performed by demanding, outstanding, and talented
professionals.

1.1 Tender and Delivery Times by Air Stop

 

FedEx is the only aviation supplier with staffed operating bases at all ACN Day
Network airports.

Specific tender and delivery times by air stop, including number and type of
aircraft, are listed in Attachment 12, Tender and Delivery Time Commitment.
FedEx has an exemplary record over its 12-year history on the job. FedEx has
consistently met or exceeded the tender time delivery requirement as shown in
Figure 1-3. Even during our most challenging operating period in December, with
volume surges at twice our non-peak demand and extreme weather, FedEx still met
the Postal Service on-time delivery requirement.

1.2 Operational Components of the SOW

 

FedEx has consistently met service level requirements for the Postal Service
throughout our 12-year service history.

Throughout our 12-year alliance with the Postal Service, FedEx has worked with
the Postal Service to develop many of the processes that are now used to perform
aviation support under the Transportation Agreement. Figure 1-5 illustrates the
proven process flow from acceptance at the origin to delivery at the destination
that we will use on the ACN contract.

 

LOGO [g563720ex10_52pg246.jpg]

Figure 1-5. FedEx Air Transport Mail Delivery Service Process

FedEx has developed a series of mature processes to move the air cargo from
origin to destination, consistently meeting the contractual delivery times.

As shown in Figure 1-5, FedEx accepts the cargo at the origin ramp and flies it
to the FedEx hub airport, where it is distributed to its correct outbound
container and loaded onto an aircraft to fly to the destination airport. Each
lane is managed through established scanning procedures to ensure the correct
routing of the mail from origin to destination. A “lane” describes the origin
point to destination point routing of the mail, for example from origin city A
to destination city B, e.g., from Atlanta to Albuquerque. The main processes in
the transport of the mail as specified in the solicitation are:

 

i.       Services provided as described in Section 1.3 below

 

ii.      Designation – Aviation Supplier Provided or Postal Provided; and
description of Terminal Handling Services

  

a.      Live Mail

 

b.      Perishable Mail

 

c.      Registered Mail

 

d.       HAZMAT

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         5



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

iii.     Delivery and Specific Delivery Instructions

 

iv.     Boarding Priority

 

v.      Frequency

 

vi.     Mail Assignment and Transport

 

vii.    Planned Accommodation

 

viii.   Treatment of Exceptional Types of Mail

  

ix.     Offshore Capacity Requirements

 

x.      Ordering Process

 

a.      Peak

 

b.      Non-Peak

 

xi.      Electronic Data Interchange to include Scanning and Data Transmission

 

xii.    Reports

1.3 Services Provided

 

FedEx has developed and will continue to use mature key processes for the Postal
Service ACN that have been thoroughly tested and proven over the 12-year history
of the relationship.

Figure 1-6 compares the key processes for the ACN contract to select processes
of the current Transportation Agreement contract. We have developed these
processes over time in collaboration with the Postal Service and will modify or
continue processes as provided under the new ACN contract. These service
processes reflect how FedEx efficiently and effectively takes possession of,
sorts (if necessary), transports, scans, loads, and delivers mail for the Postal
Service.

Figure 1-6. Process Areas of ACN Solicitation Mapped to Transportation Agreement
Current Processes

FedEx has developed a mature list of key processes for the Postal Service ACN
based on processes that have been developed for the Transportation Agreement
contract.

 

Process Areas of ACN Solicitation Mapped to Transportation Agreement Current
Processes

Solicitation Requirements (Proposal Section)

 

Transportation Agreement Current Processes

Customer Satisfaction and Relationship Management

 

•     Coordinate/Oversee Operations (1.3.1)

 

•     Ensure Facility and Administrative Support (1.3.2)

 

•     Monitor Performance (1.3.3)

 

•     Ensure the Security of All Mail (1.3.18)

 

 

•     Management review of final daily and month-to-date service level reports

 

•     Management review of root cause of issues for correction and
implementation

 

•     PTM is the liaison group for the Postal Service within FedEx to ensure
that all requirements are met

PTM Strategic Planning and Analysis

 

•     Ensure the Integrity of Data Entry (1.3.5)

 

 

•     Review the forecast for errors and report problems

 

•     Provide detailed planning for the Postal Service and THS for each
operating period

Field Support PTM Engineering

 

•     Assist in Loading and Unloading (1.3.9)

 

•     Scan ULDs (1.3.10)

 

•     Process Mail for Dispatch to Postal Service (1.3.11)

 

•     Close Out, Receive, Dispatch Surface Vehicles (1.3.12)

 

•     Cooperate with All Aviation Suppliers (1.3.14)

 

•     Enter Data Timely and Accurately (1.3.15)

 

 

•     Ensure the operations template is complete and accurate for each operating
period

 

•     Receive, process, scan, load, and dispatch mail according to the daily
operations plan

 

•     Review service exceptions determining causes

 

•     Cooperate with THS and local Post Offices

 

•     PTM engineers work daily with the Postal Service to accept volume above
the 105% flex to ensure the best service possible

Hub Support PTM Engineering

 

•     Provide the Correct Type and Quantity of Equipment (1.3.8)

 

•     Assist in Loading and Unloading (1.3.9)

 

 

•     Develop hub monthly operating plan and review with the hub management

 

•     Receive, process, scan, load, and dispatch mail according to the daily
operations plan

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         6



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

Process Areas of ACN Solicitation Mapped to Transportation Agreement Current
Processes

Solicitation Requirements (Proposal Section)

 

Transportation Agreement Current Processes

 

•     Scan ULDs (1.3.10)

 

•     Handle Overflow Volumes (1.3.13)

 

•     Cooperate with All Aviation Suppliers (1.3.14)

 

 

•     Accept, manage, and report rollover volumes

 

•     Provide Memphis, Oakland, and Indianapolis hubs monthly service level and
exceptions reports

 

•     Manage sort and other operational delays

Communication, Operations Administration, Reporting, Quality Assurance, and
Revenue

 

•     Provide Feedback to Postal Service (1.3.4)

 

•     Coordinate the Exchange of Information (1.3.6)

 

•     Provide Notification of Changes and Anticipated Changes (1.3.7)

 

•     Prepare Required Reports (1.3.16)

 

•     Provide Feedback to Postal Service ((1.3.4)

 

 

•     Complete and distribute day network preliminary report, OSR report, NDSP
report, WAR report, and Ad Hoc/Reroute report

 

•     Monitor FedEx systems during shifts, report to PTM, and distribute to
Postal Service including both headquarters and field personnel

 

•     Report official service levels to Postal Service

1.3.1 Coordination and Oversight of FedEx Operations

 

With responsibility for scheduling and management across the FedEx Express
global network, GNP and GOCC work closely with PTM to ensure on-time delivery of
the mail. The GOCC (Figure 1-7) is fully staffed 24 hours a day, 365 days a year
with highly skilled and experienced airline operations management specialists.

 

The GOCC is one of the most sophisticated control centers in the transportation
industry, with state-of-the-art facilities, information systems, and
communications, and proven plans and processes based on real-world contingency
management experience and expertise. All day, every day, the GOCC team responds
to and overcomes challenges, including severe weather systems, flight delays,
emergency maintenance events, and even natural disasters. The GOCC supervises
and protects FedEx team members and assets while correcting situations that
could impact mail delivery service to the Postal Service.

 

LOGO [g563720ex10_52pg248.jpg]

 

Figure 1-7. FedEx’s GOCC

Our Global Operations Control Center is state-of-the art in managing a large
airline fleet traversing the nation and the world.

 

FedEx has the facilities, tools, processes, and staff to effectively respond to
contingency situations. We were an industry leader in collaborating with the
Federal Aviation Administration (FAA) in responding to the events of
September 11, 2001 and the restoration of aviation support for the Postal
Service. FedEx belongs to the Domestic Events Network (DEN), which was
established on the morning of September 11. DEN is a 24/7 unclassified
interagency telephone conference – sponsored by the security arm of the FAA –
dedicated to real-time coordination of air security issues.

FedEx has a back-up center located in Collierville, TN, that operates the
network in live mode every Monday so that this contingency control center
remains fully capable of assuming operational control of our global network in
an emergency.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         7



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

1.3.2 Facility Support and Administrative Functions

The goal of facility management at FedEx is to enable on-time delivery of Postal
Service mail and all non-postal FedEx products. PTM ensures, through its
coordination with AGFS, that local facility support and administration functions
are present at each airport local ramp, ensuring mail movement, hub support,
scanning and data capture, billing support, communications, and other functions.
The PTM Department, described in Section 1.0, coordinates all necessary
administrative and facility support at each of the FedEx ramp and hub locations
throughout the network.

As an example, FedEx facility support includes on-site maintenance staff at each
of our ramp and hub locations. We have more than [ * ] ground support and
material handling equipment mechanics at FedEx ramps and hubs across the
country. We have a planned and executed preventive maintenance program and an
equipment replacement plan and schedule to ensure that equipment is operational,
capable, and available to support service delivery requirements. We ensure that
gate space for our aircraft, loading and surface handling equipment, scanning
equipment, and other facility requirements as established in Section 1.3.8, are
available.

1.3.3 Monitor Performance

The Postal Service and FedEx have developed, over the years of joint operations,
and will continue to provide a series of monitoring control points that provide
a high degree of confidence for on-time and reliable mail delivery services. We
will continue to operate these control points. Performance is monitored by PTM
through our well-established data capture capability that provides snapshots of
our performance at 15-minute intervals, and is summarized to show our
performance during the day and at the end of day, end of week, and end of
monthly operating periods. Sections 1.3.5, 1.3.10, and 1.3.15 further describe
key points of data capture and distribution that provide performance monitoring
input.

We have email distribution lists in place for the Day Network which include
Postal Service local operators, FedEx local operators, and the area and national
headquarters personnel for both organizations. Emails of the Day Summaries
contain the daily recap data and an attached Excel spreadsheet providing delay
details and explanatory information. The reports are prepared in a.m. and p.m.
versions and are distributed by the Senior Operations Administrator in PTM with
the departmental email ID: PTM_OPS@fedex.com.

We distribute a Weekly Service Level Report–Adjusted, Weekly Analysis Review
presentation, and a Saturday Service Level Report to management in several
organizations including PTM and Postal Service Air Transportation Operations. We
list in Section 1.3.16 in this volume a number of reports that we prepare,
including information about the intended audience, a brief description of each
report, the distribution timeline, and report frequency. Figure 1-8 lists some
benefits of the FedEx performance monitoring activities.

Figure 1-8. FedEx Performance Monitoring Benefits to the Postal Service

The Postal Service and FedEx have developed, over the years of joint operations,
a series of monitoring control points that provide a high degree of confidence
for on-time and reliable mail delivery services.

 

FedEx Performance Monitoring Features

 

Benefits to the Postal Service

Management review of daily Ramp-to-Ramp Report   Assists in identifying
operational issues and root causes, leading to corrective action Monitoring of
hub operations with daily Roll-Over Scans and Analysis Reports for potential
mail delay   Ensures that mail is identified at the hub for re-routing to ensure
timely processing Monitoring and verification that changes are understood
locally via email, telephone, and meetings   Ensures coordination throughout the
network when operating plans change, so that all staff are alerted and
disruption to mail movement is minimized Monitoring of monthly service level
reports to identify any problems in the network and review with appropriate
department   Ensures that sorting and other operations are efficient and meet
on-time delivery schedules

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         8



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

FedEx Performance Monitoring Features

  

Benefits to the Postal Services

Provision and monitoring of mission-critical Day Summaries that detail flights
more than 60 minutes late departing major hubs or major sorting locations   
Establishes the ability throughout the Day Network to adjust schedules to
minimize mail delay from its origin to its destination Monitoring of national
weather daily from the FedEx Meteorological Department    Establishes the
ability to adjust Day Network flight schedules, re-routing, and hub operations
to maximize on-time delivery of mail

1.3.4 Provide Feedback to the Postal Service

FedEx has Operations Administrators who track performance daily. We provide
updates on Postal Service transport parameters with regard to system performance
throughout the day, with recaps at the end of each operation. Thus, feedback to
the Postal Service occurs on both a formal and informal basis, with our PTM
informally discussing both normal and unusual operations with their counterparts
in the Postal Service and formally through the documented reports that we
describe in Section 3.3.16.

1.3.5 Ensure the Integrity of Data Entry

FedEx has eliminated manual data entry to reduce keying errors. In addition, we
perform root cause analysis for abnormalities discovered in the data. We have
developed a program that validates the accuracy of Dispatch and Routing (D&R)
numbers to eliminate duplicate entries. The Error Correction (EC) program
searches D&R tags that have been identified as not being billed because no
container has been assigned.

The EC program goes into the PSALMS EC website, does a screen scrape of the
D&Rs, and downloads them into an Excel document. The program then downloads a
Truck Dispatch Report (TDR) and Flight Dispatch Report (FDR) data base and a
(Postal Service Alliance Leveraging Multiple Synergies) PSALMS billing file to
search against. It takes the D&R and does the search to see if the unbilled D&R
tag can be found on the TDR/FDR to identify a container that it can be assigned
to. If the D&R is found, it is then compared to D&Rs already billed that are
located in the PSALMS billing file. If there is a comparable D&R found, then the
D&R is a duplicate and the D&R is not billed again. If the D&R is not found in
the billing file, the container found is assigned and the D&R is billed using
that container.

If the D&R is not found in the TDR/FDR database, the program goes into a master
database to get the corresponding scans. If the scanned data reveals a DECONS,
the D&R is deemed invalid and the D&R is not billed. If there is no DECONS scan
and there is a CONS scan, then the CONS number is recorded and is used by the
program to go into FAMIS to do an additional search of TDR and FDR data. If the
program cannot find a container to assign the D&R tag to, then it is noted as
“Research Required” and the engineers do more research on the D&R.

[ * ]

1.3.6 Coordinate the Exchange of Information

FedEx has a series of comprehensive daily, weekly, and monthly reports that
coordinate information across the FedEx and Postal Service organizations. FedEx
will communicate daily with the Postal Service through electronic reports, using
EDI 214, Version 4010, as well as face-to-face meetings with on-site ramp
personnel.

Daily reports include: [ * ]

Weekly reports include: [ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         9



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

Planning reports are provided monthly and include:

[ * ]

The reports are prepared in a.m. and p.m. versions and distributed by the Senior
Operations Administrator in PTM with the departmental Email ID:
PTM_OPS@fedex.com. We present a portion of the Daily Ramp to Ramp Report for
September 19, 2012 in Figure 1-9 as an example.

[ * ]

Figure 1-9. Final Ramp to Ramp Daily Net Service Level Report

FedEx has a series of comprehensive daily, weekly, and monthly reports that
coordinate information across the organizations.

1.3.7 Provide Notification of Changes or Anticipated Changes

Monthly meetings between the Postal Service, THS, and FedEx will continue to
communicate all planned changes in aircraft, tender times, and other operational
issues. PTM Operations Administrators communicate mission-critical information
via reporting and special alerts regarding sort-down times, actual and variance
to plan, and inbound and outbound flight and truck exception activity in and out
of all hubs and major sort locations. They also communicate ad hoc and alternate
move activity. Flight schedules and area operating plans identify changes to
Postal Service headquarters, area offices, and the local operating teams. FedEx
and the Postal Service also hold local meetings at ramp locations to manage and
correct local issues.

1.3.8 Correct Type and Quantity of Equipment

 

FedEx will continue to provide a Unit Load Device (ULD) matrix monthly, which
lists the planned ULD equipment by day and by week for the month. This
information is in the Planning Matrix which will be sent to Postal Service
headquarters, the THS operator, and the local Postal Service representative in
each market.

FedEx also maintains spare aircraft, crews, ULDs, vehicles, and operating
equipment which are strategically positioned to ensure on-time operations and to
ensure that we meet the Postal Service’s operational requirements. Figure 1-10
lists our ramp and ground equipment that is used to load, move, and manage all
air cargo, including Postal Service mail.

ULDs & GSE (Domestic)

   Quantity  

AMJ

     [ *  ] 

SAA

     [ *  ] 

AYY

     [ *  ] 

LD3

     [ *  ] 

Baggage cart

     [ *  ] 

Dolly (regular)

     [ *  ] 

Dolly (LD3)

     [ *  ] 

Belt loader

     [ *  ] 

Aircraft loader

     [ *  ] 

Tug (cargo)

     [ *  ] 

Tug (aircraft push)

     [ *  ] 

Figure 1-10. FedEx Types and Quantities of Equipment

FedEx is an experienced air cargo transportation

company, with the required ramp and container

equipment to move the Postal Service freight

throughout the network on schedule.

 

 

1.3.9 Assist in Unloading or Loading ULDs to or from Surface Transportation

FedEx will continue to assist in unloading or loading ULDs to and from all
surface transportation. FedEx has more than [ * ] ramp personnel across the
network. FedEx personnel work with THS operators and subcontractors to ensure
that the ULDs arriving at the origin or destination ramp are transferred to and
from aircraft and trucks expeditiously. We have accommodated this assistance
requirement over our 12-year history with the Postal Service and our personnel
comply with this requirement routinely to move the mail. Our local ramp managers
and staff have solid working relationships with the THS subcontractors at each
ramp location, and those relationships operate to make the Postal Service
processes work without interruption to ensure that we meet daily schedule
demands.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         10



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

1.3.10 Scan Material Handling Units (Required) or Postal MTE

FedEx performs scans on all handling units to ensure the chain of custody and
accountability for all Postal Service handling units tendered to FedEx. All
handling units will be scanned consistent with our established best practices.
FedEx will perform possession scans, load scans, hub sort scans, hub nest scans,
and delivery scans. Scan data will be aggregated and transmitted via electronic
EDI to FedEx and Postal Service information technology systems. No scanning of
Mail Transport Equipment (MTE) is required as FedEx is not performing the THS
function.

1.3.11 Process Mail for Dispatch from the Aviation Supplier’s Facility to the
Postal Service Facility

Upon request from the Postal Service, FedEx will process mail for movement via
aircraft, tug and dolly, containerized trucks, and bulk trucks as necessary,
from our facility to the Postal Service facility.

Day Sort Operations processes mail that arrives inbound to the hub from the
field operations each day. This includes Priority Mail (PML), Express Mail
(EML), First Class Mail (FCM), and Registered Mail (RML). During the week, any
EML that was tendered and labeled as day product will be processed by the Day
Sort Operations. Any EML that is not scanning correctly will be taken
immediately to the Postal Service Re-Label Area. The Postal Service Re-Label
Area has been given instructions on how to handle EML with distribution table
problems.

1.3.12 Close-Out, Receive, and Dispatch All Surface Vehicles

FedEx will continue to work closely with all THS providers to close out,
receive, and dispatch all surface vehicles. Our streamlined approach will be
managed by the FedEx ramp manager at each service point.

 

LOGO [g563720ex10_52pg252.jpg]

 

Figure 1-11. Electronic Bar Code Scanning

Bar code scanning of tags and ULD devices ensures accurate and timely data
capture.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         11



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

1.3.13 Handle Overflow Volumes per Postal Service General Directions

FedEx will continue to work closely with the THS and the Postal Service to
accept overflow volumes of mail. Our ramp managers, in collaboration with Postal
Service managers, will make every effort to accept and process all overflow
volumes when possible. FedEx ramp managers at service point locations will
coordinate with Postal Service staff to identify overflow situations as early as
possible, develop solutions to handle the overflow volumes, and resolve the
overflow situation quickly and effectively with zero to minimal impact on mail
delivery service schedules.

1.3.14 Cooperate With All Aviation Suppliers in the Transportation Service Chain

At both the PTM management level and the local ramp manager level, FedEx will
cooperate with all suppliers in the transportation chain including air carriers,
air cargo companies, airport staff, and THS service providers.

Areas of cooperation will include items such as sharing ground handling
equipment when one party has equipment breakdowns, sharing joint-use ramps, and
working collaboratively to deal with contingency events or irregular operations
that would endanger on-time performance.

1.3.15 Enter Data Timely and Accurately

FedEx has developed a series of processes that depend on accurate and timely
collection of data. The foundation for quickly capturing data in a highly
accurate manner is the electronic identification of cargo as it moves from its
origin to its destination. Bar code scanning establishes the foundation for
FedEx’s near-100% accuracy and high speed of data capture for fast-paced and
time-sensitive processes (Figure 1-11).

These data capture techniques and system updates allow customers to determine
the progress of their cargo from origin to destination. The accuracy of the data
capture also allows the network performance reports to be prepared and submitted
to the Postal Service. FedEx has been at the forefront of the industry in the
development of these rapid data capture technologies and has applied them to all
processes in the Postal Service network.

1.3.16 Prepare Required Reports

FedEx has prepared and submitted all required and requested reports over the
life of the current Postal Service contract. As requested by the Postal Service,
FedEx will continue to provide these reports under the Air Cargo Network
contract. Reports submitted under the current contract will be continued as is,
or modified as required by the solicitation. These reports include:

[ * ]

In addition to these reports, FedEx will also provide new reports that are
required to meet Postal Service requirements. In all reports, we will be
diligent in providing accurate, timely information to enable Postal Service
oversight and management of the ACN contract.

1.3.16.1 Daily Mail Condition Report

[ * ]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         12



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

1.3.16.2 Operational Condition Reports

[ * ]

1.3.16.3 Dimensional Weight Reports

[ * ]

1.3.17 Perform Verification of Security Seals on Surface Transportation

FedEx will continue to verify all security seals on surface transportation prior
to leaving our facility, as we have done since 2001. This will be a physical
inspection of security seals on each trailer upon receipt by FedEx. The
verification inspection will also be done prior to tendering the mail to the THS
provider or Postal Service. The FedEx ramp manager at each ramp will ensure that
all security seals are verified and logged by ramp staff. The process involves
verifying the integrity of the seal on the back of the trailer and noting it on
the Truck Dispatch Report paperwork.

1.3.18 Ensure the Security of All Mail

It is the mission of FedEx to protect and safeguard all mail from the time it is
tendered to FedEx until the time FedEx tenders it to the THS or Postal Service.
We accomplish this through a combination of training of staff, physical
protection of facilities, and scanning of mail up to nine times from tender to
FedEx through tender to THS or Postal Service. We also run background checks on
all employees, and we conduct drug screening to ensure we have a drug-free
workplace to decrease the likelihood of security incidents related to the mail
while it is in our possession.

We provide initial and annual refresher training on mail handling and on the
importance of the security of the mail to all FedEx employees involved in the
contract. We have physical protection capabilities at each ramp location
including closed-circuit video surveillance, facility access control, intrusion
detection, and routine patrols by FedEx or local uniformed security staff. We
maintain tight access control at all facilities to ensure that only authorized
individuals are allowed into areas processing mail. Individuals attempting to
enter or exit a sorting facility must successfully clear established screening
checkpoints. These checkpoints:

 

  •  

Ensure that the employee/vendor has an active ID badge.

 

  •  

Screen each employee/vendor for contraband through our x-ray and metal detecting
devices.

 

  •  

Ensure that all customer property remains in designated sorting areas.

Through this combination of security procedures, security equipment, trained
FedEx employees, and uniformed security staff, FedEx provides a heightened level
of security to protect mail while it is in our possession.

1.4 Designation (Postal Service Performs Terminal Handling Service (THS) – Day
Network)

 

During the term of the Transportation Agreement, processes were jointly
developed by the Postal Service and FedEx resulting in well-designed routines
that enable critical schedules to be met.

For the ACN Day Network contract, Fed Ex proposes that the Postal Service
perform the THS operation.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         13



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

1.5 Delivery and Specific Delivery Instructions (Postal Service Performs THS
Operation on Day Network)

 

The Postal Service and FedEx have developed efficient and effective
communications over their long relationship that allow proper focus on tactical
issues of delivery and schedule.

FedEx and the Postal Service have developed efficient and effective coordination
processes and procedures over our long relationship to expedite the delivery of
mail. All FedEx employees, as they do today, will assist Postal Service
employees in both the unloading of inbound surface vehicles and the loading and
dispatching of outbound surface vehicles. FedEx routinely transmits reports to
the Postal Service (see Section 1.3.16 for report details) on mail delivery
status and operational issues. Regularly scheduled meetings enable a broader
audience to discuss a wide range of topics, while daily communications focus on
tactical issues such as extra volume and late tender. Daily interface between
the Postal Service and FedEx occurs via email; phone; and face-to-face meetings
among PTM engineers and management, FedEx ramp managers, and local Postal
Service contract and operations managers.

1.5.1 Delivery – Day Network

FedEx will deliver mail to the Postal Service destination ramps on or before the
latest delivery time in accordance with Attachment 12, Tender and Delivery Time
Commitment. Since FedEx will not be performing the THS operation, the Postal
Service or THS contractors will unload the mail from the ULDs received, scan it,
and separate it according to Attachment 5, Separations, and then transfer it to
Postal Service supplied MTE.

A daily FedEx matrix plan will be distributed to hubs and ramps, which will
track changes in volumes and available lift, so that FedEx will be able to
accommodate any increases in volume.

1.5.2 Delivery – Night Network

Not applicable to Day Network.

1.5.3 Saturday Delivery – Day Network

FedEx will deliver mail according to specifics of mail tendered on Saturday, as
outlined in Attachment 3, Operating Plan, Day Network. All destinations are air
destinations (service points served by aircraft) unless identified in Attachment
12 as surface destinations (service points served by truck).

1.6 Boarding Priority

 

FedEx will adhere to Postal Service boarding priorities as we have done
successfully on the Transportation Agreement since 2001.

In accordance with Postal Service priorities, FedEx will adhere to the boarding
priority described in the following sections.

1.6.1 Boarding Priority – Day Network

FedEx will load accepted mail in the following boarding preference order, as
specified by the Postal Service.

 

1. Registered (CON-CON) Mail

 

2. Live mail

 

3. Perishables

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         14



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

4. HAZMAT, regardless of mail class

 

5. Domestic Priority and Express Mail

 

6. First Class Mail

 

7. All other mail

Any repossession of mail by the Postal Service without exercising the rights
outlined in this RFP under Repossession of Mail by the Postal Service will be
determined by the Postal Service designee, depending on circumstances.

1.6.2 Boarding Priority – Night Network

Not applicable to Day Network.

1.7 Frequency

 

FedEx will provide aviation supplier support to meet all Postal Service
frequency of service requirements

The frequency of service for the Day Network is based on 6 days of Postal
Service delivery, Tuesday through Sunday. This provides approximately 307
operating days annually (308 in a leap year). Holidays excluded are discussed in
Section 1.14.4 of this proposal.

1.8 Mail Assignment and Transport – Day Network

 

Mail assignment and transport, the heart of the current Transportation
Agreement, will also be the core of the new ACN contract and will continue to be
a focus for feedback and improvement.

FedEx will prepare and deliver flight schedules to the Postal Service at least
30 days in advance of the first day of the operating period. These schedules are
developed by PTM and are part of the Network Operating Plan as operational
documents that convert the plan into action. After receipt of flight schedules,
the Postal Service will create dispatch routing instructions based on FedEx
flight schedules that subsequently are shown on the Postal Service D&R tag.

Mail Assignment and Transport Process – Day Network defines how the Postal
Service will give FedEx tendered mail and illustrates the steps required in the
planning process for assignment and transport, as shown in Figure 1-12. “All
Mail Due FedEx Time” is outlined in Attachment 12 and is the time that the last
piece of mail tendered must be in FedEx’s hands.

 

LOGO [g563720ex10_52pg256.jpg]

Figure 1-12. Mail Assignment and Transport Process

This process, jointly developed by the Postal Service and FedEx, facilitates
on-time delivery.

1.9 Mail Assignment and Transport – Night Network

Not applicable to Day Network.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         15



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

1.10 Aviation Provider Planned Accommodation – Day Network

 

With the largest air cargo fleet in the world, FedEx is better able to absorb
changes in Postal Service volumes and can provide greater flexibility to the
Postal Service than any other air cargo carrier.

FedEx will guarantee up to 105% of the planned capacity in the Day Network for
each origin daily. Should tendered mail exceed 105% of planned capacity, FedEx
has the option to refuse the excess; however, throughout the current
relationship, FedEx frequently has handled volumes tendered by the Postal
Service exceeding its guarantee. Such flexibility is part of our commitment to
providing the most dependable, reliable, and customer-focused service to the
Postal Service.

1.11 Aviation Provider Planned Accommodation – Night Network

Not applicable to Day Network.

1.12 Treatment of Exceptional Types of Mail

 

Over the past 6 years, FedEx has integrated the special handling requirements
associated with the increasing amounts of exceptional types of mail into our
normal daily operations.

Since 2006, the volume of exceptional mail types, including lives, perishables,
and HAZMAT, has increased continuously. FedEx provides rigorous training in the
handling of exceptional types of mail as part of the training for new employees
and annual refresher training.

1.12.1 Treatment of Live Mail

For live mail handling, FedEx will continue to use a multi-step process that
covers all aspects of receipt, verification of live mail viability, inspection,
scanning, loading, and unloading of both perishable and live mail. The FedEx
guidelines include all requirements outlined in the Postal Service Domestic Mail
Manual 601, Subsection 9.3.

Prior to contract award, as specified in the Statement of Work, FedEx and the
Postal Service will negotiate an attachment that lays out the specifics of
transportation of perishable and live mail. Because FedEx has been handling
these exceptional types of mail for six years, we expect minimal issues.

1.12.2 Treatment of Perishables

Perishable mail is treated in the same manner as that described in
Section 1.12.1.

1.12.3 Treatment of Registered Mail

To accurately track each piece of Registered Mail, FedEx will provide the Postal
Service with the following information:

 

  •  

Aircraft number

 

  •  

Aircraft compartment location

 

  •  

Actual flight departure time

 

  •  

Any accident or irregularities

 

  •  

D&R tags indicating final destination air stop.

FedEx will send an email alerting the Postal Service of Registered Mail that has
failed to make its planned dispatch; we will then await instructions from the
Postal Service.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         16



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

1.12.4 Treatment of Hazardous Material (HAZMAT)

FedEx follows and will continue to follow all applicable Federal, state, and
local laws and regulations, including, but not limited to, OSHA and FAA rules
and regulations in the handling of HAZMAT. We provide extensive training to
certify Dangerous Goods Specialists to ensure that all Postal Service HAZMAT
will be handled in accordance with regulatory requirements. FedEx personnel take
annual refresher training on the handling of HAZMAT, which means that all FedEx
personnel have up-to-date information on any changes to procedures or policies
as well as the review of current procedures. FedEx will comply with all Postal
Service requirements for the tagging and treatment of HAZMAT as follows:

 

  •  

Tagging of hazardous materials

 

  •  

ORM-D Air is for air and surface transport; ORM-D is for surface transport only.

 

  •  

Division Class 6.2 is permitted only for medical/veterinary use, research or
laboratory certification for public health. The shipper must pack these goods to
withstand shocks, pressure changes, and other handling conditions.

 

  •  

Division Class 9 is for miscellaneous materials presenting hazards during
transport (solid dry ice, elevated temperature substances, environmentally
hazardous substances, lifesaving appliances, and asbestos).

 

  •  

Hazardous and Dangerous Goods and all other hazardous material.

 

  •  

Assignment of hazardous materials

 

  •  

Must be tendered at least 2 hours prior to final tender time of flight.

 

  •  

There is no surcharge.

 

  •  

Manifest copy and items must be handed to a FedEx representative 2 hours prior
to closeout time of flight.

 

  •  

Verification of postal manifest includes checking the number of pieces, weight,
inclusion of appropriate shipper’s certification in aircraft load manifest, and
completeness of pilot notification paperwork.

 

  •  

Documentation of refusal to handle HAZMAT includes name, address of mailer and
FedEx location, type and amount of HAZMAT, and reason for refusal.

 

  •  

Procedures for HAZMAT spills, releases, incidents, and emergencies. In the 12
years that FedEx has worked with the Postal Service, there have been NO
exceptions to these procedures:

 

  •  

While the HAZMAT is in the possession of FedEx, but not onboard aircraft,
damaged HAZMAT items must not be loaded.

 

  •  

For items causing injury, illness, significant property damage, or disruption of
operations, FedEx will complete PS Form 1770 and submit to the Postal Service.

 

  •  

If there is an incident while onboard aircraft, FedEx must complete DOT Form F
5800.1. Within 24 hours, a copy of the form must be sent to the COR. Such
incidents include HAZMAT cargo spills that come into contact with mail.

1.13 Offshore Capacity Requirement – Day Network

 

FedEx staffed ramps at all required offshore airports enables us to meet all
offshore capacity requirements from Day One of the contract.

Capacity to handle the mail volume is critical within the continental United
States, but capacity for offshore deliveries to Alaska, Hawaii, Puerto Rico, and
the U.S. Virgin Islands is equally critical. FedEx has, and will continue to
provide, at a minimum, the daily volumes required in the solicitation, shown in
Figure 1-13.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         17



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

Figure 1-13. Required Daily Volumes In and Out of Offshore Locations

 

[ * ]     [ * ]     [ * ]     [ * ]        [ * ]        [ * ]      [ * ]       
[ * ]        [ * ]      [ * ]        [ * ]        [ * ]   

Mail destined for St. Thomas and St. Croix, Virgin Islands, is handled through
San Juan, Puerto Rico. FedEx will accommodate any increase in capacity through
the planning process and by mutual agreement with the Postal Service.

1.14 Volume Commitment – General Information

 

Throughout the 12-year Transportation Agreement relationship, FedEx has
generally had sufficient capacity to handle whatever volume the Postal Service
required.

FedEx will continue our 12-year record of successfully supporting the Postal
Service’s dynamic volume requirements and of meeting service level agreements
(SLAs) for aviation services. Our knowledge and understanding of the Postal
Service mission, operations, culture, and technology provides a non-disruptive,
no-risk option for the Postal Service – no learning curve, no initial training
for existing employees, no changes in processes. Essentially, all activities
will continue in the manner that the Postal Service has enjoyed since the
beginning of the strategic alliance with FedEx.

FedEx has the fleet, pilots, facilities, and support staff – including [ * ]
A&P-certified aircraft mechanics – to immediately support future Postal Service
volume schedules and forecasts. From Day 1 of the new contract, FedEx can handle
any Postal Service volume based on historical volumes. A one-day sample from a
peak week in December 2011 that clearly shows our ability to support Postal
Service volume schedules and forecasts is shown in Figure 1-14.

Figure 1-14. Daily Volume Commitment versus Actual Volume

FedEx has the capacity in its fleet to support any practical volume that the
Postal Service can request, as evidenced by this December example from 2011.

 

[ * ]     [ * ]        [ * ]        [ * ]      [ * ]        [ * ]        [ * ]
  

1.14.1 Volume Commitment – Contract Volume Minimum – Day Network

FedEx has the capacity and capabilities to meet the minimum contract volume of
[ * ] cubic feet per operational day. The volume is estimated by averaging the
actual (or anticipated) volume per operational day across the 6-day operating
period.

1.14.2 Operating Period Volume Minimum – Day Network

FedEx understands and agrees with the volume minimums for the Day Network with
the Postal Service performing all THS operations.

1.14.3 Aviation Supplier Performs THS Operation

The Postal Service will perform THS operations for the Day Network.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         18



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

1.14.4 Operating Period Volume Minimum – Night Network

Not applicable to Day Network.

1.14.5 Volume Commitment – Holiday – Day Network

 

On holidays, mail will be handled in accordance with the requirements of the
solicitation. Holidays are shown in Figure 1-15.

 

For purposes of Contract Volume Minimum and Operating Period Volume Minimum
calculations, the following days will not be included:

  

LOGO [g563720ex10_52pg260.jpg]

Figure 1-15. Holidays Included in the Solicitation

The asterisks indicate widely observed holidays.

 

  •  

Widely observed holidays

 

  •  

The days following the widely observed holidays that occur on a Monday

 

  •  

Non-widely observed holidays that fall on a Monday.

For purposes of Contract Volume Minimum and Operating Period Volume Minimum
calculations, the following days will be included at a 50% volume level:

 

  •  

The day following widely observed holidays not occurring on a Monday

 

  •  

Non-widely observed holidays not occurring on a Monday

 

  •  

The day after a non-widely observed holiday.

1.14.6 Volume Commitment – Holiday – Night Network

Not applicable to Day Network.

1.15 Operating Periods

FedEx will plan and operate the Day Network in accordance with Attachment 1,
Postal Service Operating Periods. Because FedEx has been providing services for
12 years based on Transportation Agreement operating periods very similar to
those specified in Attachment 1, the transition to the new contract will be
virtually risk-free and indistinguishable to the Postal Service. FedEx will
provide to the Postal Service our monthly operating plan 30 days before the
beginning of the operating period, and will specify the specific type of airline
ULD per origin/destination, destination of airline ULD – direct (bypass), and
destination of airline ULD – mixed (to be sorted at hub).

1.16 Ordering Process – Introduction

 

FedEx will use the proven ordering process used successfully under the current
Transportation Agreement to meet Postal Service peak and non-peak volume
requirements.

The Postal Service process for ordering air transportation for mail to and from
destinations in the contiguous 48 states and Alaska, Hawaii, Puerto Rico, and
the Virgin Islands is provided at Day 120 for non-peak periods and Day 150 for
peak periods.

Because the current ordering process is very similar to that outlined in the ACN
statement of work (SOW), FedEx has already demonstrated the ability to work
within the specified timeframes. Careful planning means that mail tendered to
FedEx will arrive on time at the proper service point, thus maintaining the
Postal Service’s historical record for quality service.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         19



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

1.16.1 Ordering Process – Non-Peak – Day Network

The non-peak Day Network ordering process will begin with the Postal Service
providing FedEx a request for mail volumes that delineates each lane pair
(origin and destination) based on separate plans for Tuesday/Wednesday,
Thursday/Friday, Saturday, and Sunday. Volumes by lane pair will be specified in
cubic feet. Figure 1-16 provides further details of this process.

 

LOGO [g563720ex10_52pg261a.jpg]

Figure 1-16. Ordering Process – Non-Peak Day Network

Detailed planning and coordination with the Postal Service ensures that FedEx
will meet contract delivery schedules and volumes.

FedEx and the Postal Service agree on the delivery mechanism of orders and
responses. For bypass containers allocated in lanes with 110% capacity of ULD
configuration for planned aircraft, the Postal Service and FedEx will agree,
during the planning process, that bypass and mixed containers will be built at
origin service points.

1.16.2 Ordering Process – Non-Peak – Night Network

Not applicable to Day Network.

1.16.3 Ordering Process – Peak – Day Network

The 4 or 5 weeks that make up each peak operating period include Christmas week
so that the requested volume capacity is sufficient to meet Postal Service
volume requirements for holiday mail delivery. Both non-peak and peak volume
forecasting specify individual origin and destination lane pairs and are
expressed in cubic feet. Figure 1-17 provides further details of this process.

 

LOGO [g563720ex10_52pg261b.jpg]

Figure 1-17. Ordering Process – Peak Day Network

Detailed planning and coordination with the Postal Service ensures that FedEx
will meet contract delivery schedules and volumes.

1.16.4 Ordering Process – Peak – Night Network

Not applicable to Day Network.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         20



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

1.17 Electronic Data Interchange (EDI) Including Scanning and Data Transmission

 

FedEx has the infrastructure and experience with EDI to provide the Postal
Service with a low-risk solution for rapid transmission of high-volume data
streams.

FedEx will transmit and receive status and operational data according to the EDI
standards as required in the solicitation, Attachment 7, Electronic Data
Interchange Service Requirements. Additionally, we will transmit payment
information using the Attachment 7 standards for financial data. We will use the
standards shown in Figure 1-18 for transactions of volume and relevant scans
with the Postal Service.

Figure 1-18. Postal Service–Accepted EDI Standards for Scanning and Data
Transmissions

FedEx will use these EDI standards for status and operational data as well as
for payment information transmission with the Postal Service.

 

Standard

  

Purpose

CARDIT    To convey detailed information about domestic shipments. RESDIT    To
receive status information at the handling unit level for domestic mail
shipments. INVOIC ADV    Message claiming payment for goods and services
supplied under agreed-upon conditions; also serves as specification for Debit
Note and Credit Note messages. Postal Service implementation is to provide
invoice advice to its transport providers of the items, which comprise amounts
payable for transportation services. CLAIMS    Message claiming payment for
goods and services supplied under agreed-upon conditions; also serves as
specification for Debit Note and Credit Note messages. Postal Service
implementation is to provide mechanism for its transport providers to report
claims for the mail handling items which comprise amounts payable for
transportation services.

EDI based on the UN/EDIFACT format is ideal technology for the high volume of
transactions that will be processed, based on contract requirements. FedEx owns
the world’s largest private digitized, value-added network (VAN) for
business-to-business data exchange, FedExNet®, which allows us to easily
accommodate large data streams. We have successfully used the FedExNet® VAN for
the Postal Service since 2001 to transmit and receive operational and status
data, as well as payment data. We are very familiar with the Attachment 7 EDI
requirements and standards, as we have used CARDIT and RESDIT protocols
extensively since 2005 for international postal customers.

The status and operational data, as well as payment data, will be transmitted
over the VAN as shown in Figure 1-19. Primary files on the FedEx side reside in
the Scanning Database, which stores and transmits scans and service files (shown
as SRS, Summary Reporting System) and the PSALMS Revenue Database, which stores
invoice and reconciliation files (shown as REV). With EDI, the Postal Service
will receive the invoice and reconciliation data from FedEx via a secure mailbox
on FedExNet®.

 

LOGO [g563720ex10_52pg262.jpg]

Figure 1-19. Postal Service-FedEx EDI Network Highlights

FedEx has the experience and infrastructure to fully execute Postal
Service–accepted EDI standards.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         21



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

Scanning and Data Transmission

FedEx will perform all scans in accordance with the solicitation scan
requirements. A summary of the scans that we will perform is provided in
Section 1.19. We will transmit the required data elements within 2 hours of a
reportable event. Available data will be transmitted at 15 minute intervals in
the appropriate EDI format.

1.17.1 Surface Visibility Scanning

Since the Postal Service will perform THS, surface visibility scans will
continue to be performed by the THS providers.

1.18 Reports (See Section 1.3.16)

 

FedEx will continue to provide all required and requested reports over the life
of the ACN contract.

In Section 1.3.16 of this volume, we list the RFP-required reports and other,
suggested reports that are useful for monitoring performance on this contract
and that provide input for future volume and schedule planning.

1.19 Performance Requirements and Measurement

 

The knowledge and understanding FedEx has of Postal Service processes will
enable us to meet or exceed your service performance requirements.

FedEx will comply with the solicitation, meeting the delivery performance
requirements during an operating period on a lane-by-lane basis, of:

 

  •  

Day Network: [ * ]%

 

  •  

Peak operating period: [ * ]% for the Day Network.

As presented in Section 1.17, we will perform all required scans to provide
baseline operational, status, and invoice data to the Postal Service.

At Origin:

 

  •  

Possession of ULD and handling units (D&R)

 

  •  

Load scan connecting ULD to aircraft or truck.

At Hub:

 

  •  

If mixed ULD

 

  •  

Hub sort scan handling units (D&R)

 

  •  

Nest scan connecting handling unit to ULD

 

  •  

Load scan connecting ULD to aircraft or truck

 

  •  

If bypass ULD at the hub

 

  •  

Load scan connecting ULD to aircraft or truck.

In Transit (when applicable):

 

  •  

Transfer scans on all intermodal movement, specifically where handling units and
/or air containers are transferred from an air segment to a surface option

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         22



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

  •  

Transfer scans on all transfers to feeder options, specifically where handling
units and /or air containers are transferred from an air segment to another air
segment.

 

At Destination:

 

   •     Delivery scans of ULDs and handling units.

 

Performance measurement will be based on the FedEx delivery scan at the correct
destination. Representative ULDs in our fleet are shown in Figure 1-20.

 

LOGO [g563720ex10_52pg264.jpg]

Figure 1-20. Representative ULDs

As stated earlier, operational data will be transmitted by EDI between the
Postal Service and FedEx. Payment calculation for delivery performance is based
on a lane-level basis.

 

1.20 Reduction of Payment

 

The FedEx commitment to the Postal Service, as shown by our high level of
service over the past 12 years, demonstrates our ability to achieve desired
service levels and minimize payment penalties.

FedEx will comply with the reductions in payment as specified in the
solicitation. There is no penalty for handling units meeting delivery
performance standards during an operating period on a lane-by-lane basis of:

 

  •  

³ [ * ]% for Day Network

 

  •  

³ [ * ]% for peak operating period.

Reductions in transportation payment for handling units delivered late are shown
in Figure 1-21.

Figure 1-21. Parameters for Reduction of Payment

FedEx fully accepts the requirements as stated in the solicitation.

 

Delivery Late

   Reduction in Transportation Payment  

> 0 min and < 30 min

     [ *  ] 

³ 30 min and £ 60 min

     [ *  ] 

> 60 min

     [ *  ] 

 

1.21 Performance Management

 

Quarterly performance reviews with the Postal Service will provide visibility of
contract performance and will improve and enhance communications between the
Postal Service and FedEx.

FedEx will meet with the Postal Service every quarter, at a minimum, to discuss
performance management as stated in the solicitation. FedEx will submit a list
of potential topics for Postal Service consideration and a list of FedEx
personnel planning to attend. The minutes of the meeting will be shared between
the parties. The following items will be included on the agenda:

 

a. Cost Control: Cost control measures being implemented and results

 

b. Holiday Operations and Planning: Status of FedEx operations and planning for
upcoming holidays

 

c. Aviation Supplier Performance: Review of quarterly FedEx performance against
contract requirements

 

d. Peak Season Planning: Review of FedEx planning for upcoming peak season

 

e. Quality: Review of quality initiatives, audits, and service delivery
improvement efforts

 

f. Ramp Operations: Discussion of ramp operations focused on areas for
improvement

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         23



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

g. Reconciliation of Irregularities: Presentation summary of reconciliation
actions during the previous quarter

 

h. Security: Review of security incidents during the previous quarter and FedEx
initiatives to improve system-wide security

 

i. Technology Issues: Review of technology issues and concerns in previous
quarter and an update on technology initiatives and plans

 

j. Tender and Delivery Hygiene: Report on the issues and collaboration to
address the problems at the identified locations

 

k. Volume Planning: Review of volume planning effectiveness in previous quarter
and provision of recommendations to improve volume planning

 

l. Other Pertinent Topics: Presentation and review of other topics as necessary.

1.22 Payment Procedures

 

The basis of all payments is the scanned information that we will transmit
promptly to ensure accurate and complete invoicing and payments.

In this section we present details of payment procedures, including:

 

  •  

Rates and Payment General

 

  •  

Payment Processing – Day Network – Per Cube

1.22.1 Rates and Payment General

The basis of all rates and payments is the scans, beginning with the
possession/load scan and ending with the delivery scan at the completion of the
FedEx delivery to the Postal Service. FedEx understands that if the delivery
scan is not submitted or is not at the correct location, there will be no
payment. FedEx team members take great care in handling our customers’ packages.
Postal Service shipments enter our sorting system at specific times, are
scanned, and then secured in the appropriate containers, trailers, or aircraft.

The FedEx payment process includes electronic remittance advice and electronic
funds transfer (EFT) to reduce much of the cost and paperwork involved in
issuing payments. Both of these tools reduce check processing costs, while
ensuring quick and accurate application of payment. Remittance advice file
processing is automatically included with the EDI invoices.

1.22.1.1 Scan Requirements

FedEx will comply with all scanning and data transmission requirements as stated
in the solicitation. FedEx leads the transportation industry in scanning and
tracking technology. Packages are scanned during our pickup, sort, and delivery
processes by handlers and by automated overhead scanners and scanning systems.
Scanning enables FedEx and the Postal Service to observe the movement of
packages electronically from pickup to delivery for an added level of security
and end-to-end tracking of the mail. Using a variety of wireless data collection
devices such as PScan and PowerPad as shown in Figure 1-22, we scan D&R tags at
each hand-off point, capturing a variety of shipment information, including:

 

•   Dispatch and routing number

 

•   Origin/destination location information

 

•   Ship date

 

•   Exception scans

 

•   Type of service

 

•   Proof of delivery.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         24



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

LOGO [g563720ex10_52pg266.jpg]

Figure 1-22. Sample of Scanning Devices

FedEx has a variety of scanning devices strategically located to provide
end-to-end tracking.

1.22.1.2 Night Turn Scan Requirements

Not applicable to Day Network.

1.22.1.3 Day Turn Scan Requirements

FedEx will comply with all day turn scan requirements as presented in
Section 1.19. FedEx will provide scans to allow end-to-end tracking of the mail.

1.22.2 Payment Processing – Day Network – Per Cube

1.22.2.1 Invoicing

FedEx will comply with the solicitation requirements for invoicing and payment
for the Day Network. Payment will be based on handling units and ULDs (in cubic
feet) and completion of scans for the required operating periods. We will
include additional charges not covered in the automated payments system in our
monthly invoices. We will produce a weekly invoice based on a service week that
begins at 0000 hours Saturday and ends at 2359 on Friday. We will submit the
invoice by noon on Wednesday in order to receive payment by Wednesday, 3 weeks
following the receipt of the invoice.

1.22.2.2 Mail Tendered in ULDs

FedEx will comply with the conditions and solicitation requirements for Mail
Tendered in ULDs.

1.22.2.3 Mail Tendered from Surface Trucks

FedEx will comply with the conditions and solicitation requirements for Mail
Tendered from Surface Trucks.

1.22.2.4 Mail Tendered from Ad Hoc Trucks into the Aviation Supplier Hub

FedEx accepts the conditions and will comply with the solicitation requirements
for Mail Tendered from Ad Hoc Trucks into the Aviation Supplier Hub.

1.22.2.5 Aviation Supplier Surface Transportation – Not Included in
Transportation Payment

When the Postal Service requires unplanned surface transportation of mail, we
will include a separate rate per mile for highway transportation as included in
Attachment 10, Pricing. We will comply with the conditions and solicitation
requirements for Aviation Supplier Surface Transportation – Not Included in
Transportation Payment.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         25



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

1.22.2.6 Economic Adjustment

FedEx will comply with all requirements in the solicitation section on Economic
Adjustment. Only the non-fuel line haul rate will be economically adjusted. We
will use the economic adjustments in Attachment 10, Pricing.

1.22.2.7 Hub Sort Scan

FedEx will comply with all requirements in the solicitation on providing Hub
Sort Scan at the appropriate hubs as part of our normal process. We agree that
the Postal Service will pay for hub sort only where the sorts are supported by
EDI scan information.

1.22.2.8 Re-Labeling Charge

FedEx will comply with all requirements and accepts all statements in the
solicitation for this section. FedEx understands that the Postal Service will
pay an additional charge for replacing a D&R tag that is missing or becomes
illegible. The Postal Service will provide equipment to FedEx to perform this
function.

Re-labeling is an example of our commitment to the Postal Service. In 2002, the
Postal Service approached FedEx, requesting that we take over the re-labeling
function at the Memphis hub. From the time that we assumed responsibility for
this area, most, if not all pieces, move out the same day that they arrive at
the sort. FedEx re-labels approximately [ * ] pieces per day on a
non-contingency day. Approximately [ * ] times per month the Postal Service
declares a contingency (meaning its SAMS equipment is down in the local market)
and the unlabeled handling units are sent to the Memphis hub, where FedEx labels
the mail. In these situations, we label between [ * ] and [ * ] handling units
of mail and introduce them back into the network, thereby allowing the Postal
Service to accomplish mail delivery service to its customers.

1.22.2.9 Fuel Adjustment

FedEx agrees that the Postal Service will make a monthly fuel adjustment to the
fuel line haul rate in accordance with the solicitation section on Fuel
Adjustment.

1.22.3 Payment Processing – Day Network – Per Pound

FedEx will provide service paid by the cube for the Day Network, so this
optional service will not be provided.

1.22.4 Payment Processing – Night Network – Per Pound

Not applicable to Day Network.

1.22.4.1 Invoicing

Not applicable to Day Network.

1.22.4.2 Economic Adjustments

Not applicable to Day Network.

1.22.4.3 Re-Labeling Charge

Not applicable to Day Network.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         26



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

1.23 Reconciliation Process

 

FedEx will work collaboratively with the Postal Service to reconcile and resolve
all payment issues as expeditiously as possible.

FedEx will comply with the requirements in the solicitation section entitled
Reconciliation Process. The Postal Service Revenue Team and the FedEx Revenue
Team have worked together since 2001 to refine many different reconciliation
items. Through constant diligence in monitoring the revenue stream for
anomalies, we have collaboratively developed the current reconciliation process.
With this knowledge and experience with the Postal Service reconciliation
process, FedEx will continue to review and refine the reconciliation process to
support the Postal Service’s reconciliation requirements and process on the ACN
contract.

1.24 Mode of Transportation to Service Each Air Stop – (Mail Assignment and
Transport) as Identified in Tender and Delivery Specifications Listed in
Attachment 3 and Attachment 4

 

As one of the most reliable, dependable, and largest air cargo carriers in the
world, with a record of successfully supporting the Postal Service since 2001,
we will be able to provide all modes of transportation to service each air stop
on Day 1 of the ACN contract.

The mode of transportation to service each air stop will be provided in the
Monthly Operating Plan, which provides the details for each operating period. We
will tailor our plans, including modes of transportation, to Postal Service
needs. In general, for the Day Network (Tuesday through Sunday, excluding
Saturday), we use aircraft. On Saturday, we use a combination of air and truck
transport. We provide here an overview of our aircraft and truck fleet.

The FedEx Express aircraft fleet is shown in Figure 1-22. In addition, FedEx has
on-call arrangements to lease additional aircraft to handle peak volume and
other contingencies.

Figure 1-22. FedEx Express Aircraft Fleet

FedEx has ample capacity to service each air stop.

 

FedEx Aircraft Fleet

 

Description

   Owned      Leased      Total      Maximum Operational Revenue
Payload (pounds per aircraft) (1)   Jet (Trunk) Aircraft   

Airbus A300-600

     35         36         71         85,600   

Airbus A310-200

     18         0         18         61,900   

Airbus A310-300

     17         0         17         67,500   

Boeing B727-200

     29         0         29         38,200   

Boeing B757-200

     60         0         60         45,800   

Boeing 767-300F(2)

     0         0         0         98,856   

Boeing B777F

     22         0         22         178,000   

McDonnell Douglas MD10-10

     52         0         52         108,700   

McDonnell Douglas MD10-30

     12         5         17         114,200   

McDonnell Douglas MD11

     38         26         64         164,200    Non-Jet (Feeder) Aircraft   

ATR 42-300/320

     26         0         26         10,880   

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         27



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

FedEx Aircraft Fleet

 

Description

   Owned      Leased      Total      Maximum Operational Revenue
Payload (pounds per aircraft) (1)  

ATR 72-202/212

     21         0         21         14,660   

Cessna 208B

     237         0         237         2,500      

 

 

    

 

 

    

 

 

    

Total All Aircraft

     567         67         634         

 

 

    

 

 

    

 

 

    

 

1 Maximum Operational revenue payload is the lesser of the net volume-limited
payload and the net maximum structural payload.

2 This aircraft model will be introduced in 2013 and is included here to show
the contribution over the life of the contract.

In addition to our aircraft, FedEx Express operates approximately 52,400 ground
transport vehicles, including pickup and delivery vans, larger trucks called
container transport vehicles, and over-the-road tractors and trailers. These
vehicles are strategically located at service points across the network to
support volumes and service delivery requirements and are repositioned to meet
mail service delivery schedules.

1.25 Other Components of the Statement of Work Not Previously Discussed

This section presents components of this solicitation which are not discussed
earlier or are referenced in Volume 1. We have added this subsection for easier
cross-reference.

1.25.1 Service Points

FedEx currently serves all locations in the Day Network via our extensive U.S.
network using three air cargo hubs. Beginning on Day 1, FedEx can furnish all
services to all locations specified in the solicitation in Attachment 3. Because
we are the world’s largest air cargo carrier and have successfully performed on
this contract for the last 12 years, we are uniquely qualified to provide
uninterrupted service to the Postal Service through our infrastructure, support
facilities, and continuity of staff.

1.25.2 Management Plan

Our Management Plan details are fully presented in Volume 1, Section 3.0. Since
the solicitation calls for a full response for all SOW elements, we have added
this reference to facilitate evaluation and use during the contract period.

1.25.3 Repossession of Mail by the Postal Service

FedEx will fully comply with the solicitation requirement to provide
repossession of mail by the Postal Service in the event that the Postal Service
requires mail to be returned. We will actively work with local Postal Service
agents or representatives to expeditiously return the mail.

1.25.4 Local Agreements

In accordance with the solicitation, no local agreements, informal agreements,
or working agreements made without appropriate binding authority will bind or
obligate the Postal Service or FedEx.

1.25.5 Operating Periods

The FedEx response fully addresses all activities in the operating periods,
including planning, transport operations, and payments. We will offer the full
range of services throughout the entire life of the contract.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         28



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

1.25.6 Incentive Plan

FedEx is committed to achieving the service level agreements for mail delivery
required by the ACN contract. Additionally, we will work collaboratively with
the Postal Service after contract award to establish an incentive plan to
improve our overall mail delivery performance rating, with the goal of achieving
to achieve [ * ]% in Year 3 starting in October 2015, and [ * ]% in Year 5
beginning in October 2017, for the Non-Peak Day Network. Our approach will build
on our record of outstanding mail delivery performance for the Postal Service
over the past 12 years.

1.25.7 Sustainability

Sustainability requirements are addressed in Volume 1, Section 6.0.

1.25.8 Security

Security requirements are addressed in Volume 1, Section 5.0.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         29



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2A - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

2.0 Contingency Plan

[ * ]

2.1 Aircraft Mechanical Delays or Cancellations

[ * ]

2.2 A Breakdown of Any Maintenance Support or Ground Handling Equipment and
Duties at Any Outstation

[ * ]

2.3 Delays, Cancellations, or Aircraft Weight Limitations Caused by Weather
Conditions

[ * ]

2.4 Airport Closings per FAA

[ * ]

2.5 Labor Disruptions Including, But Not Limited to, Walkouts or Strikes

[ * ]

2.6 Staffing Shortages Relating to Medical or Other Emergencies

[ * ]

2.7 Delays Caused by Environmental Issues Such as Fuel Spills, Chemical Spills,
and Other HAZMAT

[ * ]

2.8 Other Conditions That May Affect On-Time Performance

In addition to the contingency conditions addressed in Section 2 of this
proposal, FedEx knows that there are a multitude of additional situations, from
snow to volcanoes to typhoons, that have the potential to impact our aviation
network and our support for the Postal Service. In all cases, GOCC, in close
collaboration with PTM, anticipates contingency events, assesses possible
impacts, tailors and implements contingency plans, performs all required
actions, and manages the contingency situation through to closure. FedEx’s
primary objective in dealing with contingencies is to ensure that we continue to
provide all required mail delivery services according to Postal Service contract
schedules.

2.9 Training of Employees on Contingency Plan

Contingencies, from blizzards to hurricanes to floods, are a way of life for
FedEx employees. Our staff has to be prepared at any given moment to respond to
contingencies, implement proven plans, and continue service to our customers.
Our employees, from the GOCC contingency planners and managers, to the PTM
management team, to the ramp staff at each FedEx airport location, are trained
to deal with events and circumstances beyond their immediate control. FedEx
employees receive initial and annual recurrence training for contingency plans
and response actions for each FedEx airport location. They receive additional
training when contingency plans are revised or local procedures are updated.
Training records are maintained in employee personnel files and include training
received, test scores, and certifications

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         30



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network (Required)

Solicitation Number: 5A-12-A-0024

November 6, 2012

Issued By:

Air Transportation CMC

Transportation Portfolio

Supply Management

475 L’Enfant Plaza SW

Room 1P650

Washington DC 20260-0650

This proposal includes data that may not be duplicated, used, or disclosed
outside the Postal Service – in whole or in part – for any purpose other than to
evaluate this proposal. If, however, a contract is awarded to this offeror as a
result of – or in connection with – the submission of such data, the Postal
Service will have the right to duplicate, use, or disclose the data to the
extent provided in the resulting contract. This restriction does not limit the
Postal Service’s right to use information contained in the data if it is
obtained from another source without restriction. The data subject to this
restriction are contained in all sheets as marked.



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

Table of Contents

 

1.0

   NIGHT NETWORK OPERATING PLAN      1        1.1    TENDER AND DELIVERY TIMES
BY AIR STOP      5        1.2    OPERATIONAL COMPONENTS OF THE SOW      5   
    1.3    SERVICES PROVIDED      6   

        1.3.1

       Coordination and Oversight of FedEx Operations      7   

        1.3.2

       Facility Support and Administrative Functions      8   

        1.3.3

       Monitor Performance      8   

        1.3.4

       Provide Feedback to the Postal Service      9   

        1.3.5

       Ensure the Integrity of Data Entry      9   

        1.3.6

       Coordinate the Exchange of Information      9   

        1.3.7

       Provide Notification of Changes or Anticipated Changes      11   

        1.3.8

       Correct Type and Quantity of Equipment      11   

        1.3.9

       Assist in Unloading or Loading ULDs to or from Surface Transportation   
  11   

        1.3.10

       Scan Material Handling Units (required) or Postal MTE      11   

        1.3.11

       Process Mail for Dispatch from the Aviation Supplier’s Facility to the
Postal Service Facility      12   

        1.3.12

       Close-Out, Receive, and Dispatch All Surface Vehicles      12   

        1.3.13

       Handle Overflow Volumes per Postal Service General Directions      12   

        1.3.14

       Cooperate With All Aviation Suppliers in the Transportation Service Chain
     12   

        1.3.15

       Enter Data Timely and Accurately      12   

        1.3.16

       Prepare Required Reports      13   

            1.3.16.1

           Daily Mail Condition Report      13   

            1.3.16.2

           Operational Condition Reports      13   

            1.3.16.3

           Dimensional Weight Reports      13   

        1.3.17

       Perform Verification of Security Seals on Surface Transportation      13
  

        1.3.18

       Ensure the Security of All Mail      14        1.4    DESIGNATION (POSTAL
SERVICE PERFORMS TERMINAL HANDLING SERVICE (THS) – NIGHT NETWORK)      14   
    1.5    DELIVERY AND SPECIFIC DELIVERY INSTRUCTIONS (POSTAL SERVICE PERFORMS
THS OPERATION ON DAY NETWORK)      14   

        1.5.1

       Delivery – Day Network      14   

        1.5.2

       Delivery – Night Network      14   

        1.5.3

       Saturday Delivery – Day Network      15        1.6    BOARDING PRIORITY
     15   

        1.6.1

       Boarding Priority – Day Network      15   

        1.6.2

       Boarding Priority – Night Network      15        1.7    FREQUENCY      15
       1.8    MAIL ASSIGNMENT AND TRANSPORT – DAY NETWORK      15        1.9   
MAIL ASSIGNMENT AND TRANSPORT – NIGHT NETWORK      16        1.10    AVIATION
PROVIDER PLANNED ACCOMMODATION – DAY NETWORK      16        1.11    AVIATION
PROVIDER PLANNED ACCOMMODATION – NIGHT NETWORK      16        1.12    TREATMENT
OF EXCEPTIONAL TYPES OF MAIL      17   

        1.12.1

       Treatment of Live Mail      17   

        1.12.2

       Treatment of Perishables      17   

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         i



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

        1.12.3

       Treatment of Registered Mail      17   

        1.12.4

       Treatment of Hazardous Material (HAZMAT)      17        1.13    OFFSHORE
CAPACITY REQUIREMENT – DAY NETWORK      18        1.14    VOLUME COMMITMENT –
GENERAL INFORMATION      18   

        1.14.1

       Volume Commitment – Contract Volume Minimum – Day Network      19   

        1.14.2

       Operating Period Volume Minimum – Day Network      19   

        1.14.3

       Aviation Supplier Performs THS Operation      19   

        1.14.4

       Operating Period Volume Minimum – Night Network      19   

        1.14.5

       Volume Commitment – Holiday – Day Network      19   

        1.14.6

       Volume Commitment – Holiday – Night Network      19        1.15   
OPERATING PERIODS      19        1.16    ORDERING PROCESS – INTRODUCTION      20
  

        1.16.1

       Ordering Process – Non-Peak – Day Network      20   

        1.16.2

       Ordering Process – Non-Peak – Night Network      20   

        1.16.3

       Ordering Process – Peak – Day Network      20   

        1.16.4

       Ordering Process – Peak – Night Network      20        1.17    ELECTRONIC
DATA INTERCHANGE (EDI) INCLUDING SCANNING AND DATA TRANSMISSION      21   

        1.17.1

       Surface Visibility Scanning      22        1.18    REPORTS (SEE SECTION
1.3.16)      22        1.19    PERFORMANCE REQUIREMENTS AND MEASUREMENT      22
       1.20    REDUCTION OF PAYMENT      23        1.21    PERFORMANCE
MANAGEMENT      23        1.22    PAYMENT PROCEDURES      24   

        1.22.1

       Rates and Payment General      24   

            1.22.1.1

           Scan Requirements      24   

            1.22.1.2

           Night Turn Scan Requirements      25   

            1.22.1.3

           Day Turn Scan Requirements      25   

        1.22.2

       Payment Processing – Day Network – Per Cube      25   

            1.22.2.1

           Invoicing      25   

            1.22.2.2

           Mail Tendered in ULDs      25   

            1.22.2.3

           Mail Tendered from Surface Trucks      25   

            1.22.2.4

           Mail Tendered from Ad Hoc Trucks into the Aviation Supplier Hub     
25   

            1.22.2.5

           Aviation Supplier Surface Transportation – Not Included in
Transportation Payment      25   

            1.22.2.6

           Economic Adjustment      26   

            1.22.2.7

           Hub Sort Scan      26   

            1.22.2.8

           Re-Labeling Charge      26   

            1.22.2.9

           Fuel Adjustment      26   

        1.22.3

       Payment Processing – Day Network – Per Pound      26   

        1.22.4

       Payment Processing – Night Network – Per Pound      26   

            1.22.4.1

           Invoicing      26   

            1.22.4.2

           Economic Adjustments      26   

            1.22.4.3

           Re-Labeling Charge      26        1.23    RECONCILIATION PROCESS     
27        1.24    MODE OF TRANSPORTATION TO SERVICE EACH AIR STOP – (MAIL
ASSIGNMENT AND TRANSPORT) AS IDENTIFIED IN TENDER AND DELIVERY SPECIFICATIONS
LISTED IN ATTACHMENT 3 AND ATTACHMENT 4      27        1.25    OTHER COMPONENTS
OF THE STATEMENT OF WORK NOT PREVIOUSLY DISCUSSED      28   

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         ii



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

        1.25.1

       Service Points      28   

        1.25.2

       Management Plan      28   

        1.25.3

       Repossession of Mail by the Postal Service      28   

        1.25.4

       Local Agreements      28   

        1.25.5

       Operating Periods      28   

        1.25.6

       Incentive Plan      28   

        1.25.7

       Sustainability      29   

        1.25.8

       Security      29   

2.0

   CONTINGENCY PLAN      30        2.1    AIRCRAFT MECHANICAL DELAYS OR
CANCELLATIONS      33        2.2    A BREAKDOWN OF ANY MAINTENANCE SUPPORT OR
GROUND HANDLING EQUIPMENT AND DUTIES AT ANY OUTSTATION      33        2.3   
DELAYS, CANCELLATIONS, OR AIRCRAFT WEIGHT LIMITATIONS CAUSED BY WEATHER
CONDITIONS      33        2.4    AIRPORT CLOSINGS PER FAA      35        2.5   
LABOR DISRUPTIONS INCLUDING, BUT NOT LIMITED TO, WALKOUTS OR STRIKES      35   
    2.6    STAFFING SHORTAGES RELATING TO MEDICAL OR OTHER EMERGENCIES      35
       2.7    DELAYS CAUSED BY ENVIRONMENTAL ISSUES SUCH AS FUEL SPILLS,
CHEMICAL SPILLS, OR OTHER HAZMAT      36        2.8    OTHER CONDITIONS THAT MAY
AFFECT ON-TIME PERFORMANCE      36        2.9    TRAINING OF EMPLOYEES ON
CONTINGENCY PLAN      36   

3.0

   COMPLETED ATTACHMENT 12: TENDER & DELIVERY TIME COMMITMENT      37   

List of Figures

 

FIGURE 1-1. FEDEX AIR CARGO NIGHT NETWORK      1    FIGURE 1-2. FEDEX KEY
DIFFERENTIATORS      2    FIGURE 1-3. FEDEX ON-TIME DELIVERY HISTORY      3   
FIGURE 1-4. CUSTOMER-FOCUSED FEDEX MAIL SERVICE DELIVERY TEAM      4    FIGURE
1-5. FEDEX AIR TRANSPORT MAIL DELIVERY SERVICE PROCESS      5    FIGURE 1-6.
PROCESS AREAS OF ACN SOLICITATION MAPPED TO TRANSPORTATION AGREEMENT CURRENT
PROCESSES      6    FIGURE 1-7. FEDEX’S GOCC      7    FIGURE 1-8. FEDEX
PERFORMANCE MONITORING BENEFITS TO THE POSTAL SERVICE      8    FIGURE 1-9.
FINAL RAMP TO RAMP DAILY NET SERVICE LEVEL REPORT      10    FIGURE 1-10. FEDEX
TYPES AND QUANTITIES OF EQUIPMENT      11    FIGURE 1-11. ELECTRONIC BAR CODE
SCANNING      12    FIGURE 1-12. MAIL ASSIGNMENT AND TRANSPORT PROCESS      16
   FIGURE 1-13. DAILY VOLUME COMMITMENT VERSUS ACTUAL VOLUME      19    FIGURE
1-14. HOLIDAYS INCLUDED IN THE SOLICITATION      19    FIGURE 1-15. ORDERING
PROCESS – NON-PEAK NIGHT NETWORK      20    FIGURE 1-16. ORDERING PROCESS – PEAK
NIGHT NETWORK      21    FIGURE 1-17. POSTAL SERVICE–ACCEPTED EDI STANDARDS FOR
SCANNING AND DATA TRANSMISSIONS      21    FIGURE 1-18. POSTAL SERVICE-FEDEX EDI
NETWORK HIGHLIGHTS      22    FIGURE 1-19. REPRESENTATIVE ULDS      23   

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         iii



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

FIGURE 1-20. PARAMETERS FOR REDUCTION OF PAYMENT      23    FIGURE 1-21. SAMPLE
OF SCANNING DEVICES      25    FIGURE 1-22. FEDEX EXPRESS AIRCRAFT FLEET      27
   FIGURE 2-1. FEDEX GOCC      30    FIGURE 2-2. CONTINGENCY EVENT DECISION-TREE
FLOWCHART      31    FIGURE 2-3. DECK COLLAPSE, MACARTHUR MAZE, OAKLAND, CA     
32    FIGURE 2-4. HURRICANE KATRINA      32    FIGURE 2-5. FEDEX’S METEOROLOGY
DEPARTMENT MINIMIZES IMPACT OF WEATHER ON DELIVERY SCHEDULES      33    FIGURE
2-6. FEDEX AIRPLANES WAITING FOR TAKE-OFF      35    FIGURE 2-7. FEDEX HAZMAT
RESPONSE TEAM      36   

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         iv



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Day Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

1.0 Night Network Operating Plan

 

FedEx, which has the world’s largest cargo aircraft fleet, will build upon our
12 years of successful support of the United States Postal Service to meet its
Air Cargo Network requirements for mail delivery with consistently reliable and
dependable service.

FedEx will provide a Postal Service Night Network that will deliver all air
transportation and ancillary services to all required service points identified
by the Postal Service in the Air Cargo Network (ACN) solicitation from Day 1 of
the contract. We possess the immediate capacity to provide this service five
days per week at the historical non-peak and peak volume levels identified in
Attachment 2, Air Stops & Projected Volumes of the solicitation. As illustrated
in Figure 1-1, this network includes all 146 required NIght Network service
points and 5 FedEx hubs.

 

LOGO [g563720044_1.jpg]

Figure 1-1. FedEx Air Cargo Night Network

FedEx understands the Postal Service culture, processes, routing, and tender 
requirements better than any other

air freight company.

Single Vendor Network Benefits

Use of a single carrier will provide the Postal Service with needed efficiencies
and cost savings. In a multiple-carrier environment, capacity is deployed less
efficiently, adding cost and additional handling unnecessarily. For example, if
a late Postal Service shipment on the day network misses the tender time, the
Postal Service would have the option of directing the single carrier to move the
product on the night network and enable the mail to be delivered to Postal
customers on time. With multiple carriers, the costs of monitoring and
coordinating activities would increase for the Postal Service. Policies and
procedures for the carriers would inevitably differ, creating opportunities for
errors, confusion, and potential delay of mail delivery.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         1



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

FedEx and the Postal Service have established and will maintain a shared
aviation network that has enabled the Postal Service to significantly improve
the service provided to its customers while continuously reducing the cost. For
the past 12 years, FedEx, as the majority carrier, has transported Express,
Priority, and First Class mail to and from all of the points covered in this
solicitation. Since 2006, we have also carried HAZMAT, live, perishable, and
registered mail. As the largest carrier for the Postal Service, FedEx has
provided this service at historical volume levels through peak days of more than
[ * ] to low-volume days covering non-widely observed holidays.

FedEx has been a collaborative business partner with the Postal Service for the
past 12 years, and has been extremely responsive to requests for increasing
volume, expanding service coverage, adding new products with unique handling
characteristics, and maintaining cost controls. We believe that a
single-provider network, with its operating efficiencies, extensive network
connections, service capabilities and lower cost structure, will provide the
greatest long-term benefits for the Postal Service, particularly at a time of
fiscal need and budget awareness across the nation. FedEx has the aircraft,
equipment, capacity, network reach, and management capability to continue
serving the Postal Service in an efficient and low-cost, single-vendor operation
well into the future.

The ongoing strategic alliance between FedEx and the Postal Service under the
Postal Service Transportation Agreement (Transportation Agreement) brings
noteworthy advantages to a renewal contract for the ACN. The Postal Service and
FedEx jointly developed many of the processes and procedures that are currently
being employed in the Transportation Agreement network. No other air cargo
carrier has the benefit of this long and efficient operational experience with
the Postal Service. FedEx has worked with the Postal Service to optimize
schedules and tender times, eliminate excessive cost, and increase efficiencies,
as shown in Figure 1-2.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         2



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

Figure 1-2. FedEx Key Differentiators

FedEx has a number of key differentiators for operation of the Postal Service
Air Cargo Network.

 

FedEx Key Services

  

Differentiators

Air Cargo Network: FedEx has the world’s largest cargo aircraft fleet to meet
the Postal Service’s aviation requirements with reliable and dependable service.
  

•     With more than 634 aircraft, FedEx has the world’s largest fleet of cargo
aircraft.

 

•     We are the only company with proven experience supporting requirements of
size, scope, and scale of the Postal Service ACN procurement.

 

•     FedEx is the only aviation supplier with staffed operating bases at all
ACN Night Network airports.

 

•     FedEx is the only aviation supplier to the Postal Service that operates
24/7 with no exclusion for holiday surge and weekend support.

 

•     Our ISO 9001:2008 Certification was renewed for 2012.

 

•     The FedEx fleet includes more than [ * ] trunk and more than [ * ] feeder
spare aircraft that are strategically placed throughout North America to protect
service.

Management: FedEx possesses the skill, financial depth, and management tools
required to engage and deliver on cost, schedule, and performance expectations.
  

•     FedEx uses our Quality Driven Management (QDM) approach and methods are
built on the proven premise that higher quality lowers costs, improves service
levels, and enhances the customer experience.

 

•     Over time, QDM has contributed to FedEx being the 6th most admired company
on Fortune’s World’s Most Admired Companies list and No. 7 on the Reputation
Institute’s list of socially responsible firms in the United States.

 

•     FedEx’s leading edge technologies (scanning, data transmission, and
communications) will deliver superior aviation support to the Postal Service.

 

•     FedEx was the first-ever service company to win the Malcolm Baldrige
Quality award, demonstrating our long-standing commitment to service quality.

Past Performance: FedEx has operated with the Postal Service for 12 years.   

•     We have successfully met Service Level Requirements for the Postal Service
throughout our 12-year service history, as shown in Figure 1-3.

 

Transition: An award to FedEx ensures the Postal Service a no-risk, no-cost
contract transition.   

•     Our knowledge and understanding of the Postal Service mission, operations,
culture, and technology, and our business partner approach means a
non-disruptive, no-risk transition to the ACN contract.

Innovation and Investment: FedEx is an innovation leader in air cargo logistics.
  

•     FedEx is ahead of plan to increase the fuel efficiency of our pickup and
delivery fleet by 20% between 2005 and 2020.

 

•     In FY12, approximately half of our $4 billion in capital expenditures is
related to modernizing our air fleet.

 

•     FedEx and the Postal Service invented the Transportation Agreement network
design, significantly improving the performance and reducing the cost of the air
transport service, proving that our vendor-customer team excels in innovative
practices.

 

[ * ]

On-Time Delivery for the Postal Service

FedEx has achieved service levels outlined in the Transportation Agreement in
alliance with the Postal Service since 2001. Throughout that time, our extensive
cargo Night Network transport system has demonstrated our capacity and
capability to handle the historical volumes required by the Postal Service on
weekdays during non-peak and peak periods. FedEx has delivered high-quality
services that have consistently met or exceeded Postal Service mail delivery
service requirements as shown in Figure 1-3.

Each of the FedEx Night Network airports across the nation is currently staffed
with all necessary personnel to manage the receipt, outbound loading, and
inbound delivery of Postal Service cargo. FedEx accomplishes this through an
advanced hub-and-spoke system that ensures meeting delivery time requirements in
all 146 ramp locations. FedEx is the only air cargo carrier that serves all 146
Postal Service locations and, as we have stated, FedEx has the world’s largest
air cargo fleet with 634 aircraft

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         3



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

serving airports in more than 220 countries and territories in all regions of
the world. We can provide the capacity the Postal Service has outlined in
Attachment 2 when and where it is needed without relying on availability of
commercial, wet lease, or dry lease aircraft. In addition, FedEx is continuously
upgrading our fleet to offer needed capacities more efficiently and
economically.

Program and Operational Support for the Postal Service

The FedEx Postal Transportation Management Department (PTM), as described in
Volume 1, Section 2.5, has been in place since the inception of the contract
relationship in 2001 and is a dedicated Program Management Office (PMO) whose
single mission is service to the Postal Service. FedEx Managing Director Ron
Stevens has directed this department since the inception of the FedEx–Postal
Service strategic alliance. This department was created as the interface for the
Postal Service and designed to be a one-stop shop for all things Postal.
Regardless of the issue, the Postal Service communicates with a single
department. We recruited the best engineers in the country from our Air, Ground
and Freight Services (AGFS) Division; they are knowledgeable in both ramp and
hub operations and the planning process to support the Postal Service. These
engineers, who are strategically domiciled around the country and aligned with
the Postal Service Areas, work daily with the Postal Service on tactical issues
affecting service. They work with Global Network Planning (GNP) and the Global
Operations Control Center (GOCC) on issues regarding additional lift
requirements as required. The PTM engineers also work closely with local
management on all operational issues. When an exception occurs, the PTM
engineers develop a corrective action and communicate it to the Postal Service
in the local, area, and headquarters groups.

The engineers are also responsible for developing and communicating the
processes for any changes. The group has two dedicated engineers responsible for
building the planning matrix each month. They work closely with the Postal
Service planners on the volume request for each schedule period and act as a
secondary check on lane-level volume from one operating period to the next. PTM
also has a dedicated Service Assurance Manager and two Operations
Administrators. They provide reports and status updates throughout the day on
flight and sort activity as well as issues that may impact service, such as
contingency plans for weather events e.g. hurricanes and winter storms. The PTM
team has experienced little turnover within the group since its inception. We
feel this consistency in leadership at the management and engineer level has
contributed to on-going success of this alliance.

PTM coordinates with the FedEx AGFS Division, which operates the air cargo
network, and with GNP and GOCC that plan and manage flight operations, including
the movement of Postal Service mail. AGFS operates the cargo system through its
main Memphis World Hub and through four subordinate organizations that operate
FedEx ramps at airports within their respective regions.

PTM coordinates with AGFS headquarters in Memphis, TN, and with the field ramp
location managers. AGFS has an extensive management team to oversee the actual
flight and logistics operations as illustrated in Figure 1-4. This figure shows
the customer-focused FedEx team supporting the Postal Service, leveraging the
capabilities of AGFS, and managed by ramp managers at each service point to
deliver mail. PTM also coordinates with GNP and GOCC for Postal Service mail
scheduling as well as flight operations for the Night Network.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         4



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

 

LOGO [g563720048_1.jpg]

Figure 1-4. Customer-Focused FedEx Mail Service Delivery Team

PTM coordinates with FedEx’s AGFS, which operates the air cargo network and,
with GNP and GOCC that plan and manage flight operations, including the movement
of Postal Service mail

PTM is the focal point for the Postal Service for planning and managing delivery
services, which are carried out by AGFS and the ramp managers and staff at each
service point. This coordination involves managing freight volumes requested by
the Postal Service, planning each monthly operating period, and daily
operational activity such as loading and launching aircraft, receiving, and
tendering freight to the Postal Service at the destination. Also critical to
movement of Postal Service mail is the GOCC, as it operates the aviation
services that move the mail.

Packages are scanned and the scan data is transmitted to system collection
points constantly as they move through the system. This allows comprehensive
reporting of results of each day’s activity. PTM, GNP, and AGFS work together
using well-defined and comprehensive communication channels. Operating the most
sophisticated air cargo network in the world requires immediate communication,
the ability to modify logistics operations swiftly and accurately, and total
command of an exceptionally large fleet of aircraft. This is a complex
management task, performed by demanding, outstanding, and talented
professionals.

1.1 Tender and Delivery Times by Air Stop

 

FedEx is the only aviation supplier with staffed operating bases at all ACN
Night Network airports.

Specific tender and delivery times by air stop, including number and type of
aircraft, are listed in Attachment 12, Tender and Delivery Time Commitment.
FedEx has an exemplary record over its 12-year history on the job. FedEx has
consistently met or exceeded the tender time delivery requirement as shown in
Figure 1-3. Even during our most challenging operating period in December, with
volume surges at twice our non-peak demand and extreme weather, FedEx still met
the Postal Service on-time delivery requirement.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         5



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

1.2 Operational Components of the SOW

 

FedEx has consistently met service level requirements for the Postal Service
throughout our 12-year service history.

Throughout our 12-year alliance with the Postal Service, FedEx has worked with
the Postal Service to develop many of the processes that are now used to perform
aviation support under the Transportation Agreement. Figure 1-5 illustrates the
proven process flow from acceptance at the origin to delivery at the destination
that we will use on the ACN contract.

 

LOGO [g563720049_1.jpg]

Figure 1-5. FedEx Air Transport Mail Delivery Service Process

FedEx has developed a series of mature processes to move the air cargo from
origin to destination, consistently meeting the contractual delivery times.

As shown in Figure 1-5, FedEx accepts the cargo at the origin ramp and flies it
to the FedEx hub airport, where it is distributed to its correct outbound
container and loaded onto an aircraft to fly to the destination airport. Each
lane is managed through established scanning procedures to ensure the correct
routing of the mail from origin to destination. A “lane” describes the origin
point to destination point routing of the mail, for example from origin city A
to destination city B, e.g., from Atlanta to Albuquerque. The main processes in
the transport of the mail as specified in the solicitation are:

 

i.       Services provided as described in Section 1.3 below

 

ii.      Designation – Aviation Supplier Provided or Postal Provided; and
description of Terminal Handling Services

 

iii.     Delivery and Specific Delivery Instructions

 

iv.     Boarding Priority

 

v.      Frequency

 

vi.     Mail Assignment and Transport

 

vii.    Planned Accommodation

 

viii.   Treatment of Exceptional Types of Mail

  

a.      Live Mail

 

b.      Perishable Mail

 

c.      Registered Mail

 

d.      HAZMAT

 

ix.     Offshore Capacity Requirements

 

x.      Ordering Process

 

a.      Peak

 

b.      Non-Peak

 

xi.     Electronic Data Interchange to include Scanning and Data Transmission

 

xii.    Reports

1.3 Services Provided

 

FedEx has developed and will continue to use mature key processes for the Postal
Service ACN that have been thoroughly tested and proven over the 12-year history
of the relationship.

Figure 1-6 compares the key processes for the ACN contract to select processes
of the current Transportation Agreement contract. We have developed these
processes over time in collaboration with the Postal Service and will modify or
continue processes as provided under the new ACN contract. These

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         6



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

service processes reflect how FedEx efficiently and effectively takes possession
of, sorts (if necessary), transports, scans, loads, and delivers mail for the
Postal Service.

Figure 1-6. Process Areas of ACN Solicitation Mapped to Transportation Agreement
Current Processes

FedEx has developed a mature list of key processes for the Postal Service ACN
based on processes that have been developed for the Transportation Agreement
contract.

 

Process Areas of ACN Solicitation Mapped to Transportation Agreement Current
Processes

Solicitation Requirements (Proposal Section)

  

Transportation Agreement Current Processes

Customer Satisfaction and Relationship Management

 

•     Coordinate/Oversee Operations (1.3.1)

 

•     Ensure Facility and Administrative Support (1.3.2)

 

•     Monitor Performance (1.3.3)

 

•     Ensure the Security of All Mail (1.3.18)

  

 

•     Management review of final daily and month-to-date service level reports

 

•     Management review of root cause of issues for correction and
implementation

 

•     PTM is the liaison group for the Postal Service within FedEx to ensure
that all requirements are met

PTM Strategic Planning and Analysis

 

•     Ensure the Integrity of Data Entry (1.3.5)

  

 

•     Review the forecast for errors and report problems

 

•     Provide detailed planning for the Postal Service for each operating period

Field Support PTM Engineering

 

•     Assist in Loading and Unloading (1.3.9)

 

•     Scan ULDs (1.3.10)

 

•     Process Mail for Dispatch to Postal Service (1.3.11)

 

•     Close Out, Receive, Dispatch Surface Vehicles (1.3.12)

 

•     Cooperate with All Aviation Suppliers (1.3.14)

 

•     Enter Data Timely and Accurately (1.3.15)

  

 

•     Ensure the operations template is complete and accurate for each operating
period

 

•     Receive, process, scan, load, and dispatch mail according to the daily
operations plan

 

•     Review service exceptions determining causes

 

•     Cooperate with local Post Offices

 

•     PTM engineers work daily with the Postal Service to accept volume above
the 120% flex to ensure the best service possible

Hub Support PTM Engineering

 

•     Provide the Correct Type and Quantity of Equipment (1.3.8)

 

•     Assist in Loading and Unloading (1.3.9)

 

•     Scan ULDs (1.3.10)

 

•     Handle Overflow Volumes (1.3.13)

 

•     Cooperate with All Aviation Suppliers (1.3.14)

  

 

•     Develop hub monthly operating plan and review with the hub management

 

•     Receive, process, scan, load, and dispatch mail according to the daily
operations plan

 

•     Accept, manage, and report rollover volumes

 

•     Provide hub monthly service level and exceptions reports

 

•     Manage sort and other operational delays

Communication, Operations Administration, Reporting, Quality Assurance, and
Revenue

 

•     Provide Feedback to Postal Service (1.3.4)

 

•     Coordinate the Exchange of Information (1.3.6)

 

•     Provide Notification of Changes and Anticipated Changes (1.3.7)

 

•     Prepare Required Reports (1.3.16)

 

•     Provide Feedback to Postal Service ((1.3.4)

  

 

•     Complete and distribute day network preliminary report, OSR report, NDSP
report, WAR report, and Ad Hoc/Reroute report

 

•     Monitor FedEx systems during shifts, report to PTM, and distribute to
Postal Service including both headquarters and field personnel

 

•     Report official service levels to Postal Service

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         7



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

1.3.1 Coordination and Oversight of FedEx Operations

With responsibility for scheduling and management across the FedEx Express
global network, GNP and GOCC work closely with PTM to ensure on-time delivery of
the mail. The GOCC (Figure 1-7) is fully staffed 24 hours a day, 365 days a year
with highly skilled and experienced airline operations management specialists.

The GOCC is one of the most sophisticated control centers in the transportation
industry, with state-of-the-art facilities, information systems, and
communications, and proven plans and processes based on real-world contingency
management experience and expertise. All day, every day, the GOCC team responds
to and overcomes challenges, including severe weather systems, flight delays,
emergency maintenance events, and even natural disasters. The GOCC supervises
and protects FedEx team members and assets while correcting situations that
could impact mail delivery service to the Postal Service.

 

LOGO [g563720051_1.jpg]

Figure 1-7. FedEx’s GOCC

Our Global Operations Control Center is state-of-the art in managing a large
airline fleet traversing the nation and the world.

 

 

FedEx has the facilities, tools, processes, and staff to effectively respond to
contingency situations. We were an industry leader in collaborating with the
Federal Aviation Administration (FAA) in responding to the events of
September 11, 2001 and the restoration of aviation support for the Postal
Service. FedEx belongs to the Domestic Events Network (DEN), which was
established on the morning of September 11. DEN is a 24/7, unclassified
interagency telephone conference – sponsored by the security arm of the FAA –
dedicated to real-time coordination of air security issues.

FedEx has a back-up center located in Collierville, TN, that operates the
network in live mode every Monday so that this contingency control center
remains fully capable of assuming operational control of our global network in
an emergency.

1.3.2 Facility Support and Administrative Functions

The goal of facility management at FedEx is to enable on-time delivery of Postal
Service mail and all non-postal FedEx products. PTM ensures, through its
coordination with AGFS, that local facility support and administration functions
are present at each airport local ramp, ensuring mail movement, hub support,
scanning and data capture, billing support, communications, and other functions.
The PTM Department, described in Section 1.0, coordinates all necessary
administrative and facility support at each of the FedEx ramp and hub locations
throughout the network.

As an example, FedEx facility support includes on-site maintenance staff at each
of our ramp and hub locations. . We have more than [ * ] ground support and
material handling equipment mechanics at FedEx ramps and hubs across the
country. We have a planned and executed preventive maintenance program and an
equipment replacement plan and schedule to ensure that equipment is operational,
capable, and available to support service delivery requirements. We ensure that
gate space for our aircraft, loading and surface handling equipment, scanning
equipment, and other facility requirements as established in Section 1.3.8, are
available.

1.3.3 Monitor Performance

The Postal Service and FedEx have developed, over the years of joint operations,
and will continue to provide a series of monitoring control points that provide
a high degree of confidence for on-time and reliable mail delivery services. We
will continue to operate these control points. Performance is monitored

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         8



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

by PTM through our well-established data capture capability that provides
snapshots of our performance at 15-minute intervals, and is summarized to show
our performance during the day and at the end of day, end of week, and end of
monthly operating periods. Sections 1.3.5, 1.3.10, and 1.3.15 further describe
key points of data capture and distribution that provide performance monitoring
input.

We have email distribution lists in place the for the Night Network which
include Postal Service local operators, FedEx local operators, and the area and
national headquarters personnel for both organizations. Emails of the Day
Summaries contain the daily recap data and an attached Excel spreadsheet
providing delay details and explanatory information. The reports are prepared in
a.m. and p.m. versions and are distributed by the Senior Operations
Administrator in PTM with the departmental email ID: PTM_OPS@fedex.com.

We distribute a Weekly Service Level Report–Adjusted and a Weekly Analysis
Review presentation to management in several organizations including PTM and
Postal Service Air Transportation Operations. We list in Section 1.3.16 in this
volume a number of reports that we prepare, including information about the
intended audience, a brief description of each report, the distribution
timeline, and report frequency. Figure 1-8 lists some benefits of the FedEx
performance monitoring activities.

Figure 1-8. FedEx Performance Monitoring Benefits to the Postal Service

The Postal Service and FedEx have developed, over the years of joint operations,
a series of monitoring control points that provide a high degree of confidence
for on-time and reliable mail delivery services.

 

FedEx Performance Monitoring Features

  

Benefits to the Postal Service

Management review of daily Ramp-to-Ramp Report    Assists in identifying
operational issues and root causes, leading to corrective action Monitoring of
hub operations with daily Roll-Over Scans and Analysis Reports for potential
mail delay    Ensures that mail is identified at the hub for re-routing to
ensure timely processing Monitoring and verification that changes are understood
locally via email, telephone, and meetings    Ensures coordination throughout
the network when operating plans change, so that all staff are alerted and
disruption to mail movement is minimized Monitoring of monthly service level
reports to identify any problems in the network and review with appropriate
department    Ensures that sorting and other operations are efficient and meet
on-time delivery schedules Provision and monitoring of mission-critical Day
Summaries that detail flights more than 60 minutes late departing major hubs or
major sorting locations    Establishes the ability throughout the Night Network
to adjust schedules to minimize mail delay from its origin to its destination
Monitoring of national weather daily from the FedEx Meteorological Department   
Establishes the ability to adjust Night Network flight schedules, re-routing,
and hub operations to maximize on-time delivery of mail

1.3.4 Provide Feedback to the Postal Service

FedEx has Operations Administrators who track performance daily. We provide
updates on Postal Service transport parameters with regard to system performance
throughout the day, with recaps at the end of each operation. Thus, feedback to
the Postal Service occurs on both a formal and informal basis, with our PTM
informally discussing both normal and unusual operations with their counterparts
in the Postal Service and formally through the documented reports that we
describe in Section 3.3.16.

1.3.5 Ensure the Integrity of Data Entry

FedEx has eliminated manual data entry to reduce keying errors. In addition, we
perform root cause analysis for abnormalities discovered in the data. We have
developed a program that validates the accuracy of Dispatch and Routing (D&R)
numbers to eliminate duplicate entries. The Error Correction (EC) program
searches D&R tags that have been identified as not being billed because no
container has been assigned.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         9



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

The EC program goes into the PSALMS EC website, does a screen scrape of the
D&Rs, and downloads them into an Excel document. The program then downloads a
Truck Dispatch Report (TDR) and Flight Dispatch Report (FDR) data base and a
(Postal Service Alliance Leveraging Multiple Synergies) PSALMS billing file to
search against. It takes the D&R and does the search to see if the unbilled D&R
tag can be found on the TDR/FDR to identify a container that it can be assigned
to. If the D&R is found, it is then compared to D&Rs already billed that are
located in the PSALMS billing file. If there is a comparable D&R found, then the
D&R is a duplicate and the D&R is not billed again. If the D&R is not found in
the billing file, the container found is assigned and the D&R is billed using
that container.

If the D&R is not found in the TDR/FDR database, the program goes into a master
database to get the corresponding scans. If the scanned data reveals a DECONS,
the D&R is deemed invalid and the D&R is not billed. If there is no DECONS scan
and there is a CONS scan, then the CONS number is recorded and is used by the
program to go into FAMIS to do an additional search of TDR and FDR data. If the
program cannot find a container to assign the D&R tag to, then it is noted as
“Research Required” and the engineers do more research on the D&R.

[ * ]

1.3.6 Coordinate the Exchange of Information

FedEx has a series of comprehensive daily, weekly, and monthly reports that
coordinate information across the FedEx and Postal Service organizations. FedEx
will communicate daily with the Postal Service through electronic reports, using
EDI 214, Version 4010, as well as face-to-face meetings with on-site ramp
personnel.

Daily reports include:

[ * ]

Weekly reports include:

[ * ]

Planning reports are provided monthly and include:

[ * ]

The reports are prepared in a.m. and p.m. versions and distributed by the Senior
Operations Administrator in PTM with the departmental Email ID:
PTM_OPS@fedex.com. We present a portion of the Daily Ramp to Ramp Report for
September 19, 2012 in Figure 1-9 as an example.

[ * ]

Figure 1-9. Final Ramp to Ramp Daily Net Service Level Report

FedEx has a series of comprehensive daily, weekly, and monthly reports that
coordinate information across the organizations.

1.3.7 Provide Notification of Changes or Anticipated Changes

Monthly meetings between the Postal Service and FedEx will continue to
communicate all planned changes in aircraft, tender times, and other operational
issues. PTM Operations Administrators communicate mission-critical information
via reporting and special alerts regarding sort-down times, actual and variance
to plan, and inbound and outbound flight and truck exception activity in and out
of all

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         10



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

hubs and major sort locations. They also communicate ad hoc and alternate move
activity. Flight schedules and area operating plans identify changes to Postal
Service headquarters, area offices, and the local operating teams. FedEx and the
Postal Service also hold local meetings at ramp locations to manage and correct
local issues.

 

1.3.8 Correct Type and Quantity of Equipment

FedEx will continue to provide a Unit Load Device (ULD) matrix monthly, which
lists the planned ULD equipment by day and by week for the month. This
information is in the Planning Matrix which will be sent to Postal Service
headquarters and the local Postal Service representative in each market.

FedEx also maintains spare aircraft, crews, ULDs, vehicles, and operating
equipment which are strategically positioned to ensure on-time operations and to
ensure that we meet the Postal Service’s operational requirements. Figure 1-10
lists our ramp and ground equipment that is used to load, move, and manage all
air cargo, including Postal Service mail.

ULDs & GSE (Domestic)

  

Quantity

AMJ

   [ * ]

SAA

   [ * ]

AYY

   [ * ]

LD3

   [ * ]

Baggage cart

   [ * ]

Dolly (regular)

   [ * ]

Dolly (LD3)

   [ * ]

Belt loader

   [ * ]

Aircraft loader

   [ * ]

Tug (cargo)

   [ * ]

Tug (aircraft push)

   [ * ]

Figure 1-10. FedEx Types and Quantities of Equipment

FedEx is an experienced air cargo transportation

company, with the required ramp and container

equipment to move the Postal Service freight

throughout the network on schedule.

 

 

1.3.9 Assist in Unloading or Loading ULDs to or from Surface Transportation

FedEx will continue to assist in unloading or loading ULDs to and from all
surface transportation. FedEx has more than [ * ] ramp personnel across the
network. FedEx personnel work with the Postal Service to ensure that the ULDs
arriving at the origin or destination ramp are transferred to and from aircraft
and trucks expeditiously. We have accommodated this assistance requirement over
our 12-year history with the Postal Service and our personnel comply with this
requirement routinely to move the mail. Our local ramp managers and staff have
solid working relationships with the Postal Service representatives at each ramp
location, and those relationships operate to make the Postal Service processes
work without interruption to ensure that we meet daily schedule demands.

1.3.10 Scan Material Handling Units (required) or Postal MTE

FedEx performs scans on all handling units to ensure the chain of custody and
accountability for all Postal Service handling units tendered to FedEx. All
handling units will be scanned consistent with our established best practices.
FedEx will perform possession scans, load scans, hub sort scans, hub nest scans,
and delivery scans. Scan data will be aggregated and transmitted via electronic
EDI to FedEx and Postal Service information technology systems. No scanning of
Mail Transport Equipment (MTE) is required as FedEx is not performing the THS
function.

1.3.11 Process Mail for Dispatch from the Aviation Supplier’s Facility to the
Postal Service Facility

Upon request from the Postal Service, FedEx will process mail for movement via
aircraft, tug and dolly, containerized trucks, and bulk trucks as necessary,
from our facility to the Postal Service facility.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         11



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

Before the start of the sort, any EML that has been rolled from the previous
Night Sort Operations is to be staged in the appropriate staging area. Any EML
which does not move on the scheduled night sort is held for sorting on the next
night sort. Any EML that is not scanning correctly will be taken immediately to
the Postal Service Re-Label Area. The Postal Service Re-Label Area has been
given instructions on how to handle EML with distribution table problems.

FedEx will comply with all requirements and will accept all the statements in
the solicitation for this section. The additional charge is for replacing a D&R
tag that is missing or becomes illegible. The Postal Service will provide
equipment to FedEx to perform this function.

1.3.12 Close-Out, Receive, and Dispatch All Surface Vehicles

FedEx will continue to work closely with all THS providers to close out,
receive, and dispatch all surface vehicles. Our streamlined approach will be
managed by the FedEx ramp manager at each service point.

1.3.13 Handle Overflow Volumes per Postal Service General Directions

FedEx will continue to work closely with the Postal Service to accept overflow
volumes of mail. Our ramp managers, in collaboration with Postal Service
managers, will make every effort to accept and process all overflow volumes when
possible. FedEx ramp managers at service point locations will coordinate with
Postal Service staff to identify overflow situations as early as possible,
develop solutions to handle the overflow volumes, and resolve the overflow
situation quickly and effectively with zero to minimal impact on mail delivery
service schedules.

 

1.3.14 Cooperate With All Aviation Suppliers in the Transportation Service Chain

At both the PTM management level and the local ramp manager level, FedEx will
cooperate with all suppliers in the transportation chain including air carriers,
air cargo companies, airport staff, and THS service providers.

Areas of cooperation will include items such as sharing ground handling
equipment when one party has equipment breakdowns, sharing joint-use ramps, and
working collaboratively to deal with contingency events or irregular operations
that would endanger on-time performance.

1.3.15 Enter Data Timely and Accurately

FedEx has developed a series of processes that depend on accurate and timely
collection of data (Figure 1-11). The foundation for quickly capturing data in a
highly accurate manner is the electronic identification of cargo as it moves
from its origin to its destination. Bar code scanning establishes the foundation
for FedEx’s near-100% accuracy and high speed of data capture for fast-paced and
time-sensitive processes.

 

LOGO [g563720056_1.jpg]

Figure 1-11. Electronic Bar Code Scanning

Bar code scanning of tags and ULD devices ensures accurate and timely data
capture.

 

 

These data capture techniques and system updates allow customers to determine
the progress of their cargo from origin to destination. The accuracy of the data
capture also allows the network performance reports to be prepared and submitted
to the Postal Service. FedEx has been at the forefront of the industry in the
development of these rapid data capture technologies and has applied them to all
processes in the Postal Service network.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         12



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

1.3.16 Prepare Required Reports

FedEx has prepared and submitted all required and requested reports over the
life of the current Postal Service contract. As requested by the Postal Service,
FedEx will continue to provide these reports under the Air Cargo Network
contract. Reports submitted under the current contract will be continued as is,
or modified as required by the solicitation. These reports include:

[ * ]

In addition to these reports, FedEx will also provide new reports that are
required to meet Postal Service requirements. In all reports, we will be
diligent in providing accurate, timely information to enable Postal Service
oversight and management of the ACN contract.

1.3.16.1 Daily Mail Condition Report

[ * ]

1.3.16.2 Operational Condition Reports

[ * ]

1.3.16.3 Dimensional Weight Reports

[ * ]

1.3.17 Perform Verification of Security Seals on Surface Transportation

FedEx will continue to verify all security seals on surface transportation prior
to leaving our facility, as we have done since 2001. This will be a physical
inspection of security seals on each trailer upon receipt by FedEx. The
verification inspection will also be done prior to tendering the mail to the
Postal Service. The FedEx ramp manager at each ramp will ensure that all
security seals are verified and logged by ramp staff. The process involves
verifying the integrity of the seal on the back of the trailer and noting it on
the Truck Dispatch Report paperwork.

1.3.18 Ensure the Security of All Mail

It is the mission of FedEx to protect and safeguard all mail from the time it is
tendered to FedEx until the time FedEx tenders it to the Postal Service. We
accomplish this through a combination of training of staff, physical protection
of facilities, and scanning of mail up to nine times from tender to FedEx
through tender to the Postal Service. We also run background checks on all
employees, and we conduct drug screening to ensure we have a drug-free workplace
to decrease the likelihood of security incidents related to the mail while it is
in our possession.

We provide initial and annual refresher training on mail handling and on the
importance of the security of the mail to all FedEx employees involved in the
contract. We have physical protection capabilities at each ramp location
including closed-circuit video surveillance, facility access control, intrusion
detection, and routine patrols by FedEx or local uniformed security staff. We
maintain tight access control at all facilities to ensure that only authorized
individuals are allowed into areas processing mail. Individuals attempting to
enter or exit a sorting facility must successfully clear established screening
checkpoints. These checkpoints:

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         13



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

  •  

  Ensure that the employee/vendor has an active ID badge.

 

  •  

  Screen each employee/vendor for contraband through our x-ray and metal
detecting devices.

 

  •  

  Ensure that all customer property remains in designated sorting areas.

Through this combination of security procedures, security equipment, trained
FedEx employees, and uniformed security staff, FedEx provides a heightened level
of security to protect mail while it is in our possession.

1.4 Designation (Postal Service Performs Terminal Handling Service (THS) – Night
Network)

FedEx will accept direct tender of night volume from the Postal Service and the
Postal Service will accept direct tender from FedEx to satisfy the requirement
for the aviation supplier to provide THS functions on the Night Network.

1.5 Delivery and Specific Delivery Instructions (Postal Service Performs THS
Operation on Day Network)

Not applicable to Night Network.

1.5.1 Delivery – Day Network

Not applicable to Night Network.

1.5.2 Delivery – Night Network

FedEx and the Postal Service have developed efficient and effective coordination
processes and procedures over our long relationship to expedite the delivery of
mail. All FedEx employees, as they do today, will assist Postal Service
employees in both the unloading of inbound surface vehicles and the loading and
dispatching of outbound surface vehicles. FedEx routinely transmits reports to
the Postal Service (see Section 1.3.16 for report details) on mail delivery
status and operational issues. Regularly scheduled meetings enable a broader
audience to discuss a wide range of topics, while daily communications focus on
tactical issues such as extra volume and late tender. Daily interface between
the Postal Service and FedEx occurs via email; phone; and face-to-face meetings
among PTM engineers and management, FedEx ramp managers, and local Postal
Service contract and operations managers.

FedEx will deliver mail to the Postal Service on or before the latest delivery
time (as indicated in Attachment 12) for the Night Network. At all destination
service points, FedEx will unload the mail from the ULDs received, scan it, and
deliver it to the Postal Service as outlined in Attachment 4, Operating Plan,
Night Network. FedEx will accept direct tender of night volume from the Postal
Service to satisfy the requirement for the aviation supplier to provide THS
functions on the Night Network.

The FedEx matrix plan will cover Night Network. Tender and service commitments
by delivery times will be tracked, measured, and reviewed for potential service
improvements by the customer service and relationship team within PTM at FedEx.

1.5.3 Saturday Delivery – Day Network

Not applicable to Night Network.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         14



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

1.6 Boarding Priority

 

FedEx will adhere to Postal Service boarding priorities as we have done
successfully on the Transportation Agreement since 2001.

In accordance with Postal Service priorities, FedEx will adhere to the boarding
priority described in the following sections.

1.6.1 Boarding Priority – Day Network

Not applicable to Night Network.

1.6.2 Boarding Priority – Night Network

In the Night Network, FedEx will load accepted mail in the following mail
boarding preference order:

 

1. Express Mail

 

2. All other classes of mail

Any repossession of mail by the Postal Service without exercising the rights
outlined in this RFP under Repossession of Mail by the Postal Service will be
determined by the Postal Service designee, depending on circumstances.

1.7 Frequency

 

FedEx will provide aviation supplier support to meet all Postal Service
frequency of service requirements

The frequency of service for the Night Network is based on 5 days of Postal
Service delivery, Monday through Friday. This provides approximately 254
operating days annually (255 in a leap year). Excluded holidays are discussed in
section 1.14.5 in this proposal.

1.8 Mail Assignment and Transport – Day Network

Not applicable to Night Network

1.9 Mail Assignment and Transport – Night Network

 

Mail assignment and transport, the heart of the current Transportation
Agreement, will also be the core of the new CAN contract and will continue to be
a focus for feedback and improvement,

FedEx will prepare and deliver flight schedules to the Postal Service at least
30 days in advance of the first day of the operating period. These schedules are
developed by PTM and are part of the Network Operating Plan as operational
documents that convert the plan into action. After receipt of flight schedules,
the Postal Service will create dispatch routing instructions based on FedEx
flight schedules that subsequently are shown on the Postal Service D&R tag.

Mail Assignment and Transport Process – Night Network defines how the Postal
Service will give FedEx tendered mail and illustrates the steps required in the
planning process for assignment and transport, as shown in Figure 1-12.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         15



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

 

LOGO [g563720059_1.jpg]

Figure 1-12. Mail Assignment and Transport Process

This process, jointly developed by the Postal Service and FedEx, facilitates
on-time delivery.

Once flight schedules and dispatch routing instructions have been exchanged, the
Postal Service will show the routing on D&R tags and deliver not less than 75%
of total volume assigned to the Night Network outbound flights per the time
listed in Attachment 12. The Postal Service will then provide the remaining 25%
of total volume at the time specified by location in Attachment 12. “All Mail
Due FedEx Time” is outlined in Attachment 12 and is the time that the last piece
of mail tendered must be in FedEx’s hands.

1.10 Aviation Provider Planned Accommodation – Day Network

Not applicable to Night Network.

1.11 Aviation Provider Planned Accommodation – Night Network

 

Flexibility to handle additional volume required by the Postal Service is part
of our commitment to providing the most dependable, reliable, and
customer-focused service.

FedEx will accept up to 120% of planned capacity in the Night Network for each
origin daily. Should tendered mail exceed 120% of planned capacity, FedEx has
the option to refuse the excess; however, throughout the current relationship,
FedEx frequently has handled volumes tendered by the Postal Service in excess of
the guarantee. Such flexibility is part of our commitment to providing the most
dependable, reliable and customer-focused service to the Postal Service.

1.12 Treatment of Exceptional Types of Mail

 

Over the past 6 years, FedEx has integrated the special handling requirements
associated with the increasing amounts of exceptional types of mail into our
normal daily operations.

Since 2006, the volume of exceptional mail types, including lives, perishables,
and HAZMAT, has increased continuously. FedEx provides rigorous training in the
handling of exceptional types of mail as part of the training for new employees
and annual refresher training.

1.12.1 Treatment of Live Mail

For live mail handling, FedEx will continue to use a multi-step process that
covers all aspects of receipt, verification of live mail viability, inspection,
scanning, loading, and unloading of both perishable and live mail. The FedEx
guidelines include all requirements outlined in the Postal Service Domestic Mail
Manual 601, Subsection 9.3.

Prior to contract award, as specified in the Statement of Work, FedEx and the
Postal Service will negotiate an attachment that lays out the specifics of
transportation of perishable and live mail. Because FedEx has been handling
these exceptional types of mail for six years, we expect minimal issues.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         16



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

1.12.2 Treatment of Perishables

Perishable mail is treated in the same manner as that described in
Section 1.12.1.

1.12.3 Treatment of Registered Mail

To accurately track each piece of Registered Mail, FedEx will provide the Postal
Service with the following information:

 

  •  

Aircraft number

 

  •  

Aircraft compartment location

 

  •  

Actual flight departure time

 

  •  

Any accident or irregularities

 

  •  

D&R tags indicating final destination air stop.

FedEx will send an email alerting the Postal Service of Registered Mail that has
failed to make its planned dispatch; we will then await instructions from the
Postal Service.

1.12.4 Treatment of Hazardous Material (HAZMAT)

FedEx follows and will continue to follow all applicable Federal, state, and
local laws and regulations, including, but not limited to, OSHA and FAA rules
and regulations in the handling of HAZMAT. We provide extensive training to
certify Dangerous Goods Specialists to ensure that all Postal Service HAZMAT
will be handled in accordance with regulatory requirements. FedEx personnel take
annual refresher training on the handling of HAZMAT, which means that all FedEx
personnel have up-to-date information on any changes to procedures or policies
as well as the review of current procedures. FedEx will comply with all Postal
Service requirements for the tagging and treatment of HAZMAT as follows:

 

  •  

Tagging of hazardous materials

 

  •  

ORM-D Air is for air and surface transport; ORM-D is for surface transport only.

 

  •  

Division Class 6.2 is permitted only for medical/veterinary use, research or
laboratory certification for public health. The shipper must pack these goods to
withstand shocks, pressure changes, and other handling conditions.

 

  •  

Division Class 9 is for miscellaneous materials presenting hazards during
transport (solid dry ice, elevated temperature substances, environmentally
hazardous substances, lifesaving appliances, asbestos).

 

  •  

Hazardous and Dangerous Goods and all other hazardous material.

 

  •  

Assignment of hazardous materials

 

  •  

Must be tendered at least 2 hours prior to final tender time of flight.

 

  •  

There is no surcharge.

 

  •  

Manifest copy and items must be handed to a FedEx representative 2 hours prior
to closeout time of flight.

 

  •  

Verification of postal manifest includes checking the number of pieces, weight,
inclusion of appropriate shipper’s certification in aircraft load manifest, and
completeness of pilot notification paperwork.

 

  •  

Documentation of refusal to handle HAZMAT includes name, address of mailer and
FedEx location, type and amount of HAZMAT, and reason for refusal.

 

  •  

Procedures for HAZMAT spills, releases, incidents, and emergencies. In the 12
years that FedEx has worked with the Postal Service, there have been NO
exceptions to these procedures:

 

  •  

While the HAZMAT is in the possession of FedEx, but not onboard aircraft,
damaged HAZMAT items must not be loaded.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         17



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

  •  

For items causing injury, illness, significant property damage, or disruption of
operations, FedEx will complete PS Form 1770 and submit to the Postal Service.

 

  •  

If there is an incident while onboard aircraft, FedEx must complete DOT Form F
5800.1. Within 24 hours, a copy of the form must be sent to the COR. Such
incidents include HAZMAT cargo spills that come into contact with mail.

1.13 Offshore Capacity Requirement – Day Network

Not applicable to Night Network.

1.14 Volume Commitment – General Information

 

Throughout the 12-year Transportation Agreement relationship, FedEx has
generally had sufficient capacity to handle whatever volume the Postal Service
required.

FedEx will continue our 12-year record of successfully supporting the Postal
Service’s dynamic volume requirements and of meeting service level agreements
(SLAs) for aviation services. Our knowledge and understanding of the Postal
Service mission, operations, culture, and technology provides a non-disruptive,
no-risk option for the Postal Service – no learning curve, no initial training
for existing employees, no changes in processes. Essentially, all activities
will continue in the manner that the Postal Service has enjoyed since the
beginning of the strategic alliance with FedEx.

FedEx has the fleet, pilots, facilities, and support staff – including [ * ]
A&P-certified aircraft mechanics – to immediately support future Postal Service
volume schedules and forecasts. From Day 1 of the new contract, FedEx can handle
any Postal Service volume based on historical volumes. Figure 1-13 is a 1-day
sample from a peak week in December 2011 that clearly shows our ability to
support Postal Service volume schedules and forecasts.

Figure 1-13. Daily Volume Commitment Versus Actual Volume

    [  * ]        [  * ]    [ * ]     [  * ]      [  * ]  [ * ]     [  * ]     
[  * ] 

1.14.1 Volume Commitment – Contract Volume Minimum – Day Network

Not applicable to Night Network.

1.14.2 Operating Period Volume Minimum – Day Network

Not applicable to Night Network.

1.14.3 Aviation Supplier Performs THS Operation

Not applicable to Night Network.

1.14.4 Operating Period Volume Minimum – Night Network

Although there are no volume minimums for the Night Network, FedEx will accept
direct tender of night volume from the Postal Service, and the Postal Service
will accept direct tender from FedEx, to satisfy the requirement for the
aviation supplier to provide THS functions on the Night Network.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         18



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

1.14.5 Volume Commitment – Holiday – Day Network

Not applicable to Night Network.

1.14.6 Volume Commitment – Holiday – Night Network

 

On holidays, Night Network mail will be dealt with in accordance with the
requirements of the solicitation. Holidays are shown in Figure 1-14.

 

The widely observed holidays will not be included in the Operating Period Volume
Minimum calculation. The non-widely observed holidays will be included at a 50%
volume level in the Operating Period Volume Minimum calculation.

  

•   New Year’s Day*

•   Martin Luther King Day

•   Presidents Day

•   Memorial Day*

•   Independence Day*

  

•   Labor Day*

•   Columbus Day

•   Veterans Day

•   Thanksgiving*

•   Christmas*

  

Figure 1-14. Holidays Included in the Solicitation

The asterisks indicate widely observed holidays.

1.15 Operating Periods

FedEx will plan and operate the Night Network in accordance with Attachment 1,
Postal Service Operating Periods. Because FedEx has been providing services for
12 years based on Transportation Agreement operating periods very similar to
those specified in Attachment 1, the transition to the new contract will be
virtually risk-free and indistinguishable to the Postal Service. FedEx will
provide to the Postal Service our monthly operating plan 30 days before the
beginning of the operating period, and will specify the specific type of airline
ULD per origin/destination, and destination of airline ULD – mixed (to be sorted
at hub) in those locations that are not loose loaded.

1.16 Ordering Process – Introduction

 

FedEx will use the proven ordering process used successfully under the current
Transportation Agreement to meet Postal Service peak and non-peak volume
requirements.

The Postal Service process for ordering air transportation for mail to and from
destinations in the contiguous 48 states and Alaska, Hawaii, Puerto Rico, and
the Virgin Islands is provided at Day 120 for non-peak periods and Day 150 for
peak periods.

Because the current ordering process is very similar to that outlined in the ACN
statement of work (SOW), FedEx has already demonstrated the ability to work
within the specified timeframes. Careful planning means that mail tendered to
FedEx will arrive on time at the proper service point, thus maintaining the
Postal Service’s historical record for quality service.

1.16.1 Ordering Process – Non-Peak – Day Network

Not applicable to Night Network.

1.16.2 Ordering Process – Non-Peak – Night Network

The non-peak Night Network process will begin with the Postal Service providing
FedEx a request for mail volumes that delineates each lane pair (origin and
destination) Monday through Friday for the average day. Volumes by lane pair
will be specified by weight. Figure 1-15 provides further details of this
process.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         19



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

 

LOGO [g563720063_1.jpg]

Figure 1-15. Ordering Process – Non-Peak Night Network

Detailed planning and coordination with the Postal Service ensures that FedEx
will meet contract delivery schedules.

1.16.3 Ordering Process – Peak – Day Network

Not applicable to Night Network.

1.16.4 Ordering Process – Peak – Night Network

The 4 or 5 weeks that make up each peak operating period include Christmas week
so that the requested volume capacity is sufficient to meet Postal Service
volume requirements for holiday mail delivery. Both non-peak and peak volume
forecasting specify individual origin and destination lane pairs and are
expressed in pounds.

The ordering process for peak Night Network is illustrated in Figure 1-16. FedEx
and the Postal Service have established and improved both peak and non-peak
ordering processes over our 12-year relationship. This alliance has fostered a
very effective continuous improvement environment that identifies areas for
positive change and implements the changes.

 

LOGO [g563720064_1.jpg]

Figure 1-16. Ordering Process – Peak Night Network

Detailed planning and coordination with the Postal Service ensures that FedEx
will meet contract delivery schedules and volumes.

1.17 Electronic Data Interchange (EDI) Including Scanning and Data Transmission

 

FedEx has the infrastructure and experience with EDI to provide the Postal
Service with a low-risk solution for rapid transmission of high-volume data
streams.

FedEx will transmit and receive status and operational data according to the EDI
standards as required in the solicitation, Attachment 7, Electronic Data
Interchange Service Requirements. Additionally, we will transmit payment
information using the Attachment 7 standards for financial data. We will use the
standards shown in Figure 1-17 for transactions of volume and relevant scans
with the Postal Service.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         20



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

Figure 1-17. Postal Service–Accepted EDI Standards for Scanning and Data
Transmissions

FedEx will use these EDI standards for status and operational data as well as
for payment information transmission with the Postal Service.

 

Standard

  

Purpose

CARDIT    To convey detailed information about domestic shipments. RESDIT    To
receive status information at the handling unit level for domestic mail
shipments. INVOIC ADV    Message claiming payment for goods and services
supplied under agreed-upon conditions; also serves as specification for Debit
Note and Credit Note messages. Postal Service implementation is to provide
invoice advice to its transport providers of the items, which comprise amounts
payable for transportation services. CLAIMS    Message claiming payment for
goods and services supplied under agreed-upon conditions; also serves as
specification for Debit Note and Credit Note messages. Postal Service
implementation is to provide mechanism for its transport providers to report
claims for the mail handling items which comprise amounts payable for
transportation services.

EDI based on the UN/EDIFACT format is ideal technology for the high volume of
transactions that will be processed, based on contract requirements. FedEx owns
the world’s largest private digitized, value-added network (VAN) for
business-to-business data exchange, FedExNet®, which allows us to easily
accommodate large data streams. We have successfully used the FedExNet® VAN for
the Postal Service since 2001 to transmit and receive operational and status
data, as well as payment data. We are very familiar with the Attachment 7 EDI
requirements and standards, as we have used CARDIT and RESDIT protocols
extensively since 2005 for international postal customers.

The status and operational data, as well as payment data, will be transmitted
over the VAN as shown in Figure 1-18. Primary files on the FedEx side reside in
the Scanning Database, which stores and transmits scans and service files (shown
as SRS, Summary Reporting System) and the PSALMS Revenue Database, which stores
invoice and reconciliation files (shown as REV). With EDI, the Postal Service
will receive the invoice and reconciliation data from FedEx via a secure mailbox
on FedExNet®.

 

LOGO [g563720065_1.jpg]

Figure 1-18. Postal Service-FedEx EDI Network Highlights

FedEx has the experience and infrastructure to fully execute Postal
Service–accepted EDI standards.

Scanning and Data Transmission

FedEx will perform all scans in accordance with the solicitation scan
requirements. A summary of the scans that we will perform is provided in
Section 1.19. We will transmit the required data elements within 2 hours of a
reportable event. Available data will be transmitted at 15 minute intervals in
the appropriate EDI format.

1.17.1 Surface Visibility Scanning

Not applicable to Night Network.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         21



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

1.18 Reports (See Section 1.3.16)

 

FedEx will continue to provide all required and requested reports over the life
of the ACN contract.

In Section 1.3.16 of this volume, we list the RFP-required reports and other,
suggested reports that are useful for monitoring performance on this contract
and that provide input for future volume and schedule planning.

1.19 Performance Requirements and Measurement

 

The knowledge and understanding FedEx has of Postal Service processes will
enable us to meet or exceed your service performance requirements.

FedEx will comply with the solicitation, meeting the delivery performance
requirements during an operating period on a lane-by-lane basis, of:

 

  •  

Night Network: [ * ]%

 

  •  

Peak operating period: [ * ]% for the Day and Night Networks.

As presented in Section 1.17, we will perform all required scans to provide
baseline operational, status, and invoice data to the Postal Service.

At Origin:

 

  •  

Possession of ULD and handling units (D&R)

 

  •  

Load scan connecting ULD to aircraft or truck.

At Hub:

 

  •  

Hub sort scan handling units (D&R)

 

  •  

Nest scan connecting handling unit to ULD

 

  •  

Load scan connecting ULD to aircraft or truck

In Transit (when applicable):

 

  •  

Transfer scans on all intermodal movement, specifically where handling units and
/or air containers are transferred from an air segment to a surface option

 

  •  

Transfer scans on all transfers to feeder options, specifically where handling
units and /or air containers are transferred from an air segment to another air
segment.

 

At Destination:

 

   •     Delivery scans of ULDs and handling units.

 

Performance measurement will be based on the FedEx delivery scan at the correct
destination. Representative ULDs in our fleet are shown in Figure 1-19.

  

LOGO [g563720066_1.jpg]

Figure 1-19. Representative ULDs

As stated earlier, operational data will be transmitted by EDI between the
Postal Service and FedEx. Payment calculation for delivery performance is based
on a lane-level basis.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         22



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

1.20 Reduction of Payment

 

The FedEx commitment to the Postal Service, as shown by our high level of
service over the past 12 years, demonstrates our ability to achieve desired
service levels and minimize payment penalties.

FedEx will comply with the reductions in payment as specified in the
solicitation. There is no penalty for handling units meeting delivery
performance standards during an operating period on a lane-by-lane basis of:

 

  •  

³ [ * ] for Night Network

 

  •  

³ [ * ] for peak operating period.

Reductions in transportation payment for handling units delivered late are shown
in Figure 1-20.

Figure 1-20. Parameters for Reduction of Payment

FedEx fully accepts the requirements as stated in the solicitation.

 

Delivery Late

   Reduction in Transportation Payment  

> 0 min and < 30 min

     [  * ] 

³ 30 min and £ 60 min

     [  * ] 

> 60 min

     [  * ] 

1.21 Performance Management

 

Quarterly performance reviews with the Postal Service will provide visibility of
contract performance and will improve and enhance communications between the
Postal Service and FedEx.

FedEx will meet with the Postal Service every quarter, at a minimum, to discuss
performance management as stated in the solicitation. FedEx will submit a list
of potential topics for Postal Service consideration and a list of FedEx
personnel planning to attend. The minutes of the meeting will be shared between
the parties. The following items will be included on the agenda:

 

a. Cost Control: Cost control measures being implemented and results

 

b. Holiday Operations and Planning: Status of FedEx operations and planning for
upcoming holidays

 

c. Aviation Supplier Performance: Review of quarterly FedEx performance against
contract requirements

 

d. Peak Season Planning: Review of FedEx planning for upcoming peak season

 

e. Quality: Review of quality initiatives, audits, and service delivery
improvement efforts

 

f. Ramp Operations: Discussion of ramp operations focused on areas for
improvement

 

g. Reconciliation of Irregularities: Presentation summary of reconciliation
actions during the previous quarter

 

h. Security: Review of security incidents during the previous quarter and FedEx
initiatives to improve system-wide security

 

i. Technology Issues: Review of technology issues and concerns in previous
quarter and an update on technology initiatives and plans

 

j. Tender and Delivery Hygiene: Report on the issues and collaboration to
address the problems at the identified locations

 

k. Volume Planning: Review of volume planning effectiveness in previous quarter
and provision of recommendations to improve volume planning

 

l. Other Pertinent Topics: Presentation and review of other topics as necessary.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         23



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

1.22 Payment Procedures

 

The basis of all payments is the scanned information that we will transmit
promptly to ensure accurate and complete invoicing and payments.

In this section we present details of payment procedures, including:

 

  •  

Rates and Payment General

 

  •  

Payment Processing – Night Network – Per Pound.

1.22.1 Rates and Payment General

The basis of all rates and payments is the scans, beginning with the
possession/load scan and ending with the delivery scan at the completion of the
FedEx delivery to the Postal Service. FedEx understands that if the delivery
scan is not submitted or is not at the correct location, there will be no
payment. FedEx team members take great care in handling our customers’ packages.
Postal Service shipments enter our sorting system at specific times, are
scanned, and then secured in the appropriate containers, trailers, or aircraft.

The FedEx payment process includes electronic remittance advice and electronic
funds transfer (EFT) to reduce much of the cost and paperwork involved in
issuing payments. Both of these tools reduce check processing costs, while
ensuring quick and accurate application of payment. Remittance advice file
processing is automatically included with the EDI invoices.

1.22.1.1 Scan Requirements

FedEx will comply with all scanning and data transmission requirements as stated
in the solicitation. FedEx leads the transportation industry in scanning and
tracking technology. Packages are scanned during our pickup, sort, and delivery
processes by handlers and by automated overhead scanners and scanning systems.
Scanning enables FedEx and the Postal Service to observe the movement of
packages electronically from pickup to delivery for an added level of security
and end-to-end tracking of the mail. Using a variety of wireless data collection
devices such as PScan and PowerPad as shown in Figure 1-21, we scan D&R tags at
each hand-off point, capturing a variety of shipment information, including:

 

•   Dispatch and routing number

 

•   Origin/destination location information

 

•   Ship date

 

•   Exception scans

 

•   Type of service

 

•   Proof of delivery.

 

LOGO [g563720068_1.jpg]    LOGO [g563720068_2.jpg]    LOGO [g563720068_3.jpg]

Figure 1-21. Sample of Scanning Devices

FedEx has a variety of scanning devices strategically located to provide
end-to-end tracking.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         24



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

1.22.1.2 Night Turn Scan Requirements

FedEx will comply with all night turn scan requirements and will perform the
following scans:

At Origin:

 

  •  

Possession/load scan of ULDs and handling units (D&R tags)

At Destination:

 

  •  

Delivery scans of ULDs and handling units.

1.22.1.3 Day Turn Scan Requirements

Not applicable to Night Network.

1.22.2 Payment Processing – Day Network – Per Cube

Not applicable to Night Network.

1.22.2.1 Invoicing

Not applicable to Night Network.

1.22.2.2 Mail Tendered in ULDs

Not applicable to Night Network.

1.22.2.3 Mail Tendered from Surface Trucks

Not applicable to Night Network.

1.22.2.4 Mail Tendered from Ad Hoc Trucks into the Aviation Supplier Hub

Not applicable to Night Network.

1.22.2.5 Aviation Supplier Surface Transportation – Not Included in
Transportation Payment

Not applicable to Night Network.

1.22.2.6 Economic Adjustment

Not applicable to Night Network.

1.22.2.7 Hub Sort Scan

Not applicable to Night Network.

1.22.2.8 Re-Labeling Charge

Not applicable to Night Network.

1.22.2.9 Fuel Adjustment

Not applicable to Night Network.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         25



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

1.22.3 Payment Processing – Day Network – Per Pound

Not applicable to Night Network.

1.22.4 Payment Processing – Night Network – Per Pound

1.22.4.1 Invoicing

FedEx accepts the solicitation requirements for invoicing and payment for the
Night Network based on pounds and completion of scans during the operating
periods. We will include additional charges not covered by the automated
payments system in our monthly invoices. FedEx will produce an invoice weekly,
based on a service week that begins at 0000 hours Saturday and ends at 2359 on
Friday. We will submit the invoice by noon on Wednesday in order to receive
payments by Wednesday, 3 weeks following the receipt of the invoice.

1.22.4.2 Economic Adjustments

FedEx will comply with all requirements in the solicitation section on Economic
Adjustments. Only the non-fuel line haul rate will be economically adjusted. We
will use the economic adjustments in Attachment 10, Pricing.

1.22.4.3 Re-Labeling Charge

FedEx will comply with all requirements and will accept all statements in the
solicitation for this section. FedEx understands that the Postal Service will
pay an additional charge for replacing a D&R tag that is missing or becomes
illegible. The Postal Service will provide equipment to FedEx to perform this
function.

Re-labeling is an example of our commitment to the Postal Service. In 2002, the
Postal Service approached FedEx requesting that we take over the re-labeling
function at the Memphis hub. From the time we assumed responsibility for this
area, most if not all pieces move out the same day that they arrive at the sort.
FedEx re-labels approximately [ * ] pieces per day on a non-contingency day.
Approximately [*] times per month, the Postal Service declares a contingency
(meaning its SAMS equipment is down in the local market) and the unlabeled
handling units are sent to the Memphis hub, where FedEx labels the mail. In
these situations, we label between [ * ] and [ * ] handling units of mail and
introduce them back into the network, thereby allowing the Postal Service to
accomplish mail delivery service to its customers.

1.23 Reconciliation Process

 

FedEx will work collaboratively with the Postal Service to reconcile and resolve
all payment issues as expeditiously as possible.

FedEx will comply with the requirements in the solicitation section entitled
Reconciliation Process. The Postal Service Revenue Team and the FedEx Revenue
Team have worked together since 2001 to refine many different reconciliation
items. Through constant diligence in monitoring the revenue stream for
anomalies, we have collaboratively developed the current reconciliation process.
With this knowledge and experience with the Postal Service reconciliation
process, FedEx will continue to review and refine the reconciliation process to
support the Postal Service’s reconciliation requirements and process on the ACN
contract.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         26



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

1.24 Mode of Transportation to Service Each Air Stop – (Mail Assignment and
Transport) as Identified in Tender and Delivery Specifications Listed in
Attachment 3 and Attachment 4

 

As one of the most reliable, dependable, and largest air cargo carriers in the
world, with a record of successfully supporting the Postal Service since 2001,
we will be able to provide all modes of transportation to service each air stop
on Day 1 of the ACN contract.

The mode of transportation to service each air stop will be provided in the
Monthly Operating Plan, which provides the details for each operating period. We
will tailor our plans, including modes of transportation, to Postal Service
needs. The FedEx Express aircraft fleet is shown in Figure 1-22. In addition,
FedEx has on-call arrangements to lease additional aircraft to handle peak
volume and other contingencies.

Figure 1-22. FedEx Express Aircraft Fleet

FedEx has ample capacity to service each air stop.

 

FedEx Aircraft Fleet

 

Description

   Owned      Leased      Total      Maximum Operational Revenue
Payload (pounds per aircraft) (1)   Jet (Trunk) Aircraft   

Airbus A300-600

     35         36         71         85,600   

Airbus A310-200

     18         0         18         61,900   

Airbus A310-300

     17         0         17         67,500   

Boeing B727-200

     29         0         29         38,200   

Boeing B757-200

     60         0         60         45,800   

Boeing 767-300F(2)

     0         0         0         98,856   

Boeing B777F

     22         0         22         178,000   

McDonnell Douglas MD10-10

     52         0         52         108,700   

McDonnell Douglas MD10-30

     12         5         17         114,200   

McDonnell Douglas MD11

     38         26         64         164,200    Non-Jet (Feeder) Aircraft   

ATR 42-300/320

     26         0         26         10,880   

ATR 72-202/212

     21         0         21         14,660   

Cessna 208B

     237         0         237         2,500   

Total All Aircraft

     567         67         634      

 

1 Maximum Operational revenue payload is the lesser of the net volume-limited
payload and the net maximum structural payload.

2 This aircraft model will be introduced in 2013 and is included here to show
the contribution over the life of the contract.

In addition to our aircraft, FedEx Express operates approximately 52,400 ground
transport vehicles, including pickup and delivery vans, larger trucks called
container transport vehicles, and over-the-road tractors and trailers. These
vehicles are strategically located at service points across the network to
support volumes and service delivery requirements and are repositioned to meet
mail service delivery schedules.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         27



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

  

LOGO [g563720fedex_logo.jpg]

 

1.25 Other Components of the Statement of Work Not Previously Discussed

This section presents components of this solicitation which are not discussed
earlier or are referenced in Volume 1. We have added this subsection for easier
cross-reference.

1.25.1 Service Points

FedEx currently serves all locations in the Night Network via our extensive U.S.
network using five air cargo hubs. Beginning on Day 1, FedEx can furnish all
services to all locations specified in the solicitation in Attachments 3 and 4.
Because we are the world’s largest air cargo carrier and have successfully
performed on this contract for the last 12 years, we are uniquely qualified to
provide uninterrupted service to the Postal Service through our infrastructure,
support facilities, and continuity of staff.

1.25.2 Management Plan

Our Management Plan details are fully presented in Volume 1, Section 3.0. Since
the solicitation calls for a full response for all SOW elements, we have added
this reference to facilitate evaluation and use during the contract period.

1.25.3 Repossession of Mail by the Postal Service

FedEx will fully comply with the solicitation requirement to provide
repossession of mail by the Postal Service in the event that the Postal Service
requires mail to be returned. We will actively work with local Postal Service
agents or representatives to expeditiously return the mail.

1.25.4 Local Agreements

In accordance with the solicitation, no local agreements, informal agreements,
or working agreements made without appropriate binding authority will bind or
obligate the Postal Service or FedEx.

1.25.5 Operating Periods

The FedEx response fully addresses all activities in the operating periods,
including planning, transport operations, and payments. We will offer the full
range of services throughout the entire life of the contract.

1.25.6 Incentive Plan

FedEx is committed to achieving the service level agreements for mail delivery
required by the ACN contract. Additionally, we will work collaboratively with
the Postal Service after contract award to establish an incentive plan to
improve our overall mail delivery performance rating, with the goal of achieving
to achieve [ * ]% in Year 3 starting in October 2015, and [ * ]% in Year 5
beginning in October 2017, for the Non-Peak Day Network. Our approach will build
on our record of outstanding mail delivery performance for the Postal Service
over the past 12 years.

1.25.7 Sustainability

Sustainability requirements are addressed in Volume 1, Section 6.0.

1.25.8 Security

Security requirements are addressed in Volume 1, Section 5.0.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         28



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

2.0 Contingency Plan

[ * ]

2.1 Aircraft Mechanical Delays or Cancellations

[ * ]

2.2 A Breakdown of Any Maintenance Support or Ground Handling Equipment and
Duties at Any Question

[ * ]

2.3 Delays, Cancellations, or Aircraft Weight Limitations Caused by Weather
Conditions

[ * ]

2.4 Airport Closings per FAA

[ * ]

2.5 Labor Disruptions Including, But Not Limited to, Walkouts or Strikes

[ * ]

2.6 Staffing Shortages Relating to Medical or Other Emergencies

[ * ]

2.7 Delays Caused by Environmental Issues Such as Fuel Spills, Chemical Spills,
or Other HAZMAT

[ * ]

2.8 Other Conditions That May Affect On-Time Performance

In addition to the contingency conditions addressed in Section 2 of this
proposal, FedEx knows that there are a multitude of additional situations, from
snow to volcanoes to typhoons that have the potential to impact our aviation
network and our support for the Postal Service. In all cases, GOCC, in close
collaboration with PTM, anticipates contingency events, assesses possible
impacts, tailors and implements contingency plans, performs all required
actions, and manages the contingency situation through to closure. FedEx’s
primary objective in dealing with contingencies is to ensure that we continue to
provide all required mail delivery services according to Postal Service contract
schedules.

2.9 Training of Employees on Contingency Plan

Contingencies, from blizzards to hurricanes to floods, are a way of life for
FedEx employees. Our staff has to be prepared at any given moment to respond to
contingencies, implement proven plans, and continue service to our customers.
Our employees, from the GOCC contingency planners and managers, to the PTM
management team, to the ramp staff at each FedEx airport location, are trained
to deal with events

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         29



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 2B - 100% of the Night Network

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

and circumstances beyond their immediate control. FedEx employees receive
initial and annual recurrence training for contingency plans and response
actions for each FedEx airport location. They receive additional training when
contingency plans are revised or local procedures are updated. Training records
are maintained in employee personnel files and include training received, test
scores, and certifications.

 

 

SN#: 5A-12-A-0024

  

 

Use or disclosure of data contained on this sheet is subject

to the restriction on the title page of this proposal.

  

 

                         30



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 3A – 100% of the Day Network (Required)

Solicitation Number: 5A-12-A-0024

November 6, 2012

Issued By:

Air Transportation CMC

Transportation Portfolio

Supply Management

475 L’Enfant Plaza SW

Room 1P650

Washington DC 20260-0650

This proposal includes data that may not be duplicated, used, or disclosed
outside the Postal Service – in whole or in part – for any purpose other than to
evaluate this proposal. If, however, a contract is awarded to this offeror as a
result of – or in connection with – the submission of such data, the Postal
Service will have the right to duplicate, use, or disclose the data to the
extent provided in the resulting contract. This restriction does not limit the
Postal Service’s right to use information contained in the data if it is
obtained from another source without restriction. The data subject to this
restriction are contained in all sheets as marked.



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 3A

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

Table of Contents

 

1.0    SIGNED PS FORM 8203      1    2.0    COMPLETED ATTACHMENT 10: PRICING   
  2    3.0    REPRESENTATIONS AND CERTIFICATIONS      21    4.0    CERTIFICATION
OF PROVISION 4-10      25    5.0    COMPLETED PROVISION 9-1      26    6.0   
PROVISION 4-2 COMPLIANCE MATRIX      27   

 

 

SN#: 5A-12-A-0024

       

 

                         i

Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 3A

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

3.0 Representations and Certifications

PROVISION 4-3 REPRESENTATIONS AND CERTIFICATIONS (MARCH 2006) (4.2.2)

 

a. Type of Business Organization. The offeror, by checking the applicable
blocks, represents that it:

 

  (1) Operates as:

 

  x a corporation incorporated under the laws of the state of Delaware;

 

  ¨ an individual;

 

  ¨ a partnership;

 

  ¨ a joint venture;

 

  ¨ a limited liability company

 

  ¨ a nonprofit organization,         or;

 

  ¨ an educational institution; and

 

  (2) Is (check all that apply)

 

  ¨ a small business concern;

 

  ¨ a minority business

 

  ¨ Black American

 

  ¨ Hispanic American

 

  ¨ Native American

 

  ¨ Asian American

 

  ¨ a woman-owned business;

 

  ¨ an educational or other nonprofit organization, or

 

  x none of the above entities.

 

  (3) Small Business Concern. A small business concern for the purposes of
Postal Service purchasing means a business, including an affiliate, that is
independently owned and operated, is not dominant in producing or performing the
supplies or services being purchased, and has no more than 500 employees, unless
a different size standard has been established by the Small Business
Administration (see 13 CFR 121, particularly for different size standards for
airline, railroad, and construction companies). For subcontracts of $50,000 or
less, a subcontractor having no more than 500 employees qualifies as a small
business without regard to other factors.

 

  (4) Minority Business. A minority business is a concern that is at least 51
percent owned by, and whose management and daily business operations are
controlled by, one or more members of a socially and economically disadvantaged
minority group, namely U.S. citizens who are Black Americans, Hispanic
Americans, Native Americans, or Asian Americans. (Native Americans are American
Indians, Eskimos, Aleuts, and Native Hawaiians. Asian Americans are U.S.
citizens whose origins are Japanese, Chinese, Filipino, Vietnamese, Korean,
Samoan, Laotian, Kampuchea (Cambodian), Taiwanese, in the U.S. Trust Territories
of the Pacific Islands or in the Indian subcontinent.)

 

  (5) Woman-owned Business. A woman-owned business is a concern at least 51
percent of which is owned by a woman (or women) who is a U.S. citizen, controls
the firm by exercising the power to make policy decisions, and operates the
business by being actively involved in day-to-day management.

 

  (6) Educational or Other Nonprofit Organization. Any corporation, foundation,
trust, or other institution operated for scientific or educational purposes, not
organized for profit, no part of the net earnings of which inures to the profits
of any private shareholder or individual.

 

 

SN#: 5A-12-A-0024

       

 

                         21

Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 3A

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

b. Parent Company and Taxpayer Identification Number.

 

  (1) A parent company is one that owns or controls the basic business policies
of an offeror. To own means to own more than 50 percent of the voting rights in
the offeror. To control means to be able to formulate, determine, or veto basic
business policy decisions of the offeror. A parent company need not own the
offeror to control it; it may exercise control through the use of dominant
minority voting rights, proxy voting, contractual arrangements, or otherwise.

 

  (2) Enter the offeror’s Taxpayer Identification Number (TIN) in the space
provided. The TIN is the offeror’s Social Security number or other Employee
Identification Number used on the offeror’s Quarterly Federal Tax Return, U.S.
Treasury Form 941. Offeror’s TIN 71-0427007

 

  (3) Check this block if the offeror is owned or controlled by a parent
company:  x

 

  (4) If the block above is checked, provide the following information about the
parent company:

Parent Company’s Name: FedEx Corporation

Parent Company’s Main Office:                             

Address:

No. and Street: 942 Shady Grove Road

City: Memphis            State: Tennessee            Zip Code: 38120            

Parent Company’s TIN: 62-1721435

 

  (5) If the offeror is a member of an affiliated group that files its federal
income tax return on a consolidated basis (whether or not the offeror is owned
or controlled by a parent company, as provided above) provide the name and TIN
of the common parent of the affiliated group:

Name of Common Parent: FedEx Corporation

Common Parent’s TIN: 62-1721435

 

c. Certificate of Independent Price Determination.

 

  (1) By submitting this proposal, the offeror certifies, and in the case of a
joint proposal each party to it certifies as to its own organization, that in
connection with this solicitation:

 

  (a) The prices proposed have been arrived at independently, without
consultation, communication, or agreement, for the purpose of restricting
competition, as to any matter relating to the prices with any other offeror or
with any competitor;

 

  (b) Unless otherwise required by law, the prices proposed have not been and
will not be knowingly disclosed by the offeror before award of a contract,
directly or indirectly to any other offeror or to any competitor; and

 

  (c) No attempt has been made or will be made by the offeror to induce any
other person or firm to submit or not submit a proposal for the purpose of
restricting competition.

 

  (2) Each person signing this proposal certifies that:

 

  (a) He or she is the person in the offeror’s organization responsible for the
decision as to the prices being offered herein and that he or she has not
participated, and will not participate, in any action contrary to paragraph a
above; or

 

  (b) He or she is not the person in the offeror’s organization responsible for
the decision as to the prices being offered but that he or she has been
authorized in writing to act as agent for the persons responsible in certifying
that they have not participated, and will not participate, in any action
contrary to paragraph a above, and as their agent does hereby so certify; and he
or she has not participated, and will not participate, in any action contrary to
paragraph a above.

 

  (3) Modification or deletion of any provision in this certificate may result
in the disregarding of the proposal as unacceptable. Any modification or
deletion should be accompanied by a signed statement explaining the reasons and
describing in detail any disclosure or communication.

 

 

SN#: 5A-12-A-0024

       

 

                         22

Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 3A

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

d. Certification of Nonsegregated Facilities.

 

  (1) By submitting this proposal, the offeror certifies that it does not and
will not maintain or provide for its employees any segregated facilities at any
of its establishments, and that it does not and will not permit its employees to
perform services at any location under its control where segregated facilities
are maintained. The offeror agrees that a breach of this certification is a
violation of the Equal Opportunity clause in this contract.

 

  (2) As used in this certification, segregated facilities means any waiting
rooms, work areas, rest rooms or wash rooms, restaurants or other eating areas,
time clocks, locker rooms or other storage or dressing areas, parking lots,
drinking fountains, recreation or entertainment area, transportation, or housing
facilities provided for employees that are segregated by explicit directive or
are in fact segregated on the basis of race, color, religion, or national
origin, because of habit, local custom, or otherwise.

 

  (3) The offeror further agrees that (unless it has obtained identical
certifications from proposed subcontractors for specific time periods) it will
obtain identical certifications from proposed subcontractors before awarding
subcontracts exceeding $10,000 that are not exempt from the provisions of the
Equal Opportunity clause; that it will retain these certifications in its files;
and that it will forward the following notice to these proposed subcontractors
(except when they have submitted identical certifications for specific time
periods):

Notice: A certification of nonsegregated facilities must be submitted before the
award of a subcontract exceeding $10,000 that is not exempt from the Equal
Opportunity clause. The certification may be submitted either for each
subcontract or for all subcontracts during a period (quarterly, semiannually, or
annually).

 

e. Certification Regarding Debarment, Proposed Debarment, and Other Matters
(This certification must be completed with respect to any offer with a value of
$100,000 or more.)

 

  (1) The offeror certifies, to the best of its knowledge and belief, that it or
any of its principals

 

  (a) Are ¨ are not x presently debarred or proposed for debarment, or declared
ineligible for the award of contracts by any Federal, state, or local agency;

 

  (b) Have ¨ have not x, within the three-year period preceding this offer, been
convicted of or had a civil judgment rendered against them for: commission of
fraud or a criminal offense in connection with obtaining, attempting to obtain,
or performing a public (Federal, state, or local) contract or subcontract;
violation of Federal or state antitrust statutes relating to the submission of
offers; or commission of embezzlement, theft, forgery, bribery, falsification or
destruction of records, making false statements, tax evasion, or receiving
stolen property;

 

  (c) Are ¨ are not x presently indicted for, or otherwise criminally or civilly
charged by a governmental entity with, commission of any of the offenses
enumerated in subparagraph (b) above;

 

  (d) Have ¨ have not x within a three-year period preceding this offer, been
convicted of or had a civil judgment rendered against them for: commission of
fraud or a criminal offense in conjunction with obtaining, attempting to obtain,
or performing a public (Federal, state or local) contract or subcontract;
violation of Federal or state antitrust statutes relating to the submission of
offers; or commission of embezzlement, theft, forgery, bribery, falsification or
destruction of records, making false statements, tax evasion or receiving stolen
property; and

 

 

 

SN#: 5A-12-A-0024

       

 

                         23

Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 3A

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

  (e) Are ¨ are not x presently indicted for, or otherwise criminally or civilly
charged by a governmental entity with, commission of any of the offenses
enumerated in subparagraph (d) above.

 

  (2) The offeror has ¨ has not x, within a three-year period preceding this
offer, had one or more contracts terminated for default by any Federal, state,
or local agency.

 

  (3) “Principals,” for the purposes of this certification, means officers,
directors, owners, partners, and other persons having primary management or
supervisory responsibilities within a business entity (e.g., general manager,
plant manager, head of a subsidiary, division, or business segment, and similar
positions).

 

  (4) The offeror must provide immediate written notice to the Contracting
Officer if, at any time prior to contract award, the offeror learns that its
certification was erroneous when submitted or has become erroneous by reason of
changed circumstances.

 

  (5) A certification that any of the items in paragraph (a) of this provision
exists will not necessarily result in withholding of an award under this
solicitation. However, the certification will be considered as part of the
evaluation of the offeror’s capability (see PM 2.1.9.c.3). The offeror’s failure
to furnish a certification or provide additional information requested by the
contracting officer will affect the capability evaluation.

 

  (6) Nothing contained in the foregoing may be construed to require
establishment of a system of records in order to render, in good faith, the
certification required by paragraph (a) of this provision. The knowledge and
information of an offeror is not required to exceed that which is normally
possessed by a prudent person in the ordinary course of business dealings.

 

  (7) This certification concerns a matter within the jurisdiction of an agency
of the United States and the making of a false, fictitious, or fraudulent
certification may render the maker subject to prosecution under section 1001,
Title 18, United States Code.

 

  (8) The certification in paragraph (a) of this provision is a material
representation of fact upon which reliance was placed when making the award. If
it is later determined that the offeror knowingly rendered an erroneous
certification, in addition to other remedies available to the Postal Service,
the Contracting Officer may terminate the contract resulting from this
solicitation for default.

 

f. Incorporation by Reference. If checked, the following provisions are
incorporated in this solicitation:

(Contracting officer will check as appropriate.)

 

  ¨ (a)      Provision 1-2, Domestic Source Certificate—Supplies

 

  ¨ (b)      Provision 1-3, Domestic Source Certificate—Construction Materials

 

  ¨ (c)      Provision 9-1, Equal Opportunity Affirmative Action Program

 

  ¨ (d)      Provision 9-2, Preaward Equal Opportunity Compliance Review

 

  ¨ (e)      Provision 9-3, Notice of Requirements for Equal Opportunity
Affirmative Action

 

 

SN#: 5A-12-A-0024

       

 

                         24

Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 3A

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

4.0 Certification of Provision 4-10

FedEx will comply with the policies delineated in Handbook AS-805, Information
Security, and processes defined in Handbook AS-805-A, Application Information
Security Assurance (ISA) Process.

 

 

SN#: 5A-12-A-0024

       

 

                         25

Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 3A

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

5.0 Completed Provision 9-1

Provision 9-1: Equal Opportunity Affirmative Action Program (March 2006)

FedEx, represents that it

1. X has developed and has on file,      has not developed and does not have on
file, at each establishment, affirmative action programs as required by the
rules and regulations of the Secretary of Labor (41 CFR 60-1 and 60-2) and X
has,      has not filed the required reports with the Joint Reporting Committee,
or

2. N/A has not previously had contracts subject to the written affirmative
action program requirement of the rules and regulations of the Secretary of
Labor.

 

 

SN#: 5A-12-A-0024

       

 

                         26

Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 3A

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

6.0 Provision 4-2 Compliance Matrix

 

Volume 1 Line
Number   

Evaluation Area

   Response Reference    Compliant
(Y/N)       Volume    Section    Page    1929    Supplier Eligibility    1   
1.0    1    Y 1933    14 CFR Part 121 Air Carrier Certification    1    1.1    1
   Y 1936    Flight Origins and Destinations (Attachments 2, 3, 4)    1    1.2
   3    Y 1939    Transport of Live Animals (DMM 601.9.3)    1    1.3    3    Y
1942    Transport of Hazardous Material (DMM 601.10.0)    1    1.4    3    Y
1945    Transport of Perishables (DMM 601.9.0)    1    1.5    3    Y 1947   
Scanning and Data Exchange (Attachment 7)    1    1.6    3    Y 1947    Dispatch
and Routing Tags    1    1.6    3    Y 1948    EDI Compliance    1    1.6    3
   Y 1952    Eligibility Status    1    1.7    4    Y 1956    Supplier
Capability    1    2.0    5    Y 1961    Ability to Meet Required Delivery
Schedule    1    2.1    6    Y 1965    Air Fleet Equipment Description    1   
2.2    7    Y 1965    Age of Air Fleet    1    2.2.1    8    Y 1965    Fuel
Efficiency of Air Fleet    1    2.2.2    8    Y 1965    Aircraft Modernization
Plan    1    2.2.3    8    Y 1967    Ground Handling and Sorting Operations    1
   2.3    9    Y 1969    Integrity and Business Ethics Record    1    2.4    10
   Y 1971    Organization    1    2.5    11    Y 1971    Organization Structure
   1    2.5.1    11    Y 1971    Experience    1    2.5.2    12    Y 1971   
Accounting and Operational Controls    1    2.5.3    12    Y 1971    Technical
Skills    1    2.5.4    12    Y 1972    Production and Property Controls    1   
2.5.5    13    Y 1974    Financial Condition    1    2.6    13    Y 1977   
Management Plan    1    3.0    14    Y 1978    Daily Operations Management Plan
   1    3.1    14    Y 1981    Late Arriving Aircraft and Trucks (Originating
and Destinating)    1    3.1.1    14    Y 1984    Early Arriving Aircraft and
Trucks    1    3.1.2    14    Y 1985    Mail Arriving Out of Normal Sequence   
1    3.1.3    14    Y 1986    Trucks Not On-Site for Dispatch    1    3.1.4   
14    Y 1987    Inclement Weather During Operations    1    3.1.5    15    Y
1992    Protection of Mail During Inclement Weather    1    3.1.6    15    Y
1993    Labor Actions    1    3.1.7    15    Y 1994    Inadequate Staffing    1
   3.1.8    16    Y 1995    Inability to Complete Loading    1    3.1.9    16   
Y 1996    Overflow Mail    1    3.1.10    16    Y 1997    Less Mail
Transportation Equipment (MTE) Than Required    1    3.1.11    16    Y 1998   
Damaged/Non Airworthy Containers    1    3.1.12    16    Y 1999    Damaged
Surface Containers    1    3.1.13    16    Y 2000    Damaged or Non-labeled Mail
   1    3.1.14    17    Y

 

 

SN#: 5A-12-A-0024

       

 

                         27

Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 3A

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

Volume 1

Line
Number

  

Evaluation Area

   Response Reference    Compliant
(Y/N)       Volume    Section    Page    2001    Plan and Schedule Changes    1
   3.1.15    17    Y 2002    Loose Load Mail    1    3.1.16    17    Y 2003   
HAZMAT- Acceptable and Non-acceptable Pieces    1    3.1.17    17    Y 2004   
Handling and Staging of Live Animals    1    3.1.18    18    Y 2005    Assisting
Aviation Supplier in Container Positioning    1    3.1.19    18    Y 2006   
Assisting Aviation Supplier in Maintaining Open Lines of Communication    1   
3.1.20    18    Y 2007    Supplies Maintenance    1    3.1.21    18    Y 2008   
Power Losses    1    3.1.22    18    Y 2009    Natural Disasters    1    3.1.23
   18    Y 2010    Equipment Breakdowns    1    3.1.24    19    Y 2011   
Airport Closings    1    3.1.25    19    Y 2012    Air Traffic Control (ATC)
Impact Mitigation Plan    1    3.1.26    19    Y 1979    Not Listed But of Equal
Importance-Other Factors Impacting FedEx    1    3.1.27    20    Y 2014    Past
Performance    1    4.0    22    Y 2019    Record of Conformance to Contract
Requirements    1    4.1    23    Y 2021    Record of FedEx On-Time Performance
   1    4.2    23    Y 2027    Established Productive Business Relations    1   
4.3    24    Y 2027    Cooperation and Commitment to Customer Satisfaction    1
   4.3.1    25    Y 2028    Governance and Code of Business Conduct and Ethics
   1    4.3.2    25    Y 2032    Current or Recent Postal Service Contracts and
On-Time Performance Rates    1    4.4    26    Y 2034    Non-Postal Contracts of
Similar Size, Scope, and Nature as in this Solicitation    1    4.5    27    Y
2037    Security Plan    1    5.0    30    Y 2038    Establish Coordination    1
   5.1    30    Y 2038    Implementation, Administration, and Maintenance
Activities    1    5.2    31    Y 2040    Conformance with Federal Aviation
Administration (FAA), Transportation Security Administration (TSA), and Local
Airport Authority    1    5.3    33    Y 2042    Protection and Safeguard of
U.S. Mails    1    5.4    33    Y 2043    Personnel Screening Procedures    1   
5.5    34    Y 2043    Personnel Security Training    1    5.6    34    Y 2044
   Security Breach Procedures    1    5.7    34    Y 2046    Sustainability Plan
   1    6.0    35    Y 2047    Environmental Initiatives    1    6.1    35    Y
2049    Collaborative Efforts with Postal Service    1    6.1.1    35    Y 2048
   Current Sustainability Initiatives and Metrics    1    6.2    35    Y 2047   
Attachment – FedEx Sustainability Report 2011 (Environment & Efficiency)    1   
      Y 2052    Subcontracting Plan    1    7.0    40    Y

 

 

SN#: 5A-12-A-0024

       

 

                         28

Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 3A

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

Volume 2A

Line

Number

  

Evaluation Area

   Response Reference    Compliant
(Y/N)       Volume    Section    Page    2064    Day Network Operating Plan    2
   1.0    1    Y 2074    Tender and Delivery Times by Air Stop (Service Points)
   2    1.1    5    Y 2078    Operational Components of the Statement of Work   
2    1.2    5    Y 2079    Services Provided    2    1.3    6    Y 2080   
Coordination and Oversight of FedEx Operations    2    1.3.1    7    Y 2082   
Performance of Facility Support and Administrative Functions    2    1.3.2    8
   Y 2084    Monitor Performance    2    1.3.3    8    Y 2085    Provide
Feedback to the Postal Service    2    1.3.4    9    Y 2086    Ensure the
Integrity of Data Entry    2    1.3.5    9    Y 2087    Coordinate the Exchange
of Information    2    1.3.6    9    Y 2088    Provide Notification of Changes
or Anticipated Changes in Services Provided (Including Subcontractors) to the
Postal Service    2    1.3.7    11    Y 2090    Provide the Correct Type and
Quantity of Equipment (Other than Postal MTE) Necessary to Support the Service
Requirements of this Contract    2    1.3.8    11    Y 2092    Assist in
Unloading or Loading ULDs to or from Surface Transportation    2    1.3.9    11
   Y 2093    Scan material Handling Units (required) or Postal MTE (if required)
   2    1.3.10    11    Y 2094    Process Mail for Dispatch from the Aviation
Supplier’s Facility to the Postal Service Facility    2    1.3.11    12    Y
2096    Close-out, receive, and dispatch all surface vehicles    2    1.3.12   
12    Y 2097    Handle Overflow Volumes per Postal Service General Directions   
2    1.3.13    12    Y 2098    Cooperate With All Aviation Suppliers in the
Transportation Service Chain    2    1.3.14    12    Y 2099    Enter Data Timely
and Accurately    2    1.3.15    12    Y 2100    Prepare Required Reports    2
   1.3.16    13    Y 768    Daily Mail Condition Report    2    1.3.16.1    13
   Y 776    Operational Condition Reports    2    1.3.16.2    13    Y 791   
Dimensional Weight Reports    2    1.3.16.3    13    Y 2101    Perform
verification of Security Seals on Surface Transportation    2    1.3.17    13   
Y 2102    Ensure the security of all mail    2    1.3.18    14    Y 2104   
Designation (i.e. Aviation supplier Provided or Postal Provided) and description
of Terminal Handling Services    2    1.4    14    Y 2106    Delivery and
Specific Delivery Instructions    2    1.5    14    Y 297    Delivery—Day
Network    2    1.5.1    14    Y 311    Delivery—Night Network    2    1.5.2   
15    Y 320    Saturday Delivery—Day Network    2    1.5.3    15    Y 2107   
Boarding Priority    2    1.6    15    Y 362    Boarding Priority—Day Network   
2    1.6.1    15    Y 383    Boarding Priority—Night Network    2    1.6.2    15
   Y

 

 

SN#: 5A-12-A-0024

       

 

                         29

Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 3A

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

Volume 2A Line
Number   

Evaluation Area

   Response Reference    Compliant
(Y/N)       Volume    Section    Page    2108/114    Frequency    2    1.7    15
   Y 2109/126    Mail Assignment and Transport—Day Network    2    1.8    16   
Y 2109/138    Mail Assignment and Transport—Night Network    2    1.9    16    Y
2110/261    Aviation Supplier Planned Accommodation—Day Network    2    1.10   
16    Y 2110/279    Aviation Supplier Planned Accommodation—Night Network    2
   1.11    16    Y 2111/395    Treatment of Exceptional Types of Mail    2   
1.12    16    Y 2112/477    Live Mail    2    1.12.1    17    Y 2113/477   
Perishable Mail    2    1.12.2    17    Y 2114/490    Registered Mail    2   
1.12.3    17    Y 2115/396/435    HAZMAT    2    1.12.4    17    Y 2117/507   
Offshore Capacity Requirements—Day Network    2    1.13    18    Y 530    Volume
Commitment—General Information    2    1.14    18    Y 561    Volume
Commitment—Contract Volume Minimum—Day Network    2    1.14.1    19    Y 571/572
   Operating Period Volume Minimum—Day Network (Postal Service Performs THS
Operation)    2    1.14.2    19    Y 571/583    Operating Period Volume
Minimum—Day Network (Aviation Supplier Performs THS Operation)    2    1.14.3   
19    Y 595    Operating Period Volume Minimum—Night Network    2    1.14.4   
19    Y 607    Volume Commitment—Holiday—Day Network    2    1.14.5    19    Y
634    Volume Commitment—Holiday—Night Network    2    1.14.6    19    Y 655   
Operating Periods    2    1.15    20    Y 2118    Ordering process    2    1.16
   20    Y 2120/661    Ordering Process—Non-Peak—Day Network    2    1.16.1   
20    Y 2120/689    Ordering Process—Non-Peak—Night Network    2    1.16.2    20
   Y 2119/707    Ordering Process—Peak—Day Network    2    1.16.3    21    Y
2119/739    Ordering Process—Peak—Night Network    2    1.16.4    21    Y
2122/761/798    Electronic Data Interchange (EDI) to Include Scanning and Data
Transmission    2    1.17    21    Y 865    Surface Visibility Scanning    2   
1.17.1    22    Y 2123    Reports (See Section 1.3.16)    2    1.18    22    Y
2124/883    Performance Requirements and Measurement    2    1.19    22    Y 936
   Reduction of Payment    2    1.20    23    Y 957    Performance Management:
a. Cost Control; b. Holiday Operations and Planning; c. Aviation Supplier
Performance; d. Peak season Planning; e. Quality; f. Ramp Operations; g.
Reconciliation of Irregularities; h. Security; i. Technology Issues; j. Tender
and Delivery Hygiene; k. Volume Planning; l. Other Pertinent Topics.    2   
1.21    24    Y 1251    Payment Procedures    2    1.22    24    Y 1253    Rates
and Payment General    2    1.22.1    24    Y 1263    Scan Requirements    2   
1.22.1.1    25    Y 1266    Night Turn Scan Requirements    2    1.22.1.2    25
   Y 1271    Day Turn Scan Requirements    2    1.22.1.3    25    Y

 

 

SN#: 5A-12-A-0024

       

 

                         30

Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 3A

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

Volume 2A Line
     Number       

Evaluation Area

   Response Reference    Compliant
(Y/N)       Volume    Section    Page    1325    Payment Processing—Day
Network—Per Cube    2    1.22.2    25    Y 1327    Invoicing    2    1.22.2.1   
25    Y 1331    Mail Tendered in ULDs    2    1.22.2.2    25    Y 1358    Mail
Tendered from Surface Trucks    2    1.22.2.3    25    Y 1363    Mail Tendered
from Ad hoc Trucks into the Aviation Supplier Hub    2    1.22.2.4    26    Y
1369    Aviation Supplier Surface Transportation—Not included in Transportation
Payment    2    1.22.2.5    26    Y 1374    Economic Adjustment    2    1.22.2.6
   26    Y 1380    Hub Sort Scan    2    1.22.2.7    26    Y 1389    Re-Labeling
Charge    2    1.22.2.8    26    Y 1410    Fuel Adjustment    2    1.22.2.9   
26    Y 1444    Payment Processing—Day Network—Per Pound    2    1.22.3    26   
Y 1525    Payment Processing—Night Network—Per Pound    2    1.22.4    26    Y
1527    Invoicing    2    1.22.4.1    27    Y 1534    Economic Adjustments    2
   1.22.4.2    27    Y 1540    Re-Labeling Charge    2    1.22.4.3    27    Y
1566    Reconciliation Process    2    1.23    27    Y 2126    Mode of
Transportation to Service Each Air Stop—(Mail Assignment and Transport) as
Identified in Tender and Delivery Specifications Listed in Atch 3 and Atch 4   
2    1.24    27    Y 2078    Other Components of the Statement of Work not
Previously Discussed    2    1.25    28    Y 53    Service Points    2    1.25.1
   28    Y 64    Management Plan    2    1.25.2    28    Y 389    Repossession
of Mail by the Postal Service    2    1.25.3    28    Y 146    Local Agreements
   2    1.25.4    29    Y 655    Operating Periods    2    1.25.5    29    Y
1864    Incentive Plan    2    1.25.6    29    Y 975    Sustainability    2   
1.25.7    29    Y 1008    Security    2    1.25.8    29    Y 2131    Contingency
Plan    2    2.0    30    Y 2136    Aircraft Mechanical Delays or Cancellations
   2    2.1    33    Y 2137    A Breakdown of Any Maintenance Support or Ground
Handling Equipment and Duties at Any Outstations    2    2.2    33    Y 2139   
Delays, Cancellations or Aircraft Weight Limitations Caused by Weather
Conditions    2    2.3    33    Y 2140    Airport Closings per FAA    2    2.4
   35    Y 2141    Labor Disruptions Including, but not Limited to, Walkouts or
Strikes    2    2.5    35    Y 2142    Staffing Shortages Relating to Medical or
Other Emergencies    2    2.6    35    Y 2143    Delays Caused by Environmental
Issues Such as Fuel Spills, Chemical Spills, or Other HAZMAT    2    2.7    35
   Y 2144    Other Conditions that May Affect On-time Performance    2    2.8   
36    Y

 

 

SN#: 5A-12-A-0024

       

 

                         31

Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.



--------------------------------------------------------------------------------

United States Postal Service

Air Cargo Network

Volume 3A

November 6, 2012

   LOGO [g563720fedex_logo.jpg]

 

Volume 2A Line
     Number       

Evaluation Area

   Response Reference    Compliant
(Y/N)       Volume    Section    Page    74    Training of Employees on
Contingency Plan    2    2.9    36    Y 1743    Attachment 12    2    3.0    37
   Y

 

Volume 3A Line
     Number       

Evaluation Area

   Response Reference    Compliant
(Y/N)       Volume    Section    Page    1875    Signed PS Form 8203    3    1.0
   1    Y 1878    Completed Attachment 10: Pricing    3    2.0    2    Y 1889   
Representations and Certifications    3    3.0    21    Y 1893    Certification
of Provision 4-10    3    4.0    25    Y 1896    Completed Provision 9-1    3   
5.0    26    Y 1899    Provision 4-2 Compliance Matrix    3    6.0    27    Y

 

 

SN#: 5A-12-A-0024

       

 

                         32

Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.